Name: Commission Delegated Regulation (EU) NoÃ 134/2014 of 16Ã December 2013 supplementing Regulation (EU) NoÃ 168/2013 of the European Parliament and of the Council with regard to environmental and propulsion unit performance requirements and amending Annex V thereof Text with EEA relevance
 Type: Delegated Regulation
 Subject Matter: environmental policy;  technology and technical regulations;  organisation of transport;  land transport;  United Nations
 Date Published: nan

 21.2.2014 EN Official Journal of the European Union L 53/1 COMMISSION DELEGATED REGULATION (EU) No 134/2014 of 16 December 2013 supplementing Regulation (EU) No 168/2013 of the European Parliament and of the Council with regard to environmental and propulsion unit performance requirements and amending Annex V thereof (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 168/2013 of the European Parliament and of the Council of 15 January 2013 on the approval and market surveillance of two- or three-wheel vehicles and quadricycles (1), and in particular Article 18(3), Article 23(12), Article 24(3) and Article 74 thereof, Whereas: (1) The term L-category vehicles covers a wide range of light vehicle types with two, three or four wheels, e.g. powered cycles, two- and three-wheel mopeds, two- and three-wheel motorcycles, motorcycles with side-cars and light four-wheel vehicles (quadricycles) such as on-road quads, all-terrain quads and quadrimobiles. (2) Regulation (EU) No 168/2013 provides for the possibility of applying regulations of the United Nations Economic Commission for Europe (UNECE) for the purpose of EU whole vehicle type-approval. Under that Regulation, type-approval in accordance with UNECE regulations which apply on a compulsory basis is regarded as EU type-approval. (3) The compulsory application of UNECE regulations helps avoiding duplication not only of technical requirements but also of certification and administrative procedures. In addition, type-approval that is directly based on internationally agreed standards could improve market access in third countries, in particular those which are contracting parties to the Agreement of the United Nations Economic Commission for Europe concerning the adoption of uniform technical prescriptions for wheeled vehicles, equipment and parts which can be fitted to or be used on wheeled vehicles and the conditions for reciprocal recognition of approvals granted on the basis of these prescriptions (Revised 1958 Agreement), acceded by the Union by Council Decision 97/836/EC (2), and thus enhance the Union industrys competitiveness. However, to date the available UNECE regulations are either outdated or not existing and therefore these are revisited and upgraded for technical progress. (4) Therefore, Regulation (EU) No 168/2013 provides for the repeal of several directives concerning the approval of L-category vehicles, their systems, components and separate technical units intended for those vehicles in the areas of environmental and propulsion unit performance requirements. For the purposes of EU type-approval those directives should be replaced first with the provisions of this Regulation. On the long term, when the revisiting process at the level of the UN is finished, equivalent UNECE regulations will be available, which then will allow to replace the text of this Regulation with making reference to those UNECE regulations. (5) In particular UNECE regulation No 41 on noise emissions of categories L3e and L4e motorcycles was updated in 2011 for technical progress. UNECE regulation No 41 should therefore be made obligatory in EU type-approval legislation and replace Annex III to Chapter 9 of Directive 97/24/EC of the European Parliament and of the Council (3) in order for motorcycles to comply with only one set of motorcycle sound requirements, which are world-wide accepted by the contracting parties to the Revised 1958 Agreement. UNECE regulation No 85 on measurement of net power of electric motors should also be made obligatory with the same objective of mutual recognition between the contracting parties to the Revised 1958 Agreement in the area of propulsion unit performance requirements for electric motors. (6) The Euro 4 and 5 environmental steps are such measures designed to reduce emissions of particulate matter and ozone precursors such as nitrogen oxides and hydrocarbons. A considerable reduction in hydrocarbon emissions from L-category vehicles is necessary to improve air quality and comply The exhaust system which is granted system type-approval with limit values for pollution, not only directly to significantly reduce the disproportionately high hydrocarbon tailpipe and evaporative emissions from these vehicles, but also to help reduce volatile particle levels in urban areas and possibly also smog. (7) One of the measures against excessive hydrocarbon emissions from L-category vehicles is to limit the evaporative emissions to the hydrocarbon mass limits laid down in Annex VI(C) to Regulation (EU) No 168/2013. For this purpose, a type IV test has to be conducted at type-approval in order to measure the evaporative emissions of a vehicle. One of the requirements of the type IV Sealed House evaporative Emission Determination (SHED) test is to fit either a rapidly aged carbon canister or alternatively to apply an additive deterioration factor when fitting a degreened carbon canister. It will be investigated in the environmental effect study referred to in Article 23(4) of Regulation (EU) No 168/2013 whether or not it is cost effective to maintain this deterioration factor as alternative to fitting a representative and rapidly aged carbon canister. If the result of the study demonstrates that this method is not cost-effective a proposal will follow in due course to delete this alternative and should become applicable beyond the Euro 5 step. (8) A standardised method for measuring vehicles energy efficiency (fuel or energy consumption, carbon dioxide emissions as well as electric range) is necessary to ensure that no technical barriers to trade arise between Member States and also to ensure that customers and users are supplied with objective and precise information. (9) The methods for measuring propulsion unit performance including the maximum design vehicle speed, maximum torque and maximum continuous total power of L-category vehicles may differ from one Member State to the next, this might constitute barriers to trade within the Union. Therefore, it is necessary to draw up harmonised requirements for methods for measuring the propulsion unit performance of L-category vehicles in order to enable the approval of vehicles, systems, components or separate technical units to be applied for each type of such vehicle. (10) Functional safety or environmental requirements call for restrictions on tampering with certain types of L-category vehicles. In order to avoid obstacles to servicing and maintenance by vehicle owners, such restrictions should be strictly limited to tampering which significantly modifies the environmental and propulsion unit performance of the vehicle and functional safety in a harmful way. As harmful tampering of the vehicles powertrain affects both the environmental and functional safety performance, the detailed requirements regarding propulsion unit performance and noise abatement set out in this Regulation should also be used as reference for enforcement of powertrain tampering prevention. (11) Part A of Annex V to Regulation (EU) No 168/2013 makes reference to the 8 test types that allow assessment of the environmental performance of the L-category vehicle to be approved. It is appropriate to set out detailed test requirements in this delegated act as well as to amend Annex V (A) of Regulation (EU) No 168/2013 by linking the test limits agreed by Council and the European Parliament with detailed test procedures and technical requirements set out in this Regulation. A reference to the detailed test procedures and requirements set out in this Regulation should be inserted into Part A of Annex V to Regulation (EU) No 168/2013 by means of the amendments set out in Annex XII of this Regulation. HAS ADOPTED THIS REGULATION: CHAPTER I SUBJECT MATTER AND DEFINITIONS Article 1 Subject matter This Regulation establishes the detailed technical requirements and test procedures regarding environmental and propulsion unit performance for the approval of L-category vehicles and the systems, components and separate technical units intended for such vehicles in accordance with Regulation (EU) No 168/2013 and sets out a list of UNECE regulations and amendments thereto. Article 2 Definitions The definitions of Regulation (EU) No 168/2013 shall apply. In addition, the following definitions shall apply: (1) WMTC stage 1 refers to the World harmonised Motorcycle Test Cycle laid down in UNECE Global Technical Regulation No 2 (4) used as alternative type I emission test cycle to the European Driving Cycle as of 2006 for category L3e motorcycle types; (2) WMTC stage 2 refers to the World harmonised Motorcycle Test Cycle laid down in the amended UNECE Global Technical Regulation No 2 (5) which is used as compulsory type I emission test cycle in the approval of Euro 4 compliant (sub-)categories L3e, L4e, L5e-A and L7e-A vehicles; (3) WMTC stage 3 refers to the revised WMTC referred to in Annex VI(A) of Regulation (EU) No 168/2013 and is equal to the World harmonised Motorcycle Test Cycle laid down in the amended UNECE Global Technical Regulation No 2 (6) and adapted for vehicles with a low maximum design vehicle speed, which is used as the compulsory type I emission test cycle in the approval of Euro 5 compliant L-category vehicles; (4) maximum design vehicle speed means the maximum speed of the vehicle determined in accordance with Article 15 of this Regulation; (5) exhaust emissions means tailpipe emissions of gaseous pollutants and particulate matter; (6) particulate filter means a filtering device fitted in the exhaust system of a vehicle to reduce particulate matter from the exhaust flow; (7) properly maintained and used means that when selecting a test vehicle it satisfies the criteria with regard to a good level of maintenance and normal use according to the recommendations of the vehicle manufacturer for acceptance of such a test vehicle; (8) fuel requirement by the engine means the type of fuel normally used by the engine: (a) petrol (E5); (b) liquefied petroleum gas (LPG); (c) NG/biomethane (natural gas); (d) either petrol (E5) or LPG; (e) either petrol (E5) or NG/biomethane; (f) diesel fuel (B5); (g) mixture of ethanol (E85) and petrol (E5) (flex fuel); (h) mixture of biodiesel and diesel (B5) (flex fuel); (i) hydrogen (H2) or a mixture (H2NG) of NG/biomethane and hydrogen; (j) either petrol (E5) or hydrogen (bi-fuel); (9) environmental performance type-approval of a vehicle means the approval of a vehicle type, variant or version with regard to the following conditions: (a) complying with Parts A and B of Annex V to Regulation (EU) No 168/2013; (b) falling into one propulsion family according to the criteria set out in Annex XI; (10) vehicle type with regard to environmental performance means a set of L-category vehicles which do not differ in the following: (a) the equivalent inertia determined in relation to the reference mass, in accordance with Appendices 5, 7 or 8 to Annex II; (b) the propulsion characteristics set out in Annex XI regarding propulsion family; (11) periodically regenerating system means a pollution control device such as a catalytic converter, particulate filter or any other pollution control device that requires a periodical regeneration process in less than 4 000 km of normal vehicle operation; (12) alternative fuel vehicle means a vehicle designed to run on at least one type of fuel that is either gaseous at atmospheric temperature and pressure, or substantially non-mineral oil derived; (13) flex fuel H2NG vehicle means a flex fuel vehicle designed to run on different mixtures of hydrogen and natural gas or biomethane; (14) parent vehicle means a vehicle that is representative of a propulsion family set out in Annex XI; (15) pollution-control device type means a category of pollution-control devices that are used to control pollutant emissions and that do not differ in their essential environmental performance and design characteristics; (16) catalytic converter means an emission pollution-control device which converts toxic by-products of combustion in the ehaust of an engine to less toxic substances by means of catalysed chemical reactions; (17) catalytic converter type means a category of catalytic converters that do not differ as regards the following: (a) number of coated substrates, structure and material; (b) type of catalytic activity (oxidising, three-way, or of another type of catalytic activity); (c) volume, ratio of frontal area and substrate length; (d) catalytic converter material content; (e) catalytic converter material ratio; (f) cell density; (g) dimensions and shape; (h) thermal protection; (i) an inseparable exhaust manifold, catalytic converter and muffler integrated in the exhaust system of a vehicle or separable exhaust system units that can be replaced; (18) reference mass means the mass in running order of the L-category vehicle determined in accordance with Article 5 of Regulation (EU) No 168/2013 increased with the mass of the driver (75 kg) and if applicable plus the mass of the propulsion battery; (19) drive train means the part of the powertrain downstream of the output of the propulsion unit(s) that consists if applicable of the torque converter clutches, the transmission and its control, either a drive shaft or belt drive or chain drive, the differentials, the final drive, and the driven wheel tyre (radius); (20) stop-start system means automatic stop and start of the propulsion unit to reduce the amount of idling, thereby reducing fuel consumption, pollutant and CO2 emissions of the vehicle; (21) powertrain software means a set of algorithms concerned with the operation of data processing in powertrain control units, propulsion control units or drive-train control units, containing an ordered sequence of instructions that change the state of the control units; (22) powertrain calibration means the application of a specific set of data maps and parameters used by the control units software to tune the vehicles powertrain, propulsion or drive train unit(s)s control; (23) powertrain control unit means a combined control unit of combustion engine(s), electric traction motors or drive train unit systems including the transmission or the clutch; (24) engine control unit means the on-board computer that partly or entirely controls the engine or engines of the vehicle; (25) drive train control unit means the on-board computer that partly or entirely controls the drive train of the vehicle; (26) sensor means a converter that measures a physical quantity or state and converts it into an electric signal that is used as input to a control unit; (27) actuator means a converter of an output signal from a control unit into motion, heat or other physical state in order to control the powertrain, engine(s) or drive train; (28) carburettor means a device that blends fuel and air into a mixture that can be combusted in a combustion engine; (29) scavenging port means a connector between crankcase and combustion chamber of a two-stroke engine through which the fresh charge of air, fuel and lubrication oil mixture enters the combustion chamber; (30) air intake system means a system composed of components allowing the fresh-air charge or air-fuel mixture to enter the engine and includes, if fitted, the air filter, intake pipes, resonator(s), the throttle body and the intake manifold of an engine; (31) turbocharger means an exhaust gas turbine-powered centrifugal compressor boosting the amount of air charge into the combustion engine, thereby increasing propulsion unit performance; (32) super-charger means an intake air compressor used for forced induction of a combustion engine, thereby increasing propulsion unit performance; (33) fuel cell means a converter of chemical energy from hydrogen into electric energy for propulsion of the vehicle; (34) crankcase means the spaces in or external to an engine which are connected to the oil sump by internal or external ducts through which gases and vapour can escape; (35) permeability test means testing of the losses through the walls of the non-metallic fuel storage and preconditioning the non-metallic fuel storage material prior to fuel storage testing in accordance with Number C8 of Annex II to Regulation (EU) No 168/2013; (36) permeation means the losses through the walls of the fuel storage and delivery systems, which is generally tested by determination of the weight losses; (37) evaporation means the breathing losses from the fuel storage, fuel delivery system or other sources through which hydrocarbons breathe into the atmosphere; (38) mileage accumulation means a representative test vehicle or a fleet of representative test vehicles driving a predefined distance as set out in points (a) or (b) of Article 23(3) to Regulation (EU) No 168/2013 in accordance with the test requirements of Annex VI to this Regulation; (39) electric powertrain means a system consisting of one or more electric energy storage devices such as batteries, electromechanical flywheels, super capacitors or other, one or more electric power conditioning devices and one or more electric machines that convert stored electric energy to mechanical energy delivered at the wheels for propulsion of the vehicle; (40) electric range, means the distance that vehicles powered by an electric powertrain only or by a hybrid electric powertrain with off-vehicle charging can drive electrically on one fully charged battery or other electric energy storage device as measured in accordance with the procedure set out in Appendix 3.3. to Annex VII; (41) OVC range means the total distance covered during complete combined cycles run until the energy imparted by external charging of the battery (or other electric energy storage device) is depleted, as measured in accordance with the procedure described in Appendix 3.3. to Annex VII; (42) maximum thirty minutes speed of a vehicle means the maximum achievable vehicle speed measured during 30 minutes as a result of the 30 minute power set out in UNECE regulation No 85; (43) propulsion unit performance type-approval of a vehicle means the approval of a vehicle type, variant or version with regard to the performance of the propulsion units as regards the following conditions: (a) the maximum design vehicle speed(s); (b) the maximum continuous rated torque or maximum net torque; (c) the maximum continuous rated power or the maximum net power; (d) the maximum total torque and power in the case of a hybrid application. (44) propulsion type means the propulsion units whose characteristics do not differ in any fundamental respect as regards maximum design vehicle speed, maximum net power, maximum continuous rated power and maximum torque; (45) net power means the power available on the test bench at the end of the crankshaft or equivalent component of the propulsion unit at the rotation speeds measured by the manufacturer at type-approval, together with the accessories listed in Tables Ap2.1-1 or Ap2.2-1 of Appendix 2 of Annex X, and taking into account the efficiency of the gearbox where the net power can only be measured with the gearbox fitted to the propulsion; (46) maximum net power means the maximum net power output from propulsion units that include one or more combustion engines, under full engine load operation; (47) maximum torque means the maximum torque value measured under full engine load operation; (48) accessories means all apparatus and devices listed in Table Ap2.1-1 or Ap2.2-1 of Annex X. CHAPTER II OBLIGATIONS OF THE MANUFACTURER REGARDING THE ENVIRONMENTAL PERFORMANCE OF VEHICLES Article 3 Fitting and demonstration requirements related to the environmental performance of L-category vehicles 1. The manufacturer shall equip L-category vehicles with systems, components and separate technical units affecting the environmental performance of a vehicle that are designed, constructed and assembled so as to enable the vehicle in normal use and maintained according to the prescriptions of the manufacturer to comply with the detailed technical requirements and testing procedures of this Regulation. 2. The manufacturer shall demonstrate by means of physical demonstration testing to the approval authority that the L-category vehicles made available on the market, registered or entering into service in the Union comply with the detailed technical requirements and test procedures concerning the environmental performance of these vehicles laid down in Articles 5 to 15. 3. Where the manufacturer modifies the characteristics of the emission abatement system or performance of any of the emission-relevant components after the approved vehicle type with regard to environmental performance is placed on the market, the manufacturer shall report this to the approval authority without delay. The manufacturer shall provide evidence to the approval authority that the changed emission abatement system or component characteristics do not result in a worse environmental performance than that demonstrated at type-approval. 4. The manufacturer shall ensure that spare parts and equipment that are made available on the market or are entering into service in the Union comply with the detailed technical requirements and test procedures with respect to the environmental performance of the vehicles referred to in this Regulation. An approved L-category vehicle equipped with such a spare part or equipment shall meet the same test requirements and performance limit values as a vehicle equipped with an original part or equipment satisfying endurance requirements up to and including those set out in Article 22(2), Article 23 and Article 24 of Regulation (EU) No 168/2013. 5. The manufacturer shall ensure that type-approval procedures for verifying conformity of production are followed as regards the detailed environmental and propulsion unit performance requirements laid down in Article 33 of Regulation (EU) No 168/2013 and its Number C3 of Annex II. 6. The manufacturer shall submit to the approval authority a description of the measures taken to prevent tampering with the powertrain management system including the computers controlling the environmental and propulsion unit performance in accordance with Number C1 of Annex II to Regulation (EU) No 168/2013. 7. For hybrid applications or applications equipped with a stop-start system, the manufacturer shall install on the vehicle a service mode that makes it possible, subject to environmental and propulsion unit performance testing or inspection, for the vehicle to continuously run the fuel-consuming engine. Where that inspection or test execution requires a special procedure, this shall be detailed in the service manual (or equivalent media). That special procedure shall not require the use of special equipment other than that provided with the vehicle. Article 4 Application of UNECE regulations 1. The UNECE regulations and amendments thereto set out in Annex I to this Regulation shall apply to environmental and propulsion unit performance type approval. 2. Vehicles with a maximum design vehicle speed  ¤ 25 km/h shall meet all the relevant requirements of UNECE regulations applying to vehicles with a maximum vehicle design speed of > 25 km/h. 3. References to vehicle categories L1, L2, L3, L4, L5, L6 and L7 in the UNECE regulations shall be understood as references to vehicle categories L1e, L2e, L3e, L4e, L5e, L6e and L7e respectively under this Regulation, including any sub-categories. Article 5 Technical specifications, requirements and test procedures with respect to the environmental performance of L-category vehicles 1. The environmental and propulsion unit performance test procedures shall be performed in accordance with the test requirements laid down in this Regulation. 2. The test procedures shall be carried out or witnessed by the approval authority or, if authorised by the approval authority, by the technical service. The manufacturer shall select a representative parent vehicle to demonstrate compliance of the environmental performance of the L-category vehicles to the satisfaction of the approval authority complying with the requirements of Annex XI. 3. The measurement methods and test results shall be reported to the approval authority in the test report format pursuant to Article 32(1) of Regulation (EU) No 168/2013. 4. The environmental performance type-approval regarding test types I, II, III, IV, V, VII and VIII shall extend to different vehicle variants, versions and propulsion types and families, provided that the vehicle version, propulsion or pollution-control system parameters specified in Annex XI are identical or remain within the prescribed and declared tolerances in that Annex. 5. Hybrid applications or applications equipped with a stop-start system shall be tested with the fuel-consuming engine running where specified in the test procedure. Article 6 Test type I requirements: tailpipe emissions after cold start The test procedures and requirements applying to test type I on tailpipe emissions after cold start referred to in Part A of Annex V to Regulation (EU) No 168/2013, shall be conducted and verified in accordance with Annex II to this Regulation. Article 7 Test type II requirements: tailpipe emissions at (increased) idle and at free acceleration The test procedures and requirements applying to test type II on tailpipe emissions at (increased) idle and at free acceleration referred to in Part A of Annex V to Regulation (EU) No 168/2013, shall be conducted and verified in accordance with Annex III to this Regulation. Article 8 Test type III requirements: emissions of crankcase gases The test procedures and requirements applying to test type III on emissions of crankcase gases referred to in Part A of Annex V to Regulation (EU) No 168/2013, shall be conducted and verified in accordance with Annex IV to this Regulation. Article 9 Test type IV requirements: evaporative emissions The test procedures and requirements applying to test type IV on evaporative emissions referred to in Part A of Annex V to Regulation (EU) No 168/2013, shall be conducted and verified in accordance with Annex V to this Regulation. Article 10 Test type V requirements: durability of pollution-control devices The type V durability of pollution-control devices test procedures and requirements referred to in Part A of Annex V to Regulation (EU) No 168/2013, shall be conducted and verified in accordance with Annex VI to this Regulation. Article 11 Test type VII requirements: CO2 emissions, fuel consumption, electric energy consumption or electric range The test procedures and requirements applying to test type VII on energy efficiency with respect to CO2 emissions, fuel consumption, electric energy consumption or electric range referred to in Part A of Annex V to Regulation (EU) No 168/2013, shall be conducted and verified in accordance with Annex VII to this Regulation. Article 12 Test type VIII requirements: OBD environmental tests The test procedures and requirements applying to test type VIII on the environmental part of on-board diagnostics (OBD) referred to in Part A of Annex V to Regulation (EU) No 168/2013, shall be conducted and verified in accordance with Annex VIII to this Regulation. Article 13 Test type IX requirements: sound level The type test procedures and requirements applying to test type IX on sound level referred to in Part A of Annex V to Regulation (EU) No 168/2013, shall be conducted and verified in accordance with Annex IX to this Regulation. CHAPTER III OBLIGATIONS OF MANUFACTURERS REGARDING THE PROPULSION PERFORMANCE OF VEHICLES Article 14 General obligations 1. Before making an L-category vehicle available on the market, the manufacturer shall demonstrate the propulsion unit performance of the L-category vehicle type to the approval authority in accordance with the requirements laid down in this Regulation. 2. When making an L-category vehicle available on the market or registering it or before its entry into service, the manufacturer shall ensure that the propulsion unit performance of the L-category vehicle type does not exceed that reported to the approval authority in the information folder provided for in Article 27 of Regulation (EU) No 168/2013. 3. The propulsion unit performance of a vehicle equipped with a replacement system, component or separate technical unit shall not exceed that of a vehicle equipped with the original systems, components or separate technical units. Article 15 Propulsion performance requirements The test procedures and requirements on propulsion unit performance referred to in Number A2 of Annex II to Regulation (EU) No 168/2013, shall be conducted and verified in accordance with Annex X to this Regulation. CHAPTER IV OBLIGATIONS OF THE MEMBER STATES Article 16 Type-approval of L-category vehicles, their systems, components or separate technical units 1. Where a manufacturer so requests, the national authorities shall not, on grounds relating to the environmental performance of vehicle, refuse to grant an environmental and propulsion unit performance type-approval or national approval for a new type of vehicle, or prohibit the making available on the market, registration, or entry into service of a vehicle, system, component or separate technical unit, where the vehicle concerned complies with Regulation (EU) No 168/2013 and the detailed test requirements laid down in this Regulation. 2. With effect from the dates laid down in Annex IV to Regulation (EU) No 168/2013, national authorities shall, in the case of new vehicles that do not comply with the Euro 4 environmental step set out in Parts A1, B1, C1 and D of Annex VI and Annex VII to Regulation (EU) No 168/2013 or the Euro 5 environmental step set out in Parts A2, B2, C2 and D of Annex VI and Annex VII to Regulation (EU) No 168/2013 consider certificates of conformity containing previous environmental limit values to be no longer valid for the purposes of Article 43(1) of Regulation (EU) No 168/2013 and shall, on grounds relating to emissions, fuel or energy consumption, or the applicable functional safety or vehicle construction requirements, prohibit the making available on the market, registration or entry into service of such vehicles. 3. When applying Article 77(5) of Regulation (EU) No 168/2013, national authorities shall classify the approved vehicle type in accordance with Annex I to that Regulation. Article 17 Type-approval of replacement pollution-control devices 1. National authorities shall prohibit the making available on the market or installation on a vehicle of new replacement pollution-control devices intended to be fitted on vehicles approved under this Regulation where they are not of a type in respect of which an environmental and propulsion unit performance type-approval has been granted in compliance with Article 23(10) of Regulation (EU) No 168/2013 and with this Regulation. 2. National authorities may continue to grant extensions to EU type-approvals referred to in Article 35 of Regulation (EU) No 168/2013 for replacement pollution-control devices which are of a type in the scope of Directive 2002/24/EC under the terms which originally applied. National authorities shall prohibit the making available on the market or installation on a vehicle of such replacement pollution-control device type unless they are of a type in respect of which a relevant type-approval has been granted. 3. A replacement pollution-control device type intended to be fitted to a vehicle type-approved in compliance with this Regulation shall be tested in accordance with Appendix 10 to Annex II and with Annex VI. 4. Original equipment replacement pollution-control devices which are of a type covered by this Regulation and which are intended to be fitted to a vehicle which the relevant whole vehicle type-approval document refers to, do not need to comply with the test requirements of Appendix 10 to Annex II, provided they fulfil the requirements of point 4 of that Appendix. CHAPTER V FINAL PROVISIONS Article 18 Amendment of Annex V to Regulation (EU) No 168/2013 Part A of Annex V to Regulation (EU) No 168/2013 is amended in accordance with Annex XII. Article 19 Entry into force 1. This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. 2. It shall apply from 1 January 2016. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 December 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 60, 2.3.2013, p. 52. (2) Council Decision 97/836/EC of 27 November 1997 with a view to accession by the European Community to the Agreement of the United Nations Economic Commission for Europe concerning the adoption of uniform technical prescriptions for wheeled vehicles, equipment and parts which can be fitted to or be used on wheeled vehicles and the conditions for reciprocal recognition of approvals granted on the basis of these prescriptions (Revised 1958 Agreement) (OJ L 346, 17.12.1997, p. 78). (3) OJ L 226, 18.8.1997, p. 1. (4) Measurement procedure for two-wheel motorcycles equipped with a positive or compression ignition engine with regard to the emissions of gaseous pollutants, CO2 emissions and fuel consumption (UN document reference ECE/TRANS/180/Add2e of 30 August 2005) including amendment 1 (UNECE document reference ECE/TRANS/180a2a1e of 29 January 2008). (5) The WMTC stage 2 is equal to the WMTC stage 1 amended by corrigendum 2 of addendum 2 (ECE/TRANS/180a2c2e of 9 September 2009) and corrigendum 1 of amendment 1 (ECE/TRANS/180a2a1c1e of 9 September 2009). (6) In addition, the corrigenda and amendments identified in the environmental effect study referred to in Article 23 of Regulation (EU) No 168/2013 will be taken into account, as well as corrigenda and amendments proposed and adopted by UNECE WP29 as continuous improvement of the world-harmonised test cycle for L-category vehicles. LIST OF ANNEXES Annex Number Annex title Page I List of UNECE regulations which apply on a compulsory basis 11 II Test type I requirements: tailpipe emissions after cold start 12 III Test type II requirements: tailpipe emissions at (increased) idle and free acceleration 159 IV Test type III requirements: emissions of crankcase gases 163 V Test type IV requirements: evaporative emissions 167 VI Test type V requirements: durability of pollution-control devices 188 VII Test type VII requirements; CO2 emissions, fuel consumption, electric energy consumption and electric range 207 VIII Test type VIII requirements: OBD environmental tests 240 IX Test type IX requirements: sound level 245 X Testing procedures and technical requirements as regards propulsion unit performance 288 XI Vehicle propulsion family with regard to environmental performance demonstration testing 320 XII Amendment of Part A of Annex V to Regulation (EU) No 168/2013 326 ANNEX I List of UNECE regulations which apply on a compulsory basis UNECE regulation No Subject Series of amendments OJ Reference Applicability 41 Noise emissions of motorcycles 04 OJ L 317, 14.11.2012, p. 1 L3e, L4e Explanatory note: The fact that a system or component is included in this list does not make its installation mandatory. For certain components, however, mandatory installation requirements are laid down in other annexes to this Regulation. ANNEX II Test type I requirements: tailpipe emissions after cold start Appendix Number Appendix title Page 1 Symbols used in Annex II 74 2 Reference fuels 78 3 Chassis dynamometer system 85 4 Exhaust dilution system 91 5 Classification of equivalent inertia mass and running resistance 103 6 Driving cycles for type I tests 106 7 Road tests of L-category vehicles equipped with one wheel on the driven axle or with twinned wheels for the determination of test bench settings 153 8 Road tests of L-category vehicles equipped with two or more wheels on the powered axle for the determination of test bench settings 160 9 Explanatory note on the gearshift procedure for a type I test 168 10 Type-approval tests of a replacement pollution-control device type for L-category vehicles as a separate technical unit 174 11 Type I test procedure for hybrid L-category vehicles 178 12 Type I test procedure for L-category vehicles fuelled with LPG, NG/biomethane, flex fuel H2NG or hydrogen 189 13 Type I test procedure for L-category vehicles equipped with a periodically regenerating system 193 1. Introduction 1.1. This Annex sets out the procedure for type I testing, as referred to in Part A of Annex V to Regulation (EU) No 168/2013. 1.2. This Annex provides a harmonised method for the determination of the levels of gaseous pollutant emissions and particulate matter, the emissions of carbon dioxide and is referred to in Annex VII to determine the fuel consumption, energy consumption and electric range of the L-category vehicle within the scope of Regulation (EU) No 168/2013 that are representative for real world vehicle operation. 1.1.1. The WMTC stage 1 was introduced in EU type-approval legislation in 2006, which allowed manufacturers from then on to demonstrate the emission performance of the L3e motorcycle type by using the world harmonised motorcycle test cycle (WMTC) set out in UN GTR No 2 as alternative type I test to the use of the conventional European Driving Cycle (EDC) set out in Chapter 5 of Directive 97/24/EC. 1.1.2. The WMTC stage 2 is equal to WMTC stage 1 with additional enhancements in the area of gear shift prescriptions and shall be used as compulsory type I test to approve Euro 4 compliant (sub-)categories L3e, L4e, L5e-A and L7e-A vehicles. 1.1.3. The revised WMTC or WMTC stage 3 is equal to WMTC stage 2 for L3e motorcycles, but contains also custom-tailored driving cycles for all other (sub-) category vehicles, used as type I test to approve Euro 5 compliant L-category vehicles. 1.2. The results may form the basis for limiting gaseous pollutants, carbon dioxide and for the fuel consumption, energy consumption and electric range indicated by the manufacturer within the environmental performance type-approval procedures. 2. General requirements 2.1. The components liable to affect the emission of gaseous pollutants, carbon dioxide emissions and fuel consumption shall be so designed, constructed and assembled as to enable the vehicle in normal use, despite the vibration to which it may be subjected, to comply with the provisions of this Annex. Note 1: The symbols used in Annex II are summarised in Appendix 1. 2.2. Any hidden strategy that optimises the powertrain of the vehicle running the relevant emission laboratory test cycle in an advantageous way, reducing tailpipe emissions and running significantly differently under real-world conditions, is considered a defeat strategy and is prohibited, unless the manufacturer has documented and declared it to the satisfaction of the approval authority. 3. Performance requirements The applicable performance requirements for EU type-approval are referred to in Parts A, B and C of Annex VI to Regulation (EU) No 168/2013. 4. Test conditions 4.1. Test room and soak area 4.1.1. Test room The test room with the chassis dynamometer and the gas sample collection device shall have a temperature of 298,2 ± 5 K (25 ± 5 °C). The room temperature shall be measured in the vicinity of the vehicle cooling blower (fan) before and after the type I test. 4.1.2. Soak area The soak area shall have a temperature of 298,2 ± 5 K (25 ± 5 °C) and be such that the test vehicle to be preconditioned can be parked in accordance with point 5.2.4. of this Annex. 4.2. Test vehicle 4.2.1. General All components of the test vehicle shall conform to those of the production series or, if the vehicle is different from the production series, a full description shall be given in the test report. In selecting the test vehicle, the manufacturer and the technical service shall agree to the satisfaction of the approval authority which tested parent vehicle is representative of the related vehicle propulsion family as laid down in Annex XI. 4.2.2. Run-in The vehicle shall be presented in good mechanical condition, properly maintained and used. It shall have been run in and driven at least 1 000 km before the test. The engine, drive train and vehicle shall be properly run in, in accordance with the manufacturers requirements. 4.2.3. Adjustments The test vehicle shall be adjusted in accordance with the manufacturers requirements, e.g. as regards the viscosity of the oils, or, if it differs from the production series, a full description shall be given in the test report. In case of a four by four drive, the axle to which the lowest torque is delivered may be deactivated in order to allow testing on a standard chassis dynamometer. 4.2.4. Test mass and load distribution The test mass, including the masses of the rider and the instruments, shall be measured before the beginning of the tests. The load shall be distributed across the wheels in conformity with the manufacturers instructions. 4.2.5. Tyres The tyres shall be of a type specified as original equipment by the vehicle manufacturer. The tyre pressures shall be adjusted to the specifications of the manufacturer or to those where the speed of the vehicle during the road test and the vehicle speed obtained on the chassis dynamometer are equalised. The tyre pressure shall be indicated in the test report. 4.3. L-category vehicle sub-classification Figure 1-1 provides a graphical overview of the L-category vehicle sub-classification in terms of engine capacity and maximum vehicle speed if subject to environmental test types I, VII and VIII, indicated by the (sub-)class numbers in the graph areas. The numerical values of the engine capacity and maximum vehicle speed shall not be rounded up or down. Figure 1-1 L-category vehicle sub-classification for environmental testing, test types I, VII and VIII 4.3.1. Class 1 L-category vehicles that fulfil the following specifications belong to class 1: Table 1-1 sub-classification criteria for class 1 L-category vehicles engine capacity < 150 cm3 and vmax< 100 km/h class 1 4.3.2. Class 2 L-category vehicles that fulfil the following specifications belong to class 2 and shall be sub-classified in: Table 1-2 sub-classification criteria for class 2 L-category vehicles Engine capacity < 150 cm3 and 100 km/h  ¤ vmax< 115 km/h or engine capacity  ¥150 cm3 and vmax< 115 km/h sub-class 2-1 115 km/h  ¤ vmax< 130 km/h sub-class 2-2 4.3.3. Class 3 L-category vehicles that fulfil the following specifications belong to class 3 and shall be sub-classified in: Table 1-3 sub-classification criteria for class 3 L-category vehicles 130  ¤ vmax< 140 km/h subclass 3-1 vmax  ¥ 140 km/h or engine capacity > 1 500 cm3 subclass 3-2 4.3.4. WMTC, test cycle parts The WMTC test cycle (vehicle speed patterns) for type I, VII and VIII environmental tests consist of up to three parts as set out in Appendix 6. Depending on the L-vehicle category subject to the WMTC laid down in point 4.5.4.1. and its classification in terms of engine displacement and maximum design vehicle speed in accordance with point 4.3, the following WMTC test cycle parts must be run: Table 1-4 WMTC test cycle parts for class 1.2 and 3 L-category vehicles L-category vehicle (sub-)class Applicable parts of the WMTC as specified in Appendix 6 Class 1: part 1, reduced vehicle speed in cold condition, followed by part 1, reduced vehicle speed in warm condition. Class 2 subdivided in: Sub-class 2-1: part 1, reduced vehicle speed in cold condition, followed by part 2, reduced vehicle speed in warm condition. Sub-class 2-2: part 1, in cold condition, followed by part 2, in warm condition. Class 3 subdivided in: Sub-class 3-1: part 1, in cold condition, followed by part 2, in warm condition, followed by part 3, reduced vehicle speed in warm condition. Sub-class 3-2: part 1, in cold condition, followed by part 2, in warm condition, followed by part 3, in warm condition. 4.4. Specification of the reference fuel The appropriate reference fuels as specified in Appendix 2 shall be used for testing. For the purpose of the calculation referred to in point 1.4 of Appendix 1 of Annex VII, for liquid fuels, the density measured at 288,2 K (15 °C) shall be used. 4.5. Type I test 4.5.1. Driver The test driver shall have a mass of 75 kg ± 5 kg. 4.5.2. Test bench specifications and settings 4.5.2.1. The dynamometer shall have a single roller for two-wheel L-category vehicles with a diameter of at least 400 mm. A chassis dynamometer equipped with dual rollers is permitted when testing tricycles with two front wheels or quadricycles. 4.5.2.2. The dynamometer shall be equipped with a roller revolution counter for measuring actual distance travelled. 4.5.2.3. Dynamometer flywheels or other means shall be used to simulate the inertia specified in point 5.2.2. 4.5.2.4. The dynamometer rollers shall be clean, dry and free from anything which might cause the tyre to slip. 4.5.2.5. Cooling fan specifications as follows: 4.5.2.5.1. Throughout the test, a variable-speed cooling blower (fan) shall be positioned in front of the vehicle so as to direct the cooling air onto it in a manner that simulates actual operating conditions. The blower speed shall be such that, within the operating range of 10 to 50 km/h, the linear velocity of the air at the blower outlet is within ±5 km/h of the corresponding roller speed. At the range of over 50 km/h, the linear velocity of the air shall be within ± 10 percent. At roller speeds of less than 10 km/h, air velocity may be zero. 4.5.2.5.2. The air velocity referred to in point 4.5.2.5.1. shall be determined as an averaged value of nine measuring points which are located at the centre of each rectangle dividing the whole of the blower outlet into nine areas (dividing both horizontal and vertical sides of the blower outlet into three equal parts). The value at each of the nine points shall be within 10 percent of the average of the nine values. 4.5.2.5.3. The blower outlet shall have a cross-section area of at least 0.4 m2 and the bottom of the blower outlet shall be between 5 and 20 cm above floor level. The blower outlet shall be perpendicular to the longitudinal axis of the vehicle, between 30 and 45 cm in front of its front wheel. The device used to measure the linear velocity of the air shall be located at between 0 and 20 cm from the air outlet. 4.5.2.6. The detailed requirements regarding test bench specifications are listed in Appendix 3. 4.5.3. Exhaust gas measurement system 4.5.3.1. The gas-collection device shall be a closed-type device that can collect all exhaust gases at the vehicle exhaust outlets on condition that it satisfies the backpressure condition of ± 125 mm H2O. An open system may be used if it is confirmed that all the exhaust gases are collected. The gas collection shall be such that there is no condensation which could appreciably modify the nature of exhaust gases at the test temperature. An example of a gas-collection device is illustrated in Figure 1-2: Figure 1-2 Equipment for sampling the gases and measuring their volume 4.5.3.2. A connecting tube shall be placed between the device and the exhaust gas sampling system. This tube and the device shall be made of stainless steel, or of some other material which does not affect the composition of the gases collected and which withstands the temperature of these gases. 4.5.3.3. A heat exchanger capable of limiting the temperature variation of the diluted gases in the pump intake to ± 5 K shall be in operation throughout the test. This exchanger shall be equipped with a preheating system capable of bringing the exchanger to its operating temperature (with the tolerance of ± 5 K) before the test begins. 4.5.3.4. A positive displacement pump shall be used to draw in the diluted exhaust mixture. This pump shall be equipped with a motor with several strictly controlled uniform speeds. The pump capacity shall be large enough to ensure the intake of the exhaust gases. A device using a critical-flow venturi (CFV) may also be used. 4.5.3.5. A device (T) shall be used for the continuous recording of the temperature of the diluted exhaust mixture entering the pump. 4.5.3.6. Two gauges shall be used, the first to ensure the pressure depression of the dilute exhaust mixture entering the pump relative to atmospheric pressure, and the second to measure the dynamic pressure variation of the positive displacement pump. 4.5.3.7. A probe shall be located near to, but outside, the gas-collecting device, to collect samples of the dilution air stream through a pump, a filter and a flow meter at constant flow rates throughout the test. 4.5.3.8. A sample probe pointed upstream into the dilute exhaust mixture flow, upstream of the positive displacement pump, shall be used to collect samples of the dilute exhaust mixture through a pump, a filter and a flow meter at constant flow rates throughout the test. The minimum sample flow rate in the sampling devices shown in Figure 1-2 and in point 4.5.3.7. shall be at least 150 litre/hour. 4.5.3.9. Three-way valves shall be used on the sampling system described in points 4.5.3.7. and 4.5.3.8. to direct the samples either to their respective bags or to the outside throughout the test. 4.5.3.10. Gas-tight collection bags 4.5.3.10.1. For dilution air and dilute exhaust mixture the collection bags shall be of sufficient capacity not to impede normal sample flow and shall not change the nature of the pollutants concerned. 4.5.3.10.2. The bags shall have an automatic self-locking device and shall be easily and tightly fastened either to the sampling system or the analysing system at the end of the test. 4.5.3.11. A revolution counter shall be used to count the revolutions of the positive displacement pump throughout the test. Note 2: Attention shall be paid to the connecting method and the material or configuration of the connecting parts, because each section (e.g. the adapter and the coupler) of the sampling system can become very hot. If the measurement cannot be performed normally due to heat damage to the sampling system, an auxiliary cooling device may be used as long as the exhaust gases are not affected. Note 3: With open type devices, there is a risk of incomplete gas collection and gas leakage into the test cell. There shall be no leakage throughout the sampling period. Note 4: If a constant volume sampler (CVS) flow rate is used throughout the test cycle that includes low and high speeds all in one (i.e. part 1, 2 and 3 cycles), special attention shall be paid to the higher risk of water condensation in the high speed range. 4.5.3.12. Particulate mass emissions measurement equipment 4.5.3.12.1 Specification 4.5.3.12.1.1. System overview 4.5.3.12.1.1.1. The particulate sampling unit shall consist of a sampling probe located in the dilution tunnel, a particle transfer tube, a filter holder, a partial-flow pump, and flow rate regulators and measuring units. 4.5.3.12.1.1.2. It is recommended that a particle size pre-classifier (e.g. cyclone or impactor) be employed upstream of the filter holder. However, a sampling probe, used as an appropriate size-classification device such as that shown in Figure 1-6, is acceptable. 4.5.3.12.1.2. General requirements 4.5.3.12.1.2.1. The sampling probe for the test gas flow for particulates shall be so arranged within the dilution tract that a representative sample gas flow can be taken from the homogeneous air/exhaust mixture. 4.5.3.12.1.2.2. The particulate sample flow rate shall be proportional to the total flow of diluted exhaust gas in the dilution tunnel to within a tolerance of ±5 percent of the particulate sample flow rate. 4.5.3.12.1.2.3. The sampled dilute exhaust gas shall be maintained at a temperature below 325,2 K (52 °C) within 20 cm upstream or downstream of the particulate filter face, except in the case of a regeneration test, where the temperature shall be below 465,2 K (192 °C). 4.5.3.12.1.2.4. The particulate sample shall be collected on a single filter mounted in a holder in the sampled diluted exhaust gas flow 4.5.3.12.1.2.5. All parts of the dilution system and the sampling system from the exhaust pipe up to the filter holder which are in contact with raw and diluted exhaust gas shall be designed to minimise deposition or alteration of the particulates. All parts shall be made of electrically conductive materials that do not react with exhaust gas components, and shall be electrically grounded to prevent electrostatic effects. 4.5.3.12.1.2.6. If it is not possible to compensate for variations in the flow rate, provision shall be made for a heat exchanger and a temperature control device as specified in Appendix 4 so as to ensure that the flow rate in the system is constant and the sampling rate accordingly proportional. 4.5.3.12.1.3. Specific requirements 4.5.3.12.1.3.1. Particulate matter (PM) sampling probe 4.5.3.12.1.3.1.1. The sample probe shall deliver the particle-size classification performance described in point 4.5.3.12.1.3.1.4. It is recommended that this performance be achieved by the use of a sharp-edged, open-ended probe facing directly in the direction of flow, plus a pre-classifier (cyclone impactor, etc.). An appropriate sampling probe, such as that indicated in Figure 1-1, may alternatively be used provided it achieves the pre-classification performance described in point 4.5.3.12.1.3.1.4. 4.5.3.12.1.3.1.2. The sample probe shall be installed near the tunnel centreline between ten and 20 tunnel diameters downstream of the exhaust gas inlet to the tunnel and have an internal diameter of at least 12 mm. If more than one simultaneous sample is drawn from a single sample probe, the flow drawn from that probe shall be split into identical sub-flows to avoid sampling artefacts. If multiple probes are used, each probe shall be sharp-edged, open-ended and facing directly into the direction of flow. Probes shall be equally spaced at least 5 cm apart around the central longitudinal axis of the dilution tunnel. 4.5.3.12.1.3.1.3. The distance from the sampling tip to the filter mount shall be at least five probe diameters, but shall not exceed 1 020 mm. 4.5.3.12.1.3.1.4. The pre-classifier (e.g. cyclone, impactor, etc.) shall be located upstream of the filter holder assembly. The pre-classifier 50 percent cut point particle diameter shall be between 2.5 Ã ¼m and 10 Ã ¼m at the volumetric flow rate selected for sampling particulate mass emissions. The pre-classifier shall allow at least 99 percent of the mass concentration of 1 Ã ¼m particles entering the pre-classifier to pass through the exit of the pre-classifier at the volumetric flow rate selected for sampling particulate mass emissions. However, a sampling probe, used as an appropriate size-classification device, such as that shown in Figure 1-6, is acceptable as an alternative to a separate pre-classifier. 4.5.3.12.1.3.2. Sample pump and flow meter 4.5.3.12.1.3.2.1. The sample gas flow measurement unit shall consist of pumps, gas flow regulators and flow measuring units. 4.5.3.12.1.3.2.2. The temperature of the gas flow in the flow meter may not fluctuate by more than ±3 K, except during regeneration tests on vehicles equipped with periodically regenerating after-treatment devices. In addition, the sample mass flow rate shall remain proportional to the total flow of diluted exhaust gas to within a tolerance of ± 5 percent of the particulate sample mass flow rate. Should the volume of flow change unacceptably as a result of excessive filter loading, the test shall be stopped. When the test is repeated, the rate of flow shall be decreased. 4.5.3.12.1.3.3. Filter and filter holder 4.5.3.12.1.3.3.1. A valve shall be located downstream of the filter in the direction of flow. The valve shall be responsive enough to open and close within one second of the start and end of the test. 4.5.3.12.1.3.3.2. It is recommended that the mass collected on the 47 mm diameter filter (Pe) is  ¥ 20 Ã ¼g and that the filter loading is maximised in line with the requirements of points 4.5.3.12.1.2.3. and 4.5.3.12.1.3.3. 4.5.3.12.1.3.3.3. For a given test, the gas filter face velocity shall be set to a single value within the range 20 cm/s to 80 cm/s, unless the dilution system is being operated with sampling flow proportional to CVS flow rate. 4.5.3.12.1.3.3.4. Fluorocarbon coated glass fibre filters or fluorocarbon membrane filters are required. All filter types shall have a 0,3 Ã ¼m DOP (di-octylphthalate) or PAO (poly-alpha-olefin) CS 68649-12-7 or CS 68037-01-4 collection efficiency of at least 99 percent at a gas filter face velocity of 5,33 cm/s. 4.5.3.12.1.3.3.5. The filter holder assembly shall be of a design that provides an even flow distribution across the filter stain area. The filter stain area shall be at least 1 075 mm2. 4.5.3.12.1.3.4. Filter weighing chamber and balance 4.5.3.12.1.3.4.1. The microgram balance used to determine the weight of a filter shall have a precision (standard deviation) of 2 Ã ¼g and resolution of 1 Ã ¼g or better. It is recommended that the microbalance be checked at the start of each weighing session by weighing one reference weight of 50 mg. This weight shall be weighed three times and the average result recorded. The weighing session and balance are considered valid if the average result of the weighing is within ± 5 Ã ¼g of the result from the previous weighing session. The weighing chamber (or room) shall meet the following conditions during all filter conditioning and weighing operations:  Temperature maintained at 295,2 ± 3 K (22 ± 3 °C);  Relative humidity maintained at 45 ± 8 percent;  Dew point maintained at 282,7 ± 3 K (9,5 ± 3 °C). It is recommended that temperature and humidity conditions be recorded along with sample and reference filter weights. 4.5.3.12.1.3.4.2. Buoyancy correction All filter weights shall be corrected for filter buoyancy in air. The buoyancy correction depends on the density of the sample filter medium, the density of air, and the density of the calibration weight used to calibrate the balance. The density of the air is dependent on the pressure, temperature and humidity. It is recommended that the temperature and dew point of the weighing environment be controlled to 295,2 K ± 1 K (22 °C ± 1 °C) and 282,7 ± 1 K (9,5 ± 1 °C) respectively. However, the minimum requirements stated in point 4.5.3.12.1.3.4.1. will also result in an acceptable correction for buoyancy effects. The correction for buoyancy shall be applied as follows: Equation 2-1: where: mcorr = PM mass corrected for buoyancy muncorr = PM mass uncorrected for buoyancy Ã air = density of air in balance environment Ã weight = density of calibration weight used to span balance Ã media = density of PM sample medium (filter) with filter medium Teflon coated glass fibre (e.g. TX40): Ã media = 2,300 kg/m3 Ã air can be calculated as follows: Equation 2-2: where: Pabs = absolute pressure in balance environment Mmix = molar mass of air in balance environment (28,836 gmol-1) R = molar gas constant (8,314 Jmol-1K-1) Tamb = absolute ambient temperature of balance environment The chamber (or room) environment shall be free of any ambient contaminants (such as dust) that would settle on the particulate filters during their stabilisation. Limited deviations from weighing room temperature and humidity specifications shall be allowed provided their total duration does not exceed 30 minutes in any one filter conditioning period. The weighing room shall meet the required specifications prior to personal entrance into the weighing room. No deviations from the specified conditions are permitted during the weighing operation. 4.5.3.12.1.3.4.3. The effects of static electricity shall be nullified. This may be achieved by grounding the balance through placement on an antistatic mat and neutralisation of the particulate filters prior to weighing using a Polonium neutraliser or a device of similar effect. Alternatively, nullification of static effects may be achieved through equalisation of the static charge. 4.5.3.12.1.3.4.4. A test filter shall be removed from the chamber no earlier than an hour before the test begins. 4.5.3.12.1.4. Recommended system description Figure 1-3 is a schematic drawing of the recommended particulate sampling system. Since various configurations can produce equivalent results, exact conformity with this figure is not required. Additional components such as instruments, valves, solenoids, pumps and switches may be used to provide additional information and coordinate the functions of component systems. Further components that are not needed to maintain accuracy with other system configurations may be excluded if their exclusion is based on good engineering judgment. Figure 1-3 Particulate sampling system A sample of the diluted exhaust gas is taken from the full flow dilution tunnel (DT) through the particulate sampling probe (PSP) and the particulate transfer tube (PTT) by means of the pump (P). The sample is passed through the particle size pre-classifier (PCF) and the filter holders (FH) that contain the particulate sampling filters. The flow rate for sampling is set by the flow controller (FC). 4.5.4. Driving schedules 4.5.4.1. Test cycles Test cycles (vehicle speed patterns) for the type I test consist of up to three parts, as laid down in Appendix 6. Depending on the vehicle (sub-)category, the following test cycle parts must be run: Table 1-5 Applicable test type I cycle for Euro 4 compliant vehicles Vehicle category Vehicle category name Test cycle Euro 4 L1e-A Powered cycle ECE R47 L1e-B Two-wheel moped L2e Three-wheel moped L6e-A Light on-road quad L6e-B Light quadri-mobile L3e Two-wheel motorcycle with and without side-car WMTC, stage 2 L4e L5e-A Tricycle L7e-A Heavy on-road quad L5e-B Commercial tricycle ECE R40 L7e-B Heavy all terrain quad L7e-C Heavy quadri-mobile Table 1-6 Applicable test type I cycle for Euro 5 compliant vehicles Vehicle category Vehicle category name Test cycle Euro 5 L1e-A Powered cycle Revised WMTC L1e-B Two-wheel moped L2e Three-wheel moped L6e-A Light on-road quad L6e-B Light quadri-mobile L3e Two-wheel motorcycle with and without side-car L4e L5e-A Tricycle L7e-A Heavy on-road quad L5e-B Commercial tricycle L7e-B Heavy all terrain quad L7e-C Heavy quadri-mobile 4.5.4.2. Vehicle speed tolerances 4.5.4.2.1. The vehicle speed tolerance at any given time on the test cycles prescribed in point 4.5.4.1. is defined by upper and lower limits. The upper limit is 3,2 km/h higher than the highest point on the trace within one second of the given time. The lower limit is 3,2 km/h lower than the lowest point on the trace within one second of the given time. Vehicle speed variations greater than the tolerances (such as may occur during gear changes) are acceptable provided they occur for less than two seconds on any occasion. Vehicle speeds lower than those prescribed are acceptable provided the vehicle is operated at maximum available power during such occurrences. Figure 1-4 shows the range of acceptable vehicle speed tolerances for typical points. Figure 1-4 Drivers trace, allowable range 4.5.4.2.2. If the acceleration capability of the vehicle is not sufficient to carry out the acceleration phases or if the maximum design speed of the vehicle is lower than the prescribed cruising speed within the prescribed limits of tolerances, the vehicle shall be driven with the throttle fully open until the set speed is reached or at the maximum design speed achievable with fully opened throttle during the time that the set speed exceeds the maximum design speed. In both cases, point 4.5.4.2.1. is not applicable. The test cycle shall be carried on normally when the set speed is again lower than the maximum design speed of the vehicle. 4.5.4.2.3. If the period of deceleration is shorter than that prescribed for the corresponding phase, the set speed shall be restored by a constant vehicle speed or idling period merging into succeeding constant speed or idling operation. In such cases, point 4.5.4.2.1. is not applicable. 4.5.4.2.4. Apart from these exceptions, the deviations of the roller speed from the set speed of the cycles shall meet the requirements described in point 4.5.4.2.1. If not, the test results shall not be used for further analysis and the run must be repeated. 4.5.5. Gearshift prescriptions for the WMTC prescribed in Appendix 6 4.5.5.1. Test vehicles with automatic transmission 4.5.5.1.1. Vehicles equipped with transfer cases, multiple sprockets, etc., shall be tested in the configuration recommended by the manufacturer for street or highway use. 4.5.5.1.2. All tests shall be conducted with automatic transmissions in Drive (highest gear). Automatic clutch-torque converter transmissions may be shifted as manual transmissions at the request of the manufacturer. 4.5.5.1.3. Idle modes shall be run with automatic transmissions in Drive and the wheels braked. 4.5.5.1.4. Automatic transmissions shall shift automatically through the normal sequence of gears. The torque converter clutch, if applicable, shall operate as under real-world conditions. 4.5.5.1.5. The deceleration modes shall be run in gear using brakes or throttle as necessary to maintain the desired speed. 4.5.5.2. Test vehicles with manual transmission 4.5.5.2.1 Mandatory requirements 4.5.5.2.1.1. Step 1  Calculation of shift speeds Upshift speeds (v1  2 and vi  i+1) in km/h during acceleration phases shall be calculated using the following formulae: Equation 2-3: Equation 2-4: , i = 2 to ng -1 where: i is the gear number (  ¥ 2) ng is the total number of forward gears Pn is the rated power in kW mk is the reference mass in kg nidle is the idling speed in min-1 s is the rated engine speed in min-1 ndvi is the ratio between engine speed in min-1 and vehicle speed in km/h in gear i 4.5.5.2.1.2. Downshift speeds (vi  i-1) in km/h during cruise or deceleration phases in gears 4 (4th gear) to ng shall be calculated using the following formula: Equation 2-5: , i = 4 to ng where: i is the gear number (  ¥ 4) ng is the total number of forward gears Pn is the rated power in kW mk is the reference mass in kg nidle is the idling speed in min-1 s is the rated engine speed in min-1 ndvi-2 is the ratio between engine speed in min-1 and vehicle speed in km/h in gear i-2 The downshift speed from gear 3 to gear 2 (v3  2) shall be calculated using the following equation: Equation 2-6: where: Pn is the rated power in kW mk is the reference mass in kg nidle is the idling speed in min-1 s is the rated engine speed in min-1 ndv1 is the ratio between engine speed in min 1 and vehicle speed in km/h in gear 1 The downshift speed from gear 2 to gear 1 (v2  1) shall be calculated using the following equation: Equation 2-7: where: ndv2 is the ratio between engine speed in min 1 and vehicle speed in km/h in gear 2 Since the cruise phases are defined by the phase indicator, slight speed increases could occur and it may be appropriate to apply an upshift. The upshift speeds (v1  2, v2  3 and vi  i+1) in km/h during cruise phases shall be calculated using the following equations: Equation 2-7: Equation 2-8: Equation 2-9: , i = 3 to ng 4.5.5.2.1.3. Step 2  Gear choice for each cycle sample In order to avoid different interpretations of acceleration, deceleration, cruise and stop phases, corresponding indicators are added to the vehicle speed pattern as integral parts of the cycles (see tables in Appendix 6). The appropriate gear for each sample shall then be calculated according to the vehicle speed ranges resulting from the shift speed equations of point 4.5.5.2.1.1. and the phase indicators for the cycle parts appropriate for the test vehicle, as follows: Gear choice for stop phases: For the last five seconds of a stop phase, the gear lever shall be set to gear 1 and the clutch shall be disengaged. For the previous part of a stop phase, the gear lever shall be set to neutral or the clutch shall be disengaged. Gear choice for acceleration phases: gear 1, if v  ¤ v1  2 gear 2, if v1  2 < v  ¤ v2  3 gear 3, if v2  3 < v  ¤ v3  4 gear 4, if v3  4 < v  ¤ v4  5 gear 5, if v4  5 < v  ¤ v5  6 gear 6, if v > v5  6 Gear choice for deceleration or cruise phases: gear 1, if v < v2  1 gear 2, if v < v3  2 gear 3, if v3  2  ¤ v < v4  3 gear 4, if v4  3  ¤ v < v5  4 gear 5, if v5  4  ¤ v < v6  5 gear 6, if v  ¥ v4  5 The clutch shall be disengaged, if: (a) the vehicle speed drops below 10 km/h, or (b) the engine speed drops below ; (c) there is a risk of engine stalling during cold-start phase. 4.5.5.2.3. Step 3  Corrections according to additional requirements 4.5.5.2.3.1. The gear choice shall be modified according to the following requirements: (a) no gearshift at a transition from an acceleration phase to a deceleration phase. The gear that was used for the last second of the acceleration phase shall be kept for the following deceleration phase unless the speed drops below a downshift speed; (b) no upshifts or downshifts by more than one gear, except from gear 2 to neutral during decelerations down to stop; (c) upshifts or downshifts for up to four seconds are replaced by the gear before, if the gears before and after are identical, e.g. 2 3 3 3 2 shall be replaced by 2 2 2 2 2, and 4 3 3 3 3 4 shall be replaced by 4 4 4 4 4 4. In the cases of consecutive circumstances, the gear used longer takes over, e.g. 2 2 2 3 3 3 2 2 2 2 3 3 3 will be replaced by 2 2 2 2 2 2 2 2 2 2 3 3 3. If used for the same time, a series of succeeding gears shall take precedence over a series of preceding gears, e.g. 2 2 2 3 3 3 2 2 2 3 3 3 will be replaced by 2 2 2 2 2 2 2 2 2 3 3 3; (d) no downshift during an acceleration phase. 4.5.5.2.2. Optional provisions The gear choice may be modified according to the following provisions: The use of gears lower than those determined by the requirements described in point 4.5.5.2.1. is permitted in any cycle phase. Manufacturers recommendations for gear use shall be followed if they do not result in gears higher than determined by the requirements of point 4.5.5.2.1. 4.5.5.2.3. Optional provisions Note 5: The calculation programme to be found on the UN website at the following URL may be used as an aid for the gear selection: http://live.unece.org/trans/main/wp29/wp29wgs/wp29grpe/wmtc.html Explanations of the approach and the gearshift strategy and a calculation example are given in Appendix 9. 4.5.6. Dynamometer settings A full description of the chassis dynamometer and instruments shall be provided in accordance with Appendix 6. Measurements shall be taken to the accuracies specified in point 4.5.7. The running resistance force for the chassis dynamometer settings can be derived either from on-road coast-down measurements or from a running resistance table, with reference to Appendix 5 or 7 for a vehicle equipped with one wheel on the powered axle and to Appendix 8 for a vehicle with two or more wheels on the powered axles. 4.5.6.1. Chassis dynamometer setting derived from on-road coast-down measurements To use this alternative, on-road coast-down measurements shall be carried out as specified in Appendix 7 for a vehicle equipped with one wheel on the powered axle and Appendix 8 for a vehicle equipped with two or more wheels on the powered axles. 4.5.6.1.1. Requirements for the equipment The instrumentation for the speed and time measurement shall have the accuracies specified in point 4.5.7. 4.5.6.1.2. Inertia mass setting 4.5.6.1.2.1. The equivalent inertia mass mi for the chassis dynamometer shall be the flywheel equivalent inertia mass, mfi, closest to the sum of the mass in running order of the vehicle and the mass of the driver (75 kg). Alternatively, the equivalent inertia mass mi can be derived from Appendix 5. 4.5.6.1.2.2. If the reference mass mref cannot be equalised to the flywheel equivalent inertia mass mi, to make the target running resistance force F* equal to the running resistance force FE (which is to be set to the chassis dynamometer), the corrected coast-down time Ã TE may be adjusted in accordance with the total mass ratio of the target coast-down time Ã Troad in the following sequence: Equation 2-10: Equation 2-11: Equation 2-12: Equation 2-13: with where: mr1 may be measured or calculated, in kilograms, as appropriate. As an alternative, mr1 may be estimated as f percent of m. 4.5.6.2. Running resistance force derived from a running resistance table 4.5.6.2.1. The chassis dynamometer may be set by the use of the running resistance table instead of the running resistance force obtained by the coast-down method. In this table method, the chassis dynamometer shall be set by the mass in running order regardless of particular L-category vehicle characteristics. Note 6: Care shall be taken when applying this method to L-category vehicles with extraordinary characteristics. 4.5.6.2.2. The flywheel equivalent inertia mass mfi shall be the equivalent inertia mass mi specified in Appendix 5, 7 or 8 where applicable. The chassis dynamometer shall be set by the rolling resistance of the non-driven wheels (a) and the aero drag coefficient (b) specified in Appendix 5 or determined in accordance with the procedures set out in Appendix 7 or 8 respectively. 4.5.6.2.3 The running resistance force on the chassis dynamometer FE shall be determined using the following equation: Equation 2-14: 4.5.6.2.4. The target running resistance force F* shall be equal to the running resistance force obtained from the running resistance table FT, because the correction for the standard ambient conditions is not necessary. 4.5.7. Measurement accuracies Measurements shall be taken using equipment that fulfils the accuracy requirements in Table 1-7: Table 1-7 Required accuracy of measurements Measurement items At measured value Resolution (a) Running resistance force, F + 2 percent  (b) Vehicle speed (v1, v2) ± 1 percent 0,2 km/h (c) Coast-down speed interval ( ) ± 1 percent 0,1 km/h (d) Coast-down time (Ã t) ± 0,5 percent 0,01 s (e) Total vehicle mass (mk + mrid) ± 0,5 percent 1,0 kg (f) Wind speed ± 10 percent 0,1 m/s (g) Wind direction  5 deg. (h) Temperatures ± 1 K 1 K (i) Barometric pressure  0,2 kPa (j) Distance ± 0,1 percent 1 m (k) Time ± 0,1 s 0,1 s 5. Test procedures 5.1. Description of the type I test The test vehicle shall be subjected, according to its category, to test type I requirements as specified in this point 5. 5.1.1. Type I test (verifying the average emission of gaseous pollutants, CO2 emissions and fuel consumption in a characteristic driving cycle) 5.1.1.1. The test shall be carried out by the method described in point 5.2. The gases shall be collected and analysed by the prescribed methods. 5.1.1.2. Number of tests 5.1.1.2.1. The number of tests shall be determined as shown in figure 1-5. Ri1 to Ri3 describe the final measurement results for the first (No 1) test to the third (No 3) test and the gaseous pollutant, carbon dioxide emission, fuel / energy consumption or electric range as laid down in Annex VII. Lx represents the limit values L1 to L5 as defined in Parts A, B and C of Annex VI to Regulation (EU) No 168/2013. 5.1.1.2.2. In each test, the masses of the carbon monoxide, hydrocarbons, nitrogen oxides, carbon dioxide and the fuel consumed during the test shall be determined. The mass of particulate matter shall be determined only for those (sub-)categories referred to in Parts A and B of Annex VI to Regulation (EU) No 168/2013 (see explanatory notes 8 and 9 at the end of Annex VIII to that Regulation). Figure 1-5 Flowchart for the number of type I tests 5.2. Type I tests 5.2.1. Overview 5.2.1.1. The type I test consists of prescribed sequences of dynamometer preparation, fuelling, parking, and operating conditions. 5.2.1.2. The test is designed to determine hydrocarbon, carbon monoxide, oxides of nitrogen, carbon dioxide, particulate matter mass emissions if applicable and fuel / energy consumption as well as electric range while simulating real-world operation. The test consists of engine start-ups and L-category vehicle operation on a chassis dynamometer, through a specified driving cycle. A proportional part of the diluted exhaust emissions is collected continuously for subsequent analysis, using a constant volume (variable dilution) sampler (CVS). 5.2.1.3. Except in cases of component malfunction or failure, all emission-control systems installed on or incorporated in a tested L-category vehicle shall be functioning during all procedures. 5.2.1.4. Background concentrations are measured for all emission constituents for which emissions measurements are taken. For exhaust testing, this requires sampling and analysis of the dilution air. 5.2.1.5. Background particulate mass measurement The particulate background level of the dilution air may be determined by passing filtered dilution air through the particulate filter. This shall be drawn from the same point as the particulate matter sample, if a particulate mass measurement is applicable according to Annex VI(A) to Regulation (EU) No 168/2013. One measurement may be performed prior to or after the test. Particulate mass measurements may be corrected by subtracting the background contribution from the dilution system. The permissible background contribution shall be  ¤ 1 mg/km (or equivalent mass on the filter). If the background contribution exceeds this level, the default figure of 1 mg/km (or equivalent mass on the filter) shall be used. Where subtraction of the background contribution gives a negative result, the particulate mass result shall be considered to be zero. 5.2.2. Dynamometer settings and verification 5.2.2.1. Test vehicle preparation 5.2.2.1.1. The manufacturer shall provide additional fittings and adapters, as required to accommodate a fuel drain at the lowest point possible in the tanks as installed on the vehicle, and to provide for exhaust sample collection. 5.2.2.1.2. The tyre pressures shall be adjusted to the manufacturers specifications to the satisfaction of the technical service or so that the speed of the vehicle during the road test and the vehicle speed obtained on the chassis dynamometer are equal. 5.2.2.1.3. The test vehicle shall be warmed up on the chassis dynamometer to the same condition as it was during the road test. 5.2.2.2. Dynamometer preparation, if settings are derived from on-road coast-down measurements Before the test, the chassis dynamometer shall be appropriately warmed up to the stabilised frictional force Ff. The load on the chassis dynamometer FE is, in view of its construction, composed of the total friction loss Ff, which is the sum of the chassis dynamometer rotating frictional resistance, the tyre rolling resistance, the frictional resistance of the rotating parts in the powertrain of the vehicle and the braking force of the power absorbing unit (pau) Fpau, as in the following equation: Equation 2-15: The target running resistance force F* derived from Appendix 5 or 7 for a vehicle equipped with one wheel on the powered axle and Appendix 8 for a vehicle with two or more wheels on the powered axles, shall be reproduced on the chassis dynamometer in accordance with the vehicle speed, i.e.: Equation 2-16: The total friction loss Ff on the chassis dynamometer shall be measured by the method in point 5.2.2.2.1. or 5.2.2.2.2. 5.2.2.2.1. Motoring by chassis dynamometer This method applies only to chassis dynamometers capable of driving an L-category vehicle. The test vehicle shall be driven steadily by the chassis dynamometer at the reference speed v0 with the drive train engaged and the clutch disengaged. The total friction loss Ff (v0) at the reference speed v0 is given by the chassis dynamometer force. 5.2.2.2.2. Coast-down without absorption The method for measuring the coast-down time is the coast-down method for the measurement of the total friction loss Ff. The vehicle coast-down shall be performed on the chassis dynamometer by the procedure described in Appendix 5 or 7 for a vehicle equipped with one wheel on the powered axle and Appendix 8 for a vehicle equipped with two or more wheels on the powered axles, with zero chassis dynamometer absorption. The coast-down time Ã ti corresponding to the reference speed v0 shall be measured. The measurement shall be carried out at least three times, and the mean coast-down time shall be calculated using the following equation: Equation 2-17: 5.2.2.2.3. Total friction loss The total friction loss Ff(v0) at the reference speed v0 is calculated using the following equation: Equation 2-18: 5.2.2.2.4. Calculation of power-absorption unit force The force Fpau(v0) to be absorbed by the chassis dynamometer at the reference speed v0 is calculated by subtracting Ff(v0) from the target running resistance force F*(v0) as shown in the following equation: Equation 2-19: 5.2.2.2.5. Chassis dynamometer setting Depending on its type, the chassis dynamometer shall be set by one of the methods described in points 5.2.2.2.5.1. to 5.2.2.2.5.4. The chosen setting shall be applied to the pollutant and CO2 emission measurements as well as for the energy efficiency measurements (fuel /energy consumption and electric range) laid down in Annex VII. 5.2.2.2.5.1. Chassis dynamometer with polygonal function In the case of a chassis dynamometer with polygonal function, in which the absorption characteristics are determined by load values at several speed points, at least three specified speeds, including the reference speed, shall be chosen as the setting points. At each setting point, the chassis dynamometer shall be set to the value Fpau (vj) obtained in point 5.2.2.2.4. 5.2.2.2.5.2. Chassis dynamometer with coefficient control In the case of a chassis dynamometer with coefficient control, in which the absorption characteristics are determined by given coefficients of a polynomial function, the value of Fpau (vj) at each specified speed shall be calculated by the procedure in point 5.2.2.2. Assuming the load characteristics to be: Equation 2-20: where: the coefficients a, b and c shall be determined by the polynomial regression method. The chassis dynamometer shall be set to the coefficients a, b and c obtained by the polynomial regression method. 5.2.2.2.5.3. Chassis dynamometer with F* polygonal digital setter In the case of a chassis dynamometer with a polygonal digital setter, where a central processor unit is incorporated in the system, F*is input directly, and Ã ti, Ff and Fpau are automatically measured and calculated to set the chassis dynamometer to the target running resistance force: Equation 2-21: In this case, several points in succession are directly input digitally from the data set of F* j and vj, the coast-down is performed and the coast-down time Ã tj is measured. After the coast-down test has been repeated several times, Fpau is automatically calculated and set at L-category vehicle speed intervals of 0,1 km/h, in the following sequence: Equation 2-22: Equation 2-23: Equation 2-24: 5.2.2.2.5.4. Chassis dynamometer with f* 0, f* 2 coefficient digital setter In the case of a chassis dynamometer with a coefficient digital setter, where a central processor unit is incorporated in the system, the target running resistance force is automatically set on the chassis dynamometer. In this case, the coefficients f* 0 and f* 2 are directly input digitally; the coast-down is performed and the coast-down time Ã ti is measured. Fpau is automatically calculated and set at vehicle speed intervals of 0,06 km/h, in the following sequence: Equation 2-25: Equation 2-26: Equation 2-27: 5.2.2.2.6. Dynamometer settings verification 5.2.2.2.6.1. Verification test Immediately after the initial setting, the coast-down time Ã tE on the chassis dynamometer corresponding to the reference speed (v0) shall be measured by the procedure set out in Appendix 5 or 7 for a vehicle equipped with one wheel on the powered axle and in Appendix 8 for a vehicle with two or more wheels on the powered axles. The measurement shall be carried out at least three times, and the mean coast-down time Ã tE shall be calculated from the results. The set running resistance force at the reference speed, FE (v0) on the chassis dynamometer is calculated by the following equation: Equation 2-28: 5.2.2.2.6.2. Calculation of setting error The setting error Ã µ is calculated by the following equation: Equation 2-29: The chassis dynamometer shall be readjusted if the setting error does not satisfy the following criteria: Ã µ  ¤ 2 percent for v0  ¥ 50 km/h Ã µ  ¤ 3 percent for 30 km/h  ¤ v0< 50 km/h Ã µ  ¤ 10 percent for v0< 30 km/h The procedure in points 5.2.2.2.6.1. to 5.2.2.2.6.2. shall be repeated until the setting error satisfies the criteria. The chassis dynamometer setting and the observed errors shall be recorded. Specimen record forms are provided in the template of the test report laid down in accordance with Article 32(1) of Regulation (EU) No 168/2013. 5.2.2.3. Dynamometer preparation, if settings are derived from a running resistance table 5.2.2.3.1. The specified vehicle speed for the chassis dynamometer The running resistance on the chassis dynamometer shall be verified at the specified vehicle speed v. At least four specified speeds shall be verified. The range of specified vehicle speed points (the interval between the maximum and minimum points) shall extend either side of the reference speed or the reference speed range, if there is more than one reference speed, by at least Ã v, as defined in Appendix 5 or 7 for a vehicle equipped with one wheel on the powered axle and in Appendix 8 for a vehicle with two or more wheels on the powered axles. The specified speed points, including the reference speed points, shall be at regular intervals of no more than 20 km/h apart. 5.2.2.3.2. Verification of chassis dynamometer 5.2.2.3.2.1. Immediately after the initial setting, the coast-down time on the chassis dynamometer corresponding to the specified speed shall be measured. The vehicle shall not be set up on the chassis dynamometer during the coast-down time measurement. The coast-down time measurement shall start when the chassis dynamometer speed exceeds the maximum speed of the test cycle. 5.2.2.3.2.2. The measurement shall be carried out at least three times, and the mean coast-down time Ã tE shall be calculated from the results. 5.2.2.3.2.3. The set running resistance force FE(vj) at the specified speed on the chassis dynamometer is calculated using the following equation: Equation 2-30: 5.2.2.3.2.4. The setting error Ã µ at the specified speed is calculated using the following equation: Equation 2-31: 5.2.2.3.2.5. The chassis dynamometer shall be readjusted if the setting error does not satisfy the following criteria: Ã µ  ¤ 2 percent for v  ¥ 50 km/h Ã µ  ¤ 3 percent for 30 km/h  ¤ v < 50 km/h Ã µ  ¤ 10 percent for v < 30 km/h 5.2.2.3.2.6. The procedure described in points 5.2.2.3.2.1. to 5.2.2.3.2.5. shall be repeated until the setting error satisfies the criteria. The chassis dynamometer setting and the observed errors shall be recorded. 5.2.2.4. The chassis dynamometer system shall comply with the calibration and verification methods laid down in Appendix 3. 5.2.3. Calibration of analysers 5.2.3.1. The quantity of gas at the indicated pressure compatible with the correct functioning of the equipment shall be injected into the analyser with the aid of the flow metre and the pressure-reducing valve mounted on each gas cylinder. The apparatus shall be adjusted to indicate as a stabilised value the value inserted on the standard gas cylinder. Starting from the setting obtained with the gas cylinder of greatest capacity, a curve shall be drawn of the deviations of the apparatus according to the content of the various standard cylinders used. The flame ionisation analyser shall be recalibrated periodically, at intervals of not more than one month, using air/propane or air/hexane mixtures with nominal hydrocarbon concentrations equal to 50 percent and 90 percent of full scale. 5.2.3.2. Non-dispersive infrared absorption analysers shall be checked at the same intervals using nitrogen/ CO and nitrogen/ CO2 mixtures in nominal concentrations equal to 10, 40, 60, 85 and 90 percent of full scale. 5.2.3.3. To calibrate the NOX chemiluminescence analyser, nitrogen/nitrogen oxide (NO) mixtures with nominal concentrations equal to 50 percent and 90 percent of full scale shall be used. The calibration of all three types of analysers shall be checked before each series of tests, using mixtures of the gases, which are measured in a concentration equal to 80 percent of full scale. A dilution device can be applied for diluting a 100 percent calibration gas to required concentration. 5.2.3.4. Heated flame ionisation detector (FID) (analyser) hydrocarbon response check procedure 5.2.3.4.1. Detector response optimisation The FID shall be adjusted according to the manufacturers specifications. To optimise the response, propane in air shall be used on the most common operating range. 5.2.3.4.2. Calibration of the hydrocarbon analyser The analyser shall be calibrated using propane in air and purified synthetic air (see point 5.2.3.6.). A calibration curve shall be established as described in point 5.2.3.1 to 5.2.3.3. 5.2.3.4.3. Response factors of different hydrocarbons and recommended limits The response factor (Rf) for a particular hydrocarbon species is the ratio of the FID C1 reading to the gas cylinder concentration, expressed as ppm C1. The concentration of the test gas shall be at a level to give a response of approximately 80 percent of full-scale deflection for the operating range. The concentration shall be known to an accuracy of 2 percent in reference to a gravimetric standard expressed in volume. In addition, the gas cylinder shall be pre-conditioned for 24 hours at a temperature of between 293,2 K and 303,2 K (20 °C and 30 °C). Response factors shall be determined when introducing an analyser into service and thereafter at major service intervals. The test gases to be used and the recommended response factors are: Methane and purified air: 1,00 < Rf < 1,15 or 1,00 < Rf < 1,05 for NG/biomethane-fuelled vehicles Propylene and purified air: 0,90 < Rf < 1,00 Toluene and purified air: 0,90 < Rf < 1,00 These are relative to a response factor (Rf) of 1,00 for propane and purified air. 5.2.3.5. Calibration and verification procedures of the particulate mass emissions measurement equipment 5.2.3.5.1. Flow meter calibration The technical service shall check that a calibration certificate has been issued for the flow meter demonstrating compliance with a traceable standard within a 12-month period prior to the test, or since any repair or change which could influence calibration. 5.2.3.5.2. Microbalance calibration The technical service shall check that a calibration certificate has been issued for the microbalance demonstrating compliance with a traceable standard within a 12-month period prior to the test. 5.2.3.5.3. Reference filter weighing To determine the specific reference filter weights, at least two unused reference filters shall be weighed within eight hours of, but preferably at the same time as, the sample filter weighing. Reference filters shall be of the same size and material as the sample filter. If the specific weight of any reference filter changes by more than ± 5 Ã ¼g between sample filter weighings, the sample filter and reference filters shall be reconditioned in the weighing room and then reweighed. This shall be based on a comparison of the specific weight of the reference filter and the rolling average of that filters specific weights. The rolling average shall be calculated from the specific weights collected in the period since the reference filters were placed in the weighing room. The averaging period shall be between one day and 30 days. Multiple reconditioning and reweighings of the sample and reference filters are permitted up to 80 hours after the measurement of gases from the emissions test. If, within this period, more than half the reference filters meet the ± 5 Ã ¼g criterion, the sample filter weighing can be considered valid. If, at the end of this period, two reference filters are used and one filter fails to meet the ± 5 Ã ¼g criterion, the sample filter weighing may be considered valid provided that the sum of the absolute differences between specific and rolling averages from the two reference filters is no more than 10 Ã ¼g. If fewer than half of the reference filters meet the ± 5 Ã ¼g criterion, the sample filter shall be discarded and the emissions test repeated. All reference filters shall be discarded and replaced within 48 hours. In all other cases, reference filters shall be replaced at least every 30 days and in such a manner that no sample filter is weighed without comparison with a reference filter that has been in the weighing room for at least one day. If the weighing room stability criteria outlined in point 4.5.3.12.1.3.4. are not met but the reference filter weighings meet the criteria listed in point 5.2.3.5.3, the vehicle manufacturer has the option of accepting the sample filter weights or voiding the tests, fixing the weighing room control system and re-running the test. Figure 1-6 Particulate sampling probe configuration 5.2.3.6. Reference gases 5.2.3.6.1. Pure gases The following pure gases shall be available, if necessary, for calibration and operation: Purified nitrogen: (purity:  ¤ 1 ppm C1,  ¤ 1 ppm CO,  ¤ 400 ppm CO2,  ¤ 0,1 ppm NO); Purified synthetic air: (purity:  ¤ 1 ppm C1,  ¤ 1 ppm CO,  ¤ 400 ppm CO2,  ¤ 0,1 ppm NO); oxygen content between 18 and 21 percent by volume; Purified oxygen: (purity > 99,5 percent vol. O2); Purified hydrogen (and mixture containing helium): (purity  ¤ 1 ppm C1,  ¤400 ppm CO2); Carbon monoxide: (minimum purity 99,5 percent); Propane: (minimum purity 99,5 percent). 5.2.3.6.2. Calibration and span gases Mixtures of gases with the following chemical compositions shall be available: (a) C3H8 and purified synthetic air (see point 5.2.3.5.1.); (b) CO and purified nitrogen; (c) CO2 and purified nitrogen; (d) NO and purified nitrogen (the amount of NO2 contained in this calibration gas shall not exceed 5 percent of the NO content). The true concentration of a calibration gas shall be within ± 2 percent of the stated figure. 5.2.3.6. Calibration and verification of the dilution system The dilution system shall be calibrated and verified and shall comply with the requirements of Appendix 4. 5.2.4. Test vehicle preconditioning 5.2.4.1. The test vehicle shall be moved to the test area and the following operations performed:  The fuel tanks shall be drained through the drains of the fuel tanks provided and charged with the test fuel requirement as specified in Appendix 2 to half the capacity of the tanks.  The test vehicle shall be placed, either by being driven or pushed, on a dynamometer and operated through the applicable test cycle as specified for the vehicle (sub-)category in Appendix 6. The vehicle need not be cold, and may be used to set dynamometer power. 5.2.4.2. Practice runs over the prescribed driving schedule may be performed at test points, provided an emission sample is not taken, for the purpose of finding the minimum throttle action to maintain the proper speed-time relationship, or to permit sampling system adjustments. 5.2.4.3. Within five minutes of completion of preconditioning, the test vehicle shall be removed from the dynamometer and may be driven or pushed to the soak area to be parked. The vehicle shall be stored for between six and 36 hours prior to the cold start type I test or until the engine oil temperature TO or the coolant temperature TC or the sparkplug seat/gasket temperature TP (only for air-cooled engine) equals the air temperature of the soak area within 2 K. 5.2.4.4. For the purpose of measuring particulates, between six and 36 hours before testing, the applicable test cycle from Part A of Annex VI to Regulation (EU) No 168/2013 shall be conducted on the basis of Annex IV to that Regulation. The technical details of the applicable test cycle are laid down in Appendix 6 and the applicable test cycle shall also be used for vehicle pre-conditioning. Three consecutive cycles shall be driven. The dynamometer setting shall be indicated as in point 4.5.6. 5.2.4.5. At the request of the manufacturer, vehicles fitted with indirect injection positive-ignition engines may be preconditioned with one Part One, one Part Two and two Part Three driving cycles, if applicable, from the WMTC. In a test facility where a test on a low particulate emitting vehicle could be contaminated by residue from a previous test on a high particulate emitting vehicle, it is recommended that, in order to pre-condition the sampling equipment, the low particulate emitting vehicle undergo a 20 minute 120 km/h steady state drive cycle or at 70% of the maximum design speed for vehicles not capable of attaining 120 km/h followed by three consecutive Part Two or Part Three WMTC cycles, if feasible. After this preconditioning, and before testing, vehicles shall be kept in a room in which the temperature remains relatively constant between 293,2 K and 303,2 K (20 °C and 30 °C). This conditioning shall be carried out for at least six hours and continue until the engine oil temperature and coolant, if any, are within ±2 K of the temperature of the room. If the manufacturer so requests, the test shall be carried out not later than 30 hours after the vehicle has been run at its normal temperature. 5.2.4.6. Vehicles equipped with a positive-ignition engine, fuelled with LPG, NG/biomethane, H2NG, hydrogen or so equipped that they can be fuelled with either petrol, LPG, NG/biomethane, H2NG or hydrogen between the tests on the first gaseous reference fuel and the second gaseous reference fuel, shall be preconditioned before the test on the second reference fuel. This preconditioning on the second reference fuel shall involve a preconditioning cycle consisting of one Part One, Part Two and two Part Three WMTC cycles, as described in Appendix 6. At the manufacturers request and with the agreement of the technical service, this preconditioning may be extended. The dynamometer setting shall be as indicated in point 4.5.6 of this Annex. 5.2.5. Emissions tests 5.2.5.1. Engine starting and restarting 5.2.5.1.1. The engine shall be started according to the manufacturers recommended starting procedures. The test cycle run shall begin when the engine starts. 5.2.5.1.2. Test vehicles equipped with automatic chokes shall be operated according to the instructions in the manufacturers operating instructions or owners manual covering choke-setting and kick-down from cold fast idle. In the case of the WMTC set out in Appendix 6, the transmission shall be put in gear 15 seconds after the engine is started. If necessary, braking may be employed to keep the drive wheels from turning. In the case of the ECE R40 or 47 cycles, the transmission shall be put in gear five seconds before the first acceleration. 5.2.5.1.3. Test vehicles equipped with manual chokes shall be operated according to the manufacturers operating instructions or owners manual. Where times are provided in the instructions, the point for operation may be specified, within 15 seconds of the recommended time. 5.2.5.1.4. The operator may use the choke, throttle, etc. where necessary to keep the engine running. 5.2.5.1.5. If the manufacturers operating instructions or owners manual do not specify a warm engine starting procedure, the engine (automatic and manual choke engines) shall be started by opening the throttle about half way and cranking the engine until it starts. 5.2.5.1.6. If, during the cold start, the test vehicle does not start after ten seconds of cranking or ten cycles of the manual starting mechanism, cranking shall cease and the reason for failure to start determined. The revolution counter on the constant volume sampler shall be turned off and the sample solenoid valves placed in the standby position during this diagnostic period. In addition, either the CVS blower shall be turned off or the exhaust tube disconnected from the tailpipe during the diagnostic period. 5.2.5.1.7. If failure to start is an operational error, the test vehicle shall be rescheduled for testing from a cold start. If failure to start is caused by vehicle malfunction, corrective action (following the unscheduled maintenance provisions) lasting less than 30 minutes may be taken and the test continued. The sampling system shall be reactivated at the same time cranking is started. The driving schedule timing sequence shall begin when the engine starts. If failure to start is caused by vehicle malfunction and the vehicle cannot be started, the test shall be voided, the vehicle removed from the dynamometer, corrective action taken (following the unscheduled maintenance provisions) and the vehicle rescheduled for test. The reason for the malfunction (if determined) and the corrective action taken shall be reported. 5.2.5.1.8. If the test vehicle does not start during the hot start after ten seconds of cranking or ten cycles of the manual starting mechanism, cranking shall cease, the test shall be voided, the vehicle removed from the dynamometer, corrective action taken and the vehicle rescheduled for test. The reason for the malfunction (if determined) and the corrective action taken shall be reported. 5.2.5.1.9. If the engine false starts, the operator shall repeat the recommended starting procedure (such as resetting the choke, etc.) 5.2.5.2. Stalling 5.2.5.2.1. If the engine stalls during an idle period, it shall be restarted immediately and the test continued. If it cannot be started soon enough to allow the vehicle to follow the next acceleration as prescribed, the driving schedule indicator shall be stopped. When the vehicle restarts, the driving schedule indicator shall be reactivated. 5.2.5.2.2. If the engine stalls during some operating mode other than idle, the driving schedule indicator shall be stopped, the test vehicle restarted and accelerated to the speed required at that point in the driving schedule, and the test continued. During acceleration to this point, gearshifts shall be performed in accordance with point 4.5.5. 5.2.5.2.3. If the test vehicle will not restart within one minute, the test shall be voided, the vehicle removed from the dynamometer, corrective action taken and the vehicle rescheduled for test. The reason for the malfunction (if determined) and the corrective action taken shall be reported. 5.2.6. Drive instructions 5.2.6.1. The test vehicle shall be driven with minimum throttle movement to maintain the desired speed. No simultaneous use of brake and throttle shall be permitted. 5.2.6.2. If the test vehicle cannot accelerate at the specified rate, it shall be operated with the throttle fully opened until the roller speed reaches the value prescribed for that time in the driving schedule. 5.2.7. Dynamometer test runs 5.2.7.1. The complete dynamometer test consists of consecutive parts as described in point 4.5.4. 5.2.7.2. The following steps shall be taken for each test: (a) place drive wheel of vehicle on dynamometer without starting engine; (b) activate vehicle cooling fan; (c) for all test vehicles, with the sample selector valves in the standby position, connect evacuated sample collection bags to the dilute exhaust and dilution air sample collection systems; (d) start the CVS (if not already on), the sample pumps and the temperature recorder. (The heat exchanger of the constant volume sampler, if used, and sample lines shall be preheated to their respective operating temperatures before the test begins); (e) adjust the sample flow rates to the desired flow rate and set the gas flow measuring devices to zero;  For gaseous bag (except hydrocarbon) samples, the minimum flow rate is 0.08 litre/second;  For hydrocarbon samples, the minimum flame ionisation detection (FID) (or heated flame ionisation detection (HFID) in the case of methanol-fuelled vehicles) flow rate is 0.031 litre/second; (f) attach the flexible exhaust tube to the vehicle tailpipes; (g) start the gas flow measuring device, position the sample selector valves to direct the sample flow into the transient exhaust sample bag, the transient dilution air sample bag, turn the key on and start cranking the engine; (h) put the transmission in gear; (i) begin the initial vehicle acceleration of the driving schedule; (j) operate the vehicle according to the driving cycles specified in point 4.5.4.; (k) at the end of part 1 or part 1 in cold condition, simultaneously switch the sample flows from the first bags and samples to the second bags and samples, switch off gas flow measuring device No 1 and start gas flow measuring device No 2; (l) in case of vehicles capable of running Part 3 of the WMTC, at the end of Part 2 simultaneously switch the sample flows from the second bags and samples to the third bags and samples, switch off gas flow measuring device No 2 and, start gas flow measuring device No 3; (m) before starting a new part, record the measured roll or shaft revolutions and reset the counter or switch to a second counter. As soon as possible, transfer the exhaust and dilution air samples to the analytical system and process the samples according to point 6., obtaining a stabilised reading of the exhaust bag sample on all analysers within 20 minutes of the end of the sample collection phase of the test; (n) turn the engine off two seconds after the end of the last part of the test; (o) immediately after the end of the sample period, turn off the cooling fan; (p) turn off the constant volume sampler (CVS) or critical-flow venturi (CFV) or disconnect the exhaust tube from the tailpipes of the vehicle; (q) disconnect the exhaust tube from the vehicle tailpipes and remove the vehicle from the dynamometer; (r) for comparison and analysis reasons, second-by-second emissions (diluted gas) data shall be monitored as well as the bag results. 6. Analysis of results 6.1. Type I tests 6.1.1. Exhaust emission and fuel consumption analysis 6.1.1.1. Analysis of the samples contained in the bags The analysis shall begin as soon as possible, and in any event not later than 20 minutes after the end of the tests, in order to determine:  the concentrations of hydrocarbons, carbon monoxide, nitrogen oxides and carbon dioxide in the sample of dilution air contained in bag(s) B;  the concentrations of hydrocarbons, carbon monoxide, nitrogen oxides and carbon dioxide in the sample of diluted exhaust gases contained in bag(s) A. 6.1.1.2. Calibration of analysers and concentration results The analysis of the results has to be carried out in the following steps: (a) prior to each sample analysis, the analyser range to be used for each pollutant shall be set to zero with the appropriate zero gas; (b) the analysers are set to the calibration curves by means of span gases of nominal concentrations of 70 to 100 percent of the range; (c) the analysers zeros are rechecked. If the reading differs by more than 2 percent of range from that set in (b), the procedure is repeated; (d) the samples are analysed; (e) after the analysis, zero and span points are rechecked using the same gases. If the readings are within 2 percent of those in point (c), the analysis is considered acceptable; (f) at all points in this section the flow-rates and pressures of the various gases shall be the same as those used during calibration of the analysers; (g) the figure adopted for the concentration of each pollutant measured in the gases is that read off after stabilisation on the measuring device. 6.1.1.3. Measuring the distance covered The distance (S) actually covered for a test part shall be calculated by multiplying the number of revolutions read from the cumulative counter (see point 5.2.7.) by the circumference of the roller. This distance shall be expressed in km. 6.1.1.4. Determination of the quantity of gas emitted The reported test results shall be computed for each test and each cycle part by use of the following formulae. The results of all emission tests shall be rounded, using the rounding-off method in ASTM E 29-67, to the number of decimal places indicated by expressing the applicable standard to three significant figures. 6.1.1.4.1. Total volume of diluted gas The total volume of diluted gas, expressed in m3/cycle part, adjusted to the reference conditions of 273,2 K (0 °C ) and 101,3 kPa, is calculated by Equation 2-32: where: V0 is the volume of gas displaced by pump P during one revolution, expressed in m3/revolution. This volume is a function of the differences between the intake and output sections of the pump; N is the number of revolutions made by pump P during each part of the test; Pa is the ambient pressure in kPa; Pi is the average under-pressure during the test part in the intake section of pump P, expressed in kPa; TP is the temperature (expressed in K) of the diluted gases during the test part, measured in the intake section of pump P. 6.1.1.4.2. Hydrocarbons (HC) The mass of unburned hydrocarbons emitted by the exhaust of the vehicle during the test shall be calculated using the following formula: Equation 2-33: where: HCm is the mass of hydrocarbons emitted during the test part, in mg/km; S is the distance defined in point 6.1.1.3.; V is the total volume, defined in point 6.1.1.4.1.; dHC is the density of the hydrocarbons at reference temperature and pressure (273,2 K and 101,3 kPa); dHC = 631Ã 103 mg/m3 for petrol (E5) (C1H1,89O0,016); = 932Ã 103 mg/m3 for ethanol (E85) (C1H2,74O0,385); = 622Ã 103 mg/m3 for diesel (B5)(C1Hl,86O0,005); = 649Ã 103 mg/m3 for LPG (C1H2,525); = 714Ã 103 mg/m3 for NG/biogas (C1H4); = mg/m3 for H2NG (with in (volume %)). HCc is the concentration of diluted gases, expressed in parts per million (ppm) of carbon equivalent (e.g. the concentration in propane multiplied by three), corrected to take account of the dilution air by the following equation: Equation 2-34: where: HCe is the concentration of hydrocarbons expressed in parts per million (ppm) of carbon equivalent, in the sample of diluted gases collected in bag(s) A; HCd is the concentration of hydrocarbons expressed in parts per million (ppm) of carbon equivalent, in the sample of dilution air collected in bag(s) B; DF is the coefficient defined in point 6.1.1.4.7. The non-methane hydrocarbon (NMHC) concentration is calculated as follows: Equation 2-35: where: CNMHC = corrected concentration of NMHC in the diluted exhaust gas, expressed in ppm carbon equivalent; CTHC = concentration of total hydrocarbons (THC) in the diluted exhaust gas, expressed in ppm carbon equivalent and corrected by the amount of THC contained in the dilution air; CCH4 = concentration of methane (CH4) in the diluted exhaust gas, expressed in ppm carbon equivalent and corrected by the amount of CH4 contained in the dilution air; Rf CH4 is the FID response factor to methane as defined in point 5.2.3.4.1. 6.1.1.4.3. Carbon monoxide (CO) The mass of carbon monoxide emitted by the exhaust of the vehicle during the test shall be calculated using the following formula: Equation 2-36: where: COm is the mass of carbon monoxide emitted during the test part, in mg/km; S is the distance defined in point 6.1.1.3.; V is the total volume defined in point 6.1.1.4.1.; dCO is the density of the carbon monoxide, mg/m3 at reference temperature and pressure (273,2 K and 101,3 kPa); COc is the concentration of diluted gases, expressed in parts per million (ppm) of carbon monoxide, corrected to take account of the dilution air by the following equation: Equation 2-37: where: COe is the concentration of carbon monoxide expressed in parts per million (ppm), in the sample of diluted gases collected in bag(s) A; COd is the concentration of carbon monoxide expressed in parts per million (ppm), in the sample of dilution air collected in bag(s) B; DF is the coefficient defined in point 6.1.1.4.7. 6.1.1.4.4. Nitrogen oxides (NOx) The mass of nitrogen oxides emitted by the exhaust of the vehicle during the test shall be calculated using the following formula: Equation 2-38: where: NOxm is the mass of nitrogen oxides emitted during the test part, in mg/km; S is the distance defined in point 6.1.1.3.; V is the total volume defined in point 6.1.1.4.1.; dNO2 is the density of the nitrogen oxides in the exhaust gases, assuming that they will be in the form of nitric oxide, mg/m3 at reference temperature and pressure (273,2 K and 101,3 kPa); NOxc is the concentration of diluted gases, expressed in parts per million (ppm), corrected to take account of the dilution air by the following equation: Equation 2-39: where: NOxe is the concentration of nitrogen oxides expressed in parts per million (ppm) of nitrogen oxides, in the sample of diluted gases collected in bag(s) A; NOxd is the concentration of nitrogen oxides expressed in parts per million (ppm) of nitrogen oxides, in the sample of dilution air collected in bag(s) B; DF is the coefficient defined in point 6.1.1.4.7.; Kh is the humidity correction factor, calculated using the following formula: Equation 2-40: where: H is the absolute humidity in g of water per kg of dry air: Equation 2-41: where: U is the humidity as a percentage; Pd is the saturated pressure of water at the test temperature, in kPa; Pa is the atmospheric pressure in kPa. 6.1.1.4.5. Particulate matter mass Particulate emission Mp (mg/km) is calculated by means of the following equation: Equation 2-42: where exhaust gases are vented outside the tunnel; Equation 2-43: where exhaust gases are returned to the tunnel; where: Vmix = volume V of diluted exhaust gases under standard conditions; Vep = volume of exhaust gas flowing through particulate filter under standard conditions; Pe = particulate mass collected by filter(s); S = is the distance defined in point 6.1.1.3.; Mp = particulate emission in mg/km. Where correction for the particulate background level from the dilution system has been used, this shall be determined in accordance with point 5.2.1.5. In this case, the particulate mass (mg/km) shall be calculated as follows: Equation 2-44: where exhaust gases are vented outside the tunnel; Equation 2-45: where exhaust gases are returned to the tunnel; where: Vap = volume of tunnel air flowing through the background particulate filter under standard conditions; Pa = particulate mass collected by background filter; DF = dilution factor as determined in point 6.1.1.4.7. Where application of a background correction results in a negative particulate mass (in mg/km), the result shall be considered to be zero mg/km particulate mass. 6.1.1.4.6. Carbon dioxide (CO2) The mass of carbon dioxide emitted by the exhaust of the vehicle during the test shall be calculated using the following formula: Equation 2-46: where: CO2m is the mass of carbon dioxide emitted during the test part, in g/km; S is the distance defined in point 6.1.1.3.; V is the total volume defined in point 6.1.1.4.1.; dCO2 is the density of the carbon monoxide, g/m3 at reference temperature and pressure (273,2 K and 101,3 kPa); CO2c is the concentration of diluted gases, expressed as a percentage of carbon dioxide equivalent, corrected to take account of the dilution air by the following equation: Equation 2-47: where: CO2e is the concentration of carbon dioxide expressed as a percentage of the sample of diluted gases collected in bag(s) A; CO2d is the concentration of carbon dioxide expressed as a percentage of the sample of dilution air collected in bag(s) B; DF is the coefficient defined in point 6.1.1.4.7. 6.1.1.4.7. Dilution factor (DF) The dilution factor is calculated as follows: For each reference fuel, except hydrogen: Equation 2-48: For a fuel of composition CxHyOz, the general formula is: Equation 2-49: For H2NG, the formula is: Equation 2-50: For hydrogen, the dilution factor is calculated as follows: Equation 2-51: For the reference fuels contained in Appendix x, the values of X are as follows: Table 1-8 Factor X in formulae to calculate DF Fuel X Petrol (E5) 13,4 Diesel (B5) 13,5 LPG 11,9 NG/biomethane 9,5 Ethanol (E85) 12,5 Hydrogen 35,03 In these equations: CCO2 = concentration of CO2 in the diluted exhaust gas contained in the sampling bag, expressed in percent by volume, CHC = concentration of HC in the diluted exhaust gas contained in the sampling bag, expressed in ppm carbon equivalent, CCO = concentration of CO in the diluted exhaust gas contained in the sampling bag, expressed in ppm, CH2O = concentration of H2O in the diluted exhaust gas contained in the sampling bag, expressed in percent by volume, CH2O-DA = concentration of H2O in the air used for dilution, expressed in percent by volume, CH2 = concentration of hydrogen in the diluted exhaust gas contained in the sampling bag, expressed in ppm, A = quantity of NG/biomethane in the H2NG mixture, expressed in percent by volume. 6.1.1.5. Weighting of type I test results 6.1.1.5.1. With repeated measurements (see point 5.1.1.2.), the pollutant (mg/km), and CO2 emission results obtained by the calculation method described in point 6.1.1. and fuel / energy consumption and electric range determined according to Annex VII are averaged for each cycle part. 6.1.1.5.1.1 Weighting of results from UNECE regulation No 40 and regulation No 47 test cycles The (average) result of the cold phase of UNECE regulation No 40 and of regulation No 47 test cycle is called R1; the (average) result of the warm phase of UNECE regulation No 40 and of regulation No 47 test cycle is called R2. Using these pollutant (mg/km) and CO2 (g/km) emission results, the final result R, depending on the vehicle class as defined in point 6.3., shall be calculated using the following equations: Equation 2-52: where: w1 = weighting factor cold phase w2 = weighting factor warm phase 6.1.1.5.1.2 Weighting of WMTC results The (average) result of Part 1 or Part 1 reduced vehicle speed is called R1, the (average) result of Part 2 or Part 2 reduced vehicle speed is called R2 and the (average) result of Part 3 or part 3 reduced vehicle speed is called R3. Using these emission (mg/km) and fuel consumption (litres/100 km) results, the final result R, depending on the vehicle category as defined in point 6.1.1.6.2., shall be calculated using the following equations: Equation 2-53: where: w1 = weighting factor cold phase w2 = weighting factor warm phase Equation 2-54: where: wn = weighting factor phase n (n=1, 2 or 3) 6.1.1.6.2. For each pollutant emission constituent, the carbon dioxide emission weightings shown in Tables 1-9 (Euro 4) and 1-10 (Euro 5) shall be used. Table 1-9 Type I test cycles (also applicable for test types VII and VIII) for Euro 4 compliant L-category vehicles, applicable weighting equations and weighting factors Vehicle category Vehicle category name Test cycle Equation number Weighting factors L1e-A Powered cycle ECE R47 2-52 w1 = 0,30 w2 = 0,70 L1e-B Two-wheel moped L2e Three-wheel moped L6e-A Light on-road quad L6e-B Light quadri-mobile L3e L4e Two-wheel motorcycle with and without side-car vmax < 130 km/h WMTC, stage 2 2-53 w1 = 0,30 w2 = 0,70 L5e-A Tricycle vmax < 130 km/h L7e-A Heavy on-road quad vmax < 130 km/h L3e L4e Two-wheel motorcycle with and without side-car vmax  ¥ 130 km/h WMTC, stage 2 2-54 w1 = 0,25 w2 = 0,50 w3 = 0,25 L5e-A Tricycle vmax  ¥ 130 km/h L7e-A Heavy on-road quad vmax  ¥ 130 km/h L5e-B Commercial tricycle ECE R40 2-52 w1 = 0,30 w2 = 0,70 L7e-B All-terrain vehicles L7e-C Heavy quadri-mobile Table 1-10 Type I test cycles (also applicable for test types VII and VIII) for Euro 5 compliant L-category vehicles, applicable weighting equations and weighting factors Vehicle category Vehicle category name Test cycle Equation # Weighting factors L1e-A Powered cycle WMTC stage 3 2-53 w1 = 0,50 w2 = 0,50 L1e-B Two-wheel moped L2e Three-wheel moped L6e-A Light on-road quad L6e-B Light quadri-mobile L3e L4e Two-wheel motorcycle with and without side-car vmax < 130 km/h 2-53 w1 = 0,50 w2 = 0,50 L5e-A Tricycle vmax < 130 km/h L7e-A Heavy on-road quad vmax < 130 km/h L3e L4e Two-wheel motorcycle with and without side-car vmax  ¥ 130 km/h 2-54 w1 = 0,25 w2 = 0,50 w3 = 0,25 L5e-A Tricycle vmax  ¥ 130 km/h L7e-A Heavy on-road quad vmax  ¥ 130 km/h L5e-B Commercial tricycle 2-53 w1 = 0,30 w2 = 0,70 L7e-B All-terrain vehicles L7e-C Heavy quadri-mobile 7. Records required The following information shall be recorded with respect to each test: (a) test number; (b) vehicle, system or component identification; (c) date and time of day for each part of the test schedule; (d) instrument operator; (e) driver or operator; (f) test vehicle: make, vehicle identification number, model year, drivetrain / transmission type, odometer reading at initiation of preconditioning, engine displacement, engine family, emission-control system, recommended engine speed at idle, nominal fuel tank capacity, inertial loading, reference mass recorded at 0 kilometre, and drive-wheel tyre pressure; (g) dynamometer serial number: as an alternative to recording the dynamometer serial number, a reference to a vehicle test cell number may be used, with the advance approval of the Administration, provided the test cell records show the relevant instrument information; (h) all relevant instrument information, such as tuning, gain, serial number, detector number, range. As an alternative, a reference to a vehicle test cell number may be used, with the advance approval of the Administration, provided test cell calibration records show the relevant instrument information; (i) recorder charts: identify zero point, span check, exhaust gas, and dilution air sample traces; (j) test cell barometric pressure, ambient temperature and humidity; Note 7: A central laboratory barometer may be used; provided that individual test cell barometric pressures are shown to be within ± 0,1 percent of the barometric pressure at the central barometer location. (k) pressure of the mixture of exhaust and dilution air entering the CVS metering device, the pressure increase across the device, and the temperature at the inlet. The temperature shall be recorded continuously or digitally to determine temperature variations; (l) the number of revolutions of the positive displacement pump accumulated during each test phase while exhaust samples are being collected. The number of standard cubic meters metered by a critical-flow venturi (CFV) during each test phase would be the equivalent record for a CFV-CVS; (m) the humidity of the dilution air. Note 8: If conditioning columns are not used, this measurement can be deleted. If the conditioning columns are used and the dilution air is taken from the test cell, the ambient humidity can be used for this measurement; (n) the driving distance for each part of the test, calculated from the measured roll or shaft revolutions; (o) the actual roller speed pattern for the test; (p) the gear use schedule for the test; (q) the emissions results of the type I test for each part of the test and the total weighted test results; (r) the second-by-second emission values of the type I tests, if deemed necessary; (s) the emissions results of the type II test (see Annex III). Appendix 1 Symbols used in Annex II Table Ap 1-1 Symbols used in Annex II Symbol Definition Unit a Coefficient of polygonal function  aT Rolling resistance force of front wheel N b Coefficient of polygonal function  bT Coefficient of aerodynamic function c Coefficient of polygonal function  CCO Concentration of carbon monoxide percent vol. CCOcorr Corrected concentration of carbon monoxide percent vol. CO2c Carbon dioxide concentration of diluted gas, corrected to take account of diluent air percent CO2d Carbon dioxide concentration in the sample of diluent air collected in bag B percent CO2e Carbon dioxide concentration in the sample of diluent air collected in bag A percent CO2m Mass of carbon dioxide emitted during the test part g/km COc Carbon monoxide concentration of diluted gas, corrected to take account of diluent air ppm COd Carbon monoxide concentration in the sample of diluent air, collected in bag B ppm COe Carbon monoxide concentration in the sample of diluent air, collected in bag A ppm COm Mass of carbon monoxide emitted during the test part mg/km d0 Standard ambient relative air density  dCO Density of carbon monoxide mg/m3 dCO2 Density of carbon dioxide mg/m3 DF Dilution factor  dHC Density of hydrocarbon mg/m3 S / d Distance driven in a cycle part km dNOX Density of nitrogen oxide mg/m3 dT Relative air density under test condition  Ã t Coast-down time s Ã tai Coast-down time measured in the first road test s Ã tbi Coast-down time measured in the second road test s Ã TE Coast-down time corrected for the inertia mass s Ã tE Mean coast-down time on the chassis dynamometer at the reference speed s Ã Ti Average coast-down time at specified speed s Ã ti Coast-down time at corresponding speed s Ã Tj Average coast-down time at specified speed s Ã Troad Target coast-down time s Mean coast-down time on the chassis dynamometer without absorption s Ã v Coast-down speed interval ( ) km/h Ã µ Chassis dynamometer setting error percent F Running resistance force N F* Target running resistance force N F*(v0) Target running resistance force at reference speed on chassis dynamometer N F*(vi) Target running resistance force at specified speed on chassis dynamometer N f*0 Corrected rolling resistance in the standard ambient condition N f*2 Corrected coefficient of aerodynamic drag in the standard ambient condition F*j Target running resistance force at specified speed N f0 Rolling resistance N f2 Coefficient of aerodynamic drag FE Set running resistance force on the chassis dynamometer N FE(v0) Set running resistance force at the reference speed on the chassis dynamometer N FE(v2) Set running resistance force at the specified speed on the chassis dynamometer N Ff Total friction loss N Ff(v0) Total friction loss at the reference speed N Fj Running resistance force N Fj(v0) Running resistance force at the reference speed N Fpau Braking force of the power absorbing unit N Fpau(v0) Braking force of the power absorbing unit at the reference speed N Fpau(vj) Braking force of the power absorbing unit at the specified speed N FT Running resistance force obtained from the running resistance table N H Absolute humidity mg/km HCc Concentration of diluted gases expressed in the carbon equivalent, corrected to take account of diluent air ppm HCd Concentration of hydrocarbons expressed in the carbon equivalent, in the sample of diluent air collected in bag B ppm HCe Concentration of hydrocarbons expressed in the carbon equivalent, in the sample of diluent air collected in bag A ppm HCm Mass of hydrocarbon emitted during the test part mg/km K0 Temperature correction factor for rolling resistance  Kh Humidity correction factor  L Limit values of gaseous emission mg/km m Test L-category vehicle mass kg ma Actual mass of the test L-category vehicle kg mfi Flywheel equivalent inertia mass kg mi Equivalent inertia mass kg mk Kerb mass (L-category vehicle) kg mr Equivalent inertia mass of all the wheels kg mri Equivalent inertia mass of all the rear wheel and L-category vehicle parts rotating with wheel kg mref Mass in running order of the L-category vehicle plus mass of driver (75 kg) kg mrf Rotating mass of the front wheel kg mrid Rider mass kg n Engine speed min 1 n Number of data regarding the emission or the test  N Number of revolution made by pump P  ng Number of forward gears  nidle Idling speed min 1 n_max_acc (1) Upshift speed from gear 1 to gear 2 during acceleration phases min 1 n_max_acc (i) Up shift speed from gear i to gear i+1 during acceleration phases, i > 1 min 1 n_min_acc (i) Minimum engine speed for cruising or deceleration in gear 1 min 1 NOxc Nitrogen oxide concentration of diluted gases, corrected to take account of diluent air ppm NOxd Nitrogen oxide concentration in the sample of diluent air collected in bag B ppm NOxe Nitrogen oxide concentration in the sample of diluent air collected in bag A ppm NOxm Mass of nitrogen oxides emitted during the test part mg/km P0 Standard ambient pressure kPa Pa Ambient/atmospheric pressure kPa Pd Saturated pressure of water at the test temperature kPa Pi Average under-pressure during the test part in the section of pump P kPa Pn Rated engine power kW PT Mean ambient pressure during the test kPa Ã 0 Standard relative ambient air volumetric mass kg/m3 r(i) Gear ratio in gear i  R Final test result of pollutant emissions, carbon dioxide emission or fuel consumption mg/km, g/km, 1/100 km R1 Test results of pollutant emissions, carbon dioxide emission or fuel consumption for cycle part 1 with cold start mg/km, g/km, 1/100 km R2 Test results of pollutant emissions, carbon dioxide emission or fuel consumption for cycle part 2 with warm condition mg/km, g/km, 1/100 km R3 Test results of pollutant emissions, carbon dioxide emission or fuel consumption for cycle part 1 with warm condition mg/km, g/km, 1/100 km Ri1 First type I test results of pollutant emissions mg/km Ri2 Second type I test results of pollutant emissions mg/km Ri3 Third type I test results of pollutant emissions mg/km s Rated engine speed min 1 TC Temperature of the coolant K TO Temperature of the engine oil K TP Temperature of the spark-plug seat/gasket K T0 Standard ambient temperature K Tp Temperature of the diluted gases during the test part, measured in the intake section of pump P K TT Mean ambient temperature during the test K U humidity percent v Specified speed V Total volume of diluted gas m3 vmax Maximum design speed of test vehicle (L-category vehicle) km/h v0 Reference vehicle speed km/h V0 Volume of gas displaced by pump P during one revolution m3/rev. v1 Vehicle speed at which the measurement of the coast-down time begins km/h v2 Vehicle speed at which the measurement of the coast-down time ends km/h vi Specified vehicle speed selected for the coast-down time measurement km/h w1 Weighting factor of cycle part 1 with cold start  w1hot Weighting factor of cycle part 1 with warm condition  w2 Weighting factor of cycle part 2 with warm condition  w3 Weighting factor of cycle part 3 with warm condition  Appendix 2 Reference fuels 1. Specifications of reference fuels for testing vehicles in environmental tests, in particular for tailpipe and evaporative emissions testing 1.1. The following tables list the technical data on liquid reference fuels to be used for environmental performance testing. The fuel specifications in this Appendix are consistent with the reference fuel specifications in Annex 10 to UNECE regulation No 83 Revision 4. Type: Petrol (E5) Parameter Unit Limits (1) Test method Minimum Maximum Research octane number, RON 95,0  EN 25164 / prEN ISO 5164 Motor octane number, MON 85,0  EN 25163 / prEN ISO 5163 Density at 15 °C kg/m3 743 756 EN ISO 3675 / EN ISO 12185 Vapour pressure kPa 56,0 60,0 EN ISO 13016-1 (DVPE) Water content % v/v 0,015 ASTM E 1064 Distillation:  Evaporated at 70 °C % v/v 24,0 44,0 EN ISO 3405  Evaporated at 100 °C % v/v 48,0 60,0 EN ISO 3405  Evaporated at 150 °C % v/v 82,0 90,0 EN ISO 3405  Final boiling point °C 190 210 EN ISO 3405 Residue % v/v  2,0 EN ISO 3405 Hydrocarbon analysis:  Olefins % v/v 3,0 13,0 ASTM D 1319  Aromatics % v/v 29,0 35,0 ASTM D 1319  Benzene % v/v  1,0 EN 12177  Saturates % v/v Report ASTM 1319 Carbon/hydrogen ratio Report Carbon/oxygen ratio Report Induction period (2) minutes 480  EN ISO 7536 Oxygen content (4) % m/m Report EN 1601 Existent gum mg/ml  0,04 EN ISO 6246 Sulphur content (3) mg/kg  10 EN ISO 20846 / EN ISO 20884 Copper corrosion  Class 1 EN ISO 2160 Lead content mg/l  5 EN 237 Phosphorus content mg/l  1,3 ASTM D 3231 Ethanol (5) % v/v 4,7 5,3 EN 1601 / EN 13132 Type: Ethanol (E85) Parameter Unit Limits (6) Test method (7) Minimum Maximum Research octane number, RON 95,0  EN ISO 5164 Motor octane number, MON 85,0  EN ISO 5163 Density at 15 °C kg/m3 Report ISO 3675 Vapour pressure kPa 40,0 60,0 EN ISO 13016-1 (DVPE) Sulphur content (8) (9) mg/kg  10 EN ISO 20846 EN ISO 20884 Oxidation stability minutes 360 EN ISO 7536 Existent gum content (solvent washed) mg/(100 ml)  5 EN ISO 6246 Appearance This shall be determined at ambient temperature or 15 °C, whichever is higher. Clear and bright, visibly free of suspended or precipitated contaminants Visual inspection Ethanol and higher alcohols (12) % V/V 83 85 EN 1601 EN 13132 EN 14517 Higher alcohols (C3-C8) % V/V  2,0 Methanol % V/V 0,5 Petrol (10) % V/V Balance EN 228 Phosphorus mg/l 0,3 (11) ASTM D 3231 Water content % V/V 0,3 ASTM E 1064 Inorganic chloride content mg/l 1 ISO 6227 pHe 6,5 9,0 ASTM D 6423 Copper strip corrosion (3h at 50 °C) Rating Class 1 EN ISO 2160 Acidity (as acetic acid CH3COOH) % m/m (mg/l)  0,005 (40) ASTM D 1613 Carbon/hydrogen ratio report Carbon/oxygen ration report Type: Diesel fuel (B5) Parameter Unit Limits (13) Test method Minimum Maximum Cetane number (14) 52,0 54,0 EN ISO 5165 Density at 15 °C kg/m3 833 837 EN ISO 3675 Distillation:  50 % point °C 245  EN ISO 3405  95 % point °C 345 350 EN ISO 3405  Final boiling point °C  370 EN ISO 3405 Flash point °C 55  EN 22719 CFPP °C  5 EN 116 Viscosity at 40 °C mm2/s 2,3 3,3 EN ISO 3104 Polycyclic aromatic hydrocarbons % m/m 2,0 6,0 EN 12916 Sulphur content (15) mg/kg  10 EN ISO 20846 / EN ISO 20884 Copper corrosion  Class 1 EN ISO 2160 Conradson carbon residue (10 % DR) % m/m  0,2 EN ISO 10370 Ash content % m/m  0,01 EN ISO 6245 Water content % m/m  0,02 EN ISO 12937 Neutralisation (strong acid) number mg KOH/g  0,02 ASTM D 974 Oxidation stability (16) mg/ml  0,025 EN ISO 12205 Lubricity (HFRR wear scan diameter at 60 °C) Ã ¼m  400 EN ISO 12156 Oxidation stability at 110 °C (16) (18) h 20,0 EN 14112 FAME (17) % v/v 4,5 5,5 EN 14078 Type: Liquefied petroleum gas (LPG) Parameter Unit Fuel A Fuel B Test method Composition: ISO 7941 C3-content percent vol 30 ± 2 85 ± 2 C4-content percent vol Balance (19) Balance (20) < C3, > C4 percent vol max. 2 max. 2 Olefins percent vol max. 12 max. 15 Evaporation residue mg/kg max. 50 max. 50 ISO 13757 or EN 15470 Water at 0 °C free free EN 15469 Total sulphur content mg/kg max. 50 max. 50 EN 24260 or ASTM 6667 Hydrogen sulphide none none ISO 8819 Copper strip corrosion rating Class 1 class 1 ISO 6251 (20) Odour characteristic characteristic Motor octane number min. 89 min. 89 EN 589 Annex B Type: Natural gas (NG)/biomethane (21) Parameter Unit Limits (23) Test method Minimum Maximum Reference fuel G20 Methane percent mole 100 99 100 Balance (22) percent mole   1 N2 percent mole Sulphur content (22) mg/m3   10 Wobbe Index (24) (net) MJ/m3 48,2 47,2 49,2 Reference fuel G25 Methane percent mole 86 84 88 Balance (22) percent mole   1 N2 percent mole 14 12 16 Sulphur content (23) mg/m3   10 Wobbe Index (net) (24) MJ/m3 39,4 38,2 40,6 Type: Hydrogen for internal combustion engines Parameter Unit Limits Test method Minimum Maximum Hydrogen purity % mole 98 100 ISO 14687 Total hydrocarbon Ã ¼mol/mol 0 100 ISO 14687 Water (25) Ã ¼mol/mol 0 (26) ISO 14687 Oxygen Ã ¼mol/mol 0 (26) ISO 14687 Argon Ã ¼mol/mol 0 (26) ISO 14687 Nitrogen Ã ¼mol/mol 0 (26) ISO 14687 CO Ã ¼mol/mol 0 1 ISO 14687 Sulphur Ã ¼mol/mol 0 2 ISO 14687 Permanent particulates (27) ISO 14687 Type: Hydrogen for hydrogen fuel cell vehicles Parameter Unit Limits Test method Minimum Maximum Hydrogen fuel (28) % mole 99,99 100 ISO 14687-2 Total gases (29) Ã ¼mol/mol 0 100 Total hydrocarbon Ã ¼mol/mol 0 2 ISO 14687-2 Water Ã ¼mol/mol 0 5 ISO 14687-2 Oxygen Ã ¼mol/mol 0 5 ISO 14687-2 Helium (He), Nitrogen (N2), Argon (Ar) Ã ¼mol/mol 0 100 ISO 14687-2 CO2 Ã ¼mol/mol 0 2 ISO 14687-2 CO Ã ¼mol/mol 0 0,2 ISO 14687-2 Total sulphur compounds Ã ¼mol/mol 0 0,004 ISO 14687-2 Formaldehyde (HCHO) Ã ¼mol/mol 0 0,01 ISO 14687-2 Formic acid (HCOOH) Ã ¼mol/mol 0 0,2 ISO 14687-2 Ammonia (NH3) Ã ¼mol/mol 0 0,1 ISO 14687-2 Total halogenated compounds Ã ¼mol/mol 0 0,05 ISO 14687-2 Particulates size Ã ¼m 0 10 ISO 14687-2 Particulates concentration Ã ¼g/l 0 1 ISO 14687-2 (1) The values quoted in the specifications are true values. For establishing the limit values, the terms of ISO 4259:2006 (Petroleum products  Determination and application of precision data in relation to methods of test) have been applied and for fixing a minimum value, a minimum difference of 2R above zero has been taken into account; for fixing a maximum and minimum value, the minimum difference is 4R (R = reproducibility). Notwithstanding this measure, which is necessary for technical reasons, the fuel manufacturer shall nevertheless aim at a zero value where the stipulated maximum value is 2R and at the mean value when quoting maximum and minimum limits. Should it be necessary to clarify whether a fuel meets the requirements of the specifications, the terms of ISO 4259:2006 shall be applied. (2) The fuel may contain oxidation inhibitors and metal deactivators normally used to stabilise refinery petrol streams, but detergent/dispersive additives and solvent oils shall not be added. (3) The actual sulphur content of the fuel used for the type I test shall be reported. (4) Ethanol meeting the specification of prEN 15376 is the only oxygenate that shall be intentionally added to the reference fuel. (5) There shall be no intentional addition to this reference fuel of compounds containing phosphorus, iron, manganese or lead. (6) The values quoted in the specifications are true values. For establishing the limit values, the terms of ISO 4259:2006 (Petroleum products  Determination and application of precision data in relation to methods of test) have been applied and for fixing a minimum value, a minimum difference of 2R above zero has been taken into account; for fixing a maximum and minimum value, the minimum difference is 4R (R = reproducibility). Notwithstanding this measure, which is necessary for technical reasons, the fuel manufacturer shall nevertheless aim at a zero value where the stipulated maximum value is 2R and at the mean value when quoting maximum and minimum limits. Should it be necessary to clarify whether a fuel meets the requirements of the specifications, the terms of ISO 4259:2006 shall be applied. (7) In cases of dispute, the procedures for resolving the dispute and interpreting the results based on test method precision, as described in EN ISO 4259:2006, shall be used. (8) In cases of national dispute concerning sulphur content, either EN ISO 20846:2011 or EN ISO 20884:2011 shall be referred to in the same way as in the national annex of EN 228. (9) The actual sulphur content of the fuel used for the type I test shall be reported. (10) The unleaded petrol content can be determined as 100 minus the sum of the percentage content of water and alcohols. (11) There shall be no intentional addition to this reference fuel of compounds containing phosphorus, iron, manganese or lead. (12) Ethanol meeting the specification of EN 15376 is the only oxygenate that shall be intentionally added to this reference fuel. (13) The values quoted in the specifications are true values. For establishing the limit values, the terms of ISO 4259:2006 (Petroleum products  Determination and application of precision data in relation to methods of test) have been applied and for fixing a minimum value, a minimum difference of 2R above zero has been taken into account; for fixing a maximum and minimum value, the minimum difference is 4R (R = reproducibility). Notwithstanding this measure, which is necessary for technical reasons, the fuel manufacturer shall nevertheless aim at a zero value where the stipulated maximum value is 2R and at the mean value when quoting maximum and minimum limits. Should it be necessary to clarify whether a fuel meets the requirements of the specifications, the terms of ISO 4259:2006 shall be applied. (14) The range for Cetane number is not in accordance with the requirements of a minimum range of 4R. However, the terms of ISO 4259:2006 may be used to resolve disputes between fuel supplier and fuel user, provided replicate measurements, of sufficient number to archive the necessary precision, are taken in preference to single determinations. (15) The actual sulphur content of the fuel used for the type I test shall be reported. (16) Even though oxidation stability is controlled, it is likely that shelf life will be limited. Advice shall be sought from the supplier as to storage conditions and shelf life. (17) FAME content to meet the specification of EN 14214. (18) Oxidation stability can be demonstrated by EN ISO 12205:1995 or EN 14112:1996. This requirement shall be reviewed based on CEN/TC19 evaluations of oxidative stability performance and test limits. (19) Balance has to be read as follows: . (20) This method may not accurately determine the presence of corrosive materials if the sample contains corrosion inhibitors or other chemicals which diminish the corrosivity of the sample to the copper strip. Therefore, the addition of such compounds for the sole purpose of biasing the test method is prohibited. (21) Biofuel means liquid or gaseous fuel for transport, produced from biomass. (22) Inerts (different from N2) + C2 + C2+. (23) Value to be determined at 293,2 K (20 °C) and 101,3 kPa. (24) Value to be determined at 273,2 K (0 °C) and 101,3 kPa. (25) Not to be condensed. (26) Combined water, oxygen, nitrogen and argon: 1 900 Ã ¼mol/mol. (27) The hydrogen shall not contain dust, sand, dirt, gums, oils or other substances in an amount sufficient to damage the fuelling station equipment of the vehicle (engine) being fuelled. (28) The hydrogen fuel index is determined by subtracting the total content of non-hydrogen gaseous constituents listed in the table (total gases), expressed in mole percent, from 100 mole percent. It is less than the sum of the maximum allowable limits of all non-hydrogen constituents shown in the table. (29) The value of total gases is the sum of the values of the non-hydrogen constituents listed in the table, except the particulates. Appendix 3 Chassis dynamometer system 1. Specification 1.1. General requirements 1.1.1. The dynamometer shall be capable of simulating road load within one of the following classifications: (a) dynamometer with fixed load curve, i.e. a dynamometer whose physical characteristics provide a fixed load curve shape; (b) dynamometer with adjustable load curve, i.e. a dynamometer with at least two road load parameters that can be adjusted to shape the load curve. 1.1.2. Dynamometers with electric inertia simulation shall be demonstrated to be equivalent to mechanical inertia systems. The means by which equivalence is established are described in point 4. 1.1.3. Where the total resistance to progress on the road cannot be reproduced on the chassis dynamometer between speeds of 10 km/h and 120 km/h, it is recommended that a chassis dynamometer with the characteristics defined in point 1.2. should be used. 1.1.3.1. The load absorbed by the brake and the chassis dynamometer (internal frictional effects) between the speeds of 0 and 120 km/h is as follows: Equation Ap3-1: (without being negative) where: F = total load absorbed by the chassis dynamometer (N); a = value equivalent to rolling resistance (N); b = value equivalent to coefficient of air resistance (N/(km/h)2); v = vehicle speed (km/h); F80 = load at 80 km/h (N). Alternatively for vehicles that cannot attain 80 km/h the load at the reference vehicle speeds vj in table Ap8-1 in Appendix 8 shall be determined. 1.2. Specific requirements 1.2.1. The setting of the dynamometer shall not be affected by the lapse of time. It shall not produce any vibrations perceptible to the vehicle and likely to impair the vehicles normal operations. 1.2.2. The chassis dynamometer may have one roller or two rollers in the cases of three-wheel vehicles with two front wheels and quadricycles. In such cases, the front roller shall drive, directly or indirectly, the inertial masses and the power-absorption device. 1.2.3. It shall be possible to measure and read the indicated load to an accuracy of ± 5 percent. 1.2.4. In the case of a dynamometer with a fixed load curve, the accuracy of the load setting at 80 km/h or of the load setting at the reference vehicle speeds (30 km/h, respectively 15 km/h) referred to in point 1.1.3.1. for vehicles that cannot attain 80 km/h, shall be ± 5 percent. In the case of a dynamometer with adjustable load curve, the accuracy of matching dynamometer load to road load shall be ± 5 percent for vehicle speeds > 20 km/h and ± 10 percent for vehicle speeds  ¤ 20 km/h. Below this vehicle speed, dynamometer absorption shall be positive. 1.2.5. The total inertia of the rotating parts (including the simulated inertia where applicable) shall be known and shall be within ± 10 kg of the inertia class for the test. 1.2.6. The speed of the vehicle shall be measured by the speed of rotation of the roller (the front roller in the case of a two-roller dynamometer). It shall be measured with an accuracy of ± 1 km/h at vehicle speeds over 10 km/h. The distance actually driven by the vehicle shall be measured by the movement of rotation of the roller (the front roller in the case of a two-roller dynamometer). 2. Dynamometer calibration procedure 2.1. Introduction This section describes the method to be used to determine the load absorbed by a dynamometer brake. The load absorbed comprises the load absorbed by frictional effects and the load absorbed by the power-absorption device. The dynamometer is brought into operation beyond the range of test speeds. The device used for starting up the dynamometer is then disconnected; the rotational speed of the driven roller decreases. The kinetic energy of the rollers is dissipated by the power-absorption unit and by the frictional effects. This method disregards variations in the rollers internal frictional effects caused by rollers with or without the vehicle. The frictional effects of the rear roller shall be disregarded when the roller is free. 2.2. Calibration of the load indicator at 80 km/h or of the load indicator referred to in point 1.1.3.1. for vehicles that cannot attain 80 km/h. The following procedure shall be used for calibration of the load indicator to 80 km/h or the applicable load indicator referred to in point 1.1.3.1. for vehicles that cannot attain 80 km/h, as a function of the load absorbed (see also Figure Ap3-1): 2.2.1. Measure the rotational speed of the roller if this has not already been done. A fifth wheel, a revolution counter or some other method may be used. 2.2.2. Place the vehicle on the dynamometer or devise some other method for starting up the dynamometer. 2.2.3. Use the flywheel or any other system of inertia simulation for the particular inertia class to be used. Figure Ap3-1 Power absorbed by the chassis dynamometer Legend: 2.2.4. Bring the dynamometer to a vehicle speed of 80 km/h or to the reference vehicle speed referred to in point 1.1.3.1. for vehicles that cannot attain 80 km/h. 2.2.5. Note the load indicated Fi (N). 2.2.6. Bring the dynamometer to a speed of 90 km/h or to the respective reference vehicle speed referred to in to in point 1.1.3.1. plus 5 km/h for vehicles that cannot attain 80 km/h 2.2.7. Disconnect the device used to start up the dynamometer. 2.2.8. Note the time taken by the dynamometer to pass from a vehicle speed of 85 to 75 km/h, or for vehicles that cannot attain 80 km/h referred to in Table Ap8-1 of Appendix 8, note the time between vj + 5 km/h to vj  5 km/h. 2.2.9. Set the power-absorption device at a different level. 2.2.10. The requirements of points 2.2.4. to 2.2.9. shall be repeated sufficiently often to cover the range of loads used. 2.2.11. Calculate the load absorbed using the formula: Equation Ap3-2: where: F = load absorbed (N); mi = equivalent inertia in kg (excluding the inertial effects of the free rear roller); Ã  v = vehicle speed deviation in m/s (10 km/h = 2,775 m/s); Ã  t = time taken by the roller to pass from 85 km/h to 75 km/h, or for vehicles that cannot attain 80 km/h from 35  25 km/h, respectively from 20  10 km/h, referred to in Table Ap 7-1 of Appendix 7. 2.2.12. Figure Ap3-2 shows the load indicated at 80 km/h in terms of load absorbed at 80 km/h. Figure Ap3-2 Load indicated at 80 km/h in terms of load absorbed at 80 km/h 2.2.13. The requirements laid down in points 2.2.3. to 2.2.12. shall be repeated for all inertia classes to be used. 2.3. Calibration of the load indicator at other speeds The procedures described in point 2.2. shall be repeated as often as necessary for the chosen vehicle speeds. 2.4. Calibration of force or torque The same procedure shall be used for force or torque calibration. 3. Verification of the load curve 3.1. Procedure The load-absorption curve of the dynamometer from a reference setting at a speed of 80 km/h or for vehicles that cannot attain 80 km/h at the respective reference vehicle speeds referred to in point 1.1.3.1., shall be verified as follows: 3.1.1. Place the vehicle on the dynamometer or devise some other method for starting up the dynamometer. 3.1.2. Adjust the dynamometer to the absorbed load (F80) at 80 km/h, or for vehicles that cannot attain 80 km/h to the absorbed load Fvj at the respective target vehicle speed vj referred to in point 1.1.3.1. 3.1.3. Note the load absorbed at 120, 100, 80, 60, 40 and 20 km/h or for vehicles that cannot attain 80 km/h absorbed at the target vehicles speeds vj referred to in point 1.1.3.1. 3.1.4. Draw the curve F(v) and verify that it corresponds to the requirements of point 1.1.3.1. 3.1.5. Repeat the procedure set out in points 3.1.1. to 3.1.4. for other values of F80 and for other values of inertia. 4 Verification of simulated inertia 4.1. Object The method described in this Appendix makes it possible to check that the simulated total inertia of the dynamometer is carried out satisfactorily in the running phase of the operating cycle. The manufacturer of the chassis dynamometer shall specify a method for verifying the specifications according to point 4.3. 4.2. Principle 4.2.1. Drawing-up working equations Since the dynamometer is subjected to variations in the rotating speed of the roller(s), the force at the surface of the roller(s) can be expressed by: Equation Ap3-3: where: F is the force at the surface of the roller(s) in N; I is the total inertia of the dynamometer (equivalent inertia of the vehicle); IM is the inertia of the mechanical masses of the dynamometer; Ã ³ is the tangential acceleration at roller surface; F1 is the inertia force. Note: An explanation of this formula with reference to dynamometers with mechanically simulated inertia is appended. Thus, total inertia is expressed as follows: Equation Ap3-4: where: Im can be calculated or measured by traditional methods; F1 can be measured on the dynamometer; Ã ³ can be calculated from the peripheral speed of the rollers. The total inertia (I) will be determined during an acceleration or deceleration test with values no lower than those obtained on an operating cycle. 4.2.2. Specification for the calculation of total inertia The test and calculation methods shall make it possible to determine the total inertia I with a relative error (Ã I/I) of less than ± 2 percent. 4.3. Specification 4.3.1. The mass of the simulated total inertia I shall remain the same as the theoretical value of the equivalent inertia (see Appendix 5) within the following limits: 4.3.1.1. ± 5 percent of the theoretical value for each instantaneous value; 4.3.1.2. ± 2 percent of the theoretical value for the average value calculated for each sequence of the cycle. The limit specified in point 4.3.1.1. is brought to ± 50 percent for one second when starting and, for vehicles with manual transmission, for two seconds during gear changes. 4.4. Verification procedure 4.4.1. Verification is carried out during each test throughout the test cycles defined in Appendix 6 of Annex II. 4.4.2. However, if the requirements laid down in point 4.3. are met, with instantaneous accelerations which are at least three times greater or smaller than the values obtained in the sequences of the theoretical cycle, the verification described in point 4.4.1. will not be necessary. Appendix 4 Exhaust dilution system 1. System specification 1.1. System overview A full-flow exhaust dilution system shall be used. This requires that the vehicle exhaust be continuously diluted with ambient air under controlled conditions. The total volume of the mixture of exhaust and dilution air shall be measured and a continuously proportional sample of the volume shall be collected for analysis. The quantities of pollutants are determined from the sample concentrations, corrected for the pollutant content of the ambient air and the totalised flow over the test period. The exhaust dilution system shall consist of a transfer tube, a mixing chamber and dilution tunnel, a dilution air conditioning, a suction device and a flow measurement device. Sampling probes shall be fitted in the dilution tunnel as specified in Appendices 3, 4 and 5. The mixing chamber described in this point shall be a vessel, such as those illustrated in Figures Ap4-1 and Ap4-2, in which vehicle exhaust gases and the dilution air are combined so as to produce a homogeneous mixture at the chamber outlet. 1.2. General requirements 1.2.1. The vehicle exhaust gases shall be diluted with a sufficient amount of ambient air to prevent any water condensation in the sampling and measuring system under any conditions which may occur during a test. 1.2.2. The mixture of air and exhaust gases shall be homogeneous at the point where the sampling probe is located (see point 1.3.3.). The sampling probe shall extract a representative sample of the diluted exhaust gas. 1.2.3. The system shall enable the total volume of the diluted exhaust gases to be measured. 1.2.4. The sampling system shall be gas-tight. The design of the variable dilution sampling system and the materials that go to make it up shall be such that they do not affect the pollutant concentration in the diluted exhaust gases. Should any component in the system (heat exchanger, cyclone separator, blower, etc.) change the concentration of any of the pollutants in the diluted exhaust gases and the fault cannot be corrected, sampling for that pollutant shall be carried out upstream from that component. 1.2.5. All parts of the dilution system that are in contact with raw and diluted exhaust gas shall be designed to minimise deposition or alteration of the particulates or particles. All parts shall be made of electrically conductive materials that do not react with exhaust gas components and shall be electrically grounded to prevent electrostatic effects. 1.2.6. If the vehicle being tested is equipped with an exhaust pipe comprising several branches, the connecting tubes shall be connected as near as possible to the vehicle without adversely affecting its operation. 1.2.7. The variable-dilution system shall be designed so as to enable the exhaust gases to be sampled without appreciably changing the back-pressure at the exhaust pipe outlet. 1.2.8. The connecting tube between the vehicle and dilution system shall be so designed as to minimise heat loss. 1.3. Specific requirements 1.3.1. Connection to vehicle exhaust The connecting tube between the vehicle exhaust outlets and the dilution system shall be as short as possible and satisfy the following requirements: (a) the tube shall be less than 3,6 m long, or less than 6,1 m long if heat insulated. Its internal diameter may not exceed 105 mm; (b) it shall not cause the static pressure at the exhaust outlets on the test vehicle to differ by more than ± 0,75 kPa at 50 km/h, or more than ± 1,25 kPa for the whole duration of the test, from the static pressures recorded when nothing is connected to the vehicle exhaust outlets. The pressure shall be measured in the exhaust outlet or in an extension having the same diameter, as near as possible to the end of the pipe. Sampling systems capable of maintaining the static pressure to within ± 0,25 kPa may be used if a written request from a manufacturer to the technical service substantiates the need for the closer tolerance; (c) it shall not change the nature of the exhaust gas; (d) any elastomeric connectors employed shall be as thermally stable as possible and have minimum exposure to the exhaust gases. 1.3.2. Dilution air conditioning The dilution air used for the primary dilution of the exhaust in the CVS tunnel shall be passed through a medium capable of reducing particles in the most penetrating particle size of the filter material by  ¥ 99,95 percent, or through a filter of at least class H13 of EN 1822:1998. This represents the specification of High Efficiency Particulate Air (HEPA) filters. The dilution air may be charcoal scrubbed before being passed to the HEPA filter. It is recommended that an additional coarse particle filter is situated before the HEPA filter and after the charcoal scrubber, if used. At the vehicle manufacturers request, the dilution air may be sampled according to good engineering practice to determine the tunnel contribution to background particulate mass levels, which can then be subtracted from the values measured in the diluted exhaust. 1.3.3. Dilution tunnel Provision shall be made for the vehicle exhaust gases and the dilution air to be mixed. A mixing orifice may be used. In order to minimise the effects on the conditions at the exhaust outlet and to limit the drop in pressure inside the dilution-air conditioning device, if any, the pressure at the mixing point shall not differ by more than ± 0,25 kPa from atmospheric pressure. The homogeneity of the mixture in any cross-section at the location of the sampling probe shall not vary by more than ±2 percent from the average of the values obtained for at least five points located at equal intervals on the diameter of the gas stream. For particulate and particle emissions sampling, a dilution tunnel shall be used which: (a) shall consist of a straight tube of electrically-conductive material, which shall be earthed; (b) shall be small enough in diameter to cause turbulent flow (Reynolds number  ¥ 4 000) and of sufficient length to cause complete mixing of the exhaust and dilution air; (c) shall be at least 200 mm in diameter; (d) may be insulated. 1.3.4. Suction device This device may have a range of fixed speeds to ensure sufficient flow to prevent any water condensation. This result is generally obtained if the flow is either: (a) twice the maximum flow of exhaust gas produced by accelerations of the driving cycle; or (b) sufficient to ensure that the CO2 concentration in the dilute exhaust sample bag is less than 3 percent by volume for petrol and diesel, less than 2,2 percent by volume for LPG and less than 1,5 percent by volume for NG/biomethane. 1.3.5. Volume measurement in the primary dilution system The method for measuring total dilute exhaust volume incorporated in the constant volume sampler shall be such that measurement is accurate to ± 2 percent under all operating conditions. If the device cannot compensate for variations in the temperature of the mixture of exhaust gases and dilution air at the measuring point, a heat exchanger shall be used to maintain the temperature to within ± 6 K of the specified operating temperature. If necessary, some form of protection for the volume measuring device may be used, e.g. a cyclone separator, bulk stream filter, etc. A temperature sensor shall be installed immediately before the volume measuring device. This sensor shall have an accuracy and a precision of ± 1 K and a response time of 0,1 s at 62 percent of a given temperature variation (value measured in silicone oil). The difference from atmospheric pressure shall be measured upstream and, if necessary, downstream from the volume measuring device. The pressure measurements shall have a precision and an accuracy of ± 0,4 kPa during the test. 1.4. Recommended system descriptions Figure Ap 4-1 and Figure Ap 4-2 are schematic drawings of two types of recommended exhaust dilution systems that meet the requirements of this Annex. Since various configurations can produce accurate results, exact conformity with these figures is not essential. Additional components such as instruments, valves, solenoids and switches may be used to provide additional information and coordinate the functions of the component system. 1.4.1. Full-flow dilution system with positive displacement pump Figure Ap4-1 Positive displacement pump dilution system The positive displacement pump (PDP) full-flow dilution system satisfies the requirements of this Annex by metering the flow of gas through the pump at constant temperature and pressure. The total volume is measured by counting the revolutions of the calibrated positive displacement pump. The proportional sample is achieved by sampling with pump, flow meter and flow control valve at a constant flow rate. The collecting equipment consists of: 1.4.1.1. A filter (refer to DAF in Figure Ap 4-1) for the dilution air shall be installed, which can be preheated if necessary. This filter shall consist of the following filters in sequence: an optional activated charcoal filter (inlet side) and a high efficiency particulate air (HEPA) filter (outlet side). It is recommended that an additional coarse particle filter is situated before the HEPA filter and after the charcoal filter, if used. The purpose of the charcoal filter is to reduce and stabilise the hydrocarbon concentrations of ambient emissions in the dilution air; 1.4.1.2. A transfer tube (TT) by which vehicle exhaust is admitted into a dilution tunnel (DT) in which the exhaust gas and dilution air are mixed homogeneously; 1.4.1.3. The positive displacement pump (PDP), producing a constant-volume flow of the air/exhaust-gas mixture. The PDP revolutions, together with associated temperature and pressure measurement, are used to determine the flow rate; 1.4.1.4. A heat exchanger (HE) of a capacity sufficient to ensure that throughout the test the temperature of the air/exhaust-gas mixture measured at a point immediately upstream of the positive displacement pump is within 6 K of the average operating temperature during the test. This device shall not affect the pollutant concentrations of diluted gases taken off afterwards for analysis. 1.4.1.5. A mixing chamber (MC) in which exhaust gas and air are mixed homogeneously and which may be located close to the vehicle so that the length of the transfer tube (TT) is minimised. 1.4.2. Full-flow dilution system with critical-flow venturi Figure Ap4-2 Critical-flow venturi dilution system The use of a critical-flow venturi (CFV) for the full-flow dilution system is based on the principles of flow mechanics for critical flow. The variable mixture flow rate of dilution and exhaust gas is maintained at sonic velocity which is directly proportional to the square root of the gas temperature. Flow is continually monitored, computed and integrated throughout the test. The use of an additional critical-flow sampling venturi ensures the proportionality of the gas samples taken from the dilution tunnel. As pressure and temperature are both equal at the two venturi inlets, the volume of the gas flow diverted for sampling is proportional to the total volume of diluted exhaust-gas mixture produced, and thus the requirements of this Annex are met. The collecting equipment consists of: 1.4.2.1. A filter (DAF) for the dilution air which can be preheated if necessary. This filter shall consist of the following filters in sequence: an optional activated charcoal filter (inlet side) and a high efficiency particulate air (HEPA) filter (outlet side). It is recommended that an additional coarse particle filter is situated before the HEPA filter and after the charcoal filter, if used. The purpose of the charcoal filter is to reduce and stabilise the hydrocarbon concentrations of ambient emissions in the dilution air; 1.4.2.2. A mixing chamber (MC) in which exhaust gas and air are mixed homogeneously and which may be located close to the vehicle so that the length of the transfer tube (TT) is minimised; 1.4.2.3. A dilution tunnel (DT) from which particulates and particles are sampled; 1.4.2.4. Some form of protection for the measurement system may be used, e.g. a cyclone separator, bulk stream filter, etc.; 1.4.2.5. A measuring critical-flow venturi tube (CFV) to measure the flow volume of the diluted exhaust gas; 1.4.2.6. A blower (BL) of sufficient capacity to handle the total volume of diluted exhaust gas. 2. CVS calibration procedure 2.1. General requirements The CVS system shall be calibrated by using an accurate flow-meter and a restricting device. The flow through the system shall be measured at various pressure readings and the control parameters of the system measured and related to the flows. The flow-meter shall be dynamic and suitable for the high flow-rate encountered in CVS testing. The device shall be of certified accuracy traceable to an approved national or international standard. 2.1.1. Various types of flow-meter may be used, e.g. calibrated venturi, laminar flow-meter, calibrated turbine-meter, provided that they are dynamic measurement systems and can meet the requirements of point 1.3.5. of this Appendix. 2.1.2. The following points give details of methods of calibrating PDP and CFV units, using a laminar flow-meter which gives the required accuracy, together with a statistical check on the calibration validity. 2.2. Calibration of the positive displacement pump (PDP) 2.2.1. The following calibration procedure outlines the equipment, the test configuration and the various parameters that are measured to establish the flow-rate of the CVS pump. All the parameters relating to the pump are simultaneously measured with the parameters relating to the flow-meter which is connected in series with the pump. The calculated flow rate (given in m3/min at pump inlet, absolute pressure and temperature) can then be plotted against a correlation function that is the value of a specific combination of pump parameters. The linear equation that relates the pump flow and the correlation function is then determined. If a CVS has a multiple speed drive, a calibration shall be performed for each range used. 2.2.2. This calibration procedure is based on the measurement of the absolute values of the pump and flow-meter parameters that relate to the flow rate at each point. Three conditions shall be maintained to ensure the accuracy and integrity of the calibration curve: 2.2.2.1. The pump pressures shall be measured at tappings on the pump rather than at the external piping on the pump inlet and outlet. Pressure taps that are mounted at the top centre and bottom centre of the pump drive head plate are exposed to the actual pump cavity pressures and therefore reflect the absolute pressure differentials; 2.2.2.2. Temperature stability shall be maintained during the calibration. The laminar flow-meter is sensitive to inlet temperature oscillations which cause the data points to be scattered. Gradual changes of ± 1 K in temperature are acceptable as long as they occur over a period of several minutes; 2.2.2.3. All connections between the flow-meter and the CVS pump shall be free of any leakage. 2.2.3. During an exhaust emission test, the measurement of these same pump parameters enables the user to calculate the flow rate from the calibration equation. 2.2.4. Figure Ap 4-3 of this Appendix shows one possible test set-up. Variations are permissible, provided that the technical service approves them as being of comparable accuracy. If the set-up shown in Figure Ap 4-3 is used, the following data shall be found within the limits of precision given: Barometric pressure (corrected) (Pb) ± 0,03 kPa Ambient temperature (T) ± 0,2 K Air temperature at LFE (ETI) ± 0,15 K Pressure depression upstream of LFE (EPI) ± 0,01 kPa Pressure drop across the LFE matrix (EDP) ± 0,0015 kPa Air temperature at CVS pump inlet (PTI) ± 0,2 K Air temperature at CVS pump outlet (PTO) ± 0,2 K Pressure depression at CVS pump inlet (PPI) ± 0,22 kPa Pressure head at CVS pump outlet (PPO) ± 0,22 kPa Pump revolutions during test period (n) ± 1 min-1 Elapsed time for period (minimum 250 s) (t) ± 0,1 s Figure Ap4-3 PDP calibration configuration 2.2.5. After the system has been connected as shown in Figure Ap 4-3, set the variable restrictor in the wide-open position and run the CVS pump for 20 minutes before starting the calibration. 2.2.6. Reset the restrictor valve to a more restricted condition in an increment of pump inlet depression (about 1 kPa) that will yield a minimum of six data points for the total calibration. Allow the system to stabilise for three minutes and repeat the data acquisition. 2.2.7. The air flow rate (Qs) at each test point is calculated in standard m3/min from the flow-meter data using the manufacturers prescribed method. 2.2.8. The air flow-rate is then converted to pump flow (V0) in m3/rev at absolute pump inlet temperature and pressure. Equation Ap 4-1: where: V0= pump flow rate at Tp and Pp (m3/rev); Qs= air flow at 101,33 kPa and 273,2 K (m3/min); Tp= pump inlet temperature (K); Pp= absolute pump inlet pressure (kPa); n= pump speed (min-1). 2.2.9. To compensate for the interaction of pump speed pressure variations at the pump and the pump slip rate, the correlation function (x0) between the pump speed (n), the pressure differential from pump inlet to pump outlet, and the absolute pump outlet pressure is calculated as follows: Equation Ap 4-2: where: x0= correlation function; Ã Pp= pressure differential from pump inlet to pump outlet (kPa); Pe= absolute outlet pressure (PPO + Pb) (kPa). 2.2.9.1. A linear least-square fit is performed to generate the calibration equations which have the formula: Equation Ap 4-3: D0, M, A and B are the slope-intercept constants describing the lines. 2.2.10. A CVS system that has multiple speeds shall be calibrated on each speed used. The calibration curves generated for the ranges shall be approximately parallel and the intercept values (D0) shall increase as the pump flow range decreases. 2.2.11 If the calibration has been performed carefully, the calculated values from the equation will be within 0.5 percent of the measured value of V0.Values of M will vary from one pump to another. Calibration is performed at pump start-up and after major maintenance. 2.3. Calibration of the critical-flow venturi (CFV) 2.3.1. Calibration of the CFV is based on the flow equation for a critical-flow venturi: Equation Ap 4-4: where: Qs= flow; Kv= calibration coefficient; P= absolute pressure (kPa); T= absolute temperature (K). Gas flow is a function of inlet pressure and temperature. The calibration procedure described in points 2.3.2. to 2.3.7. shall establish the value of the calibration coefficient at measured values of pressure, temperature and air flow. 2.3.2. The manufacturers recommended procedure shall be followed for calibrating electronic portions of the CFV. 2.3.3. Measurements for flow calibration of the critical-flow venturi are required and the following data shall be found within the limits of precision given: Barometric pressure (corrected) (Pb) ± 0,03 kPa LFE air temperature, flow-meter (ETI) ± 0,15 K Pressure depression upstream of LFE (EPI) ± 0,01 kPa Pressure drop across (EDP) LFE matrix ± 0,0015 kPa Air flow (Qs) ± 0,5 percent CFV inlet depression (PPI) ± 0,02 kPa Temperature at venturi inlet (Tv) ± 0,2 K. 2.3.4. The equipment shall be set up as shown in Figure Ap 4-4 and checked for leaks. Any leaks between the flow-measuring device and the critical-flow venturi will seriously affect the accuracy of the calibration. Figure Ap4-4 CFV calibration configuration 2.3.5. The variable-flow restrictor shall be set to the open position, the blower shall be started and the system stabilised. Data from all instruments shall be recorded. 2.3.6. The flow restrictor shall be varied and at least eight readings shall be taken across the critical flow range of the venturi. 2.3.7. The data recorded during the calibration shall be used in the following calculations. The air flow-rate (Qs) at each test point is calculated from the flow-meter data using the manufacturers prescribed method. Calculate values of the calibration coefficient (Kv) for each test point: Equation Ap 4-5: where: Qs= flow-rate in m3/min at 273,2 K and 101,3 kPa; Tv= temperature at the venturi inlet (K); Pv= absolute pressure at the venturi inlet (kPa). Plot Kv as a function of venturi inlet pressure. For sonic flow, Kv will have a relatively constant value. As pressure decreases (vacuum increases), the venturi becomes unchoked and Kv decreases. The resultant Kv changes are not permissible. For a minimum of eight points in the critical region, calculate an average Kv and the standard deviation. If the standard deviation exceeds 0,3 percent of the average Kv, take corrective action. 3. System verification procedure 3.1. General requirements The total accuracy of the CVS sampling system and analytical system shall be determined by introducing a known mass of a pollutant gas into the system while it is being operated as if during a normal test and then analysing and calculating the pollutant mass according to the formula in point 4, except that the density of propane shall be taken as 1,967 grams per litre at standard conditions. The two techniques described in points 3.2. and 3.3. are known to give sufficient accuracy. The maximum permissible deviation between the quantity of gas introduced and the quantity of gas measured is 5 percent. 3.2. CFO method 3.2.1. Metering a constant flow of pure gas (CO or C3H8) using a critical-flow orifice device 3.2.2. A known quantity of pure gas (CO or C3H8) is fed into the CVS system through the calibrated critical orifice. If the inlet pressure is high enough, the flow-rate (q), which is adjusted by means of the critical-flow orifice, is independent of orifice outlet pressure (critical flow). If deviations exceeding 5 percent occur, the cause of the malfunction shall be determined and corrected. The CVS system is operated as in an exhaust emission test for about five to ten minutes. The gas collected in the sampling bag is analysed by the usual equipment and the results compared to the concentration of the gas samples which was known beforehand. 3.3. Gravimetric method 3.3.1. Metering a limited quantity of pure gas (CO or C3H8) by means of a gravimetric technique 3.3.2. The following gravimetric procedure may be used to verify the CVS system. The weight of a small cylinder filled with either carbon monoxide or propane is determined with a precision of ± 0,01 g. For about five to ten minutes, the CVS system is operated as in a normal exhaust emission test, while CO or propane is injected into the system. The quantity of pure gas involved is determined by means of differential weighing. The gas accumulated in the bag is analysed using the equipment normally used for exhaust-gas analysis. The results are then compared to the concentration figures computed previously. Appendix 5 Classification of equivalent inertia mass and running resistance 1. The chassis dynamometer can be set using the running resistance table instead of the running resistance force obtained by the coast-down methods set out in Appendices 7 or 8. In this table method, the chassis dynamometer shall be set by the reference mass regardless of particular L-category vehicle characteristics. 2. The flywheel equivalent inertia mass mref shall be the equivalent inertia mass mi specified in point 4.5.6.1.2. The chassis dynamometer shall be set by the rolling resistance of front wheel a and the aerodynamic drag coefficient b specified in the following table. Table Ap5-1 Classification of equivalent inertia mass and running resistance used for L-category vehicles Reference mass mref (kg) Equivalent inertia mass mi (kg) Rolling resistance of front wheel a (N) Aero drag coefficient b 20 1,8 0,0203 30 2,6 0,0205 40 3,5 0,0206 50 4,4 0,0208 60 5,3 0,0209 70 6,8 0,0211 80 7,0 0,0212 90 7,9 0,0214 100 8,8 0,0215 110 9,7 0,0217 120 10,6 0,0218 130 11,4 0,0220 140 12,3 0,0221 150 13,2 0,0223 160 14,1 0,0224 170 15,0 0,0226 180 15,8 0,0227 190 16,7 0,0229 200 17,6 0,0230 210 18,5 0,0232 220 19,4 0,0233 230 20,2 0,0235 240 21,1 0,0236 250 22,0 0,0238 260 22,9 0,0239 270 23,8 0,0241 280 24,6 0,0242 290 25,5 0,0244 300 26,4 0,0245 310 27,3 0,0247 320 28,2 0,0248 330 29,0 0,0250 340 29,9 0,0251 350 30,8 0,0253 360 31,7 0,0254 370 32,6 0,0256 380 33,4 0,0257 390 34,3 0,0259 400 35,2 0,0260 410 36,1 0,0262 420 37,0 0,0263 430 37,8 0,0265 440 38,7 0,0266 450 39,6 0,0268 460 40,5 0,0269 470 41,4 0,0271 480 42,2 0,0272 490 43,1 0,0274 500 44,0 0,0275 At every 10 kg At every 10 kg (1) (2) (1) The value shall be rounded to one decimal place. (2) The value shall be rounded to four decimal places. Appendix 6 Driving cycles for type I tests (1) UNECE Regulation No 47 (ECE R47)-based test cycle 1. Description of the ECE R47 test cycle The ECE R47 test cycle to be used on the chassis dynamometer shall be as depicted in the following graph: Figure Ap6-1 ECE R47-based test cycle The ECE R47-based test cycle lasts 896 seconds and consists of eight elementary cycles to be carried out without interruption. Each cycle shall comprise of seven driving condition phases (idling, acceleration, steady speed, deceleration, etc.) as set out in points 2 and 3. The truncated vehicle speed trace restricted to maximum 25 km/h is applicable for L1e-A and L1e-B vehicles with a maximum design speed of 25 km/h. 2. The following elementary cycle characteristic in the shape of the dynamometer-roller speed profile versus test time shall be repeated eight times in total. The cold phase means the first 448 s (four cycles) after cold start of the propulsion and warming-up of the engine. The warm or hot phase is the last 448 s (four cycles), when the propulsion is further warming up and finally running at operating temperature. Table Ap6-1 ECE R47 single cycle characteristic vehicle speed profile versus test time No. of operation Operation Acceleration (m/s2) Roller speed (km/h) Duration of operation (s) Total duration of one cycle (s) 1 Idling   8 2 Acceleration full throttle 0-max 8 3 Constant speed full throttle max 57 4 Deceleration 0,56 max -20 65 5 Constant speed  20 36 101 6 Deceleration 0,93 20-0 6 107 7 Idling   5 112 3. ECE R47 test cycle tolerances The test cycle tolerances indicated in Figure Ap 6-2 for one elementary cycle of the ECE R47 test cycle shall be respected in principle during the whole test cycle. Figure Ap6-2 ECE R47 based test cycle tolerances (2) UNECE Regulation No 40 (ECE R40)-based driving cycle 1. Description of the test cycle The ECE R40 test cycle to be used on the chassis dynamometer shall be as depicted in the following graph: Figure Ap6-3 ECE R40-based test cycle The ECE R40-based test cycle lasts 1 170 seconds and consists of six elementary urban operating cycle cycles to be carried out without interruption. Each elementary urban cycle shall comprise fifteen driving condition phases (idling, acceleration, steady speed, deceleration, etc.) as set out in points 2 and 3. 2. The following cycle characteristic dynamometer-roller speed profile versus test time shall be repeated 6 times in total. The cold phase means the first 195 s (one elementary urban cycle) after cold start of the propulsion and warming up. The warm phase is the last 975 s (five elementary urban cycles), when the propulsion is further warming up and finally running at operating temperature. Table Ap6-2 ECE R40 elementary urban cycle characteristic, vehicle speed profile versus test time No Nature of operation Phase Acceleration (m/s2) Speed (km/h) Duration of each Cumulative time (s) Gear to be used in the case of a manual-shift gearbox Operation (s) Phase (s) 1 Idling 1 0 0 11 11 11 6 s PM + 5 s K (1) 2 Acceleration 2 1,04 0-15 4 4 15 According to manufacturers instructions 3 Steady speed 3 0 15 8 8 23 4 Deceleration 4 0,69 15-10 2 5 25 5 Deceleration, clutch disengaged 0,92 10-0 3 28 K (1) 6 Idling 5 0 0 21 21 49 16 s PM + 5 s K (1) 7 Acceleration 6 0,74 0-32 12 12 61 According to manufacturers instructions 8 Steady speed 7 32 24 24 85 9 Deceleration 8 0,75 32-10 8 11 93 10 Deceleration, clutch disengaged 0,92 10-0 3 96 K (1) 11 Idling 9 0 0 21 21 117 16 s PM + 5 s K (1) 12 Acceleration 10 0,53 0-50 26 26 143 According to manufacturers instructions 13 Steady speed 11 0 50 12 12 155 14 Deceleration 12 0,52 50-35 8 8 163 15 Steady speed 13 0 35 13 13 176 16 Deceleration 14 0,68 35-10 9 185 17 Deceleration clutch disengaged 0,92 10-0 3 188 K (1) 18 Idling 15 0 0 7 7 195 7 s PM (1) 3. ECE R40 test cycle tolerances The test cycle tolerances indicated in Figure Ap 6-4 for one elementary urban cycle of the ECE R40 test cycle shall be respected in principle during the whole test cycle. Figure Ap6-4 ECE R40-based test cycle tolerances 4. Generic applicable ECE R40 and R47 test cycle tolerances 4.1. A tolerance of 1 km/h over or under the theoretical speed shall be allowed during all phases of the test cycle. Speed tolerances greater than those prescribed shall be accepted during phase changes provided that the tolerances are not exceeded for more than 0,5 second on any occasion, without prejudice to the provisions of points 4.3. and 4.4. The time tolerance shall be + 0,5 sec. 4.2. The distance driven during the cycle shall be measured to (0 / + 2) percent. 4.3. If the acceleration capability of the L-category vehicle is not sufficient to carry out the acceleration phases within the prescribed limits of tolerances or the prescribed maximum vehicle speed in the individual cycles cannot be achieved owing to a lack of propulsion power, the vehicle shall be driven with the throttle fully open until the speed prescribed for the cycle is reached and the cycle shall be carried on normally. 4.4. If the period of deceleration is shorter than that prescribed for the corresponding phase, the timing of the theoretical cycle shall be restored by a constant speed or idling period merging into the subsequent constant speed or idling operation. In such cases, point 4.1 shall not apply. 5. Sampling of the exhaust flow of the vehicle in the ECE R40 and R47 test cycles 5.1. Check of back-pressure from sampling device During the preliminary tests, a check shall be made to ensure that the back-pressure set up by the sampling device is equal to the atmospheric pressure to within ± 1 230 Pa. 5.2. Sampling shall start as of t=0 just before cranking and starting-up of the combustion engine if that engine makes part of the propulsion type. 5.3. The combustion engine shall be started up by means of the devices provided for that purpose  the choke, the starter valve, etc.  in accordance with the manufacturers instructions. 5.4. The sampling bags shall be hermetically closed as soon as filling is completed. 5.5. At the end of the test cycle, the system for collecting dilute exhaust mixture and dilution air shall be closed and the gases produced by the engine shall be released into the atmosphere. 6. Gearshift procedures 6.1. The ECE R47 test shall be conducted using the gearshift procedure set out in point 2.3 of UNECE regulation No 47. 6.2. The ECE R40 test shall be conducted using the gearshift procedure set out in point 2.3 of UNECE regulation No 40. (3) World Harmonised Motorcycle Test Cycle (WMTC), stage 2 1. Description of the test cycle The WMTC stage 2 to be used on the chassis dynamometer shall be as depicted in the following graph: Figure Ap6-5 WMTC stage 2 1.1. The WMTC stage 2 includes the same vehicle speed trace as WMTC stage 1 with supplemental gear shift prescriptions. The WMTC stage 2 lasts 1 800 seconds and consists of three parts to be carried out without interruption. The characteristic driving conditions (idling, acceleration, steady speed, deceleration, etc.). are set out in the following points and tables. 2. WMTC stage 2, cycle part 1 Figure Ap6-6 WMTC stage 2, part 1 2.1 The WMTC stage 2 includes the same vehicle speed trace as WMTC stage 1 with supplemental gear shift prescriptions. The characteristic roller speed versus test time of WMTC stage 2, cycle part 1 is set out in the following tables. 2.2.1. Table Ap6-3 WMTC stage 2, cycle part 1, reduced speed for vehicle classes 1 and 2-1, 0 to 180 s. time in s roller speed in km/h phase indicators stop acc cruise dec 0 0,0 X 1 0,0 X 2 0,0 X 3 0,0 X 4 0,0 X 5 0,0 X 6 0,0 X 7 0,0 X 8 0,0 X 9 0,0 X 10 0,0 X 11 0,0 X 12 0,0 X 13 0,0 X 14 0,0 X 15 0,0 X 16 0,0 X 17 0,0 X 18 0,0 X 19 0,0 X 20 0,0 X 21 0,0 X 22 1,0 X 23 2,6 X 24 4,8 X 25 7,2 X 26 9,6 X 27 12,0 X 28 14,3 X 29 16,6 X 30 18,9 X 31 21,2 X 32 23,5 X 33 25,6 X 34 27,1 X 35 28,0 X 36 28,7 X 37 29,2 X 38 29,8 X 39 30,3 X 40 29,6 X 41 28,7 X 42 27,9 X 43 27,4 X 44 27,3 X 45 27,3 X 46 27,4 X 47 27,5 X 48 27,6 X 49 27,6 X 50 27,6 X 51 27,8 X 52 28,1 X 53 28,5 X 54 28,9 X 55 29,2 X 56 29,4 X 57 29,7 X 58 30,0 X 59 30,5 X 60 30,6 X 61 29,6 X 62 26,9 X 63 23,0 X 64 18,6 X 65 14,1 X 66 9,3 X 67 4,8 X 68 1,9 X 69 0,0 X 70 0,0 X 71 0,0 X 72 0,0 X 73 0,0 X 74 1,7 X 75 5,8 X 76 11,8 X 77 17,3 X 78 22,0 X 79 26,2 X 80 29,4 X 81 31,1 X 82 32,9 X 83 34,7 X 84 34,8 X 85 34,8 X 86 34,9 X 87 35,4 X 88 36,2 X 89 37,1 X 90 38,0 X 91 38,7 X 92 38,9 X 93 38,9 X 94 38,8 X 95 38,5 X 96 38,1 X 97 37,5 X 98 37,0 X 99 36,7 X 100 36,5 X 101 36,5 X 102 36,6 X 103 36,8 X 104 37,0 X 105 37,1 X 106 37,3 X 107 37,4 X 108 37,5 X 109 37,4 X 110 36,9 X 111 36,0 X 112 34,8 X 113 31,9 X 114 29,0 X 115 26,9 X 116 24,7 X 117 25,4 X 118 26,4 X 119 27,7 X 120 29,4 X 121 31,2 X 122 33,0 X 123 34,4 X 124 35,2 X 125 35,4 X 126 35,2 X 127 34,7 X 128 33,9 X 129 32,4 X 130 29,8 X 131 26,1 X 132 22,1 X 133 18,6 X 134 16,8 X 135 17,7 X 136 21,1 X 137 25,4 X 138 29,2 X 139 31,6 X 140 32,1 X 141 31,6 X 142 30,7 X 143 29,7 X 144 28,1 X 145 25,0 X 146 20,3 X 147 15,0 X 148 9,7 X 149 5,0 X 150 1,6 X 151 0,0 X 152 0,0 X 153 0,0 X 154 0,0 X 155 0,0 X 156 0,0 X 157 0,0 X 158 0,0 X 159 0,0 X 160 0,0 X 161 0,0 X 162 0,0 X 163 0,0 X 164 0,0 X 165 0,0 X 166 0,0 X 167 0,0 X 168 0,0 X 169 0,0 X 170 0,0 X 171 0,0 X 172 0,0 X 173 0,0 X 174 0,0 X 175 0,0 X 176 0,0 X 177 0,0 X 178 0,0 X 179 0,0 X 180 0,0 X 2.2.2. Table Ap6-4 WMTC stage 2, cycle part 1, reduced speed for vehicle classes 1 and 2-1, 181 to 360 s time in s roller speed in km/h phase indicators stop acc cruise dec 181 0,0 X 182 0,0 X 183 0,0 X 184 0,0 X 185 0,4 X 186 1,8 X 187 5,4 X 188 11,1 X 189 16,7 X 190 21,3 X 191 24,8 X 192 28,4 X 193 31,8 X 194 34,6 X 195 36,3 X 196 37,8 X 197 39,6 X 198 41,3 X 199 43,3 X 200 45,1 X 201 47,5 X 202 49,0 X 203 50,0 X 204 49,5 X 205 48,8 X 206 47,6 X 207 46,5 X 208 46,1 X 209 46,1 X 210 46,6 X 211 46,9 X 212 47,2 X 213 47,8 X 214 48,4 X 215 48,9 X 216 49,2 X 217 49,6 X 218 49,9 X 219 50,0 X 220 49,8 X 221 49,5 X 222 49,2 X 223 49,3 X 224 49,4 X 225 49,4 X 226 48,6 X 227 47,8 X 228 47,0 X 229 46,9 X 230 46,6 X 231 46,6 X 232 46,6 X 233 46,9 X 234 46,4 X 235 45,6 X 236 44,4 X 237 43,5 X 238 43,2 X 239 43,3 X 240 43,7 X 241 43,9 X 242 43,8 X 243 43,0 X 244 40,9 X 245 36,9 X 246 32,1 X 247 26,6 X 248 21,8 X 249 17,2 X 250 13,7 X 251 10,3 X 252 7,0 X 253 3,5 X 254 0,0 X 255 0,0 X 256 0,0 X 257 0,0 X 258 0,0 X 259 0,0 X 260 0,0 X 261 0,0 X 262 0,0 X 263 0,0 X 264 0,0 X 265 0,0 X 266 0,0 X 267 0,5 X 268 2,9 X 269 8,2 X 270 13,2 X 271 17,8 X 272 21,4 X 273 24,1 X 274 26,4 X 275 28,4 X 276 29,9 X 277 30,5 X 278 30,5 X 279 30,3 X 280 30,2 X 281 30,1 X 282 30,1 X 283 30,1 X 284 30,2 X 285 30,2 X 286 30,2 X 287 30,2 X 288 30,5 X 289 31,0 X 290 31,9 X 291 32,8 X 292 33,7 X 293 34,5 X 294 35,1 X 295 35,5 X 296 35,6 X 297 35,4 X 298 35,0 X 299 34,0 X 300 32,4 X 301 30,6 X 302 29,0 X 303 27,8 X 304 27,2 X 305 26,9 X 306 26,5 X 307 26,1 X 308 25,7 X 309 25,5 X 310 25,7 X 311 26,4 X 312 27,3 X 313 28,1 X 314 27,9 X 315 26,0 X 316 22,7 X 317 19,0 X 318 16,0 X 319 14,6 X 320 15,2 X 321 16,9 X 322 19,3 X 323 22,0 X 324 24,6 X 325 26,8 X 326 27,9 X 327 28,0 X 328 27,7 X 329 27,1 X 330 26,8 X 331 26,6 X 332 26,8 X 333 27,0 X 334 27,2 X 335 27,4 X 336 27,5 X 337 27,7 X 338 27,9 X 339 28,1 X 340 28,3 X 341 28,6 X 342 29,1 X 343 29,6 X 344 30,1 X 345 30,6 X 346 30,8 X 347 30,8 X 348 30,8 X 349 30,8 X 350 30,8 X 351 30,8 X 352 30,8 X 353 30,8 X 354 30,9 X 355 30,9 X 356 30,9 X 357 30,8 X 358 30,4 X 359 29,6 X 360 28,4 X 2.2.3. Table Ap6-5 WMTC stage 2, cycle part 1, reduced speed for vehicle classes 1 and 2-1, 361 to 540 s time in s roller speed in km/h phase indicators stop acc cruise dec 361 27,1 X 362 26,0 X 363 25,4 X 364 25,5 X 365 26,3 X 366 27,3 X 367 28,3 X 368 29,2 X 369 29,5 X 370 29,4 X 371 28,9 X 372 28,1 X 373 27,1 X 374 26,3 X 375 25,7 X 376 25,5 X 377 25,6 X 378 25,9 X 379 26,3 X 380 26,9 X 381 27,6 X 382 28,4 X 383 29,3 X 384 30,1 X 385 30,4 X 386 30,2 X 387 29,5 X 388 28,6 X 389 27,9 X 390 27,5 X 391 27,2 X 392 26,9 X 393 26,4 X 394 25,7 X 395 24,9 X 396 21,4 X 397 15,9 X 398 9,9 X 399 4,9 X 400 2,1 X 401 0,9 X 402 0,0 X 403 0,0 X 404 0,0 X 405 0,0 X 406 0,0 X 407 0,0 X 408 1,2 X 409 3,2 X 410 5,9 X 411 8,8 X 412 12,0 X 413 15,4 X 414 18,9 X 415 22,1 X 416 24,7 X 417 26,8 X 418 28,7 X 419 30,6 X 420 32,4 X 421 34,0 X 422 35,4 X 423 36,5 X 424 37,5 X 425 38,6 X 426 39,6 X 427 40,7 X 428 41,4 X 429 41,7 X 430 41,4 X 431 40,9 X 432 40,5 X 433 40,2 X 434 40,1 X 435 40,1 X 436 39,8 X 437 38,9 X 438 37,4 X 439 35,8 X 440 34,1 X 441 32,5 X 442 30,9 X 443 29,4 X 444 27,9 X 445 26,5 X 446 25,0 X 447 23,4 X 448 21,8 X 449 20,3 X 450 19,3 X 451 18,7 X 452 18,3 X 453 17,8 X 454 17,4 X 455 16,8 X 456 16,3 X 457 16,5 X 458 17,6 X 459 19,2 X 460 20,8 X 461 22,2 X 462 23,0 X 463 23,0 X 464 22,0 X 465 20,1 X 466 17,7 X 467 15,0 X 468 12,1 X 469 9,1 X 470 6,2 X 471 3,6 X 472 1,8 X 473 0,8 X 474 0,0 X 475 0,0 X 476 0,0 X 477 0,0 X 478 0,0 X 479 0,0 X 480 0,0 X 481 0,0 X 482 0,0 X 483 0,0 X 484 0,0 X 485 0,0 X 486 1,4 X 487 4,5 X 488 8,8 X 489 13,4 X 490 17,3 X 491 19,2 X 492 19,7 X 493 19,8 X 494 20,7 X 495 23,7 X 496 27,9 X 497 31,9 X 498 35,4 X 499 36,2 X 500 34,2 X 501 30,2 X 502 27,1 X 503 26,6 X 504 28,6 X 505 32,6 X 506 35,5 X 507 36,6 X 508 34,6 X 509 30,0 X 510 23,1 X 511 16,7 X 512 10,7 X 513 4,7 X 514 1,2 X 515 0,0 X 516 0,0 X 517 0,0 X 518 0,0 X 519 3,0 X 520 8,2 X 521 14,3 X 522 19,3 X 523 23,5 X 524 27,3 X 525 30,8 X 526 33,7 X 527 35,2 X 528 35,2 X 529 32,5 X 530 27,9 X 531 23,2 X 532 18,5 X 533 13,8 X 534 9,1 X 535 4,5 X 536 2,3 X 537 0,0 X 538 0,0 X 539 0,0 X 540 0,0 X 2.2.4. Table Ap6-6 WMTC stage 2, cycle part 1, reduced speed for vehicle classes 1 and 2-1, 541 to 600 s time in s roller speed in km/h phase indicators stop acc cruise dec 541 0,0 X 542 2,8 X 543 8,1 X 544 14,3 X 545 19,2 X 546 23,5 X 547 27,2 X 548 30,5 X 549 33,1 X 550 35,7 X 551 38,3 X 552 41,0 X 553 43,6 X 554 43,7 X 555 43,8 X 556 43,9 X 557 44,0 X 558 44,1 X 559 44,2 X 560 44,3 X 561 44,4 X 562 44,5 X 563 44,6 X 564 44,9 X 565 45,5 X 566 46,3 X 567 47,1 X 568 48,0 X 569 48,7 X 570 49,2 X 571 49,4 X 572 49,3 X 573 48,7 X 574 47,3 X 575 45,0 X 576 42,3 X 577 39,5 X 578 36,6 X 579 33,7 X 580 30,1 X 581 26,0 X 582 21,8 X 583 17,7 X 584 13,5 X 585 9,4 X 586 5,6 X 587 2,1 X 588 0,0 X 589 0,0 X 590 0,0 X 591 0,0 X 592 0,0 X 593 0,0 X 594 0,0 X 595 0,0 X 596 0,0 X 597 0,0 X 598 0,0 X 599 0,0 X 600 0,0 X 2.2.5. Table Ap6-7 WMTC stage 2, cycle part 1 for vehicle classes 2-2 and 3, 0 to 180 s time in s roller speed in km/h phase indicators stop acc cruise dec 0 0,0 X 1 0,0 X 2 0,0 X 3 0,0 X 4 0,0 X 5 0,0 X 6 0,0 X 7 0,0 X 8 0,0 X 9 0,0 X 10 0,0 X 11 0,0 X 12 0,0 X 13 0,0 X 14 0,0 X 15 0,0 X 16 0,0 X 17 0,0 X 18 0,0 X 19 0,0 X 20 0,0 X 21 0,0 X 22 1,0 X 23 2,6 X 24 4,8 X 25 7,2 X 26 9,6 X 27 12,0 X 28 14,3 X 29 16,6 X 30 18,9 X 31 21,2 X 32 23,5 X 33 25,6 X 34 27,1 X 35 28,0 X 36 28,7 X 37 29,2 X 38 29,8 X 39 30,4 X 40 29,6 X 41 28,7 X 42 27,9 X 43 27,5 X 44 27,3 X 45 27,4 X 46 27,5 X 47 27,6 X 48 27,6 X 49 27,6 X 50 27,7 X 51 27,8 X 52 28,1 X 53 28,6 X 54 29,0 X 55 29,2 X 56 29,5 X 57 29,7 X 58 30,1 X 59 30,5 X 60 30,7 X 61 29,7 X 62 27,0 X 63 23,0 X 64 18,7 X 65 14,2 X 66 9,4 X 67 4,9 X 68 2,0 X 69 0,0 X 70 0,0 X 71 0,0 X 72 0,0 X 73 0,0 X 74 1,7 X 75 5,8 X 76 11,8 X 77 18,3 X 78 24,5 X 79 29,4 X 80 32,5 X 81 34,2 X 82 34,4 X 83 34,5 X 84 34,6 X 85 34,7 X 86 34,8 X 87 35,2 X 88 36,0 X 89 37,0 X 90 37,9 X 91 38,6 X 92 38,8 X 93 38,8 X 94 38,7 X 95 38,5 X 96 38,0 X 97 37,4 X 98 36,9 X 99 36,6 X 100 36,4 X 101 36,4 X 102 36,5 X 103 36,7 X 104 36,9 X 105 37,0 X 106 37,2 X 107 37,3 X 108 37,4 X 109 37,3 X 110 36,8 X 111 35,8 X 112 34,7 X 113 31,8 X 114 28,9 X 115 26,7 X 116 24,6 X 117 25,2 X 118 26,2 X 119 27,6 X 120 29,2 X 121 31,0 X 122 32,8 X 123 34,3 X 124 35,1 X 125 35,3 X 126 35,1 X 127 34,6 X 128 33,7 X 129 32,2 X 130 29,6 X 131 26,0 X 132 22,0 X 133 18,5 X 134 16,6 X 135 17,6 X 136 21,0 X 137 25,2 X 138 29,1 X 139 31,4 X 140 31,9 X 141 31,4 X 142 30,6 X 143 29,5 X 144 28,0 X 145 24,9 X 146 20,2 X 147 14,8 X 148 9,5 X 149 4,8 X 150 1,4 X 151 0,0 X 152 0,0 X 153 0,0 X 154 0,0 X 155 0,0 X 156 0,0 X 157 0,0 X 158 0,0 X 159 0,0 X 160 0,0 X 161 0,0 X 162 0,0 X 163 0,0 X 164 0,0 X 165 0,0 X 166 0,0 X 167 0,0 X 168 0,0 X 169 0,0 X 170 0,0 X 171 0,0 X 172 0,0 X 173 0,0 X 174 0,0 X 175 0,0 X 176 0,0 X 177 0,0 X 178 0,0 X 179 0,0 X 180 0,0 X 2.2.6. Table Ap6-8 WMTC stage 2, cycle part 1 for vehicle classes 2-2 and 3, 181 to 360 s time in s roller speed in km/h phase indicators stop acc cruise dec 181 0,0 X 182 0,0 X 183 2,0 X 184 6,0 X 185 12,4 X 186 21,4 X 187 30,0 X 188 37,1 X 189 42,5 X 190 46,6 X 191 49,8 X 192 52,4 X 193 54,4 X 194 55,6 X 195 56,1 X 196 56,2 X 197 56,2 X 198 56,2 X 199 56,7 X 200 57,2 X 201 57,7 X 202 58,2 X 203 58,7 X 204 59,3 X 205 59,8 X 206 60,0 X 207 60,0 X 208 59,9 X 209 59,9 X 210 59,9 X 211 59,9 X 212 59,9 X 213 59,8 X 214 59,6 X 215 59,1 X 216 57,1 X 217 53,2 X 218 48,3 X 219 43,9 X 220 40,3 X 221 39,5 X 222 41,3 X 223 45,2 X 224 50,1 X 225 53,7 X 226 55,8 X 227 55,8 X 228 54,7 X 229 53,3 X 230 52,3 X 231 52,0 X 232 52,1 X 233 51,8 X 234 50,8 X 235 49,2 X 236 47,5 X 237 45,7 X 238 43,9 X 239 42,0 X 240 40,2 X 241 38,3 X 242 36,4 X 243 34,6 X 244 32,7 X 245 30,6 X 246 28,1 X 247 25,5 X 248 23,1 X 249 21,2 X 250 19,5 X 251 17,8 X 252 15,3 X 253 11,5 X 254 7,2 X 255 2,5 X 256 0,0 X 257 0,0 X 258 0,0 X 259 0,0 X 260 0,0 X 261 0,0 X 262 0,0 X 263 0,0 X 264 0,0 X 265 0,0 X 266 0,0 X 267 0,5 X 268 2,9 X 269 8,2 X 270 13,2 X 271 17,8 X 272 21,4 X 273 24,1 X 274 26,4 X 275 28,4 X 276 29,9 X 277 30,5 X 278 30,5 X 279 30,3 X 280 30,2 X 281 30,1 X 282 30,1 X 283 30,1 X 284 30,1 X 285 30,1 X 286 30,1 X 287 30,2 X 288 30,4 X 289 31,0 X 290 31,8 X 291 32,7 X 292 33,6 X 293 34,4 X 294 35,0 X 295 35,4 X 296 35,5 X 297 35,3 X 298 34,9 X 299 33,9 X 300 32,4 X 301 30,6 X 302 28,9 X 303 27,8 X 304 27,2 X 305 26,9 X 306 26,5 X 307 26,1 X 308 25,7 X 309 25,5 X 310 25,7 X 311 26,4 X 312 27,3 X 313 28,1 X 314 27,9 X 315 26,0 X 316 22,7 X 317 19,0 X 318 16,0 X 319 14,6 X 320 15,2 X 321 16,9 X 322 19,3 X 323 22,0 X 324 24,6 X 325 26,8 X 326 27,9 X 327 28,1 X 328 27,7 X 329 27,2 X 330 26,8 X 331 26,6 X 332 26,8 X 333 27,0 X 334 27,2 X 335 27,4 X 336 27,6 X 337 27,7 X 338 27,9 X 339 28,1 X 340 28,3 X 341 28,6 X 342 29,0 X 343 29,6 X 344 30,1 X 345 30,5 X 346 30,7 X 347 30,8 X 348 30,8 X 349 30,8 X 350 30,8 X 351 30,8 X 352 30,8 X 353 30,8 X 354 30,9 X 355 30,9 X 356 30,9 X 357 30,8 X 358 30,4 X 359 29,6 X 360 28,4 X 2.2.7. Table Ap6-9 WMTC stage 2, cycle part 1 for vehicle classes 2-2 and 3, 361 to 540 s time in s roller speed in km/h phase indicators stop acc cruise dec 361 27,1 X 362 26,0 X 363 25,4 X 364 25,5 X 365 26,3 X 366 27,3 X 367 28,4 X 368 29,2 X 369 29,5 X 370 29,5 X 371 29,0 X 372 28,1 X 373 27,2 X 374 26,3 X 375 25,7 X 376 25,5 X 377 25,6 X 378 26,0 X 379 26,4 X 380 27,0 X 381 27,7 X 382 28,5 X 383 29,4 X 384 30,2 X 385 30,5 X 386 30,3 X 387 29,5 X 388 28,7 X 389 27,9 X 390 27,5 X 391 27,3 X 392 27,0 X 393 26,5 X 394 25,8 X 395 25,0 X 396 21,5 X 397 16,0 X 398 10,0 X 399 5,0 X 400 2,2 X 401 1,0 X 402 0,0 X 403 0,0 X 404 0,0 X 405 0,0 X 406 0,0 X 407 0,0 X 408 1,2 X 409 3,2 X 410 5,9 X 411 8,8 X 412 12,0 X 413 15,4 X 414 18,9 X 415 22,1 X 416 24,8 X 417 26,8 X 418 28,7 X 419 30,6 X 420 32,4 X 421 34,0 X 422 35,4 X 423 36,5 X 424 37,5 X 425 38,6 X 426 39,7 X 427 40,7 X 428 41,5 X 429 41,7 X 430 41,5 X 431 41,0 X 432 40,6 X 433 40,3 X 434 40,2 X 435 40,1 X 436 39,8 X 437 38,9 X 438 37,5 X 439 35,8 X 440 34,2 X 441 32,5 X 442 30,9 X 443 29,4 X 444 28,0 X 445 26,5 X 446 25,0 X 447 23,5 X 448 21,9 X 449 20,4 X 450 19,4 X 451 18,8 X 452 18,4 X 453 18,0 X 454 17,5 X 455 16,9 X 456 16,4 X 457 16,6 X 458 17,7 X 459 19,4 X 460 20,9 X 461 22,3 X 462 23,2 X 463 23,2 X 464 22,2 X 465 20,3 X 466 17,9 X 467 15,2 X 468 12,3 X 469 9,3 X 470 6,4 X 471 3,8 X 472 2,0 X 473 0,9 X 474 0,0 X 475 0,0 X 476 0,0 X 477 0,0 X 478 0,0 X 479 0,0 X 480 0,0 X 481 0,0 X 482 0,0 X 483 0,0 X 484 0,0 X 485 0,0 X 486 1,4 X 487 4,5 X 488 8,8 X 489 13,4 X 490 17,3 X 491 19,2 X 492 19,7 X 493 19,8 X 494 20,7 X 495 23,6 X 496 28,1 X 497 32,8 X 498 36,3 X 499 37,1 X 500 35,1 X 501 31,1 X 502 28,0 X 503 27,5 X 504 29,5 X 505 34,0 X 506 37,0 X 507 38,0 X 508 36,1 X 509 31,5 X 510 24,5 X 511 17,5 X 512 10,5 X 513 4,5 X 514 1,0 X 515 0,0 X 516 0,0 X 517 0,0 X 518 0,0 X 519 2,9 X 520 8,0 X 521 16,0 X 522 24,0 X 523 32,0 X 524 38,8 X 525 43,1 X 526 46,0 X 527 47,5 X 528 47,5 X 529 44,8 X 530 40,1 X 531 33,8 X 532 27,2 X 533 20,0 X 534 12,8 X 535 7,0 X 536 2,2 X 537 0,0 X 538 0,0 X 539 0,0 X 540 0,0 X 2.2.8 Table Ap6-10 WMTC stage 2, cycle part 1 for vehicle classes 2-2 and 3, 541 to 600 s time in s roller speed in km/h phase indicators stop acc cruise dec 541 0,0 X 542 2,7 X 543 8,0 X 544 16,0 X 545 24,0 X 546 32,0 X 547 37,2 X 548 40,4 X 549 43,1 X 550 44,6 X 551 45,2 X 552 45,3 X 553 45,4 X 554 45,5 X 555 45,6 X 556 45,7 X 557 45,8 X 558 45,9 X 559 46,0 X 560 46,1 X 561 46,2 X 562 46,3 X 563 46,4 X 564 46,7 X 565 47,2 X 566 48,0 X 567 48,9 X 568 49,8 X 569 50,5 X 570 51,0 X 571 51,1 X 572 51,0 X 573 50,4 X 574 49,0 X 575 46,7 X 576 44,0 X 577 41,1 X 578 38,3 X 579 35,4 X 580 31,8 X 581 27,3 X 582 22,4 X 583 17,7 X 584 13,4 X 585 9,3 X 586 5,5 X 587 2,0 X 588 0,0 X 589 0,0 X 590 0,0 X 591 0,0 X 592 0,0 X 593 0,0 X 594 0,0 X 595 0,0 X 596 0,0 X 597 0,0 X 598 0,0 X 599 0,0 X 600 0,0 X 3. WMTC stage 2, part 2 Figure Ap6-7 WMTC stage 2, part 2 3.1. The WMTC stage 2 includes the same vehicle speed trace as WMTC stage 1 with supplemental gear shift prescriptions. The characteristic roller speed versus test time of WMTC stage 2, part 2 is set out in the following tables. 3.1.1. Table Ap6-11 WMTC stage 2, cycle part 2, reduced speed for vehicle class 2-1, 0 to 180 s time in s roller speed in km/h phase indicators stop acc cruise dec 0 0,0 X 1 0,0 X 2 0,0 X 3 0,0 X 4 0,0 X 5 0,0 X 6 0,0 X 7 0,0 X 8 0,0 X 9 2,3 X 10 7,3 X 11 13,6 X 12 18,9 X 13 23,6 X 14 27,8 X 15 31,8 X 16 35,6 X 17 39,3 X 18 42,7 X 19 46,0 X 20 49,1 X 21 52,1 X 22 54,9 X 23 57,5 X 24 58,4 X 25 58,5 X 26 58,5 X 27 58,6 X 28 58,9 X 29 59,3 X 30 59,8 X 31 60,2 X 32 60,5 X 33 60,8 X 34 61,1 X 35 61,5 X 36 62,0 X 37 62,5 X 38 63,0 X 39 63,4 X 40 63,7 X 41 63,8 X 42 63,9 X 43 63,8 X 44 63,2 X 45 61,7 X 46 58,9 X 47 55,2 X 48 51,0 X 49 46,7 X 50 42,8 X 51 40,2 X 52 38,8 X 53 37,9 X 54 36,7 X 55 35,1 X 56 32,9 X 57 30,4 X 58 28,0 X 59 25,9 X 60 24,4 X 61 23,7 X 62 23,8 X 63 25,0 X 64 27,3 X 65 30,4 X 66 33,9 X 67 37,3 X 68 39,8 X 69 39,5 X 70 36,3 X 71 31,4 X 72 26,5 X 73 24,2 X 74 24,8 X 75 26,6 X 76 27,5 X 77 26,8 X 78 25,3 X 79 24,0 X 80 23,3 X 81 23,7 X 82 24,9 X 83 26,4 X 84 27,7 X 85 28,3 X 86 28,3 X 87 28,1 X 88 28,1 X 89 28,6 X 90 29,8 X 91 31,6 X 92 33,9 X 93 36,5 X 94 39,1 X 95 41,5 X 96 43,3 X 97 44,5 X 98 45,1 X 99 45,1 X 100 43,9 X 101 41,4 X 102 38,4 X 103 35,5 X 104 32,9 X 105 31,3 X 106 30,7 X 107 31,0 X 108 32,2 X 109 34,0 X 110 36,0 X 111 37,9 X 112 39,9 X 113 41,6 X 114 43,1 X 115 44,3 X 116 45,0 X 117 45,5 X 118 45,8 X 119 46,0 X 120 46,1 X 121 46,2 X 122 46,1 X 123 45,7 X 124 45,0 X 125 44,3 X 126 44,7 X 127 46,8 X 128 49,9 X 129 52,8 X 130 55,6 X 131 58,2 X 132 60,2 X 133 59,3 X 134 57,5 X 135 55,4 X 136 52,5 X 137 47,9 X 138 41,4 X 139 34,4 X 140 30,0 X 141 27,0 X 142 26,5 X 143 28,7 X 144 32,7 X 145 36,5 X 146 40,0 X 147 43,5 X 148 46,7 X 149 49,8 X 150 52,7 X 151 55,5 X 152 58,1 X 153 60,6 X 154 62,9 X 155 62,9 X 156 61,7 X 157 59,4 X 158 56,6 X 159 53,7 X 160 50,7 X 161 47,7 X 162 45,0 X 163 43,1 X 164 41,9 X 165 41,6 X 166 41,3 X 167 40,9 X 168 41,8 X 169 42,1 X 170 41,8 X 171 41,3 X 172 41,5 X 173 43,5 X 174 46,5 X 175 49,7 X 176 52,6 X 177 55,0 X 178 56,5 X 179 57,1 X 180 57,3 X 3.1.2. Table Ap6-12 WMTC stage 2, cycle part 2, reduced speed for vehicle class 2-1, 181 to 360 s time in s roller speed in km/h phase indicators stop acc cruise dec 181 57,0 X 182 56,3 X 183 55,2 X 184 53,9 X 185 52,6 X 186 51,4 X 187 50,1 X 188 51,5 X 189 53,1 X 190 54,8 X 191 56,6 X 192 58,5 X 193 60,6 X 194 62,8 X 195 64,9 X 196 67,0 X 197 69,1 X 198 70,9 X 199 72,2 X 200 72,8 X 201 72,8 X 202 71,9 X 203 70,5 X 204 68,8 X 205 67,1 X 206 65,4 X 207 63,9 X 208 62,8 X 209 61,8 X 210 61,0 X 211 60,4 X 212 60,0 X 213 60,2 X 214 61,4 X 215 63,3 X 216 65,5 X 217 67,4 X 218 68,5 X 219 68,7 X 220 68,1 X 221 67,3 X 222 66,5 X 223 65,9 X 224 65,5 X 225 64,9 X 226 64,1 X 227 63,0 X 228 62,1 X 229 61,6 X 230 61,7 X 231 62,3 X 232 63,5 X 233 65,3 X 234 67,3 X 235 69,2 X 236 71,1 X 237 73,0 X 238 74,8 X 239 75,7 X 240 76,7 X 241 77,5 X 242 78,1 X 243 78,6 X 244 79,0 X 245 79,4 X 246 79,7 X 247 80,1 X 248 80,7 X 249 80,8 X 250 81,0 X 251 81,2 X 252 81,6 X 253 81,9 X 254 82,1 X 255 82,1 X 256 82,3 X 257 82,4 X 258 82,4 X 259 82,3 X 260 82,3 X 261 82,2 X 262 82,2 X 263 82,1 X 264 82,1 X 265 82,0 X 266 82,0 X 267 81,9 X 268 81,9 X 269 81,9 X 270 81,9 X 271 81,9 X 272 82,0 X 273 82,0 X 274 82,1 X 275 82,2 X 276 82,3 X 277 82,4 X 278 82,5 X 279 82,5 X 280 82,5 X 281 82,5 X 282 82,4 X 283 82,4 X 284 82,4 X 285 82,5 X 286 82,5 X 287 82,5 X 288 82,4 X 289 82,3 X 290 81,6 X 291 81,3 X 292 80,3 X 293 79,9 X 294 79,2 X 295 79,2 X 296 78,4 X 297 75,7 X 298 73,2 X 299 71,1 X 300 69,5 X 301 68,3 X 302 67,3 X 303 66,1 X 304 63,9 X 305 60,2 X 306 54,9 X 307 48,1 X 308 40,9 X 309 36,0 X 310 33,9 X 311 33,9 X 312 36,5 X 313 40,1 X 314 43,5 X 315 46,8 X 316 49,8 X 317 52,8 X 318 53,9 X 319 53,9 X 320 53,7 X 321 53,7 X 322 54,3 X 323 55,4 X 324 56,8 X 325 58,1 X 326 58,9 X 327 58,2 X 328 55,8 X 329 52,6 X 330 49,2 X 331 47,6 X 332 48,4 X 333 51,4 X 334 54,2 X 335 56,9 X 336 59,4 X 337 61,8 X 338 64,1 X 339 66,2 X 340 68,2 X 341 70,2 X 342 72,0 X 343 73,7 X 344 74,4 X 345 75,1 X 346 75,8 X 347 76,5 X 348 77,2 X 349 77,8 X 350 78,5 X 351 79,2 X 352 80,0 X 353 81,0 X 354 81,2 X 355 81,8 X 356 82,2 X 357 82,2 X 358 82,4 X 359 82,5 X 360 82,5 X 3.1.3. Table Ap6-13 WMTC stage 2, cycle part 2, reduced speed for vehicle class 2-1, 361 to 540 s time in s roller speed in km/h phase indicators stop acc cruise dec 361 82,5 X 362 82,5 X 363 82,3 X 364 82,1 X 365 82,1 X 366 82,1 X 367 82,1 X 368 82,1 X 369 82,1 X 370 82,1 X 371 82,1 X 372 82,1 X 373 81,9 X 374 81,6 X 375 81,3 X 376 81,1 X 377 80,8 X 378 80,6 X 379 80,4 X 380 80,1 X 381 79,7 X 382 78,6 X 383 76,8 X 384 73,7 X 385 69,4 X 386 64,0 X 387 58,6 X 388 53,2 X 389 47,8 X 390 42,4 X 391 37,0 X 392 33,0 X 393 30,9 X 394 30,9 X 395 33,5 X 396 37,2 X 397 40,8 X 398 44,2 X 399 47,4 X 400 50,4 X 401 53,3 X 402 56,1 X 403 57,3 X 404 58,1 X 405 58,8 X 406 59,4 X 407 59,8 X 408 59,7 X 409 59,4 X 410 59,2 X 411 59,2 X 412 59,6 X 413 60,0 X 414 60,5 X 415 61,0 X 416 61,2 X 417 61,3 X 418 61,4 X 419 61,7 X 420 62,3 X 421 63,1 X 422 63,6 X 423 63,9 X 424 63,8 X 425 63,6 X 426 63,3 X 427 62,8 X 428 61,9 X 429 60,5 X 430 58,6 X 431 56,5 X 432 54,6 X 433 53,8 X 434 54,5 X 435 56,1 X 436 57,9 X 437 59,7 X 438 61,2 X 439 62,3 X 440 63,1 X 441 63,6 X 442 63,5 X 443 62,7 X 444 60,9 X 445 58,7 X 446 56,4 X 447 54,5 X 448 53,3 X 449 53,0 X 450 53,5 X 451 54,6 X 452 56,1 X 453 57,6 X 454 58,9 X 455 59,8 X 456 60,3 X 457 60,7 X 458 61,3 X 459 62,4 X 460 64,1 X 461 66,2 X 462 68,1 X 463 69,7 X 464 70,4 X 465 70,7 X 466 70,7 X 467 70,7 X 468 70,7 X 469 70,6 X 470 70,5 X 471 70,4 X 472 70,2 X 473 70,1 X 474 69,8 X 475 69,5 X 476 69,1 X 477 69,1 X 478 69,5 X 479 70,3 X 480 71,2 X 481 72,0 X 482 72,6 X 483 72,8 X 484 72,7 X 485 72,0 X 486 70,4 X 487 67,7 X 488 64,4 X 489 61,0 X 490 57,6 X 491 54,0 X 492 49,7 X 493 44,4 X 494 38,2 X 495 31,2 X 496 24,0 X 497 16,8 X 498 10,4 X 499 5,7 X 500 2,8 X 501 1,6 X 502 0,3 X 503 0,0 X 504 0,0 X 505 0,0 X 506 0,0 X 507 0,0 X 508 0,0 X 509 0,0 X 510 0,0 X 511 0,0 X 512 0,0 X 513 0,0 X 514 0,0 X 515 0,0 X 516 0,0 X 517 0,0 X 518 0,0 X 519 0,0 X 520 0,0 X 521 0,0 X 522 0,0 X 523 0,0 X 524 0,0 X 525 0,0 X 526 0,0 X 527 0,0 X 528 0,0 X 529 0,0 X 530 0,0 X 531 0,0 X 532 0,0 X 533 2,3 X 534 7,2 X 535 13,5 X 536 18,7 X 537 22,9 X 538 26,7 X 539 30,0 X 540 32,8 X 3.1.4. Table Ap6-14 WMTC stage 2, cycle part 2, reduced speed for vehicle class 2-1, 541 to 600 s time in s roller speed in km/h phase indicators stop acc cruise dec 541 35,2 X 542 37,3 X 543 39,1 X 544 40,8 X 545 41,8 X 546 42,5 X 547 43,3 X 548 44,1 X 549 45,0 X 550 45,7 X 551 46,2 X 552 46,3 X 553 46,1 X 554 45,6 X 555 44,9 X 556 44,4 X 557 44,0 X 558 44,0 X 559 44,3 X 560 44,8 X 561 45,3 X 562 45,9 X 563 46,5 X 564 46,8 X 565 47,1 X 566 47,1 X 567 47,0 X 568 46,7 X 569 46,3 X 570 45,9 X 571 45,6 X 572 45,4 X 573 45,2 X 574 45,1 X 575 44,8 X 576 43,5 X 577 40,9 X 578 38,2 X 579 35,6 X 580 33,0 X 581 30,4 X 582 27,7 X 583 25,1 X 584 22,5 X 585 19,8 X 586 17,2 X 587 14,6 X 588 12,0 X 589 9,3 X 590 6,7 X 591 4,1 X 592 1,5 X 593 0,0 X 594 0,0 X 595 0,0 X 596 0,0 X 597 0,0 X 598 0,0 X 599 0,0 X 600 0,0 X 3.1.5. Table Ap6-15 WMTC stage 2, cycle part 2 for vehicle classes 2-2 and 3, 0 to 180 s time in s roller speed in km/h phase indicators stop acc cruise dec 0 0,0 X 1 0,0 X 2 0,0 X 3 0,0 X 4 0,0 X 5 0,0 X 6 0,0 X 7 0,0 X 8 0,0 X 9 2,3 X 10 7,3 X 11 15,2 X 12 23,9 X 13 32,5 X 14 39,2 X 15 44,1 X 16 48,1 X 17 51,2 X 18 53,3 X 19 54,5 X 20 55,7 X 21 56,9 X 22 57,5 X 23 58,0 X 24 58,4 X 25 58,5 X 26 58,5 X 27 58,6 X 28 58,9 X 29 59,3 X 30 59,8 X 31 60,2 X 32 60,5 X 33 60,8 X 34 61,1 X 35 61,5 X 36 62,0 X 37 62,5 X 38 63,0 X 39 63,4 X 40 63,7 X 41 63,8 X 42 63,9 X 43 63,8 X 44 63,2 X 45 61,7 X 46 58,9 X 47 55,2 X 48 51,0 X 49 46,7 X 50 42,8 X 51 40,2 X 52 38,8 X 53 37,9 X 54 36,7 X 55 35,1 X 56 32,9 X 57 30,4 X 58 28,0 X 59 25,9 X 60 24,4 X 61 23,7 X 62 23,8 X 63 25,0 X 64 27,3 X 65 30,4 X 66 33,9 X 67 37,3 X 68 39,8 X 69 39,5 X 70 36,3 X 71 31,4 X 72 26,5 X 73 24,2 X 74 24,8 X 75 26,6 X 76 27,5 X 77 26,8 X 78 25,3 X 79 24,0 X 80 23,3 X 81 23,7 X 82 24,9 X 83 26,4 X 84 27,7 X 85 28,3 X 86 28,3 X 87 28,1 X 88 28,1 X 89 28,6 X 90 29,8 X 91 31,6 X 92 33,9 X 93 36,5 X 94 39,1 X 95 41,5 X 96 43,3 X 97 44,5 X 98 45,1 X 99 45,1 X 100 43,9 X 101 41,4 X 102 38,4 X 103 35,5 X 104 32,9 X 105 31,3 X 106 30,7 X 107 31,0 X 108 32,2 X 109 34,0 X 110 36,0 X 111 37,9 X 112 39,9 X 113 41,6 X 114 43,1 X 115 44,3 X 116 45,0 X 117 45,5 X 118 45,8 X 119 46,0 X 120 46,1 X 121 46,2 X 122 46,1 X 123 45,7 X 124 45,0 X 125 44,3 X 126 44,7 X 127 46,8 X 128 50,1 X 129 53,6 X 130 56,9 X 131 59,4 X 132 60,2 X 133 59,3 X 134 57,5 X 135 55,4 X 136 52,5 X 137 47,9 X 138 41,4 X 139 34,4 X 140 30,0 X 141 27,0 X 142 26,5 X 143 28,7 X 144 33,8 X 145 40,3 X 146 46,6 X 147 50,4 X 148 54,0 X 149 56,9 X 150 59,1 X 151 60,6 X 152 61,7 X 153 62,6 X 154 63,1 X 155 62,9 X 156 61,7 X 157 59,4 X 158 56,6 X 159 53,7 X 160 50,7 X 161 47,7 X 162 45,0 X 163 43,1 X 164 41,9 X 165 41,6 X 166 41,3 X 167 40,9 X 168 41,8 X 169 42,1 X 170 41,8 X 171 41,3 X 172 41,5 X 173 43,5 X 174 46,5 X 175 49,7 X 176 52,6 X 177 55,0 X 178 56,5 X 179 57,1 X 180 57,3 X 3.1.6. Table Ap6-16 WMTC stage 2, cycle part 2 for vehicle classes 2-2 and 3, 181 to 360 s time in s roller speed in km/h phase indicators stop acc cruise dec 181 57,0 X 182 56,3 X 183 55,2 X 184 53,9 X 185 52,6 X 186 51,4 X 187 50,1 X 188 51,5 X 189 53,1 X 190 54,8 X 191 56,6 X 192 58,5 X 193 60,6 X 194 62,8 X 195 64,9 X 196 67,0 X 197 69,1 X 198 70,9 X 199 72,2 X 200 72,8 X 201 72,8 X 202 71,9 X 203 70,5 X 204 68,8 X 205 67,1 X 206 65,4 X 207 63,9 X 208 62,8 X 209 61,8 X 210 61,0 X 211 60,4 X 212 60,0 X 213 60,2 X 214 61,4 X 215 63,3 X 216 65,5 X 217 67,4 X 218 68,5 X 219 68,7 X 220 68,1 X 221 67,3 X 222 66,5 X 223 65,9 X 224 65,5 X 225 64,9 X 226 64,1 X 227 63,0 X 228 62,1 X 229 61,6 X 230 61,7 X 231 62,3 X 232 63,5 X 233 65,3 X 234 67,3 X 235 69,3 X 236 71,4 X 237 73,5 X 238 75,6 X 239 77,7 X 240 79,7 X 241 81,5 X 242 83,1 X 243 84,6 X 244 86,0 X 245 87,4 X 246 88,7 X 247 89,6 X 248 90,2 X 249 90,7 X 250 91,2 X 251 91,8 X 252 92,4 X 253 93,0 X 254 93,6 X 255 94,1 X 256 94,3 X 257 94,4 X 258 94,4 X 259 94,3 X 260 94,3 X 261 94,2 X 262 94,2 X 263 94,2 X 264 94,1 X 265 94,0 X 266 94,0 X 267 93,9 X 268 93,9 X 269 93,9 X 270 93,9 X 271 93,9 X 272 94,0 X 273 94,0 X 274 94,1 X 275 94,2 X 276 94,3 X 277 94,4 X 278 94,5 X 279 94,5 X 280 94,5 X 281 94,5 X 282 94,4 X 283 94,5 X 284 94,6 X 285 94,7 X 286 94,8 X 287 94,9 X 288 94,8 X 289 94,3 X 290 93,3 X 291 91,8 X 292 89,6 X 293 87,0 X 294 84,1 X 295 81,2 X 296 78,4 X 297 75,7 X 298 73,2 X 299 71,1 X 300 69,5 X 301 68,3 X 302 67,3 X 303 66,1 X 304 63,9 X 305 60,2 X 306 54,9 X 307 48,1 X 308 40,9 X 309 36,0 X 310 33,9 X 311 33,9 X 312 36,5 X 313 41,0 X 314 45,3 X 315 49,2 X 316 51,5 X 317 53,2 X 318 53,9 X 319 53,9 X 320 53,7 X 321 53,7 X 322 54,3 X 323 55,4 X 324 56,8 X 325 58,1 X 326 58,9 X 327 58,2 X 328 55,8 X 329 52,6 X 330 49,2 X 331 47,6 X 332 48,4 X 333 51,8 X 334 55,7 X 335 59,6 X 336 63,0 X 337 65,9 X 338 68,1 X 339 69,8 X 340 71,1 X 341 72,1 X 342 72,9 X 343 73,7 X 344 74,4 X 345 75,1 X 346 75,8 X 347 76,5 X 348 77,2 X 349 77,8 X 350 78,5 X 351 79,2 X 352 80,0 X 353 81,0 X 354 82,0 X 355 83,0 X 356 83,7 X 357 84,2 X 358 84,4 X 359 84,5 X 360 84,4 X 3.1.7. Table Ap6-17 WMTC stage 2, cycle part 2 for vehicle classes 2-2 and 3, 361 to 540 s time in s roller speed in km/h phase indicators stop acc cruise dec 361 84,1 X 362 83,7 X 363 83,2 X 364 82,8 X 365 82,6 X 366 82,5 X 367 82,4 X 368 82,3 X 369 82,2 X 370 82,2 X 371 82,2 X 372 82,1 X 373 81,9 X 374 81,6 X 375 81,3 X 376 81,1 X 377 80,8 X 378 80,6 X 379 80,4 X 380 80,1 X 381 79,7 X 382 78,6 X 383 76,8 X 384 73,7 X 385 69,4 X 386 64,0 X 387 58,6 X 388 53,2 X 389 47,8 X 390 42,4 X 391 37,0 X 392 33,0 X 393 30,9 X 394 30,9 X 395 33,5 X 396 38,0 X 397 42,5 X 398 47,0 X 399 51,0 X 400 53,5 X 401 55,1 X 402 56,4 X 403 57,3 X 404 58,1 X 405 58,8 X 406 59,4 X 407 59,8 X 408 59,7 X 409 59,4 X 410 59,2 X 411 59,2 X 412 59,6 X 413 60,0 X 414 60,5 X 415 61,0 X 416 61,2 X 417 61,3 X 418 61,4 X 419 61,7 X 420 62,3 X 421 63,1 X 422 63,6 X 423 63,9 X 424 63,8 X 425 63,6 X 426 63,3 X 427 62,8 X 428 61,9 X 429 60,5 X 430 58,6 X 431 56,5 X 432 54,6 X 433 53,8 X 434 54,5 X 435 56,1 X 436 57,9 X 437 59,7 X 438 61,2 X 439 62,3 X 440 63,1 X 441 63,6 X 442 63,5 X 443 62,7 X 444 60,9 X 445 58,7 X 446 56,4 X 447 54,5 X 448 53,3 X 449 53,0 X 450 53,5 X 451 54,6 X 452 56,1 X 453 57,6 X 454 58,9 X 455 59,8 X 456 60,3 X 457 60,7 X 458 61,3 X 459 62,4 X 460 64,1 X 461 66,2 X 462 68,1 X 463 69,7 X 464 70,4 X 465 70,7 X 466 70,7 X 467 70,7 X 468 70,7 X 469 70,6 X 470 70,5 X 471 70,4 X 472 70,2 X 473 70,1 X 474 69,8 X 475 69,5 X 476 69,1 X 477 69,1 X 478 69,5 X 479 70,3 X 480 71,2 X 481 72,0 X 482 72,6 X 483 72,8 X 484 72,7 X 485 72,0 X 486 70,4 X 487 67,7 X 488 64,4 X 489 61,0 X 490 57,6 X 491 54,0 X 492 49,7 X 493 44,4 X 494 38,2 X 495 31,2 X 496 24,0 X 497 16,8 X 498 10,4 X 499 5,7 X 500 2,8 X 501 1,6 X 502 0,3 X 503 0,0 X 504 0,0 X 505 0,0 X 506 0,0 X 507 0,0 X 508 0,0 X 509 0,0 X 510 0,0 X 511 0,0 X 512 0,0 X 513 0,0 X 514 0,0 X 515 0,0 X 516 0,0 X 517 0,0 X 518 0,0 X 519 0,0 X 520 0,0 X 521 0,0 X 522 0,0 X 523 0,0 X 524 0,0 X 525 0,0 X 526 0,0 X 527 0,0 X 528 0,0 X 529 0,0 X 530 0,0 X 531 0,0 X 532 0,0 X 533 2,3 X 534 7,2 X 535 14,6 X 536 23,5 X 537 33,0 X 538 42,7 X 539 51,8 X 540 59,4 X 3.1.8. Table Ap6-18 WMTC stage 2, cycle part 2 for vehicle classes 2-2 and 3, 541 to 600 s time in s roller speed in km/h phase indicators stop acc cruise dec 541 65,3 X 542 69,6 X 543 72,3 X 544 73,9 X 545 75,0 X 546 75,7 X 547 76,5 X 548 77,3 X 549 78,2 X 550 78,9 X 551 79,4 X 552 79,6 X 553 79,3 X 554 78,8 X 555 78,1 X 556 77,5 X 557 77,2 X 558 77,2 X 559 77,5 X 560 77,9 X 561 78,5 X 562 79,1 X 563 79,6 X 564 80,0 X 565 80,2 X 566 80,3 X 567 80,1 X 568 79,8 X 569 79,5 X 570 79,1 X 571 78,8 X 572 78,6 X 573 78,4 X 574 78,3 X 575 78,0 X 576 76,7 X 577 73,7 X 578 69,5 X 579 64,8 X 580 60,3 X 581 56,2 X 582 52,5 X 583 49,0 X 584 45,2 X 585 40,8 X 586 35,4 X 587 29,4 X 588 23,4 X 589 17,7 X 590 12,6 X 591 8,0 X 592 4,1 X 593 1,3 X 594 0,0 X 595 0,0 X 596 0,0 X 597 0,0 X 598 0,0 X 599 0,0 X 600 0,0 X 4. WMTC stage 2, part 3 Figure Ap6-8 WMTC stage 2, part 3 4.1 The WMTC stage 2 includes the same vehicle speed trace as WMTC stage 1 with supplemental gear shift prescriptions. The characteristic roller speed versus test time of WMTC stage 2, part 3 is set out in the following tables. 4.1.1. Table Ap6-19 WMTC stage 2, cycle part 3, reduced speed for vehicle class 3-1, 1 to 180 s time in s roller speed in km/h phase indicators stop acc cruise dec 0 0,0 X 1 0,0 X 2 0,0 X 3 0,0 X 4 0,0 X 5 0,0 X 6 0,0 X 7 0,0 X 8 0,9 X 9 3,2 X 10 7,3 X 11 12,4 X 12 17,9 X 13 23,5 X 14 29,1 X 15 34,3 X 16 38,6 X 17 41,6 X 18 43,9 X 19 45,9 X 20 48,1 X 21 50,3 X 22 52,6 X 23 54,8 X 24 55,8 X 25 55,2 X 26 53,9 X 27 52,7 X 28 52,8 X 29 55,0 X 30 58,5 X 31 62,3 X 32 65,7 X 33 68,1 X 34 69,1 X 35 69,5 X 36 69,9 X 37 70,6 X 38 71,3 X 39 72,2 X 40 72,8 X 41 73,2 X 42 73,4 X 43 73,8 X 44 74,8 X 45 76,7 X 46 79,1 X 47 81,1 X 48 82,1 X 49 81,7 X 50 80,3 X 51 78,8 X 52 77,3 X 53 75,9 X 54 75,0 X 55 74,7 X 56 74,7 X 57 74,7 X 58 74,6 X 59 74,4 X 60 74,1 X 61 73,9 X 62 74,1 X 63 75,1 X 64 76,8 X 65 78,7 X 66 80,4 X 67 81,7 X 68 82,6 X 69 83,5 X 70 84,4 X 71 85,1 X 72 85,7 X 73 86,3 X 74 87,0 X 75 87,9 X 76 88,8 X 77 89,7 X 78 90,3 X 79 90,6 X 80 90,6 X 81 90,5 X 82 90,4 X 83 90,1 X 84 89,7 X 85 89,3 X 86 89,0 X 87 88,8 X 88 88,9 X 89 89,1 X 90 89,3 X 91 89,4 X 92 89,4 X 93 89,2 X 94 88,9 X 95 88,5 X 96 88,0 X 97 87,5 X 98 87,2 X 99 87,1 X 100 87,2 X 101 87,3 X 102 87,4 X 103 87,5 X 104 87,4 X 105 87,1 X 106 86,8 X 107 86,4 X 108 85,9 X 109 85,2 X 110 84,0 X 111 82,2 X 112 80,3 X 113 78,6 X 114 77,2 X 115 75,9 X 116 73,8 X 117 70,4 X 118 65,7 X 119 60,5 X 120 55,9 X 121 53,0 X 122 51,6 X 123 50,9 X 124 50,5 X 125 50,2 X 126 50,3 X 127 50,6 X 128 51,2 X 129 51,8 X 130 52,5 X 131 53,4 X 132 54,9 X 133 57,0 X 134 59,4 X 135 61,9 X 136 64,3 X 137 66,4 X 138 68,1 X 139 69,6 X 140 70,7 X 141 71,4 X 142 71,8 X 143 72,8 X 144 75,0 X 145 77,8 X 146 80,7 X 147 83,3 X 148 75,4 X 149 87,3 X 150 89,1 X 151 90,6 X 152 91,9 X 153 93,2 X 154 94,6 X 155 96,0 X 156 97,5 X 157 99,0 X 158 99,8 X 159 99,0 X 160 96,7 X 161 93,7 X 162 91,3 X 163 90,4 X 164 90,6 X 165 91,1 X 166 90,9 X 167 89,0 X 168 85,6 X 169 81,6 X 170 77,6 X 171 73,6 X 172 69,7 X 173 66,0 X 174 62,7 X 175 60,0 X 176 58,0 X 177 56,4 X 178 54,8 X 179 53,3 X 180 51,7 X 4.1.2. Table Ap6-20 WMTC stage 2, cycle part 3, reduced speed for vehicle class 3-1, 181 to 360 s time in s roller speed in km/h phase indicators stop acc cruise dec 181 50,2 X 182 48,7 X 183 47,2 X 184 47,1 X 185 47,0 X 186 46,9 X 187 46,6 X 188 46,3 X 189 46,1 X 190 46,1 X 191 46,5 X 192 47,1 X 193 48,1 X 194 49,8 X 195 52,2 X 196 54,8 X 197 57,3 X 198 59,5 X 199 61,7 X 200 64,4 X 201 67,7 X 202 71,4 X 203 74,9 X 204 78,2 X 205 81,1 X 206 83,9 X 207 86,6 X 208 89,1 X 209 91,6 X 210 94,0 X 211 96,3 X 212 98,4 X 213 100,4 X 214 102,1 X 215 103,6 X 216 104,9 X 217 106,2 X 218 106,5 X 219 106,5 X 220 106,6 X 221 106,6 X 222 107,0 X 223 107,3 X 224 107,3 X 225 107,2 X 226 107,2 X 227 107,2 X 228 107,3 X 229 107,5 X 230 107,3 X 231 107,3 X 232 107,3 X 233 107,3 X 234 108,0 X 235 108,2 X 236 108,9 X 237 109,0 X 238 108,9 X 239 108,8 X 240 108,6 X 241 108,4 X 242 108,3 X 243 108,2 X 244 108,2 X 245 108,2 X 246 108,2 X 247 108,3 X 248 108,4 X 249 108,5 X 250 108,5 X 251 108,5 X 252 108,5 X 253 108,5 X 254 108,7 X 255 108,8 X 256 109,0 X 257 109,2 X 258 109,3 X 259 109,4 X 260 109,5 X 261 109,5 X 262 109,6 X 263 109,8 X 264 110,0 X 265 110,2 X 266 110,5 X 267 110,7 X 268 111,0 X 269 111,1 X 270 111,2 X 271 111,3 X 272 111,3 X 273 111,3 X 274 111,2 X 275 111,0 X 276 110,8 X 277 110,6 X 278 110,4 X 279 110,3 X 280 109,9 X 281 109,3 X 282 108,1 X 283 106,3 X 284 104,0 X 285 101,5 X 286 99,2 X 287 97,2 X 288 96,1 X 289 95,7 X 290 95,8 X 291 96,1 X 292 96,4 X 293 96,7 X 294 96,9 X 295 96,9 X 296 96,8 X 297 96,7 X 298 96,4 X 299 96,1 X 300 95,9 X 301 95,8 X 302 95,9 X 303 96,2 X 304 96,4 X 305 96,7 X 306 96,7 X 307 96,3 X 308 95,3 X 309 94,0 X 310 92,5 X 311 91,4 X 312 90,9 X 313 90,7 X 314 90,3 X 315 89,6 X 316 88,6 X 317 87,7 X 318 86,8 X 319 86,2 X 320 85,8 X 321 85,7 X 322 85,7 X 323 86,0 X 324 86,7 X 325 87,8 X 326 89,2 X 327 90,9 X 328 92,6 X 329 94,3 X 330 95,9 X 331 97,4 X 332 98,7 X 333 99,7 X 334 100,3 X 335 100,6 X 336 101,0 X 337 101,4 X 338 101,8 X 339 102,2 X 340 102,5 X 341 102,6 X 342 102,7 X 343 102,8 X 344 103,0 X 345 103,5 X 346 104,3 X 347 105,2 X 348 106,1 X 349 106,8 X 350 107,1 X 351 106,7 X 352 105,0 X 353 102,3 X 354 99,1 X 355 96,3 X 356 95,0 X 357 95,4 X 358 96,4 X 359 97,3 X 360 97,5 X 4.1.3. Table Ap6-21 WMTC stage 2, cycle part 3, reduced speed for vehicle class 3-1, 361 to 540 s time in s roller speed in km/h phase indicators stop acc cruise dec 361 96,1 X 362 93,4 X 363 90,4 X 364 87,8 X 365 86,0 X 366 85,1 X 367 84,7 X 368 84,2 X 369 85,0 X 370 86,5 X 371 88,3 X 372 89,9 X 373 91,0 X 374 91,8 X 375 92,5 X 376 93,1 X 377 93,7 X 378 94,4 X 379 95,0 X 380 95,6 X 381 96,3 X 382 96,9 X 383 97,5 X 384 98,0 X 385 98,3 X 386 98,6 X 387 98,9 X 388 99,1 X 389 99,3 X 390 99,3 X 391 99,2 X 392 99,2 X 393 99,3 X 394 99,5 X 395 99,9 X 396 100,3 X 397 100,6 X 398 100,9 X 399 101,1 X 400 101,3 X 401 101,4 X 402 101,5 X 403 101,6 X 404 101,8 X 405 101,9 X 406 102,0 X 407 102,0 X 408 102,0 X 409 102,0 X 410 101,9 X 411 101,9 X 412 101,9 X 413 101,8 X 414 101,8 X 415 101,8 X 416 101,8 X 417 101,8 X 418 101,8 X 419 101,9 X 420 102,0 X 421 102,2 X 422 102,4 X 423 102,6 X 424 102,8 X 425 103,1 X 426 103,4 X 427 103,9 X 428 104,4 X 429 104,9 X 430 105,2 X 431 105,5 X 432 105,7 X 433 105,9 X 434 106,1 X 435 106,3 X 436 106,5 X 437 106,8 X 438 107,1 X 439 107,5 X 440 108,0 X 441 108,3 X 442 108,6 X 443 108,9 X 444 109,1 X 445 109,2 X 446 109,4 X 447 109,5 X 448 109,7 X 449 109,9 X 450 110,2 X 451 110,5 X 452 110,8 X 453 111,0 X 454 111,2 X 455 111,3 X 456 111,1 X 457 110,4 X 458 109,3 X 459 108,1 X 460 106,8 X 461 105,5 X 462 104,4 X 463 103,8 X 464 103,6 X 465 103,5 X 466 103,5 X 467 103,4 X 468 103,3 X 469 103,1 X 470 102,9 X 471 102,6 X 472 102,5 X 473 102,4 X 474 102,4 X 475 102,5 X 476 102,7 X 477 103,0 X 478 103,3 X 479 103,7 X 480 104,1 X 481 104,5 X 482 104,8 X 483 104,9 X 484 105,1 X 485 105,1 X 486 105,2 X 487 105,2 X 488 105,2 X 489 105,3 X 490 105,3 X 491 105,4 X 492 105,5 X 493 105,5 X 494 105,3 X 495 105,1 X 496 104,7 X 497 104,2 X 498 103,9 X 499 103,6 X 500 103,5 X 501 103,5 X 502 103,4 X 503 103,3 X 504 103,0 X 505 102,7 X 506 102,4 X 507 102,1 X 508 101,9 X 509 101,7 X 510 101,5 X 511 101,3 X 512 101,2 X 513 101,0 X 514 100,9 X 515 100,9 X 516 101,0 X 517 101,2 X 518 101,3 X 519 101,4 X 520 101,4 X 521 101,2 X 522 100,8 X 523 100,4 X 524 99,9 X 525 99,6 X 526 99,5 X 527 99,5 X 528 99,6 X 529 99,7 X 530 99,8 X 531 99,9 X 532 100,0 X 533 100,0 X 534 100,1 X 535 100,2 X 536 100,4 X 537 100,5 X 538 100,6 X 539 100,7 X 540 100,8 X 4.1.4. Table Ap6-22 WMTC stage 2, cycle part 3, reduced speed for vehicle class 3-1, 541 to 600 s time in s roller speed in km/h phase indicators stop acc cruise dec 541 101,0 X 542 101,3 X 543 102,0 X 544 102,7 X 545 103,5 X 546 104,2 X 547 104,6 X 548 104,7 X 549 104,8 X 550 104,8 X 551 104,9 X 552 105,1 X 553 105,4 X 554 105,7 X 555 105,9 X 556 106,0 X 557 105,7 X 558 105,4 X 559 103,9 X 560 102,2 X 561 100,5 X 562 99,2 X 563 98,0 X 564 96,4 X 565 94,8 X 566 92,8 X 567 88,9 X 568 84,9 X 569 80,6 X 570 76,3 X 571 72,3 X 572 68,7 X 573 65,5 X 574 63,0 X 575 61,2 X 576 60,5 X 577 60,0 X 578 59,7 X 579 59,4 X 580 59,4 X 581 58,0 X 582 55,0 X 583 51,0 X 584 46,0 X 585 38,8 X 586 31,6 X 587 24,4 X 588 17,2 X 589 10,0 X 590 5,0 X 591 2,0 X 592 0,0 X 593 0,0 X 594 0,0 X 595 0,0 X 596 0,0 X 597 0,0 X 598 0,0 X 599 0,0 X 600 0,0 X 4.1.5. Table Ap6-23 WMTC stage 2, cycle part 3 for vehicle class 3-2, 0 to 180 s time in s roller speed in km/h phase indicators stop acc cruise dec 0 0,0 X 1 0,0 X 2 0,0 X 3 0,0 X 4 0,0 X 5 0,0 X 6 0,0 X 7 0,0 X 8 0,9 X 9 3,2 X 10 7,3 X 11 12,4 X 12 17,9 X 13 23,5 X 14 29,1 X 15 34,3 X 16 38,6 X 17 41,6 X 18 43,9 X 19 45,9 X 20 48,1 X 21 50,3 X 22 52,6 X 23 54,8 X 24 55,8 X 25 55,2 X 26 53,9 X 27 52,7 X 28 52,8 X 29 55,0 X 30 58,5 X 31 62,3 X 32 65,7 X 33 68,1 X 34 69,1 X 35 69,5 X 36 69,9 X 37 70,6 X 38 71,3 X 39 72,2 X 40 72,8 X 41 73,2 X 42 73,4 X 43 73,8 X 44 74,8 X 45 76,7 X 46 79,1 X 47 81,1 X 48 82,1 X 49 81,7 X 50 80,3 X 51 78,8 X 52 77,3 X 53 75,9 X 54 75,0 X 55 74,7 X 56 74,7 X 57 74,7 X 58 74,6 X 59 74,4 X 60 74,1 X 61 73,9 X 62 74,1 X 63 75,1 X 64 76,8 X 65 78,7 X 66 80,4 X 67 81,7 X 68 82,6 X 69 83,5 X 70 84,4 X 71 85,1 X 72 85,7 X 73 86,3 X 74 87,0 X 75 87,9 X 76 88,8 X 77 89,7 X 78 90,3 X 79 90,6 X 80 90,6 X 81 90,5 X 82 90,4 X 83 90,1 X 84 89,7 X 85 89,3 X 86 89,0 X 87 88,8 X 88 88,9 X 89 89,1 X 90 89,3 X 91 89,4 X 92 89,4 X 93 89,2 X 94 88,9 X 95 88,5 X 96 88,0 X 97 87,5 X 98 87,2 X 99 87,1 X 100 87,2 X 101 87,3 X 102 87,4 X 103 87,5 X 104 87,4 X 105 87,1 X 106 86,8 X 107 86,4 X 108 85,9 X 109 85,2 X 110 84,0 X 111 82,2 X 112 80,3 X 113 78,6 X 114 77,2 X 115 75,9 X 116 73,8 X 117 70,4 X 118 65,7 X 119 60,5 X 120 55,9 X 121 53,0 X 122 51,6 X 123 50,9 X 124 50,5 X 125 50,2 X 126 50,3 X 127 50,6 X 128 51,2 X 129 51,8 X 130 52,5 X 131 53,4 X 132 54,9 X 133 57,0 X 134 59,4 X 135 61,9 X 136 64,3 X 137 66,4 X 138 68,1 X 139 69,6 X 140 70,7 X 141 71,4 X 142 71,8 X 143 72,8 X 144 75,0 X 145 77,8 X 146 80,7 X 147 83,3 X 148 85,4 X 149 87,3 X 150 89,1 X 151 90,6 X 152 91,9 X 153 93,2 X 154 94,6 X 155 96,0 X 156 97,5 X 157 99,0 X 158 99,8 X 159 99,0 X 160 96,7 X 161 93,7 X 162 91,3 X 163 90,4 X 164 90,6 X 165 91,1 X 166 90,9 X 167 89,0 X 168 85,6 X 169 81,6 X 170 77,6 X 171 73,6 X 172 69,7 X 173 66,0 X 174 62,7 X 175 60,0 X 176 58,0 X 177 56,4 X 178 54,8 X 179 53,3 X 180 51,7 X 4.1.6. Table Ap6-24 WMTC stage 2, cycle part 3 for vehicle class 3-2, 181 to 360 s time in s roller speed in km/h phase indicators stop acc cruise dec 181 50,2 X 182 48,7 X 183 47,2 X 184 47,1 X 185 47,0 X 186 46,9 X 187 46,6 X 188 46,3 X 189 46,1 X 190 46,1 X 191 46,5 X 192 47,1 X 193 48,1 X 194 49,8 X 195 52,2 X 196 54,8 X 197 57,3 X 198 59,5 X 199 61,7 X 200 64,4 X 201 67,7 X 202 71,4 X 203 74,9 X 204 78,2 X 205 81,1 X 206 83,9 X 207 86,6 X 208 89,1 X 209 91,6 X 210 94,0 X 211 96,3 X 212 98,4 X 213 100,4 X 214 102,1 X 215 103,6 X 216 104,9 X 217 106,2 X 218 107,5 X 219 108,5 X 220 109,3 X 221 109,9 X 222 110,5 X 223 110,9 X 224 111,2 X 225 111,4 X 226 111,7 X 227 111,9 X 228 112,3 X 229 113,0 X 230 114,1 X 231 115,7 X 232 117,5 X 233 119,3 X 234 121,0 X 235 122,2 X 236 122,9 X 237 123,0 X 238 122,9 X 239 122,8 X 240 122,6 X 241 122,4 X 242 122,3 X 243 122,2 X 244 122,2 X 245 122,2 X 246 122,2 X 247 122,3 X 248 122,4 X 249 122,5 X 250 122,5 X 251 122,5 X 252 122,5 X 253 122,5 X 254 122,7 X 255 122,8 X 256 123,0 X 257 123,2 X 258 123,3 X 259 123,4 X 260 123,5 X 261 123,5 X 262 123,6 X 263 123,8 X 264 124,0 X 265 124,2 X 266 124,5 X 267 124,7 X 268 125,0 X 269 125,1 X 270 125,2 X 271 125,3 X 272 125,3 X 273 125,3 X 274 125,2 X 275 125,0 X 276 124,8 X 277 124,6 X 278 124,4 X 279 124,3 X 280 123,9 X 281 123,3 X 282 122,1 X 283 120,3 X 284 118,0 X 285 115,5 X 286 113,2 X 287 111,2 X 288 110,1 X 289 109,7 X 290 109,8 X 291 110,1 X 292 110,4 X 293 110,7 X 294 110,9 X 295 110,9 X 296 110,8 X 297 110,7 X 298 110,4 X 299 110,1 X 300 109,9 X 301 109,8 X 302 109,9 X 303 110,2 X 304 110,4 X 305 110,7 X 306 110,7 X 307 110,3 X 308 109,3 X 309 108,0 X 310 106,5 X 311 105,4 X 312 104,9 X 313 104,7 X 314 104,3 X 315 103,6 X 316 102,6 X 317 101,7 X 318 100,8 X 319 100,2 X 320 99,8 X 321 99,7 X 322 99,7 X 323 100,0 X 324 100,7 X 325 101,8 X 326 103,2 X 327 104,9 X 328 106,6 X 329 108,3 X 330 109,9 X 331 111,4 X 332 112,7 X 333 113,7 X 334 114,3 X 335 114,6 X 336 115,0 X 337 115,4 X 338 115,8 X 339 116,2 X 340 116,5 X 341 116,6 X 342 116,7 X 343 116,8 X 344 117,0 X 345 117,5 X 346 118,3 X 347 119,2 X 348 120,1 X 349 120,8 X 350 121,1 X 351 120,7 X 352 119,0 X 353 116,3 X 354 113,1 X 355 110,3 X 356 109,0 X 357 109,4 X 358 110,4 X 359 111,3 X 360 111,5 X 4.1.7. Table Ap6-25 WMTC stage 2, cycle part 3 for vehicle class 3-2, 361 to 540 s time in s roller speed in km/h phase indicators stop acc cruise dec 361 110,1 X 362 107,4 X 363 104,4 X 364 101,8 X 365 100,0 X 366 99,1 X 367 98,7 X 368 98,2 X 369 99,0 X 370 100,5 X 371 102,3 X 372 103,9 X 373 105,0 X 374 105,8 X 375 106,5 X 376 107,1 X 377 107,7 X 378 108,4 X 379 109,0 X 380 109,6 X 381 110,3 X 382 110,9 X 383 111,5 X 384 112,0 X 385 112,3 X 386 112,6 X 387 112,9 X 388 113,1 X 389 113,3 X 390 113,3 X 391 113,2 X 392 113,2 X 393 113,3 X 394 113,5 X 395 113,9 X 396 114,3 X 397 114,6 X 398 114,9 X 399 115,1 X 400 115,3 X 401 115,4 X 402 115,5 X 403 115,6 X 404 115,8 X 405 115,9 X 406 116,0 X 407 116,0 X 408 116,0 X 409 116,0 X 410 115,9 X 411 115,9 X 412 115,9 X 413 115,8 X 414 115,8 X 415 115,8 X 416 115,8 X 417 115,8 X 418 115,8 X 419 115,9 X 420 116,0 X 421 116,2 X 422 116,4 X 423 116,6 X 424 116,8 X 425 117,1 X 426 117,4 X 427 117,9 X 428 118,4 X 429 118,9 X 430 119,2 X 431 119,5 X 432 119,7 X 433 119,9 X 434 120,1 X 435 120,3 X 436 120,5 X 437 120,8 X 438 121,1 X 439 121,5 X 440 122,0 X 441 122,3 X 442 122,6 X 443 122,9 X 444 123,1 X 445 123,2 X 446 123,4 X 447 123,5 X 448 123,7 X 449 123,9 X 450 124,2 X 451 124,5 X 452 124,8 X 453 125,0 X 454 125,2 X 455 125,3 X 456 125,1 X 457 124,4 X 458 123,3 X 459 122,1 X 460 120,8 X 461 119,5 X 462 118,4 X 463 117,8 X 464 117,6 X 465 117,5 X 466 117,5 X 467 117,4 X 468 117,3 X 469 117,1 X 470 116,9 X 471 116,6 X 472 116,5 X 473 116,4 X 474 116,4 X 475 116,5 X 476 116,7 X 477 117,0 X 478 117,3 X 479 117,7 X 480 118,1 X 481 118,5 X 482 118,8 X 483 118,9 X 484 119,1 X 485 119,1 X 486 119,2 X 487 119,2 X 488 119,2 X 489 119,3 X 490 119,3 X 491 119,4 X 492 119,5 X 493 119,5 X 494 119,3 X 495 119,1 X 496 118,7 X 497 118,2 X 498 117,9 X 499 117,6 X 500 117,5 X 501 117,5 X 502 117,4 X 503 117,3 X 504 117,0 X 505 116,7 X 506 116,4 X 507 116,1 X 508 115,9 X 509 115,7 X 510 115,5 X 511 115,3 X 512 115,2 X 513 115,0 X 514 114,9 X 515 114,9 X 516 115,0 X 517 115,2 X 518 115,3 X 519 115,4 X 520 115,4 X 521 115,2 X 522 114,8 X 523 114,4 X 524 113,9 X 525 113,6 X 526 113,5 X 527 113,5 X 528 113,6 X 529 113,7 X 530 113,8 X 531 113,9 X 532 114,0 X 533 114,0 X 534 114,1 X 535 114,2 X 536 114,4 X 537 114,5 X 538 114,6 X 539 114,7 X 540 114,8 X 4.1.8. Table Ap6-26 WMTC stage 2, cycle part 3 for vehicle class 3-2, 541 to 600 s time in s roller speed in km/h phase indicators stop acc cruise dec 541 115,0 X 542 115,3 X 543 116,0 X 544 116,7 X 545 117,5 X 546 118,2 X 547 118,6 X 548 118,7 X 549 118,8 X 550 118,8 X 551 118,9 X 552 119,1 X 553 119,4 X 554 119,7 X 555 119,9 X 556 120,0 X 557 119,7 X 558 118,4 X 559 115,9 X 560 113,2 X 561 110,5 X 562 107,2 X 563 104,0 X 564 100,4 X 565 96,8 X 566 92,8 X 567 88,9 X 568 84,9 X 569 80,6 X 570 76,3 X 571 72,3 X 572 68,7 X 573 65,5 X 574 63,0 X 575 61,2 X 576 60,5 X 577 60,0 X 578 59,7 X 579 59,4 X 580 59,4 X 581 58,0 X 582 55,0 X 583 51,0 X 584 46,0 X 585 38,8 X 586 31,6 X 587 24,4 X 588 17,2 X 589 10,0 X 590 5,0 X 591 2,0 X 592 0,0 X 593 0,0 X 594 0,0 X 595 0,0 X 596 0,0 X 597 0,0 X 598 0,0 X 599 0,0 X 600 0,0 X (4) World Harmonised Motorcycle Test Cycle (WMTC) stage 3 (Revised WMTC) 1. Description of the WMTC stage 3 test cycle for L3e, L4e, L5e-A, L7e-A, L7e-B and L7e-C (sub-)category vehicles The WMTC stage 3 to be used on the chassis dynamometer shall be as depicted in the following graph for (sub-)category L3e, L4e, L5e-A, L7e-A, L7e-B and L7e-C vehicles: Figure Ap6-9 WMTC stage 3 for L3e, L4e, L5e-A, L7e-A, L7e-B and L7e-C category vehicles The revised WMTC also referred to as WMTC stage 3 as shown in Figure Ap 6-9 is applicable for L3e, L4e, L5e-A, L7e-A, L7e-B and L7e-C vehicles and the vehicle speed trace of WMTC stage 3 is equivalent to WMTC stages 1 and 2. The WMTC stage 3 lasts 1 800 seconds and consists of two parts for vehicles with a low maximum design vehicle speed and three parts for the other L-category vehicles to be carried out without interruption if allowed by maximum vehicle speed limitation. The characteristic driving conditions (idling, acceleration, steady speed, deceleration, etc.) of WMTC stage 3 are laid down in chapter 3, which sets out the detailed vehicle speed trace of the WMTC stage 2. 2. Description of the WMTC stage 3 for L1e-A, L1e-B, L2e, L5e-B, L6e-A and L6e-B (sub-)category vehicles The WMTC stage 3 to be used on the chassis dynamometer shall be a depicted in the following graph for (sub-)category L1e-A, L1e-B, L2e, L6e-A and L6e-B vehicles with a low maximum vehicle design speed: Figure Ap6-10 WMTC stage 3 for L1e-A, L1e-B, L2e, L5e-B, L6e-A and L6e-B vehicles. The truncated vehicle speed trace limited to 25 km/h is applicable for L1e-A and L1e-B vehicles with a limited maximum design vehicle speed of 25 km/h 2.1 The cold and warm vehicle speed traces are identical. 3. Description of the WMTC stage 3 for L1e-A, L1e-B, L2e, L5e-B, L6e-A and L6e-B (sub-)category vehicles Figure Ap6-11 WMTC stage 3 for L1e-A, L1e-B, L2e, L5e-B, L6e-A and L6e-B (sub-)category vehicles. The truncated vehicle speed trace limited to 25 km/h is applicable for L1e-A and L1e-B vehicles with a limited maximum vehicle design speed of 25 km/h 3.1. The vehicle speed trace WMTC stage 3 shown in Figure Ap 6-10 is applicable for L1e-A, L1e-B, L2e, L5e-B, L6e-A and L6e-B (sub-)category vehicles and is equivalent to the vehicle speed trace WMTC stages 1 and 2, part 1 for class 1 vehicles, driven once cold followed by the same vehicle speed driven with a warmed-up propulsion. The WMTC stage 3 for L1e-A, L1e-B, L2e, L5e-B, L6e-A and L6e-B (sub-)category vehicles lasts 1 200 seconds and consists of two equivalent parts to be carried out without interruption. 3.2. The characteristic driving conditions (idling, acceleration, steady speed, deceleration, etc.) of WMTC stage 3 for L1e-A, L1e-B, L2e, L5e-B, L6e-A and L6e-B vehicles are set out in the following points and tables. 3.2.1. Table Ap6-27 WMTC stage 3, part 1, class 1, applicable for L1e-A and L1e-B (vmax  ¤ 25 km/h) sub-category vehicles, cold or warm, 0 to 180 s time in s roller speed in km/h phase indicators stop acc cruise dec 0 0 X 1 0 X 2 0 X 3 0 X 4 0 X 5 0 X 6 0 X 7 0 X 8 0 X 9 0 X 10 0 X 11 0 X 12 0 X 13 0 X 14 0 X 15 0 X 16 0 X 17 0 X 18 0 X 19 0 X 20 0 X 21 0 X 22 1 X 23 2,6 X 24 4,8 X 25 7,2 X 26 9,6 X 27 12 X 28 14,3 X 29 16,6 X 30 18,9 X 31 21,2 X 32 23,5 X 33 25 34 25 35 25 36 25 37 25 38 25 39 25 X 40 25 X 41 25 X 42 25 X 43 25 X 44 25 X 45 25 X 46 25 X 47 25 X 48 25 X 49 25 X 50 25 X 51 25 X 52 25 X 53 25 X 54 25 X 55 25 X 56 25 X 57 25 X 58 25 X 59 25 X 60 25 X 61 25 62 25 63 23 X 64 18,6 X 65 14,1 X 66 9,3 X 67 4,8 X 68 1,9 X 69 0 X 70 0 X 71 0 X 72 0 X 73 0 X 74 1,7 X 75 5,8 X 76 11,8 X 77 17,3 X 78 22 X 79 25 80 25 81 25 82 25 83 25 84 25 85 25 86 25 87 25 88 25 89 25 90 25 91 25 X 92 25 X 93 25 X 94 25 X 95 25 X 96 25 X 97 25 X 98 25 X 99 25 X 100 25 X 101 25 X 102 25 X 103 25 X 104 25 X 105 25 X 106 25 X 107 25 X 108 25 X 109 25 X 110 25 111 25 112 25 113 25 114 25 115 25 116 24,7 X 117 25 X 118 25 X 119 25 X 120 25 X 121 25 X 122 25 X 123 25 X 124 25 X 125 25 126 25 127 25 128 25 129 25 130 25 131 25 132 22,1 X 133 18,6 X 134 16,8 X 135 17,7 X 136 21,1 X 137 25 138 25 139 25 140 25 141 25 142 25 143 25 144 25 145 25 146 20,3 X 147 15 X 148 9,7 X 149 5 X 150 1,6 X 151 0 X 152 0 X 153 0 X 154 0 X 155 0 X 156 0 X 157 0 X 158 0 X 159 0 X 160 0 X 161 0 X 162 0 X 163 0 X 164 0 X 165 0 X 166 0 X 167 0 X 168 0 X 169 0 X 170 0 X 171 0 X 172 0 X 173 0 X 174 0 X 175 0 X 176 0 X 177 0 X 178 0 X 179 0 X 180 0 X 3.2.2. Table Ap6-28 WMTC stage 3, part 1, class 1, applicable for L1e-A and L1e-B (vmax  ¤ 25 km/h) sub-category vehicles, cold or warm, 181 to 360 s time in s roller speed in km/h phase indicators stop acc cruise dec 181 0 X 182 0 X 183 0 X 184 0 X 185 0,4 X 186 1,8 X 187 5,4 X 188 11,1 X 189 16,7 X 190 21,3 X 191 24,8 X 192 25 193 25 194 25 195 25 196 25 197 25 198 25 199 25 200 25 201 25 202 25 203 25 X 204 25 X 205 25 X 206 25 X 207 25 X 208 25 X 209 25 X 210 25 X 211 25 X 212 25 X 213 25 X 214 25 X 215 25 X 216 25 X 217 25 X 218 25 X 219 25 X 220 25 X 221 25 X 222 25 X 223 25 X 224 25 X 225 25 X 226 25 X 227 25 X 228 25 X 229 25 X 230 25 X 231 25 X 232 25 X 233 25 X 234 25 X 235 25 X 236 25 X 237 25 X 238 25 X 239 25 X 240 25 X 241 25 X 242 25 243 25 244 25 245 25 246 25 247 25 248 21,8 X 249 17,2 X 250 13,7 X 251 10,3 X 252 7 X 253 3,5 X 254 0 X 255 0 X 256 0 X 257 0 X 258 0 X 259 0 X 260 0 X 261 0 X 262 0 X 263 0 X 264 0 X 265 0 X 266 0 X 267 0,5 X 268 2,9 X 269 8,2 X 270 13,2 X 271 17,8 X 272 21,4 X 273 24,1 X 274 25 275 25 276 25 277 25 X 278 25 X 279 25 X 280 25 X 281 25 X 282 25 X 283 25 X 284 25 X 285 25 X 286 25 X 287 25 X 288 25 X 289 25 X 290 25 X 291 25 X 292 25 X 293 25 X 294 25 X 295 25 X 296 25 X 297 25 X 298 25 X 299 25 X 300 25 X 301 25 X 302 25 X 303 25 X 304 25 X 305 25 X 306 25 X 307 25 X 308 25 X 309 25 X 310 25 X 311 25 X 312 25 X 313 25 X 314 25 315 25 316 22,7 X 317 19 X 318 16 X 319 14,6 X 320 15,2 X 321 16,9 X 322 19,3 X 323 22 X 324 24,6 X 325 25 326 25 327 25 X 328 25 X 329 25 X 330 25 X 331 25 X 332 25 X 333 25 X 334 25 X 335 25 X 336 25 X 337 25 X 338 25 X 339 25 X 340 25 X 341 25 X 342 25 X 343 25 X 344 25 X 345 25 X 346 25 X 347 25 X 348 25 X 349 25 X 350 25 X 351 25 X 352 25 X 353 25 X 354 25 X 355 25 X 356 25 X 357 25 X 358 25 X 359 25 X 360 25 X 3.2.3. Table Ap6-29 WMTC stage 3, part 1, class 1, applicable for L1e-A and L1e-B (vmax  ¤ 25 km/h) sub-category vehicles, cold or warm, 361 to 540 s time in s roller speed in km/h phase indicators stop acc cruise dec 361 25 X 362 25 X 363 25 X 364 25 X 365 25 X 366 25 X 367 25 X 368 25 X 369 25 X 370 25 X 371 25 X 372 25 X 373 25 X 374 25 X 375 25 X 376 25 X 377 25 X 378 25 X 379 25 X 380 25 X 381 25 X 382 25 X 383 25 X 384 25 X 385 25 X 386 25 X 387 25 X 388 25 X 389 25 X 390 25 X 391 25 X 392 25 393 25 394 25 395 24,9 X 396 21,4 X 397 15,9 X 398 9,9 X 399 4,9 X 400 2,1 X 401 0,9 X 402 0 X 403 0 X 404 0 X 405 0 X 406 0 X 407 0 X 408 1,2 X 409 3,2 X 410 5,9 X 411 8,8 X 412 12 X 413 15,4 X 414 18,9 X 415 22,1 X 416 24,7 X 417 25 418 25 419 25 420 25 421 25 X 422 25 X 423 25 X 424 25 X 425 25 X 426 25 X 427 25 X 428 25 X 429 25 X 430 25 X 431 25 X 432 25 X 433 25 X 434 25 X 435 25 X 436 25 437 25 438 25 439 25 440 25 441 25 442 25 443 25 444 25 445 25 446 25 447 23,4 X 448 21,8 X 449 20,3 X 450 19,3 X 451 18,7 X 452 18,3 X 453 17,8 X 454 17,4 X 455 16,8 X 456 16,3 X 457 16,5 X 458 17,6 X 459 19,2 X 460 20,8 X 461 22,2 X 462 23 X 463 23 X 464 22 X 465 20,1 X 466 17,7 X 467 15 X 468 12,1 X 469 9,1 X 470 6,2 X 471 3,6 X 472 1,8 X 473 0,8 X 474 0 X 475 0 X 476 0 X 477 0 X 478 0 X 479 0 X 480 0 X 481 0 X 482 0 X 483 0 X 484 0 X 485 0 X 486 1,4 X 487 4,5 X 488 8,8 X 489 13,4 X 490 17,3 X 491 19,2 X 492 19,7 X 493 19,8 X 494 20,7 X 495 23,7 X 496 25 497 25 498 25 499 25 500 25 501 25 502 25 503 25 504 25 505 25 506 25 507 25 508 25 509 25 510 23,1 X 511 16,7 X 512 10,7 X 513 4,7 X 514 1,2 X 515 0 X 516 0 X 517 0 X 518 0 X 519 3 X 520 8,2 X 521 14,3 X 522 19,3 X 523 23,5 X 524 25 525 25 526 25 527 25 528 25 529 25 530 25 531 23,2 X 532 18,5 X 533 13,8 X 534 9,1 X 535 4,5 X 536 2,3 X 537 0 X 538 0 X 539 0 X 540 0 3.2.4. Table Ap6-30 WMTC stage 3, part 1, class 1, applicable for L1e-A and L1e-B (vmax  ¤ 25 km/h) sub-category vehicles, cold or warm, 541 to 600 s time in s roller speed in km/h phase indicators stop acc cruise dec 541 0 X 542 2,8 X 543 8,1 X 544 14,3 X 545 19,2 X 546 23,5 X 547 25 548 25 549 25 550 25 551 25 552 25 553 25 X 554 25 X 555 25 X 556 25 X 557 25 X 558 25 X 559 25 X 560 25 X 561 25 X 562 25 X 563 25 X 564 25 X 565 25 X 566 25 X 567 25 X 568 25 X 569 25 X 570 25 X 571 25 X 572 25 X 573 25 574 25 575 25 576 25 577 25 578 25 579 25 580 25 581 25 582 21,8 X 583 17,7 X 584 13,5 X 585 9,4 X 586 5,6 X 587 2,1 X 588 0 X 589 0 X 590 0 X 591 0 X 592 0 X 593 0 X 594 0 X 595 0 X 596 0 X 597 0 X 598 0 X 599 0 X 600 0 X 3.2.5. Table Ap6-31 WMTC stage 3, part 1, class 1, applicable for L1e-A and L1e-B (vmax  ¤ 45 km/h) sub-category vehicles, cold or warm, 0 to 180 s time in s roller speed in km/h phase indicators stop acc cruise dec 0 0 X 1 0 X 2 0 X 3 0 X 4 0 X 5 0 X 6 0 X 7 0 X 8 0 X 9 0 X 10 0 X 11 0 X 12 0 X 13 0 X 14 0 X 15 0 X 16 0 X 17 0 X 18 0 X 19 0 X 20 0 X 21 0 X 22 1 X 23 2,6 X 24 4,8 X 25 7,2 X 26 9,6 X 27 12 X 28 14,3 X 29 16,6 X 30 18,9 X 31 21,2 X 32 23,5 X 33 25,6 X 34 27,1 X 35 28 X 36 28,7 X 37 29,2 X 38 29,8 X 39 30,3 X 40 29,6 X 41 28,7 X 42 27,9 X 43 27,4 X 44 27,3 X 45 27,3 X 46 27,4 X 47 27,5 X 48 27,6 X 49 27,6 X 50 27,6 X 51 27,8 X 52 28,1 X 53 28,5 X 54 28,9 X 55 29,2 X 56 29,4 X 57 29,7 X 58 30 X 59 30,5 X 60 30,6 X 61 29,6 X 62 26,9 X 63 23 X 64 18,6 X 65 14,1 X 66 9,3 X 67 4,8 X 68 1,9 X 69 0 X 70 0 X 71 0 X 72 0 X 73 0 X 74 1,7 X 75 5,8 X 76 11,8 X 77 17,3 X 78 22 X 79 26,2 X 80 29,4 X 81 31,1 X 82 32,9 X 83 34,7 X 84 34,8 X 85 34,8 X 86 34,9 X 87 35,4 X 88 36,2 X 89 37,1 X 90 38 X 91 38,7 X 92 38,9 X 93 38,9 X 94 38,8 X 95 38,5 X 96 38,1 X 97 37,5 X 98 37 X 99 36,7 X 100 36,5 X 101 36,5 X 102 36,6 X 103 36,8 X 104 37 X 105 37,1 X 106 37,3 X 107 37,4 X 108 37,5 X 109 37,4 X 110 36,9 X 111 36 X 112 34,8 X 113 31,9 X 114 29 X 115 26,9 X 116 24,7 X 117 25,4 X 118 26,4 X 119 27,7 X 120 29,4 X 121 31,2 X 122 33 X 123 34,4 X 124 35,2 X 125 35,4 X 126 35,2 X 127 34,7 X 128 33,9 X 129 32,4 X 130 29,8 X 131 26,1 X 132 22,1 X 133 18,6 X 134 16,8 X 135 17,7 X 136 21,1 X 137 25,4 X 138 29,2 X 139 31,6 X 140 32,1 X 141 31,6 X 142 30,7 X 143 29,7 X 144 28,1 X 145 25 X 146 20,3 X 147 15 X 148 9,7 X 149 5 X 150 1,6 X 151 0 X 152 0 X 153 0 X 154 0 X 155 0 X 156 0 X 157 0 X 158 0 X 159 0 X 160 0 X 161 0 X 162 0 X 163 0 X 164 0 X 165 0 X 166 0 X 167 0 X 168 0 X 169 0 X 170 0 X 171 0 X 172 0 X 173 0 X 174 0 X 175 0 X 176 0 X 177 0 X 178 0 X 179 0 X 180 0 X 3.2.6. Table Ap6-32 WMTC stage 3, part 1, class 1, applicable for L1e-A and L1e-B (vmax  ¤ 45 km/h) sub-category vehicles, cold or warm, 181 to 360 s time in s roller speed in km/h phase indicators stop acc cruise dec 181 0 X 182 0 X 183 0 X 184 0 X 185 0,4 X 186 1,8 X 187 5,4 X 188 11,1 X 189 16,7 X 190 21,3 X 191 24,8 X 192 28,4 X 193 31,8 X 194 34,6 X 195 36,3 X 196 37,8 X 197 39,6 X 198 41,3 X 199 43,3 X 200 45 201 45 202 45 203 45 X 204 45 X 205 45 X 206 45 X 207 45 X 208 45 X 209 45 X 210 45 X 211 45 X 212 45 X 213 45 X 214 45 X 215 45 X 216 45 X 217 45 X 218 45 X 219 45 X 220 45 X 221 45 X 222 45 X 223 45 X 224 45 X 225 45 X 226 45 X 227 45 X 228 45 X 229 45 X 230 45 X 231 45 X 232 45 X 233 45 X 234 45 X 235 45 X 236 44,4 X 237 43,5 X 238 43,2 X 239 43,3 X 240 43,7 X 241 43,9 X 242 43,8 X 243 43 X 244 40,9 X 245 36,9 X 246 32,1 X 247 26,6 X 248 21,8 X 249 17,2 X 250 13,7 X 251 10,3 X 252 7 X 253 3,5 X 254 0 X 255 0 X 256 0 X 257 0 X 258 0 X 259 0 X 260 0 X 261 0 X 262 0 X 263 0 X 264 0 X 265 0 X 266 0 X 267 0,5 X 268 2,9 X 269 8,2 X 270 13,2 X 271 17,8 X 272 21,4 X 273 24,1 X 274 26,4 X 275 28,4 X 276 29,9 X 277 30,5 X 278 30,5 X 279 30,3 X 280 30,2 X 281 30,1 X 282 30,1 X 283 30,1 X 284 30,2 X 285 30,2 X 286 30,2 X 287 30,2 X 288 30,5 X 289 31 X 290 31,9 X 291 32,8 X 292 33,7 X 293 34,5 X 294 35,1 X 295 35,5 X 296 35,6 X 297 35,4 X 298 35 X 299 34 X 300 32,4 X 301 30,6 X 302 29 X 303 27,8 X 304 27,2 X 305 26,9 X 306 26,5 X 307 26,1 X 308 25,7 X 309 25,5 X 310 25,7 X 311 26,4 X 312 27,3 X 313 28,1 X 314 27,9 X 315 26 X 316 22,7 X 317 19 X 318 16 X 319 14,6 X 320 15,2 X 321 16,9 X 322 19,3 X 323 22 X 324 24,6 X 325 26,8 X 326 27,9 X 327 28 X 328 27,7 X 329 27,1 X 330 26,8 X 331 26,6 X 332 26,8 X 333 27 X 334 27,2 X 335 27,4 X 336 27,5 X 337 27,7 X 338 27,9 X 339 28,1 X 340 28,3 X 341 28,6 X 342 29,1 X 343 29,6 X 344 30,1 X 345 30,6 X 346 30,8 X 347 30,8 X 348 30,8 X 349 30,8 X 350 30,8 X 351 30,8 X 352 30,8 X 353 30,8 X 354 30,9 X 355 30,9 X 356 30,9 X 357 30,8 X 358 30,4 X 359 29,6 X 360 28,4 X 3.2.7. Table Ap6-33 WMTC stage 3, part 1, class 1, applicable for L1e-A and L1e-B (vmax  ¤ 45 km/h) sub-category vehicles, cold or warm, 361 to 540 s time in s roller speed in km/h phase indicators stop acc cruise dec 361 27,1 X 362 26 X 363 25,4 X 364 25,5 X 365 26,3 X 366 27,3 X 367 28,3 X 368 29,2 X 369 29,5 X 370 29,4 X 371 28,9 X 372 28,1 X 373 27,1 X 374 26,3 X 375 25,7 X 376 25,5 X 377 25,6 X 378 25,9 X 379 26,3 X 380 26,9 X 381 27,6 X 382 28,4 X 383 29,3 X 384 30,1 X 385 30,4 X 386 30,2 X 387 29,5 X 388 28,6 X 389 27,9 X 390 27,5 X 391 27,2 X 392 26,9 X 393 26,4 X 394 25,7 X 395 24,9 X 396 21,4 X 397 15,9 X 398 9,9 X 399 4,9 X 400 2,1 X 401 0,9 X 402 0 X 403 0 X 404 0 X 405 0 X 406 0 X 407 0 X 408 1,2 X 409 3,2 X 410 5,9 X 411 8,8 X 412 12 X 413 15,4 X 414 18,9 X 415 22,1 X 416 24,7 X 417 26,8 X 418 28,7 X 419 30,6 X 420 32,4 X 421 34 X 422 35,4 X 423 36,5 X 424 37,5 X 425 38,6 X 426 39,6 X 427 40,7 X 428 41,4 X 429 41,7 X 430 41,4 X 431 40,9 X 432 40,5 X 433 40,2 X 434 40,1 X 435 40,1 X 436 39,8 X 437 38,9 X 438 37,4 X 439 35,8 X 440 34,1 X 441 32,5 X 442 30,9 X 443 29,4 X 444 27,9 X 445 26,5 X 446 25 X 447 23,4 X 448 21,8 X 449 20,3 X 450 19,3 X 451 18,7 X 452 18,3 X 453 17,8 X 454 17,4 X 455 16,8 X 456 16,3 X 457 16,5 X 458 17,6 X 459 19,2 X 460 20,8 X 461 22,2 X 462 23 X 463 23 X 464 22 X 465 20,1 X 466 17,7 X 467 15 X 468 12,1 X 469 9,1 X 470 6,2 X 471 3,6 X 472 1,8 X 473 0,8 X 474 0 X 475 0 X 476 0 X 477 0 X 478 0 X 479 0 X 480 0 X 481 0 X 482 0 X 483 0 X 484 0 X 485 0 X 486 1,4 X 487 4,5 X 488 8,8 X 489 13,4 X 490 17,3 X 491 19,2 X 492 19,7 X 493 19,8 X 494 20,7 X 495 23,7 X 496 27,9 X 497 31,9 X 498 35,4 X 499 36,2 X 500 34,2 X 501 30,2 X 502 27,1 X 503 26,6 X 504 28,6 X 505 32,6 X 506 35,5 X 507 36,6 X 508 34,6 X 509 30 X 510 23,1 X 511 16,7 X 512 10,7 X 513 4,7 X 514 1,2 X 515 0 X 516 0 X 517 0 X 518 0 X 519 3 X 520 8,2 X 521 14,3 X 522 19,3 X 523 23,5 X 524 27,3 X 525 30,8 X 526 33,7 X 527 35,2 X 528 35,2 X 529 32,5 X 530 27,9 X 531 23,2 X 532 18,5 X 533 13,8 X 534 9,1 X 535 4,5 X 536 2,3 X 537 0 X 538 0 X 539 0 X 540 0 X 3.2.8. Table Ap6-34 WMTC stage 3, part 1, class 1, applicable for L1e-A and L1e-B (vmax  ¤ 45 km/h) sub-category vehicles, cold or warm, 541 to 600 s time in s roller speed in km/h phase indicators stop acc cruise dec 541 0 X 542 2,8 X 543 8,1 X 544 14,3 X 545 19,2 X 546 23,5 X 547 27,2 X 548 30,5 X 549 33,1 X 550 35,7 X 551 38,3 X 552 41 X 553 43,6 X 554 43,7 X 555 43,8 X 556 43,9 X 557 44 X 558 44,1 X 559 44,2 X 560 44,3 X 561 44,4 X 562 44,5 X 563 44,6 X 564 44,9 X 565 45 X 566 45 X 567 45 X 568 45 X 569 45 X 570 45 X 571 45 X 572 45 X 573 45 574 45 575 45 576 42,3 X 577 39,5 X 578 36,6 X 579 33,7 X 580 30,1 X 581 26 X 582 21,8 X 583 17,7 X 584 13,5 X 585 9,4 X 586 5,6 X 587 2,1 X 588 0 X 589 0 X 590 0 X 591 0 X 592 0 X 593 0 X 594 0 X 595 0 X 596 0 X 597 0 X 598 0 X 599 0 X 600 0 X (1) PM = gears in neutral, clutch engaged. K = clutch disengaged. Appendix 7 Road tests of L-category vehicles equipped with one wheel on the driven axle or with twinned wheels for the determination of test bench settings 1. Requirements for the rider 1.1. The rider shall wear a well-fitting (one-piece) suit or similar clothing and a protective helmet, eye protection, boots and gloves. 1.2. The rider, dressed and equipped as described in point 1.1., shall have a mass of 75 kg ± 5 kg and be 1,75 m ± 0,05 m tall. 1.3. The rider shall be seated on the seat provided, with his feet on the footrests and his arms extended normally. This position shall allow the rider to have proper control of the vehicle at all times during the tests. 2. Requirement for the road and ambient conditions 2.1. The test road shall be flat, level, straight and smoothly paved. The road surface shall be dry and free of obstacles or wind barriers that might impede the measurement of the running resistance. The slope of the surface shall not exceed 0,5 percent between any two points at least 2 m apart. 2.2. During data collecting periods, the wind shall be steady. The wind speed and the direction of the wind shall be measured continuously or with adequate frequency at a location where the wind force during coast-down is representative. 2.3. The ambient conditions shall be within the following limits:  maximum wind speed: 3 m/s  maximum wind speed for gusts: 5 m/s  average wind speed, parallel: 3 m/s  average wind speed, perpendicular: 2 m/s  maximum relative humidity: 95 percent  air temperature: 278,2 K to 308,2 K 2.4. Standard ambient conditions shall be as follows:  pressure, P0: 100 kPa  temperature, T0: 293,2 K  relative air density, d0: 0,9197  air volumetric mass, Ã 0: 1,189 kg/m3 2.5. The relative air density when the vehicle is tested, calculated in accordance with the formula Ap 7-1, shall not differ by more than 7,5 percent from the air density under the standard conditions. 2.6. The relative air density, dT, shall be calculated using the following formula: Equation Ap 7-1: where: d0 is the reference relative air density at reference conditions (1,189 kg/m3) pT is the mean ambient pressure during the test, in kPa; p0 is the reference ambient pressure (101,3 kPa); TT is the mean ambient temperature during test, in K; T0 is the reference ambient temperature (293,2 K). 3. Condition of the test vehicle 3.1. The test vehicle shall comply with the conditions described in point 1 of Appendix 8. 3.2. When installing the measuring instruments on the test vehicle, care shall be taken to minimise their effects on the distribution of the load across the wheels. When installing the speed sensor outside the vehicle, care shall be taken to minimise the additional aerodynamic loss. 3.3. Checks The following checks shall be made in accordance with the manufacturers specifications for the use considered: wheels, wheel rims, tyres (make, type and pressure), front axle geometry, brake adjustment (elimination of parasitic drag), lubrication of front and rear axles, adjustment of the suspension and vehicle ground clearance, etc. Check that during freewheeling, there is no electrical braking. 4. Specified coast-down speeds 4.1. The coast-down times must be measured between v1 and v2 as specified in Table Ap 7-1, depending on the vehicle class as defined in point 4.3. of Annex II. 4.2. Table Ap7-1 Coast-down time measurement beginning speed and ending speed Maximum design speed (km/h) Specified target vehicle speed vj in (km/h) v1 in (km/h) v2 in (km/h)  ¤ 25 km/h 20 25 15 15 20 10 10 15 5  ¤ 45 km/h 40 45 35 30 35 25 20 25 15 45 < maximum design speed  ¤ 130 km/h and > 130 km/h 120 130*/ 110 100 110*/ 90 80 90*/ 70 60 70 50 40 45 35 20 25 15 4.3. When the running resistance is verified in accordance with point 5.2.2.3.2., the test can be executed at vj ± 5 km/h, provided that the coast-down time accuracy referred to in point 4.5.7. of Annex II is ensured. 5. Measurement of coast-down time 5.1. After a warm-up period, the vehicle shall be accelerated to the coast-down starting speed, at which point the coast-down measurement procedure shall be started. 5.2. Since shifting the transmission to neutral can be dangerous and complicated by the construction of the vehicle, the coasting may be performed solely with the clutch disengaged. Vehicles that have no means of cutting the transmitted engine power off prior to coasting may be towed until they reach the coast-down starting speed. When the coast-down test is reproduced on the chassis dynamometer, the drive train and clutch shall be in the same condition as during the road test. 5.3. The vehicle steering shall be altered as little as possible and the brakes shall not be operated until the end of the coast-down measurement period. 5.4. The first coast-down time Ã tai corresponding to the specified speed vj shall be measured as the time taken for the vehicle to decelerate from vj + Ã v to vj  Ã v. 5.5. The procedure described in points 5.1. to 5.4. shall be repeated in the opposite direction to measure the second coast-down time Ã tbi. 5.6. The average Ã ti of the two coast-down times Ã tai and vtbi shall be calculated using the following equation: Equation Ap 7-2: 5.7. At least four tests shall be performed and the average coast-down time Ã Tj calculated using the following equation: Equation Ap 7-3: 5.8. Tests shall be performed until the statistical accuracy P is equal to or less than 3 percent (P  ¤ 3 percent). The statistical accuracy P (as a percentage) is calculated using the following equation: Equation Ap7-4: where: t is the coefficient given in Table Ap 7-2; s is the standard deviation given by the following formula: Equation Ap7-5: where: n is the number of tests. Table Ap7-2 Coefficients for statistical accuracy n t 4 3,2 1,60 5 2,8 1,25 6 2,6 1,06 7 2,5 0,94 8 2,4 0,85 9 2,3 0,77 10 2,3 0,73 11 2,2 0,66 12 2,2 0,64 13 2,2 0,61 14 2,2 0,59 15 2,2 0,57 5.9. In repeating the test, care shall be taken to start the coast-down after observing the same warm-up procedure and at the same coast-down starting speed. 5.10. The coast-down times for multiple specified speeds may be measured in a continuous coast-down. In this case, the coast-down shall be repeated after observing the same warm-up procedure and at the same coast-down starting speed. 5.11. The coast-down time shall be recorded. A specimen record form is given in the Regulation for administrative requirements. 6. Data processing 6.1. Calculation of running resistance force 6.1.1. The running resistance force Fj, in Newton, at the specified speed vj shall be calculated using the following equation: Equation Ap7-6: where: mref= reference mass (kg); Ã v= vehicle speed deviation (km/h); Ã t= calculated coast down time difference (s); 6.1.2. The running resistance force Fj shall be corrected in accordance with point 6.2. 6.2. Running resistance curve fitting The running resistance force, F, shall be calculated as follows: 6.2.1. The following equation shall be fitted to the data set of Fj and vj obtained in points 4 and 6.1. respectively by linear regression to determine the coefficients f0 and f2, Equation Ap7-7: 6.2.2. The coefficients f0 and f2 thus determined shall be corrected to the standard ambient conditions using the following equations: Equation Ap7-8: Equation Ap7-9: where: K0 shall be determined on the basis of the empirical data for the particular vehicle and tyre tests or shall be assumed as follows, if the information is not available: . 6.3. Target running resistance force F* for chassis dynamometer setting The target running resistance force F*(v0) on the chassis dynamometer at the reference vehicle speed v0, in Newton, is determined using the following equation: Equation Ap7-10: Appendix 8 Road tests of L-category vehicles equipped with two or more wheels on the powered axles for the determination of test bench settings 1. Preparation of the vehicle 1.1. Running-in The test vehicle shall be in normal running order and adjustment after having been run in for at least 300 km. The tyres shall be run in at the same time as the vehicle or shall have a tread depth within 90 and 50 percent of the initial tread depth. 1.2. Checks The following checks shall be made in accordance with the manufacturers specifications for the use considered: wheels, wheel rims, tyres (make, type and pressure), front axle geometry, brake adjustment (elimination of parasitic drag), lubrication of front and rear axles, adjustment of the suspension and vehicle ground clearance, etc. Check that during freewheeling, there is no electrical braking. 1.3. Preparation for the test 1.3.1. The test vehicle shall be loaded to its test mass including driver and measurement equipment, spread in a uniform way in the loading areas. 1.3.2. The windows of the vehicle shall be closed. Any covers for air conditioning systems, headlamps, etc. shall be closed. 1.3.3. The test vehicle shall be clean, properly maintained and used. 1.3.4. Immediately before the test, the vehicle shall be brought to the normal running temperature in an appropriate manner. 1.3.5. When installing the measuring instruments on the test vehicle, care shall be taken to minimise their effects on the distribution of the load across the wheels. When installing the speed sensor outside the test vehicle, care shall be taken to minimise the additional aerodynamic loss. 2. Specified vehicle speed v The specified speed is required for determining the running resistance at the reference speed from the running resistance curve. To determine the running resistance as a function of vehicle speed in the vicinity of the reference speed v0, running resistances shall be measured at the specified speed v. At least four to five points indicating the specified speeds, along with the reference speeds, shall be measured. The calibration of the load indicator referred to in point 2.2. of Appendix 3 shall be performed at the applicable reference vehicle speed (vj) referred to in Table Ap8-1. Table Ap8-1 Specified vehicle speeds to perform the coast-down time test as well as the designated reference vehicle speed vj depending on the maximum design speed (vmax) of the vehicle Category vmax Vehicle speed (km/h) > 130 120 (2) 100 80 (1) 60 40 20 130-100 90 80 (1) 60 40 20  100-70 60 50 (1) 40 30 20  70-45 50 (2) 40 (1) 30 20   45-25 40 30 (1) 20  ¤ 25 km/h 20 15 (1) 10 3. Energy variation during coast-down procedure 3.1. Total road load power determination 3.1.1. Measurement equipment and accuracy The margin of measurement error shall be less than 0,1 second for time and less than ± 0,5 km/h for speed. Bring the vehicle and the chassis dynamometer to the stabilised operating temperature, in order to approximate the road conditions. 3.1.2. Test procedure 3.1.2.1. Accelerate the vehicle to a speed of 5 km/h greater than the speed at which test measurement begins. 3.1.2.2. Put the gearbox to neutral or disconnect the power supply. 3.1.2.3. Measure the time t1 taken by the vehicle to decelerate from: to where: Ã v < 5 km/h for nominal vehicle speed < 50 km/h; Ã v < 10 km/h for nominal vehicle speed > 50 km/h. 3.1.2.4. Carry out the same test in the opposite direction, measuring time t2. 3.1.2.5. Take the average ti of the two times t1 and t2. 3.1.2.6. Repeat these tests until the statistical accuracy (p) of the average: Equation Ap 8-1: The statistical accuracy (p) is defined by: Equation Ap 8-2: is no more than 4 percent (p  ¤ 4 percent). where: t is the coefficient in Table Ap 8-2; s is the standard deviation. Equation Ap 8-3: n is the number of tests Table Ap8-2 Factors t and t/  n depending on the number of coast-down tests performed n 4 5 6 7 8 9 10 t 3,2 2,8 2,6 2,5 2,4 2,3 2,3 t/  n 1,6 1,25 1,06 0,94 0,85 0,77 0,73 3.1.2.7. Calculation of the running resistance force The running resistance force F at the specified vehicle speeds v is calculated as follows: Equation Ap 8-4: where: m ref = reference mass (kg); Ã v= vehicle speed deviation (km/h); Ã t= calculated coast down time difference (s); 3.1.2.8. The running resistance determined on the track shall be corrected to the reference ambient conditions as follows: Equation Ap 8-5: Equation Ap 8-6: where: RR is the rolling resistance at speed v (N); RAERO is the aerodynamic drag at speed v (N); RT is (N); KR is the temperature correction factor of rolling resistance, taken to be equal to: ; t is the road test ambient temperature in K; t0 is the reference ambient temperature (293,2 K); dt is the air density at the test conditions (kg/m3); d0 is the air density at the reference conditions (293,2 K, 101,3 kPa) = 1,189 kg/m3. The ratios RR/RT and RAERO/RT shall be specified by the vehicle manufacturer on the basis of the data normally available to the company and to the satisfaction of the technical service. If these values are not available or if the technical service or approval authority do not accept these values, the following figures for the rolling/total resistance ratio given by the following formula may be used: Equation Ap 8-7: where: m HP is the test mass and for each speed the coefficients a and b are as shown in the following table: Table Ap8-3 Coefficients a and b to calculate rolling resistance ratio v (km/h) a b 20 7,24 Ã  10 5 0,82 40 1,59 Ã  10 4 0,54 60 1,96 Ã  10 4 0,33 80 1,85 Ã  10 4 0,23 100 1,63 Ã  10 4 0,18 120 1,57 Ã  10 4 0,14 3.2. Setting of the chassis dynamometer The purpose of this procedure is to simulate on the dynamometer the total road load power at a given speed. 3.2.1. Measurement equipment and accuracy The measuring equipment shall be similar to that used on the test track and shall comply with point 4.5.7. of Annex II and point 1.3.5 of this Appendix. 3.2.2. Test procedure 3.2.2.1. Install the vehicle on the chassis dynamometer. 3.2.2.2. Adjust the tyre pressure (cold) of the driving wheels as required for the chassis dynamometer. 3.2.2.3. Adjust the equivalent inertia mass of the chassis dynamometer, in accordance with Table Ap8-4. 3.2.2.3.1. Table Ap8-4 Determination of equivalent inertia mass for an L-category vehicle equipped with two or more wheels on the powered axles Reference mass (mref) (kg) Equivalent inertia mass (mi) (kg) mref  ¤ 105 100 105 < mref  ¤ 115 110 115 < mref  ¤ 125 120 125 < mref  ¤ 135 130 135 < mref  ¤ 150 140 150 < mref  ¤ 165 150 165 < mref  ¤ 185 170 185 < mref  ¤ 205 190 205 < mref  ¤ 225 210 225 < mref  ¤ 245 230 245 < mref  ¤ 270 260 270 < mref  ¤ 300 280 300 < mref  ¤ 330 310 330 < mref  ¤ 360 340 360 < mref  ¤ 395 380 395 < mref  ¤ 435 410 435 < mref  ¤ 480 450 480 < mref  ¤ 540 510 540 < mref  ¤ 600 570 600 < mref  ¤ 650 620 650 < mref  ¤ 710 680 710 < mref  ¤ 770 740 770 < mref  ¤ 820 800 820 < mref  ¤ 880 850 880 < mref  ¤ 940 910 940 < mref  ¤ 990 960 990 < mref  ¤ 1 050 1 020 1 050 < mref  ¤ 1 110 1 080 1 110 < mref  ¤ 1 160 1 130 1 160 < mref  ¤ 1 220 1 190 1 220 < mref  ¤ 1 280 1 250 1 280 < mref  ¤ 1 330 1 300 1 330 < mref  ¤ 1 390 1 360 1 390 < mref  ¤ 1 450 1 420 1 450 < mref  ¤ 1 500 1 470 1 500 < mref  ¤ 1 560 1 530 1 560 < mref  ¤ 1 620 1 590 1 620 < mref  ¤ 1 670 1 640 1 670 < mref  ¤ 1 730 1 700 1 730 < mref  ¤ 1 790 1 760 1 790 < mref  ¤ 1 870 1 810 1 870 < mref  ¤ 1 980 1 930 1 980 < mref  ¤ 2 100 2 040 2 100 < mref  ¤ 2 210 2 150 2 210 < mref  ¤ 2 320 2 270 2 320 < mref  ¤ 2 440 2 380 2 440 < RM 2 490 3.2.2.4. Bring the vehicle and the chassis dynamometer to the stabilised operating temperature, in order to approximate the road conditions. 3.2.2.5. Carry out the operations specified in point 3.1.2., with the exception of those in points 3.1.2.4. and 3.1.2.5. 3.2.2.6. Adjust the brake to reproduce the corrected running resistance (see point 3.1.2.8.) and to take into account the reference mass. This may be done by calculating the mean corrected road coast-down time from v1 to v2 and reproducing the same time on the dynamometer as follows: Equation Ap 8-8: 3.2.2.7. The power Pa to be absorbed by the bench shall be determined in order to enable the same total road load power to be reproduced for the same vehicle on different days or on different chassis dynamometers of the same type. (1) Applicable reference vehicle speed vj (2) if the vehicle speed can be attained by the vehicle. Appendix 9 Explanatory note on the gearshift procedure for a type I test 0. Introduction This explanatory note explains matters specified or described in this Regulation, including its Annexes or Appendices, and matters related thereto with regard to the gearshift procedure. 1. Approach 1.1. The development of the gearshift procedure was based on an analysis of the gearshift points in the in-use data. In order to establish generalised correlations between technical specifications of the vehicles and gearshift speeds, the engine speeds were normalised to the utilisable band between rated speed and idling speed. 1.2. In a second step, the end speeds (vehicle speed as well as normalised engine speed) for upshifts and downshifts were determined and recorded in a separate table. The averages of these speeds for each gear and vehicle were calculated and correlated with the vehicles technical specifications. 1.3. The results of these analyses and calculations can be summarised as follows: (a) the gearshift behaviour is engine-speed-related rather than vehicle-speed-related; (b) the best correlation between gearshift speeds and technical data was found for normalised engine speeds and the power-to-mass ratio (maximum continuous rated power/(mass in running order + 75 kg)); (c) the residual variations cannot be explained by other technical data or by different drive train ratios. They are most probably due to differences in traffic conditions and individual driver behaviour; (d) the best approximation between gearshift speeds and power-to-mass ratio was found for exponential functions; (e) the gearshift mathematical function for the first gear is significantly lower than for all other gears; (f) the gearshift speeds for all other gears can be approximated by one common mathematical function; (g) no differences were found between five-speed and six-speed gearboxes; (h) gearshift behaviour in Japan is significantly different from the equal-type gearshift behaviour in the European Union (EU) and in the United States of America (USA). 1.4. In order to find a balanced compromise between the three regions, a new approximation function for normalised upshift speeds versus power-to-mass ratio was calculated as a weighted average of the EU/USA curve (with 2/3 weighting) and the Japanese curve (with 1/3 weighting), resulting in the following equations for normalised engine upshift speeds: Equation Ap9-1: Normalised upshift speed in 1st gear (gear 1) Equation Ap9-2: Normalised upshift speed in gears > 1 2. Calculation example 2.1 Figure Ap 9-1 shows an example of gearshift use for a small vehicle: (a) the lines in bold show the gear use for acceleration phases; (b) the dotted lines show the downshift points for deceleration phases; (c) in the cruising phases, the whole speed range between downshift speed and upshift speed may be used. 2.2 Where vehicle speed increases gradually during cruise phases, upshift speeds (v1 2, v2 3and vi i+1) in km/h may be calculated using the following equations: Equation Ap9-3: Equation Ap9-4: Equation Ap9-5: , i = 3 to ng Figure Ap9-1 Example of a gearshift sketch  Gear use during deceleration and cruise phases Gear use during acceleration phases In order to allow the technical service more flexibility and to ensure driveability, the gearshift regression functions should be considered as lower limits. Higher engine speeds are permitted in any cycle phase. 3. Phase indicators 3.1 In order to avoid different interpretations in the application of the gearshift equations and thus to improve the comparability of the test, fixed-phase indicators are assigned to the speed pattern of the cycles. The specification of the phase indicators is based on the definition from the Japan Automobile Research Institute (JARI) of the four driving modes as shown in the following table: Table Ap9-1 Definition of driving modes 4 modes Definition Idle mode vehicle speed < 5 km/h and -0,5 km/h/s (-0,139 m/s2) < acceleration < 0,5 km/h/s (0,139 m/s2) Acceleration mode acceleration > 0,5 km/h/s (0,139 m/s2) Deceleration mode acceleration < - 0,5 km/h/s (- 0,139 m/s2) Cruise mode vehicle speed  ¥ 5 km/h and -0,5 km/h/s (-0,139 m/s2) < acceleration < 0,5 km/h/s (0,139 m/s2) 3.2 The indicators were then modified in order to avoid frequent changes during relatively homogeneous cycle parts and thus improve driveability. Figure Ap9-2 shows an example from cycle part 1. Figure Ap9-2 Example for modified phase indicators 4. Calculation example 4.1. An example of input data necessary for the calculation of shift speeds is shown in Table Ap 9-2. The upshift speeds for acceleration phases for first gear and higher gears are calculated using Equations 9-1 and 9-2. The denormalisation of engine speeds can be performed using the equation . 4.2. The downshift speeds for deceleration phases can be calculated using Equations 9-3 and 9-4. The ndv values in Table Ap 9-2 can be used as gear ratios. These values can also be used to calculate the corresponding vehicle speeds ( . The results are shown in Tables Ap9-3 and Ap9-4. 4.3. Additional analyses and calculations were conducted to investigate whether these gearshift algorithms could be simplified and, in particular, whether engine shift speeds could be replaced by vehicle shift speeds. The analysis showed that vehicle speeds could not be brought in line with the gearshift behaviour of the in-use data. 4.3.1. Table Ap9-2 Input data for the calculation of engine and vehicle shift speeds Item Input data Engine capacity in cm3 600 Pn in kW 72 mk in kg 199 s in min-1 11 800 nidle in min-1 1 150 ndv1 (1) 133,66 ndv2 94,91 ndv3 76,16 ndv4 65,69 ndv5 58,85 ndv6 54,04 pmr (2) in kW/t 262,8 4.3.2. Table Ap9-3 Shift speeds for acceleration phases for first gear and for higher gears (see Table Ap9-1) EU/USA/JAPAN DRIVING BEHAVIOUR EU/USA/Japan driving behaviour n_acc_max (1) n_acc_max (i) n_norm (3) in percent 24,9 34,9 n in min-1 3 804 4 869 4.3.3. Table Ap9-4 Engine and vehicle shift speeds based on Table Ap9-2 Gearshift EU/USA/Japan driving behaviour v in km/h n_norm (i) in percent n in min-1 Upshift 1  2 28,5 24,9 3 804 2  3 51,3 34,9 4 869 3  4 63,9 34,9 4 869 4  5 74,1 34,9 4 869 5  6 82,7 34,9 4 869 Downshift 2  cl (4) 15,5 3,0 1 470 3  2 28,5 9,6 2 167 4  3 51,3 20,8 3 370 5  4 63,9 24,5 3 762 6  5 74,1 26,8 4 005 (1) ndv means the ratio between engine speed in min-1 and vehicle speed in km/h (2) pmr means the power-to-mass ratio calculated by 1. Pn / (mk+75) Ã  1 000; Pn in kW, mk in kg (3) n_norm means the value calculated using equations Ap9-1 and Ap9-2. (4) cl means Clutch-Off timing. Appendix 10 Type-approval tests of a replacement pollution-control device type for L-category vehicles as separate technical units 1. Scope of the Appendix This Appendix applies to the type-approval of separate technical units within the meaning of Article 23(10) of Regulation (EU) No 168/2013, of pollution-control devices to be fitted as replacement parts on one or more types of L-category vehicle. 2. Definitions 2.1. original equipment pollution-control devices mean pollution-control devices including oxygen sensors, catalytic converter types, assemblies of catalytic converters, particulate filters or carbon canisters for evaporative emission control covered by the type-approval and originally delivered for the approved vehicle; 2.2. replacement pollution-control devices means pollution-control devices including oxygen sensors, catalytic converter types, assemblies of catalytic converters, particulate filters or carbon canisters for evaporative emission control intended to replace an original equipment pollution-control device on a vehicle type with regard to environmental and propulsion unit performance approved in accordance with this Appendix and which can be type-approved as a separate technical unit in accordance with Regulation (EU) No 168/2013; 3. Application for environmental performance type-approval 3.1. Applications for type-approval of a type of replacement pollution-control device as a separate technical unit shall be submitted by the manufacturer of the system or by his authorised representative. 3.2. A model for the information document is referred to in Article 27(4) of Regulation (EU) No 168/2013. 3.3. For each type of replacement pollution-control device for which approval is requested, the type-approval application shall be accompanied by the following documents in triplicate, and by the following particulars: 3.3.1. A description of the types of vehicles for which the device is intended, in terms of its characteristics; 3.3.2. The numbers or symbols specific to the propulsion and vehicle type; 3.3.3. Description of the replacement catalytic converter type stating the relative position of each of its components, together with the fitting instructions; 3.3.4. Drawings of each component to facilitate location and identification, and statement of materials used. These drawings shall also indicate the intended location of the mandatory type-approval mark. 3.4. The following shall be submitted to the technical service responsible for the type-approval test: 3.4.1. Vehicle(s) of a type approved in accordance with this Appendix equipped with a new original equipment pollution-control device type. This (these) vehicles shall be selected by the applicant with the agreement of the technical service to the satisfaction of the approval authority. It (they) shall comply with the requirements of Annex II, type I test. 3.4.2. The test vehicles shall be without emission-control system defects and be properly maintained and used; any excessively worn out or malfunctioning emission-related original part shall be repaired or replaced. The test vehicles shall be tuned properly and set to the manufacturers specification prior to emission testing. 3.4.3. One sample of the type of the replacement pollution-control device type. This sample shall be clearly and indelibly marked with the applicants trade name or mark and its commercial designation. 4. Requirements 4.1. General requirements The design, construction and mounting of the replacement pollution-control device type shall be such that: 4.1.1. the vehicle complies with the requirements of this Regulation under normal conditions of use, and in particular regardless of any vibrations to which it may be subjected; 4.1.2. the replacement pollution-control device displays reasonable resistance to the corrosion phenomena to which it is exposed, with due regard to the normal conditions of use of the vehicle; 4.1.3. the ground clearance available with the original equipment pollution-control device type and the angle at which the vehicle can lean over are not reduced; 4.1.4. the surface of the device does not reach unduly high temperatures; 4.1.5. the outline of the device has no projections or sharp edges; 4.1.6. shock absorbers and suspension have adequate clearance; 4.1.7. adequate safety clearance is provided for pipes; 4.1.8. the replacement pollution-control device is impact-resistant in a way that is compatible with clearly-defined maintenance and installation requirements; 4.1.9. if the original equipment pollution-control includes thermal protection, the replacement pollution-control device shall include equivalent protection; 4.1.10. if (an) oxygen probe(s) and other sensors or actuators are originally installed on the exhaust line, the replacement pollution-control device type shall be installed at exactly the same position as the original equipment pollution-control device and the position on the exhaust line of the oxygen probe(s) and other sensors or actuators shall not be modified. 4.2. Requirements regarding emissions 4.2.1. The vehicle referred to in point 3.4.1, equipped with a replacement pollution-control device of the type for which type-approval is requested, shall undergo the tests laid down in Annexes II and VI (depending on the type-approval of the vehicle) (1). 4.2.1.1. Evaluation of pollutant emissions from vehicles equipped with replacement pollution-control devices Requirements regarding tailpipe or evaporative emissions are deemed to be complied with if the test vehicle equipped with the replacement pollutant-control device complies with the limit values in Annex VI to Regulation (EU) No 168/2013 (according to the type-approval of the vehicle) (1). 4.2.1.2. Where the type-approval application is for different types of vehicles from the same manufacturer, the type I test may be limited to as few as two vehicles selected after agreement with the technical service to the satisfaction of the approval authority, provided that the different types of vehicle are fitted with the same type of original equipment pollution-control device. 4.2.2. Requirements regarding permissible sound level The vehicles referred to in point 3.4.1, equipped with a replacement pollution-control device type that could allow worse noise emissions than the type for which type-approval is requested, shall satisfy the requirements of Annex IX (according to the type-approval of the vehicle) (1). The test result for the vehicle in motion and for the stationary test shall be mentioned in the test report. 4.3. Testing of the propulsion performance of the vehicle 4.3.1. The replacement pollution-control device type shall be such as to ensure that the propulsion performance of the vehicle is comparable with that achieved with the original equipment pollution-control device type. 4.3.2. The propulsion performance of the vehicle equipped with the replacement pollution-control device shall be compared with that of an original equipment pollution-control device, also in new condition, fitted in turn to the vehicle referred to in point 3.4.1. 4.3.3. This test is carried out according to the applicable procedure set out in Annex X. The maximum net power and torque as well as the maximum attainable vehicle speed, if applicable, measured with the replacement pollution-control device, shall not deviate by more than + 5 % from those measured under the same conditions with the type-approved original equipment pollution-control device type. (1) As provided for in this Regulation in the version applicable to the type-approval of that vehicle. Appendix 11 Type I test procedure for hybrid L-category vehicles 1. Introduction 1.1. This Appendix defines the specific provisions regarding type-approval of hybrid electric L-category vehicles (HEV). 1.2. In principle, for the environmental type I to IX tests, hybrid electric vehicles shall be tested in accordance with this Regulation, unless otherwise provided for in this Appendix. 1.3. For the type I and type VII tests, off-vehicle charging (OVC) vehicles (as categorised in point 2) shall be tested according to Conditions A and B. Both sets of test results and the weighted values shall be reported in the test report drafted in accordance with the template referred to in Article 32(1) of Regulation (EU) No 168/2013. 1.4. The emissions test results shall comply with the limits set-out in Regulation (EU) No 168/2013 under all test conditions specified in this Regulation. 2. Categories of hybrid vehicles Table Ap11-1 Hybrid vehicle categories Vehicle charging Off-Vehicle Charging (1) (OVC) Not-off-vehicle Charging (2) (NOVC) Operating mode switch Without With Without With 3. Type I test methods For the type I test, hybrid electric L-category vehicles shall be tested according to the applicable procedure in Annex VI to Regulation (EU) No 168/2013. For each test condition, the pollutant emission test result shall comply with the limits in Parts A1 and A2 of Annex VI to Regulation (EU) No 168/2013, whichever is applicable in accordance with Annex IV to Regulation (EU) No 168/2013. 3.1. Externally chargeable vehicles (OVC HEVs) without an operating mode switch 3.1.1. Two tests shall be performed under the following conditions: (a) condition A: the test shall be carried out with a fully charged electrical energy/power storage device. (b) condition B: the test shall be carried out with an electrical energy/power storage device in minimum state of charge (maximum discharge of capacity). The profile of the state of charge (SOC) of the electrical energy/power storage device during different stages of the test is given in Appendix 3.1. to Annex VII. 3.1.2. Condition A 3.1.2.1. The procedure shall start with the discharge of the electrical energy/power storage device of the vehicle while driving (on the test track, on a chassis dynamometer, etc.) in any of the following conditions: (a) at a steady speed of 50 km/h until the fuel-consuming engine starts up; (b) if a vehicle cannot reach a steady speed of 50 km/h without the fuel-consuming engine starting up, the speed shall be reduced until it can run at a lower steady speed at which the fuel-consuming engine does not start up for a defined time or distance (to be determined by the technical service and the manufacturer subject to the agreement of the approval authority); (c) in accordance with the manufacturers recommendation. The fuel-consuming engine shall be stopped within ten seconds of being automatically started. 3.1.2.2. Conditioning of vehicle The vehicle shall be conditioned by driving the applicable type I driving cycle as set out in Appendix 6. 3.1.2.3. After this preconditioning and before testing, the vehicle shall be kept in a room in which the temperature remains relatively constant between 293,2 K and 303,2 K (20 °C and 30 °C). This conditioning shall be carried out for at least six hours and continue until the temperature of the engine oil and coolant, if any, are within ± 2 K of the temperature of the room, and the electrical energy/power storage device is fully charged as a result of the charging prescribed in point 3.1.2.4. 3.1.2.4. During soak, the electrical energy/power storage device shall be charged with any of the following: (a) the on-board charger if fitted; (b) an external charger recommended by the manufacturer and referred to in the user manual, using the normal overnight charging procedure set out in point 3.2.2.4. of Appendix 3 to Annex VII. This procedure excludes all types of special charges that could be automatically or manually initiated, e.g. equalisation or servicing charges. The manufacturer shall declare that a special charge procedure has not occurred during the test; End-of-charge criterion. The end-of-charge criterion corresponds to a charging time of 12 hours, except where the standard instrumentation gives the driver a clear indication that the electrical energy storage device is not yet fully charged. In this case, the maximum time is = 3 times the claimed battery capacity (Wh) / mains power supply (W). 3.1.2.5. Test procedure 3.1.2.5.1. The vehicle shall be started up by the means provided to the driver for normal use. The first test cycle starts on the initiation of the vehicle start-up procedure. 3.1.2.5.2. The test procedures described in points 3.1.2.5.2.1. or 3.1.2.5.2.2. shall be used in accordance with the type I test procedure set out in Appendix 6. 3.1.2.5.2.1. Sampling shall begin (BS) before or at the initiation of the vehicle start-up procedure and end on conclusion of the final idling period of the applicable type I test cycle (end of sampling (ES)). 3.1.2.5.2.2. Sampling shall begin (BS) before or at the initiation of the vehicle start-up procedure and continue over a number of repeat test cycles. It shall end on conclusion of the final idling period in the applicable type I test cycle during which the battery reached the minimum state of charge in accordance with the following procedure (end of sampling (ES)): 3.1.2.5.2.2.1. the electricity balance Q (Ah) is measured over each combined cycle according to the procedure in Appendix 3.2. to Annex VII and used to determine when the battery minimum state of charge has been reached; 3.1.2.5.2.2.2. the battery minimum state of charge is considered to have been reached in combined cycle N if the electricity balance Q measured during combined cycle N+1 is not more than a 3 percent discharge, expressed as a percentage of the nominal capacity of the battery (in Ah) in its maximum state of charge, as declared by the manufacturer. At the manufacturers request, additional test cycles may be run and their results included in the calculations in points 3.1.2.5.5. and 3.1.4.2, provided that the electricity balance Q for each additional test cycle shows less discharge of the battery than over the previous cycle; 3.1.2.5.2.2.3. after each cycle, a hot soak period of up to ten minutes is allowed. The powertrain shall be switched off during this period. 3.1.2.5.3. The vehicle shall be driven according to the provisions in Appendix 6. 3.1.2.5.4. The exhaust gases shall be analysed according to the provisions in Annex II. 3.1.2.5.5. The test results shall be compared with the limits set out in Annex VI to Regulation (EU) No 168/2013 and the average emission of each pollutant (expressed in mg per kilometre) for Condition A shall be calculated (M1i). In the case of testing according to point 3.1.2.5.2.1., (M1i) is the result of the single combined cycle run. In the case of testing according to point 3.1.2.5.2.2., the test result of each combined cycle run (M1ia), multiplied by the appropriate deterioration factor and Ki factors, shall be less than the limits in Part A of Annex VI to Regulation (EU) No 168/2013. For the purposes of the calculation in point 3.1.4., M1i shall be defined as: Equation Ap11-1: where: i : pollutant a : test cycle 3.1.3. Condition B 3.1.3.1. Conditioning of vehicle. The vehicle shall be conditioned by driving the applicable type I driving cycle as set out in Appendix 6. 3.1.3.2. The electrical energy/power storage device of the vehicle shall be discharged while driving (on the test track, on a chassis dynamometer, etc.): (a) at a steady speed of 50 km/h until the fuel-consuming engine starts up, or (b) if a vehicle cannot reach a steady speed of 50 km/h without the fuel-consuming engine starting up, the speed shall be reduced until it can run a at lower steady speed at which the engine does not start up for a defined time or distance (to be determined by the technical service and the manufacturer), or (c) in accordance with the manufacturers recommendation. The fuel-consuming engine shall be stopped within ten seconds of being automatically started. 3.1.3.3. After this preconditioning and before testing, the vehicle shall be kept in a room in which the temperature remains relatively constant between 293,2 K and 303,2 K (20 °C and 30 °C). This conditioning shall be carried out for at least six hours and continue until the temperature of the engine oil and coolant, if any, are within ± 2 K of the temperature of the room. 3.1.3.4. Test procedure 3.1.3.4.1. The vehicle shall be started up by the means provided to the driver for normal use. The first cycle starts on the initiation of the vehicle start-up procedure. 3.1.3.4.2. Sampling shall begin (BS) before or at the initiation of the vehicle start-up procedure and end on conclusion of the final idling period of the applicable type I test cycle (end of sampling (ES)). 3.1.3.4.3. The vehicle shall be driven according to the provisions of Appendix 6. 3.1.3.4.4. The exhaust gases shall be analysed in accordance with Annex II. 3.1.3.5. The test results shall be compared with the limits in Part A of Annex VI to Regulation (EU) No 168/2013 and the average emission of each pollutant for Condition B shall be calculated (M2i). The test results M2i, multiplied by the appropriate deterioration and Ki factors, shall be less than the limits prescribed in Part A of Annex VI to Regulation (EU) No 168/2013. 3.1.4. Test results 3.1.4.1. Testing in accordance with point 3.1.2.5.2.1. For reporting, the weighted values shall be calculated as follows: Equation Ap11-2: where: Mi = mass emission of the pollutant i in mg/km; M1i = average mass emission of the pollutant i in mg/km with a fully charged electrical energy/power storage device, calculated in accordance with point 3.1.2.5.5.; M2i = average mass emission of the pollutant i in mg/km with an electrical energy/power storage device in minimum state of charge (maximum discharge of capacity), calculated in accordance with point 3.1.3.5.; De = electric range of the vehicle determined according to the procedure set out in Appendix 3.3. to Annex VII, where the manufacturer shall provide the means for taking the measurement with the vehicle running in pure electric mode; Dav = average distance between two battery recharges, as follows:  4 km for a vehicle with an engine capacity < 150 cm3;  6 km for a vehicle with an engine capacity  ¥ 150 cm3 and vmax < 130 km/h;  10 km for a vehicle with an engine capacity  ¥ 150 cm3 and vmax  ¥ 130 km/h. 3.1.4.2. Testing in accordance with point 3.1.2.5.2.2. For communication, the weighted values shall be calculated as follows: Equation Ap11-3: where: Mi = mass emission of the pollutant i in mg/km; M1i = average mass emission of the pollutant i in mg/km with a fully charged electrical energy/power storage device, calculated in accordance with point 3.1.2.5.5.; M2i = average mass emission of the pollutant i in mg/km with an electrical energy/power storage device in minimum state of charge (maximum discharge of capacity), calculated in accordance with point 3.1.3.5.; Dovc = OVC range established in accordance with the procedure in Appendix 3.3. to Annex VII; Dav = average distance between two battery recharges, as follows:  4 km for a vehicle with an engine capacity < 150 cm3;  6 km for a vehicle with an engine capacity  ¥ 150 cm3 and vmax < 130 km/h;  10 km for a vehicle with an engine capacity  ¥ 150 cm3 and vmax  ¥ 130 km/h. 3.2. Externally chargeable vehicles (OVC HEVs) with an operating mode switch. 3.2.1. Two tests shall be performed under the following conditions: 3.2.1.1. Condition A: the test shall be carried out with a fully charged electrical energy/power storage device. 3.2.1.2. Condition B: the test shall be carried out with an electrical energy/power storage device in minimum state of charge (maximum discharge of capacity). 3.2.1.3. The operating mode switch shall be positioned in accordance with the table Ap11-2. Table Ap11-2 Look-up table to determine Condition A or B depending on different hybrid vehicle concepts and on the hybrid mode selection switch position Hybrid-modes - º  Pure electric  Hybrid  Pure fuel-consuming  Hybrid  Pure electric  Pure fuel-consuming  Hybrid  Hybrid mode n (3)  Hybrid mode m1 Battery state of charge Switch in position Switch in position Switch in position Switch in position Condition A Fully charged Hybrid Hybrid Most electric hybrid mode (4) Hybrid Condition B Min. state of charge Fuel-consuming Fuel-consuming Most fuel-consuming mode (5) Hybrid 3.2.2. Condition A 3.2.2.1. If the pure electric range of the vehicle is higher than one complete cycle, the type I test may at the manufacturers request be carried out in pure electric mode. In this case, the engine preconditioning prescribed in point 3.2.2.3.1. or 3.2.2.3.2. can be omitted. 3.2.2.2. The procedure shall start with the discharge of the electrical energy/power storage device of the vehicle while driving with the switch in pure electric position (on the test track, on a chassis dynamometer, etc.) at a steady speed of 70 percent ± 5 percent of the maximum design speed of the vehicle, which is to be determined according to the test procedure set out in Appendix 1 to Annex X. Stopping the discharge occurs in any of the following conditions: (a) when the vehicle is not able to run at 65 percent of the maximum thirty minutes speed; (b) when the standard on-board instrumentation gives the driver an indication to stop the vehicle; (c) after 100 km. If the vehicle is not equipped with a pure electric mode, the electrical energy/power storage device shall be discharged by driving the vehicle (on the test track, on a chassis dynamometer, etc.) in any of the following conditions: (a) at a steady speed of 50 km/h until the fuel-consuming engine of the HEV starts up; (b) if a vehicle cannot reach a steady speed of 50 km/h without the fuel-consuming engine starting up, the speed shall be reduced until it can run at a lower steady speed at which the fuel-consuming engine does not start up for a defined time or distance (to be determined by the technical service and the manufacturer); (c) in accordance with the manufacturers recommendation. The fuel-consuming engine shall be stopped within ten seconds of being automatically started. By means of derogation if the manufacturer can prove to the technical service to the satisfaction of the approval authority that the vehicle is physically not capable of achieving the thirty minutes speed the maximum fifteen minute speed may be used instead. 3.2.2.3. Conditioning of vehicle 3.2.2.4. After this preconditioning and before testing, the vehicle shall be kept in a room in which the temperature remains relatively constant between 293,2 K and 303,2 K (20 °C and 3 °C). This conditioning shall be carried out for at least six hours and continue until the temperature of the engine oil and coolant, if any, are within ± 2 K of the temperature of the room, and the electrical energy/power storage device is fully charged as a result of the charging prescribed in point 3.2.2.5. 3.2.2.5. During soak, the electrical energy/power storage device shall be charged with any of the following chargers: (a) the on-board charger if fitted; (b) an external charger recommended by the manufacturer, using the normal overnight charging procedure. This procedure excludes all types of special charges that could be automatically or manually initiated, e.g. equalisation charges or servicing charges. The manufacturer shall declare that a special charge procedure has not occurred during the test. (c) End-of-charge criterion The end-of-charge criterion corresponds to a charging time of 12 hours, except where the standard instrumentation gives the driver a clear indication that the electrical energy storage device is not yet fully charged. In this case, the maximum time is = 3 Ã  claimed battery capacity (Wh) / mains power supply (W). 3.2.2.6. Test procedure 3.2.2.6.1. The vehicle shall be started up by the means provided to the driver for normal use. The first cycle starts on the initiation of the vehicle start-up procedure. 3.2.2.6.1.1. Sampling shall begin (BS) before or at the initiation of the vehicle start-up procedure and end on conclusion of the final idling period of the applicable type I test cycle (end of sampling (ES)). 3.2.2.6.1.2. Sampling shall begin (BS) before or at the initiation of the vehicle start-up procedure and continue over a number of repeat test cycles. It shall end on conclusion of the final idling period of the applicable type I test cycle during which the battery has reached the minimum state of charge in accordance with the following procedure (end of sampling (ES): 3.2.2.6.1.2.1. The electricity balance Q (Ah) is measured over each combined cycle using the procedure in Appendix 3.2. to Annex VII and used to determine when the battery minimum state of charge has been reached; 3.2.2.6.1.2.2. The battery minimum state of charge is considered to have been reached in combined cycle N if the electricity balance measured during combined cycle N+1 is not more than a 3 percent discharge, expressed as a percentage of the nominal capacity of the battery (in Ah) in its maximum state of charge, as declared by the manufacturer. At the manufacturers request, additional test cycles may be run and their results included in the calculations in points 3.2.2.7. and 3.2.4.3., provided that the electricity balance for each additional test cycle shows less discharge of the battery than over the previous cycle; 3.2.2.6.1.2.3. After each cycle, a hot soak period of up to ten minutes is allowed. The powertrain shall be switched off during this period. 3.2.2.6.2. The vehicle shall be driven according to the provisions of Appendix 6. 3.2.2.6.3. The exhaust gases shall be analysed according to Annex II. 3.2.2.7. The test results shall be compared to the emission limits set out in Annex VI(A) to Regulation (EU) No 168/2013 and the average emission of each pollutant (expressed in mg/km) for Condition A shall be calculated (M1i). The test result of each combined cycle run M1ia, multiplied by the appropriate deterioration and Ki factors, shall be less than the emission limits in Part A or B of Annex VI to Regulation (EU) No 168/2013. For the purposes of the calculation in point 3.2.4., M1i shall be calculated according to Equation Ap11-1. 3.2.3. Condition B 3.2.3.1. Conditioning of vehicle. The vehicle shall be conditioned by driving the applicable type I driving cycle set out in Appendix 6. 3.2.3.2. The electrical energy/power storage device of the vehicle shall be discharged in accordance with point 3.2.2.2. 3.2.3.3. After this preconditioning, and before testing, the vehicle shall be kept in a room in which the temperature remains relatively constant between 293,2 K and 303,2 K (20 °C and 30 °C). This conditioning shall be carried out for at least six hours and continue until the temperature of the engine oil and coolant, if any, are within ± 2 K of the temperature of the room. 3.2.3.4. Test procedure 3.2.3.4.1. The vehicle shall be started up by the means provided to the driver for normal use. The first cycle starts on the initiation of the vehicle start-up procedure. 3.2.3.4.2. Sampling shall begin (BS) before or at the initiation of the vehicle start-up procedure and end on conclusion of the final idling period of the applicable type I test cycle (end of sampling (ES)). 3.2.3.4.3. The vehicle shall be driven in accordance with the provisions of Appendix 6. 3.2.3.4.4. The exhaust gases shall be analysed in accordance with the provisions in Annex II. 3.2.3.5. The test results shall be compared with the pollutant limits in Annex VI to Regulation (EU) No 168/2013 and the average emission of each pollutant for Condition B shall be calculated (M2i). The test results M2i, multiplied by the appropriate deterioration and Ki factors, shall be less than the limits in Annex VI to Regulation (EU) No 168/2013. 3.2.4. Test results 3.2.4.1. Testing in accordance with point 3.2.2.6.2.1. For communication, the weighted values shall be calculated as in Equation Ap11-2 where: Mi = mass emission of the pollutant i in mg/km; M1i = average mass emission of the pollutant i in mg/km with a fully charged electrical energy/power storage device, calculated in accordance with point 3.2.2.7.; M2i = average mass emission of the pollutant i in mg/km with an electrical energy/power storage device in minimum state of charge (maximum discharge of capacity), calculated in accordance with point 3.2.3.5; De = electric range of the vehicle with the switch in pure electric position, in accordance with Appendix 3.3. to Annex VII. If there is not a pure electric position, the manufacturer shall provide the means for taking the measurement with the vehicle running in pure electric mode. Dav = average distance between two battery recharges, as follows:  4 km for a vehicle with an engine capacity < 150 cm3;  6 km for a vehicle with an engine capacity  ¥ 150 cm3 and vmax < 130 km/h;  10 km for a vehicle with an engine capacity  ¥ 150 cm3 and vmax  ¥ 130 km/h. 3.2.4.2. Testing in accordance with point 3.2.2.6.2.2. For communication, the weighted values shall be calculated as in Equation Ap11-3 where: Mi = mass emission of the pollutant i in mg/km; M1i = average mass emission of the pollutant i in mg/km with a fully charged electrical energy/power storage device, calculated in accordance with point 3.2.2.7.; M2i = average mass emission of the pollutant i in mg/km with an electrical energy/power storage device in minimum state of charge (maximum discharge of capacity), calculated in accordance with point 3.2.3.5.; Dovc = OVC range according to the procedure in Appendix 3.3. to Annex VII; Dav = average distance between two battery recharges, as follows:  4 km for a vehicle with an engine capacity < 150 cm3;  6 km for a vehicle with an engine capacity  ¥ 150 cm3 and vmax < 130 km/h;  10 km for a vehicle with an engine capacity  ¥ 150 cm3 and vmax  ¥ 130 km/h. 3.3. Not externally chargeable vehicles (not-OVC HEVs) without an operating mode switch 3.3.1. These vehicles shall be tested according to Appendix 6. 3.3.2. For preconditioning, at least two consecutive complete driving cycles are carried out without soak. 3.3.3. The vehicle shall be driven in accordance with to the provisions of Appendix 6. 3.4. Not externally chargeable vehicles (not-OVC HEVs) with an operating mode switch 3.4.1. These vehicles are preconditioned and tested in hybrid mode in accordance with Annex II. If several hybrid modes are available, the test shall be carried out in the mode that is automatically set after the ignition key is turned (normal mode). On the basis of information provided by the manufacturer, the technical service shall ensure that the limit values are complied with in all hybrid modes. 3.4.2. For preconditioning, at least two consecutive complete applicable driving cycles shall be carried out without soak. 3.4.3. The vehicle shall be driven in accordance with the provisions of Annex II. (1) Also known as externally chargeable. (2) Also known as not externally chargeable. (3) For instance: sport, economic, urban, extra-urban position, etc. (4) Most electric hybrid mode: the hybrid mode which can be proven to have the highest electricity consumption of all selectable hybrid modes when tested in accordance with condition A of point 4 of Annex 10 to UNECE Regulation No 101, to be established based on information provided by the manufacturer and in agreement with the technical service. (5) Most fuel-consuming mode: the hybrid mode which can be proven to have the highest fuel consumption of all selectable hybrid modes when tested in accordance with condition B of point 4 of Annex 10 to UNECE regulation No 101, to be established based on information provided by the manufacturer and in agreement with the technical service. Appendix 12 Type I test procedure for L-category vehicles fuelled with LPG, NG/biomethane, flex fuel H2NG or hydrogen 1. Introduction 1.1. This Appendix describes the special requirements as regards the testing of LPG, NG/biomethane, H2NG or hydrogen gas for the approval of alternative fuel vehicles that run on those fuels or can run on petrol, LPG, NG/biomethane, H2NG or hydrogen. 1.2. The composition of these gaseous fuels, as sold on the market, can vary greatly and fuelling systems must adapt their fuelling rates accordingly. To demonstrate this adaptability, the parent vehicle equipped with a representative LPG, NG/biomethane or H2NG fuel system shall be tested in type I tests on two extreme reference fuels. 1.3. The requirements of this Appendix as regards hydrogen shall apply only to vehicles using hydrogen as a combustion fuel and not to those equipped with a fuel cell operating on hydrogen. 2. Granting of type-approval for an L-category vehicle equipped with a gaseous fuel system Type-approval is granted subject to the following requirements: 2.1. Exhaust emissions approval of a vehicle equipped with a gaseous fuel system It shall be demonstrated that the parent vehicle equipped with a representative LPG, NG/biomethane, H2NG or hydrogen fuel system can adapt to any fuel composition that may appear on the market and comply with the following: 2.1.1. In the case of LPG there are variations in C3/C4 composition (test fuel requirement A and B) and therefore the parent vehicle shall be tested on reference fuels A and B referred to in Appendix 2; 2.1.2. In the case of NG/biomethane there are generally two types of fuel, high calorific fuel (G20) and low calorific fuel (G25), but with a significant spread within both ranges; they differ significantly in Wobbe index. These variations are reflected in the reference fuels. The parent vehicle shall be tested on both reference fuels referred to in Appendix 2; 2.1.3. In the case of a flex fuel H2NG vehicle, the composition range may vary from 0 % hydrogen (L-gas) to a maximum percentage of hydrogen within the mixture (H-gas), as specified by the manufacturer. It shall be demonstrated that the parent vehicle can adapt to any percentage within the range specified by the manufacturer and the vehicle shall be tested in the type I test on 100 % H-gas and 100 % L-gas. It shall also be demonstrated that it can adapt to any NG/biomethane composition that may appear on the market, regardless of the percentage of hydrogen in the mixture. 2.1.4. For vehicles equipped with hydrogen fuel systems, compliance shall be tested on the single hydrogen reference fuel referred to in Appendix 2. 2.1.5. If the transition from one fuel to another is in practice aided through the use of a switch, this switch shall not be used during type-approval. In such cases, at the manufacturers request and with the agreement of the technical service, the pre-conditioning cycle referred in point 5.2.4 of Annex II may be extended. 2.1.6. The ratio of emission results r shall be determined for each pollutant as shown in Table Ap12-1 for LPG, NG/biomethane and H2NG vehicles. 2.1.6.1. In the case of LPG and NG/biomethane vehicles, the ratios of emission results r shall be determined for each pollutant as follows: Table Ap12-1 Calculation ratio r for LPG and NG/biomethane vehicles Type(s) of fuel Reference fuels Calculation of r LPG and petrol (Approval B) Fuel A or LPG only (Approval D) Fuel B NG/biomethane fuel G20 fuel G25 2.1.6.2. In the case of flex fuel H2NG vehicles, two ratios of emission results r1 and r2 shall be determined for each pollutant as follows: Table Ap12-2 Look-up table ratio r for NG/biomethane or H2NG gaseous fuels Type(s) of fuel Reference fuels Calculation of r NG/biomethane fuel G20 fuel G25 H2NG Mixture of hydrogen and G20 with the maximum percentage of hydrogen specified by the manufacturer Mixture of hydrogen and G25 with the maximum percentage of hydrogen specified by the manufacturer 2.2. Exhaust emissions approval of a member of the propulsion family For the type-approval of mono-fuel gas vehicles and bi-fuel vehicles operating in gas mode, fuelled by LPG, NG/biomethane, H2NG or hydrogen, as a member of the propulsion family in Annex XI, a type I test shall be performed with one gaseous reference fuel. For LPG, NG/biomethane and H2NG vehicles, this reference fuel may be either of the reference fuels in Appendix 2. The gas-fuelled vehicle is considered to comply if the following requirements are met: 2.2.1. The test vehicle shall comply with the definition of a propulsion family member in Annex XI. 2.2.2. If the test fuel requirement is reference fuel A for LPG or G20 for NG/biomethane, the emission result shall be multiplied by the relevant factor r if r > 1; if r < 1, no correction is needed. 2.2.3. If the test fuel requirement is reference fuel B for LPG or G25 for NG/biomethane, the emission result shall be divided by the relevant factor r if r < 1; if r > 1, no correction is needed. 2.2.4. At the manufacturers request, the type I test may be performed on both reference fuels, so that no correction is needed. 2.2.5. The parent vehicle shall comply with the emission limits for the relevant category set out in Annex VI(A) to Regulation (EU) No 168/2013 and for both measured and calculated emissions. 2.2.6. If repeated tests are conducted on the same engine, an average shall first be taken of the results on reference fuel G20, or A, and those on reference fuel G25, or B; the r factor shall then be calculated from these averages. 2.2.7. For the type-approval of a flex fuel H2NG vehicle as a member of a family, two type I tests shall be performed, the first test with 100 % of either G20 or G25, and the second test with the mixture of hydrogen and the same NG/biomethane fuel used during the first test, with the maximum hydrogen percentage specified by the manufacturer. 2.2.7.1. If the NG/biomethane fuel is the reference fuel G20, the emission result for each pollutant shall be multiplied by the relevant factors (r1 for the first test and r2 for the second test) in point 2.1.6. if the relevant factor > 1; if the correspondent relevant factor < 1, no correction is needed. 2.2.7.2. If the NG/biomethane fuel is the reference fuel G25, the emission result for each pollutant shall be divided by the corresponding relevant factor (r1 for the first test and r2 for the second test) calculated in accordance with point 2.1.6., if this is < 1; if the corresponding relevant factor > 1, no correction is needed. 2.2.7.3. At the manufacturers request, the type I test shall be conducted with the four possible combinations of reference fuels, in accordance with point 2.1.6., so that no correction is needed. 2.2.7.4. If repeated tests are carried out on the same engine, an average shall first be taken of the results on reference fuel G20, or H2G20, and those on reference fuel G25, or H2G25 with the maximum hydrogen percentage specified by the manufacturer; the r1 and r2 factors shall then be calculated from these averages. 2.2.8. During the type I test, the vehicle shall use only petrol for a maximum of 60 consecutive seconds directly after engine crank and start when operating in gas-fuelling mode. Appendix 13 Type I test procedure for L-category vehicles equipped with a periodically regenerating system 1. Introduction This Appendix contains specific provisions regarding the type-approval of vehicles equipped with a periodically regenerating system. 2. Scope of the type-approval for vehicles with a periodically regenerating system as regards type I tests 2.1. L-category vehicles falling within the scope of Regulation (EU) No 168/2013 that are equipped with periodically regenerating systems shall comply with the requirements in this Appendix. 2.2. Instead of carrying out the test procedures in the following point, a fixed Ki value of 1,05 may be used if the technical service sees no reason why this value could be exceeded and after approval of the approval authority. 2.3. During cycles where regeneration occurs, emission standards can be exceeded. If a regeneration of an anti-pollution device occurs at least once per Type I test and that has already regenerated at least once during the vehicle preparation cycle, it will be considered as a continuously regenerating system which does not require a special test procedure. 3. Test procedure The vehicle may be equipped with a switch capable of preventing or permitting the regeneration process provided that its operation has no effect on original engine calibration. This switch shall be used for the purpose of preventing regeneration only during loading of the regeneration system and during the pre-conditioning cycles. However, it shall not be used during the measurement of emissions in the regeneration phase; rather, the emission test shall be carried out with the unchanged original equipment manufacturers powertrain control unit / engine control unit / drive train control unit if applicable and powertrain software. 3.1. Measurement of carbon dioxide emission and fuel consumption between two cycles where regenerative phases occur. 3.1.1. The average of carbon dioxide emission and fuel consumption between regeneration phases and during loading of the regenerative device shall be determined from the arithmetic mean of several approximately equidistant (if more than two) type I operating cycles. As an alternative, the manufacturer may provide data to show that carbon dioxide emissions and fuel consumption remain constant (+4 percent) between regeneration phases. In this case, the carbon dioxide emissions and fuel consumption measured during the regular type I test may be used. In any other case, emissions shall be measured for at least two type I operating cycles: one immediately after regeneration (before new loading) and one as immediately as possible before a regeneration phase. All emissions measurements and calculations shall be carried out in accordance with Annex II. Average emissions for a single regenerative system shall be determined in accordance with point 3.3 and for multiple regeneration systems in accordance with point 3.4. 3.1.2. The loading process and Ki determination shall be carried out on a chassis dynamometer during the type I operating cycles. These cycles may be run continuously (i.e. without the need to switch the engine off between cycles). After any number of completed cycles, the vehicle may be removed from the chassis dynamometer and the test continued at a later time. 3.1.3. The number of cycles (D) between two cycles in which regeneration phases occur, the number of cycles over which emissions measurements are taken (n) and each emissions measurement (Msij) shall be reported according to the template of the test report referred to in Article 32(1) of Regulation (EU0 No 168/2013. 3.2. Measurement of carbon dioxide emissions and fuel consumption during regeneration 3.2.1. If necessary, the vehicle may be prepared for the emissions test during a regeneration phase using the preparation cycles in Appendix 6. 3.2.2. The test and vehicle conditions for the type I test described in Annex II apply before the first valid emission test is carried out. 3.2.3. Regeneration shall not occur during the preparation of the vehicle. This may be ensured by one of the following methods: 3.2.3.1. a dummy regenerating system or partial system may be fitted for the pre-conditioning cycles; 3.2.3.2. any other method agreed between the manufacturer and the approval authority. 3.2.4. A cold-start exhaust emission test including a regeneration process shall be carried out in accordance with the applicable type I operating cycle. 3.2.5. If the regeneration process requires more than one operating cycle, subsequent test cycle(s) shall be driven immediately, without switching the engine off, until complete regeneration has been achieved (each cycle shall be completed). The time necessary to set up a new test shall be as short as possible (e.g. as required to change a particulate matter filter on the analysing equipment). The engine shall be switched off during this period. 3.2.6. The emission values, including pollutant and carbon dioxide emission values, and fuel consumption during regeneration (Mri) shall be calculated in accordance with Annex II and point 3.3. The number of operating cycles (d) measured for complete regeneration shall be recorded. 3.3. Calculation of the combined exhaust emissions of a single regenerative system: Equation Ap13-1: n  ¥ 2 Equation Ap13-2: Equation Ap13-3: where for each pollutant (i) considered: M ²sij = mass emissions of pollutant (i), mass emissions of CO2 in g/km and fuel consumption in l/100 km over one type I operating cycle without regeneration; M ²rij = mass emissions of pollutant (i), mass emissions of CO2 in g/km and fuel consumption in l/100 km over one type I operating cycle during regeneration (when n > 1, the first type I test is run cold, and subsequent cycles are hot); Msi = mean mass emissions of pollutant (i) in mg/km or mean mass emissions of CO2 in g/km and fuel consumption in l/100 km over one part (i) of the operating cycle without regeneration; Mri = mean mass emissions of pollutant (i) in mg/km or mean mass emissions of CO2 in g/km and fuel consumption in l/100 km over one part (i) of the operating cycle during regeneration; Mpi = mean mass emissions of pollutant (i) in mg/km or mean mass emissions of CO2 in g/km and fuel consumption in l/100 km; n = number of test points at which emissions measurements (type I operating cycles) are taken between two cycles where regenerative phases occur,  ¥ 2; d = number of operating cycles required for regeneration; D = number of operating cycles between two cycles in which regenerative phases occur. Figure Ap13-1 Example of measurement parameters. Parameters measured during emissions or fuel consumption test during and between cycles in which regeneration occurs (schematic example  the emissions during D may increase or decrease) 3.3.1. Calculation of the regeneration factor K for each pollutant (i), carbon dioxide emission and fuel consumption (i) considered: Equation Ap13-4: Msi, Mpi and Ki results shall be recorded in the test report delivered by the technical service. Ki may be determined following the completion of a single sequence. 3.4. Calculation of combined exhaust emissions, carbon dioxide emissions and fuel consumption of multiple periodic regenerating systems Equation Ap13-5: nk  ¥ 2 Equation Ap13-6: Equation Ap13-7: Equation Ap13-8: Equation Ap13-9: Equation Ap13-10: Equation Ap13-11: where for each pollutant (i) considered: M ²sik = mass emissions of event k of pollutant (i) in mg/km, mass emissions of CO2 in g/km and fuel consumption in l/100 km over one type I operating cycle without regeneration; Mrik = mass emissions of event k of pollutant (i) in mg/km, mass emissions of CO2 in g/km and fuel consumption in l/100 km over one type I operating cycle during regeneration (if d > 1, the first type I test is run cold, and subsequent cycles are hot); M ²sik,j = mass emissions of event k of pollutant (i) in mg/km, mass emissions of CO2 in g/km and fuel consumption in l/100 km over one type I operating cycle without regeneration measured at point j; 1  ¤ j  ¤ n; M ²rik,j = mass emissions of event k of pollutant (i) in mg/km, mass emissions of CO2 in g/km and fuel consumption in l/100 km over one type I operating cycle during regeneration (when j > 1, the first type I test is run cold, and subsequent cycles are hot) measured at operating cycle j; 1  ¤ j  ¤ d; Msi = mass emission of all events k of pollutant (i) in mg/km, of CO2 in g/km and fuel consumption in l/100 km without regeneration; Mri = mass emission of all events k of pollutant (i) in mg/km, of CO2 in g/km and fuel consumption in l/100 km during regeneration; Mpi = mass emission of all events k of pollutant (i) in mg/km, of CO2 in g/km and fuel consumption in l/100 km; nk = number of test points of event k at which emissions measurements (type I operating cycles) are taken between two cycles in which regenerative phases occur; dk = number of operating cycles of event k required for regeneration; Dk = number of operating cycles of event k between two cycles in which regenerative phases occur. Figure Ap13-2 Parameters measured during emissions test during and between cycles in which regeneration occurs (schematic example) Figure Ap13-3 Parameters measured during emissions test during and between cycles where regeneration occurs (schematic example) For application of a simple and realistic case, the following description gives a detailed explanation of the schematic example shown in Figure Ap13-3: 1. Particulate Filter: regenerative, equidistant events, similar emissions ( ±15 percent) from event to event Equation Ap13-12: Dk = Dk+1 = D1 Equation Ap13-13: dk = dk+1 = d1 Equation Ap13-14: nk = n 2. DeNOx: the desulphurisation (SO2 removal) event is initiated before an influence of sulphur on emissions is detectable ( ±15 percent of measured emissions) and in this example, for exothermic reasons, together with the last DPF regeneration event. Equation Ap13-15: M ²sik,j=1 = constant   Msik = Msik+1 = Msi2 Mrik = Mrik+1 = Mri2 For SO2 removal event: Mri2, Msi2, d2, D2, n2 = 1 3. Complete system (DPF + DeNOx): Equation Ap13-16: Equation Ap13-17: Equation Ap13-18: The calculation of the factor (Ki) for multiple periodic regenerating systems is possible only after a certain number of regeneration phases for each system. After performing the complete procedure (A to B, see Figure Ap13-2), the original starting conditions A should be reached again. 3.4.1. Extension of approval for a multiple periodic regeneration system 3.4.1.1. If the technical parameters or the regeneration strategy of a multiple regeneration system for all events within this combined system are changed, the complete procedure including all regenerative devices shall be performed by measurements to update the multiple Ki  factor. 3.4.1.2. If a single device of the multiple regeneration system is changed only in strategy parameters (i.e. such as D or d for DPF) and the manufacturer can provide the technical service with plausible technical data and information demonstrating that: (a) there is no detectable interaction with the other device(s) of the system; and (b) the important parameters (i.e. construction, working principle, volume, location, etc.) are identical, the necessary update procedure for ki may be simplified. In such cases, where agreed between the manufacturer and the technical service, only a single event of sampling/storage and regeneration shall be performed and the test results (Msi, Mri), in combination with the changed parameters (D or d), may be introduced into the relevant formula(e) to update the multiple Ki - factor in mathematically by substituting the existing basic Ki - factor formula(e). ANNEX III Test type II requirements: tailpipe emissions at (increased) idle and free acceleration 1. Introduction This Annex describes the procedure for type II testing, as referred to in Part A of Annex V to Regulation (EU) No 168/2013, designed to ensure the requisite measurement of emissions during roadworthiness testing. The purpose of the requirements laid down in this Annex is to demonstrate that the approved vehicle complies with the requirements laid down in Directive 2009/40/EC (1). 2. Scope 2.1. During the environmental performance type-approval process, it shall be demonstrated to the technical service and approval authority that the L-category vehicles falling within the scope of Regulation (EU) No 168/2013 comply with the test type II requirements. 2.2. Vehicles equipped with a propulsion type of which a positive ignition combustion engine forms part shall be subject only to a type II emission test as set out in points 3, 4 and 5. 2.3. Vehicles equipped with a propulsion type of which a compression ignition combustion engine forms part shall be subject only to a type II free acceleration emission test as set out in points 3, 6 and 7. In this case point 3.8. is not applicable. 3. General conditions of type II emission testing 3.1. A visual inspection of any emission-control equipment shall be conducted prior to start of the type II emission test in order to check that the vehicle is complete, in a satisfactory condition and that there are no leaks in the fuel, air supply or exhaust systems. The test vehicle shall be properly maintained and used. 3.2. The fuel used to conduct the type II test shall be the reference fuel, specifications for which are given in Appendix 2 of Annex II in accordance with the requirements set out in Part B of Annex V of Regulation (EU) No 168/2013. 3.3. During the test, the environmental temperature shall be between 293,2 K and 303,2 K (20 °C and 30 °C). 3.4. In the case of vehicles with manually-operated or semi-automatic-shift gearboxes, the test type II test shall be carried out with the gear lever in the neutral position and the clutch engaged. 3.5. In the case of vehicles with automatic-shift gearboxes, the idle type II test shall be carried out with the gear selector in either the neutral or the park position. Where an automatic clutch is also fitted, the driven axle shall be lifted up to a point at which the wheels can rotate freely. 3.6. The type II emission test shall be conducted immediately after the type I emission test. In any event, the engine shall be warmed up until all coolant and lubricant temperatures and lubricant pressure have reached equilibrium at operational levels. 3.7. The exhaust outlets shall be provided with an air-tight extension, so that the sample probe used to collect exhaust gases may be inserted at least 60 cm into the exhaust outlet without increasing the back pressure of more than 125 mm H2O and without disturbing operation of the vehicle. This extension shall be so shaped as to avoid any appreciable dilution of exhaust gases in the air at the location of the sample probe. Where a vehicle is equipped with an exhaust system with multiple outlets, either these shall be joined to a common pipe or the carbon monoxide content shall be collected from each of them and an arithmetical average taken. 3.8. The emission test equipment and analysers to perform the type II testing shall be regularly calibrated and maintained. A flame ionisation detection or NDIR analyser may be used for measuring hydrocarbons. 3.9. The vehicles shall be tested with the fuel-consuming engine running. 3.9.1. The manufacturer shall provide a type II test service mode that makes it possible to inspect the vehicle for roadworthiness tests on a running fuel-consuming engine, in order to determine its performance in relation to the data collected. Where this inspection requires a special procedure, this shall be detailed in the service manual (or equivalent media). That special procedure shall not require the use of special equipment other than that provided with the vehicle. 4. Test type II  description of test procedure to measure tailpipe emissions at (increased) idle and free acceleration 4.1 Components for adjusting the idling speed 4.1.1. Components for adjusting the idling speed for the purposes of this Annex refer to controls for changing the idling conditions of the engine which may be easily operated by a mechanic using only the tools referred to in point 4.1.2. In particular, devices for calibrating fuel and air flows are not considered as adjustment components if their setting requires the removal of the set-stops, an operation which can normally be performed only by a professional mechanic. 4.1.2. The tools which may be used to adjust the idling speed are screwdrivers (ordinary or cross-headed), spanners (ring, open-end or adjustable), pliers, Allen keys and a generic scan tool. 4.2 Determination of measurement points and type II idle test pass/fail criteria 4.2.1. First, a measurement is taken at the setting in accordance with the conditions fixed by the manufacturer. 4.2.2. For each adjustment component with a continuous variation, a sufficient number of characteristic positions shall be determined. The test shall be carried out with the engine at normal idling speed and at high idle speed. High idle engine speed is defined by the manufacturer but it must be higher than 2 000 min 1. 4.2.3. The measurement of the carbon monoxide content of exhaust gases shall be carried out for all the possible positions of the adjustment components, but for components with a continuous variation only for the positions referred to in point 4.2.2. 4.2.4. The type II idle test shall be considered passed if one or both of the following conditions is met: 4.2.4.1. the values measured in accordance with point 4.2.3. shall be in compliance with the requirements set out in points 8.2.1.2. of Annex II to Directive 2009/40/EC; 4.2.4.1.1. if point 8.2.1.2. (a) is selected by the manufacturer, the specific CO level given by the manufacturer shall be entered on the certificate of conformity; 4.2.4.1.2. If point 8.2.1.2. (b) (ii) is selected by the manufacturer, the highest CO limits (at engine idle: 0,5 %, at high idle: 0,3 %) shall apply. Footnote (6) to point 8.2.1.2. (b) (ii) shall not be applicable for vehicles in the scope of Regulation (EU) No 168/2013. The measured CO value in the Type II test procedure shall be entered on the certificate of conformity; 4.2.4.2. the maximum content obtained by continuously varying each of the adjustment components in turn while all other components are kept stable shall not exceed the limit value referred to in point 4.2.4.1. 4.2.5. The possible positions of the adjustment components shall be limited by any of the following: 4.2.5.1. the larger of the following two values: the lowest idling speed which the engine can reach; the speed recommended by the manufacturer, minus 100 revolutions per minute; 4.2.5.2. the smallest of the following three values: (a) the highest rotation speed which the crankshaft of the engine can attain by activation of the idling speed components; (b) the rotation speed recommended by the manufacturer, plus 250 revolutions per minute; (c) the cut-in rotation speed of automatic clutches. 4.2.6. Settings incompatible with the correct running of the engine shall not be adopted as measurement settings. In particular, if the engine is equipped with several carburettors, all the carburettors shall have the same setting. 4.3. The following parameters shall be measured and recorded at normal idling speed and at high idle speed: (a) the carbon monoxide (CO) content by volume of the exhaust gases emitted (in vol %); (b) the carbon dioxide (CO2) content by volume of the exhaust gases emitted (in vol %); (c) hydrocarbons (HC) in ppm; (d) the oxygen (O2) content by volume of the exhaust gases emitted (in vol %) or lambda, as chosen by the manufacturer; (e) the engine speed during the test, including any tolerances; (f) the engine oil temperature at the time of the test. Alternatively, for liquid cooled engines, the coolant temperature shall be acceptable. 4.3.1. With respect to the parameters under point 4.3. (d) the following shall apply: 4.3.1.1. the measurement shall only be conducted at high idle engine speed; 4.3.1.2. vehicles in the scope of this measurement are only those equipped with a closed loop fuel system; 4.3.1.3. exemptions for vehicle with: 4.3.1.3.1. engines equipped with a mechanically-controlled (spring, vacuum) secondary air system; 4.3.1.3.2. two-stroke engines operated on a mix of fuel and lubrication oil. 5. CO concentration calculation in the type II idle test 5.1. The CO (CCO) and CO2 (CCO2 ) concentration shall be determined from the measuring instrument readings or recordings, by use of appropriate calibration curves. 5.2. The corrected concentration for carbon monoxide is: Equation 2-1: 5.3. The CCO concentration (see point 5.1.) shall be measured in accordance with the formulae in point 5.2. and does not need to be corrected if the total of the concentrations measured (CCO + CCO2 ) is at least: (a) for petrol (E5): 15 percent; (b) for LPG: 13,5 percent; (c) for NG/biomethane: 11,5 percent. 6 Test type II  free acceleration test procedure 6.1. The combustion engine and any turbocharger or super-charger fitted shall be running at idle before the start of each free acceleration test cycle. 6.2. To initiate each free acceleration cycle, the throttle pedal shall be fully depressed quickly and continuously (in less than one second) but not violently, so as to obtain maximum delivery from the fuel pump. 6.3. During each free acceleration cycle, the engine shall reach cut-off speed or, for vehicles with automatic transmissions, the speed specified by the manufacturer or, if this data is not available, two-thirds of the cut-off speed, before the throttle is released. This could be checked, for instance, by monitoring engine speed or by allowing at least two seconds elapsing between initial throttle depression and release. 6.4. For vehicles equipped with CVT and automatic clutch, the driven wheels may be lifted from the ground. For engines with safety limits in the engine control (e.g. max 1 500 rpm without running wheels or without gear), this maximum engine speed shall be reached. 6.5. The average concentration level of the particulate matter (in m 1) in the exhaust flow (opacity) shall be measured during five free acceleration tests. Opacity means an optical measurement of the density of particulate matter in the exhaust flow of an engine, expressed in m 1; 7 Test type II  free acceleration test results and requirements 7.1. The test value measured in accordance with point 6.5 shall be in compliance with the requirements laid down in point 8.2.2.2. (b) of Annex II to Directive 2009/40/EC. 7.1.1. Footnote (7) to point 8.2.2.2. (b) shall not be applicable for vehicles in the scope of Regulation (EU) No 168/2013. 7.1.2. The measured type II opacity test value shall be entered on the certificate of conformity. Alternatively the vehicle manufacturer may specify the appropriate opacity level and enter this limit on the certificate of conformity. 7.1.3. Vehicles in the scope of Regulation (EU) No 168/2013 are exempted from the requirement to enter the opacity test value on the statutory plate. (1) OJ L 141, 6.6.2009, p. 12. ANNEX IV Test type III requirements: emissions of crankcase gases 1. Introduction This Annex describes the procedure for type III testing, as referred to in Part A of Annex V to Regulation (EU) No 168/2013. 2. General provisions 2.1. The manufacturer shall provide the approval authority with technical details and drawings to prove that the engine is or engines are so constructed as to prevent any fuel, lubrication oil or crankcase gases from escaping to the atmosphere from the crankcase gas ventilation system. 2.2. Only in the following cases shall the technical service and approval authority require the manufacturer to carry out the type III test: 2.2.1. for new vehicle types with regard to environmental performance equipped with a new design of the crankcase gas ventilation system, in which case a parent vehicle, with a crankcase gas ventilation concept representative of that approved, may be selected if the manufacturer so chooses to demonstrate to the satisfaction of the technical service and approval authority that the type III test has been passed; 2.2.2. if there is any doubt that any fuel, lubrication oil or crankcase gases might escape to the atmosphere from the crankcase gas ventilation system, the technical service and the approval authority may require the manufacturer to conduct the type III test in accordance with point 4.1 or 4.2 (as chosen by the manufacturer). 2.3. In all other cases, the type III test shall be waived. 2.4. L-category vehicles equipped with a two-stroke engine containing a scavenging port between the crank case and the cylinder(s) may be exempted from the type III test requirements at the request of the manufacturer. 2.5. The manufacturer shall attach a copy of the test report on the parent vehicle with the positive result from the type III test to the information folder provided for in Article 27 of Regulation (EU) No 168/2013. 3. Test conditions 3.1. The type III test shall be carried out on a test vehicle which has been subjected to the type I testing in Annex II and the type II testing in Annex III. 3.2. The vehicle tested shall have a leak-proof engine or leak-proof engines of a type other than those so designed that even a slight leak may cause unacceptable operating faults. The test vehicle shall be properly maintained and used. 4. Test methods 4.1. The type III test shall be conducted according to the following test procedure: 4.1.1. Idling shall be regulated in conformity with the manufacturers recommendations. 4.1.2. Measurements shall be taken in the following sets of conditions of engine operation: Table 3-1 Idle operation or steady state vehicle test speeds and power absorbed by the chassis dynamometer during the type III test Condition number Vehicle speed (km/h) 1 Idling 2 Highest of: (a) 50 ±2 (in 3rd gear or drive) or (b) if (a) not achievable, 50 % of max. design vehicle speed. 3 Condition number Power absorbed by the brake 1 Nil 2 That corresponding to the setting for type I test at 50 km/h or if not achievable type I test at 50 % of max. design vehicle speed. 3 As for condition 2, multiplied by a factor of 1,7 4.1.3. For all operation conditions listed in point 4.1.2., the reliable functioning of the crankcase ventilation system shall be checked. 4.1.4. Method of verification of the crankcase ventilation system 4.1.4.1. The engines apertures shall be left as found. 4.1.4.2. The pressure in the crankcase shall be measured at an appropriate location. It may be measured at the dip-stick hole with an inclined-tube manometer. 4.1.4.3. The vehicle shall be deemed satisfactory if, in every condition of measurement defined in point 4.1.2., the pressure measured in the crankcase does not exceed the atmospheric pressure prevailing at the time of measurement. 4.1.5. For the test method described in points 4.1.4.1. to 4.1.4.3., the pressure in the intake manifold shall be measured to within ±1 kPa. 4.1.6. The vehicle speed as indicated at the dynamometer shall be measured to within ± 2 km/h. 4.1.7. The pressures measured in the crankcase and the ambient pressure shall be measured to within ± 0,1 kPa and shall be sampled with a frequency  ¥ 1 Hz within a time period of  ¥ 60 s when the conditions in point 4.1.2. are continuously operated and stabilised. 4.2. If, in one or more of the conditions of measurement in point 4.1.2., the highest pressure value measured in the crankcase within the time period in point 4.1.7. exceeds the atmospheric pressure, an additional test as defined in point 4.2.1. or 4.2.3. (as chosen by the manufacturer) shall be performed to the satisfaction of the approval authority. 4.2.1. Additional type III test method (No 1) 4.2.1.1. The engines apertures shall be left as found. 4.2.1.2. A flexible bag impervious to crankcase gases and having a capacity of approximately five litres shall be connected to the dipstick hole. The bag shall be empty before each measurement. 4.2.1.3. The bag shall be closed before each measurement. It shall be opened to the crankcase for five minutes for each condition of measurement prescribed in point 4.1.2. 4.2.1.4. The vehicle shall be deemed satisfactory if, in every condition of measurement defined in points 4.1.2. and 4.2.1.3., no visible inflation of the bag occurs. 4.2.2. If the structural layout of the engine is such that the test cannot be performed by the methods described in point 4.2.1., the measurements shall be effected by that method modified as follows: 4.2.2.1. Before the test, all apertures other than that required for the recovery of the gases shall be closed; 4.2.2.2. The bag shall be placed on a suitable take-off which does not introduce any additional loss of pressure and is installed on the recycling circuit of the device directly at the engine-connection aperture. 4.2.2.3. Figure 3-1 Various test set-ups for type III test method No 1 4.2.3. Alternative additional type III test method (No 2) 4.2.3.1. The manufacturer shall prove to the approval authority that the crankcase ventilation system of the engine is leak-tight by performing a leak check with compressed air inducing an overpressure in the crankcase ventilation system. 4.2.3.2. The engine of the vehicle may be installed on a test rig and the intake and exhaust manifolds may be removed and replaced with plugs that hermetically seal the air intake and exhaust evacuation openings of the engine. Alternatively, the intake and exhaust systems may be plugged on a representative test vehicle on locations chosen by the manufacturer and to the satisfaction of the technical service and approval authority. 4.2.3.3. The crankshaft may be rotated to optimise the position of the pistons, minimising pressure loss to the combustion chamber(s). 4.2.3.4. The pressure in the crankcase system shall be measured at an appropriate location other than the opening to the crankcase system used to pressurise the crankcase. When present, the oil fill cap, drain plug, level check port and dipstick cap may be modified to facilitate the pressurisation and pressure measurement; however, all seals between the screw-thread, gaskets, O-rings and other (pressure) seals of the engine shall remain intact and representative of the engine type. Ambient temperature and pressure shall remain constant throughout the test. 4.2.3.5. The crankcase system shall be pressurised with compressed air to the maximum recorded peak pressure as monitored during the three test conditions specified in point 4.1.2. and at least to a pressure of 5 kPa over ambient pressure or to a higher pressure at the choice of the manufacturer. The minimum pressure of 5 kPa shall be allowed only if it can be demonstrated by means of traceable calibration that test equipment has accurate resolution for testing at that pressure. A higher test pressure shall be used otherwise, according to the equipments calibrated resolution. 4.2.3.5. The compressed air source inducing the overpressure shall be closed and the pressure in the crankcase shall be monitored for 300 seconds. The test pass condition shall be: crankcase pressure  ¥ 0,95 times the initial overpressure for 300 seconds after closure of the compressed air source. ANNEX V Test type IV requirements: evaporative emissions Appendix Number Appendix title Page 1 Fuel storage permeability test procedure 168 2 Fuel storage and delivery system permeation test procedure 169 3 Sealed Housing for Evaporation Determination (SHED) test procedure 174 3.1. Preconditioning requirements for a hybrid application before start of the SHED test 181 3.2. Ageing test procedure for evaporative emission control devices 183 4 Calibration of equipment for evaporative emission testing 185 1. Introduction 1.1. This Annex describes the procedure for type IV testing, as referred to in Part A of Annex V to Regulation (EU) No 168/2013. 1.2. Appendix 1 describes the procedure for testing the permeability of non-metallic fuel tank material and shall also be used as preconditioning test cycle for fuel storage testing referred to in Number C8 of Annex II to Regulation (EU) No 168/2013. 1.3. Appendices 2 and 3 describe methods for the determination of the loss of hydrocarbons by evaporation from the fuel systems of vehicles equipped with a propulsion type that uses volatile, liquid fuel. Appendix 4 sets out the calibration procedure for evaporative emission test equipment. 2. General requirements 2.1. The vehicle manufacturer shall prove to the technical service and to the satisfaction of the approval authority that the fuel tank and fuelling system are leak-tight. 2.2. The fuelling system tightness shall comply with the requirements referred to in Annex II (C8) to Regulation (EU) No 168/2013. 2.3. All L-vehicle (sub-)categories equipped with a non-metallic fuel storage shall be tested according to the permeability test procedure laid down in Appendix 1. At the request of the manufacturer, the fuel permeation test set out in Appendix 2 or the SHED test set out in Appendix 3 may replace the evaporative part of the permeability test set out in Appendix 1. 2.4. L-vehicle (sub-)categories L3e, L4e, L5e-A, L6e-A and L7e-A shall be tested according to the SHED test procedure laid down in Appendix 3. 2.5. The fuel permeation test procedure set out in Appendix 2 shall be subject to the general assessment in the environmental effect study referred to in point 5(b) of Article 23 of Regulation (EU) No 168/2013. This study shall confirm whether L-vehicle (sub-)categories L1e-A, L1e-B, L2e, L5e-B, L6e-B, L7e-B and L7e-C shall be tested either according to the permeation test procedure set out in Appendix 2 or the SHED test procedure set out in Appendix 3. 2.6. If an L1e-A, L1e-B, L2e, L5e-B, L6e-B, L7e-B and L7e-C vehicle is to be subject to a SHED test procedure set out in Part C of Annex VI to Regulation (EU) No 168/2013 and in Appendix 3, it shall be exempted from the fuel permeation test procedure set out in Appendix 2 and vice versa. Appendix 1 Fuel storage permeability test procedure 1. Scope 1.1. This requirement shall apply to all L-category vehicles equipped with a non-metallic fuel tank to store liquid, volatile fuel, as applicable for vehicles equipped with a positive ignition combustion engine. 1.2. Vehicles complying with the requirements set out in Appendix 2 or 3 or vehicles equipped with a compression ignition engine using low volatile fuel shall comply with the requirements of this Appendix only as preconditioning procedure for fuel storage testing referred to in Number C8 of Annex II to Regulation (EU) No 168/2013. The fuel tanks on those vehicles are exempted from the evaporative requirements set out in points 2.1.5, 2.1.6, 2.3. and 2.4. 2. Fuel tank permeability test 2.1. Test method 2.1.1. Test temperature The fuel tank shall be tested at a temperature of 313,2 ± 2 K (40 ± 2 °C). 2.1.2. Test fuel The test fuel to be used shall be the reference fuel set out in Appendix 2 of Annex II. If this test procedure is used only as preconditioning for subsequent fuel storage testing referred to in Number C8 of Annex II to Regulation (EU) No 168/2013, a commercial premium-grade fuel may be used at the choice of the manufacturer and to the satisfaction of the approval authority. 2.1.3. The tank is filled with the test fuel up to 50 % of its total rated capacity and allowed to rest in the ambient air at a temperature of 313,2 ± 2 K until there is a constant weight loss. That period shall be at least four weeks (pre-storage period). The tank is emptied and then refilled with test fuel to 50 % of its rated capacity. 2.1.4. The tank is stored under the stabilising conditions at a temperature of 313,2 ± 2 K until its contents are at the test temperature. The tank is then sealed. The pressure rise in the tank during the test may be compensated. 2.1.5. The weight loss due to diffusion shall be measured during the eight-week test. During that period, a maximum quantity of 20 000 mg may escape from the fuel tank, on average, every 24 hours. 2.1.6. If the diffusion losses are greater, the fuel loss shall also be determined at a test temperature of 296,2 ± 2 K (23 ± 2 °C), all other conditions being maintained (pre-storage at 313,2 ± 2 K). The loss determined under those conditions shall not exceed 10 000 mg per 24 hours. 2.2. All fuel tanks that will undergo this test procedure as preconditioning for testing referred to in Number C8 of Annex II to Regulation (EU) No 168/2013 shall be duly identified. 2.3. The permeability evaporation test results shall not be averaged between the different tested fuel tanks, but the worst-case diffusion loss rate observed of any one of those fuel tanks shall be taken and compared against the maximum permitted loss rate set out in point 2.1.5 and, if applicable, in point 2.1.6. 2.4. Fuel tank permeability test conducted with internal pressure compensation If the fuel tank permeability test is conducted with internal pressure compensation, which shall be noted in the test report, the fuel loss resulting from the pressure compensation shall be taken into account when the diffusion loss is calculated. Appendix 2 Fuel storage and delivery system permeation test procedure 1 Scope and test limits 1.1. As of the date of first application laid down in Annex IV to Regulation (EU) No 168/2013, fuel system permeation shall be tested in accordance with the test procedure laid down in point 2. This base requirement shall apply to all L-category vehicles equipped with a fuel tank to store liquid, high volatile fuel, as applicable for a vehicle equipped with a positive ignition combustion engine, in accordance with Part B of Annex V to Regulation (EU) No 168/2013 and pending the results of the environmental effect study laid down in Article 23 of Regulation (EU) No 168/2013. 1.2. For the purposes of the requirements of this Appendix, the minimum fuel system components falling within the scope of this Appendix consist of a fuel storage tank and fuel line sub-assembly. Other components that form part of the fuel delivery system, fuel metering and control system are not subject to the requirements of this Appendix. 2. Description of the fuel tank permeation test 2.1 Measure permeation emissions by weighing a sealed fuel tank before and after a temperature-controlled soak according to the following flow charts Figure Ap2-1 Fuel tank permeation full and short tests 2.2. Metallic tanks are exempted from durability testing. 3. Preconditioning fuel soak for the fuel tank permeation test To precondition the fuel tank in the fuel tank permeation test, the following five steps shall be followed: 3.1. The tank shall be filled with reference fuel specified in Appendix 2 to Annex II, and sealed. The filled tank shall be soaked at an ambient temperature of 301,2 ± 5 K (28 ± 5 °C) for 20 weeks or at 316,2 ± 5 K (43 ± 5 °C) for ten weeks. Alternatively, a shorter period of time at a higher -temperature may be used as soak time if the manufacturer can prove to the approval authority that the hydrocarbon permeation rate has stabilised. 3.2. The fuel tanks internal surface area shall be determined in square metres accurate to at least three significant figures. The manufacturer may use less accurate estimates of the surface area if it is ensured that the surface area will not be overestimated. 3.3. The fuel tank shall be filled with the reference fuel to its nominal capacity. 3.4. The tank and fuel shall equilibrate to 301,2 ± 5 K (28 ± 5 °C) or 316,2 ± 5 K (43 ± 5 °C) in the case of the alternative short test. 3.5. The fuel tank shall be sealed using fuel caps and other fittings (excluding petcocks) that can be used to seal openings in a production fuel tank. In cases where openings are not normally sealed on the fuel tank (such as hose-connection fittings and vents in fuel caps), these openings may be sealed using non-permeable fittings such as metal or fluoropolymer plugs. 4. Fuel tank permeation test procedure To run the test, the following steps shall be taken for a tank preconditioned as specified in point 3. 4.1. Weigh the sealed fuel tank and record the weight in mg. This measurement shall be taken within eight hours of filling of the tank with test fuel. 4.2. The tank shall be placed in a ventilated, temperature-controlled room or enclosure. 4.3. The test room or enclosure shall be closed and sealed and the test time shall be recorded. 4.4. The test room or enclosure temperature shall be continuously maintained at 301,2 ± 2 K (28 ± 5 °C) for 14 days. This temperature shall be continuously monitored and recorded. 5. Fuel tank permeation test result calculation 5.1. At the end of the soak period, the weight in mg of the sealed fuel tank shall be recorded. Unless the same fuel is used in the preconditioning fuel soak and the permeation test run, weight measurements shall be recorded on five separate days per week of testing. The test is void if a linear plot of tank weight vs. test days for the full soak period for permeation testing yields a linear regression correlation coefficient r2 < 0,8. 5.2. The weight of the filled fuel tank at the end of the test shall be subtracted from the weight of the filled fuel tank at the beginning of the test. 5.3. The difference in mass shall be divided by the internal surface area of the fuel tank. 5.4. The result of the calculation under point 5.3., expressed in mg/m2, shall be divided by the number of test days to calculate the mg/m2/day emission rate and rounded to the same number of decimal places as the emission standard laid down in Part C2 of Annex VI to Regulation (EU) No 168/2013. 5.5. In cases where permeation rates during a soak period of 14 days are such that the manufacturer considers that period not long enough to be able to measure significant weight changes, the period may be extended by a maximum of 14 additional days. In this case, the test steps in points 4.5 to 4.8 shall be repeated to determine the weight change for the full 28 days. 5.6. Determination of the deterioration factor when applying the full permeation test procedure The deterioration factor (DF) shall be determined from any of the following at the choice of the manufacturer: 5.6.1. the ratio between the final permeation and baseline test runs; 5.6.2. the fixed DF for total hydrocarbons laid down in Part B of Annex VII to Regulation (EU) No 168/2013. 5.7. Determination of the final tank permeation test results 5.7.1. Full test procedure To determine the permeation test result, the deterioration factor determined in point 5.6. shall be multiplied by the measured permeation test result determined in point 5.4. The product of multiplication shall be no greater than the applicable permeation test limit set out in Part C2 of Annex VI to Regulation (EU) No 168/2013. 5.7.2. Accelerated (short) test procedure The measured permeation test result determined in point 5.4 shall be no greater than the applicable permeation test limit set out in Part C2 of Annex VI to Regulation (EU) No 168/2013. 6. Fuel tank durability testing 6.1. A separate durability demonstration for each substantially different combination of treatment approaches and non-metallic tank materials shall be performed by taking the following steps: 6.1.1. Pressure cycling A pressure test shall be conducted by sealing the tank and cycling it between 115,1 kPa absolute pressure(+ 2,0 psig) and 97,9 kPa absolute pressure (  0,5 psig) and back to 115,1 kPa absolute pressure(+ 2,0 psig) for 10 000 cycles at a rate of 60 seconds per cycle. 6.1.2. UV exposure A sunlight exposure test shall be conducted by exposing the fuel tank to an ultraviolet light of at least 24 W/m2 (0,40 W-hr/m2/min) on the tank surface for at least 450 hours. Alternatively, the non-metallic fuel tank may be exposed to direct natural sunlight for an equivalent period of time, as long as it is ensured that it is exposed to at least 450 daylight hours. 6.1.3. Slosh testing A slosh test shall be conducted by filling the non-metallic fuel tank to 40 percent of its capacity with the reference fuel set out in Appendix 2 to Annex II or with a commercial premium-grade fuel at the choice of the manufacturer and to the satisfaction of the approval authority. The fuel tank assembly shall be rocked at a rate of 15 cycles per minute until one million total cycles are reached. An angle deviation of + 15 ° to  15 ° from level shall be used and the slosh test shall be conducted at an ambient temperature of 301,2 ± 5 K (28 ± 5 °C). 6.2. Final fuel tank durability test results Following the durability testing, the fuel tank shall be soaked according to the requirements of point 3 to ensure that the permeation rate is stable. The period of slosh testing and the period of ultraviolet testing may be considered to be part of this soak, provided that the soak begins immediately after the slosh testing. To determine the final permeation rate, the fuel tank shall be drained and refilled with fresh test fuel as set out in Appendix 2 to Annex II. The permeation test run laid down in point 4 shall be repeated immediately after this soak period. The same test fuel requirement shall be used for this permeation test run as for the permeation test run conducted prior to the durability testing. The final test results shall be calculated in accordance with point 5. 6.3. The manufacturer may request that any of the durability tests be excluded if it can be clearly demonstrated to the approval authorities that this does not affect the emissions from the fuel tank. 6.4. The length of soak during durability testing may be included in the fuel soak period provided that fuel remains in the tank. Soak periods may be shortened to ten weeks if performed at 316,2 ± 5 K (43 ± 5 °C). 7. Fuel line assembly test requirements 7.1. Fuel line assembly permeation physical testing procedure The manufacturer shall conduct a fuel line assembly test, including the fuel hose clamps and the material to which the fuel lines are connected on both sides, by performing a physical test in accordance with any of the following test procedures: (a) in accordance with the requirements of points 6.2 to 6.4. The piping material to which the fuel lines are connected at both sides of the fuel line shall be plugged with impermeable material. The words fuel tank in points 6.2 to 6.4 shall be replaced with fuel-line assembly. The fuel hose clamps shall be tightened with the torque specified for series production; (b) the manufacturer may use a proprietary test procedure if it can be demonstrated to the approval authority that this test is just as severe as test method (a). 7.2. Fuel line assembly permeation test limits in the case of physical testing The test limits for fuel tubing in Part C2 of Annex VI to Regulation (EU) No 168/2013 shall be met when conducting the test procedures laid down in point 7.1. 7.3. Physical testing of fuel-line assembly permeation is not required if: (a) the fuel lines meet the R11 A or R12 permeation specifications in SAE J30, or (b) non-metallic fuel lines meet the Category 1 specifications for permeation in SAE J2260, and (c) the manufacturer can demonstrate to the approval authority that the connections between the fuel tank and other fuel system components are leak-tight thanks to robust design. If the fuel hoses fitted on the vehicle meet all three specifications, the fuel tubing test limit requirements in Part C2 of Annex VI to Regulation (EU) No 168/2013 shall be considered as fulfilled. Appendix 3 Sealed Housing for Evaporation Determination (SHED) test procedure 1. Scope 1.1. As of the application date laid down in Annex IV to Regulation (EU) No 168/2013, the evaporative emissions of sub-category L3e, L4e (only the base, original L3e vehicle of the motorcycle with side-car), L5e-A, L6e-A and L7e-A vehicles shall be tested in the environmental performance type-approval procedure according to the following SHED test procedure. 2. Description of SHED test The evaporative emission SHED test (Figure Ap3-1) consists of a conditioning phase and a test phase, as follows: (a) conditioning phase:  driving cycle;  vehicle soak; (b) test phase:  diurnal (breathing loss) test;  driving cycle;  hot soak loss test. Mass emissions of hydrocarbons from the tank breathing loss and the hot soak loss phases are added together to provide an overall result for the test. Figure Ap3-1 Flow chart  evaporative emission SHED test 3. Test vehicles and test fuel requirement 3.1. Test vehicles The SHED test shall be conducted at the choice of the manufacturer with one or more degreened test vehicles equipped with: 3.1.1. degreened emission control devices; a fixed deterioration factor of 0,3 g/test shall be added to the SHED test result; 3.1.2. aged evaporative emission control devices; the ageing test procedure set-out in sub-appendix 3.2. shall apply. 3.2. Test vehicles The degreened test vehicle, which shall be representative of the vehicle type with regard to environmental performance to be approved, shall be in good mechanical condition and, before the evaporative test, have been run in and driven at least 1 000 km after first start on the production line. The evaporative emission-control system shall be connected and functioning correctly over this period and the carbon canister and evaporative emission control valve subjected to normal use, undergoing neither abnormal purging nor abnormal loading. 3.3. Test fuel The appropriate test fuel, as defined in Appendix 2 to Annex II, shall be used. 4. Chassis dynamometer and evaporative emissions enclosure 4.1. The chassis dynamometer shall meet the requirements of Appendix 3 of Annex II. 4.2. Evaporative emission measurement enclosure (SHED) The evaporative emission measurement enclosure shall be a gas-tight rectangular measuring chamber able to contain the vehicle under test. The vehicle shall be accessible from all sides when inside and the enclosure when sealed shall be gas-tight. The inner surface of the enclosure shall be impermeable to hydrocarbons. At least one of the surfaces shall incorporate a flexible impermeable material or other device to allow the equilibration of pressure changes resulting from small changes in temperature. Wall design shall be such as to promote good dissipation of heat. 4.3. Analytical systems 4.3.1. Hydrocarbon analyser 4.3.1.1. The atmosphere within the chamber is monitored using a hydrocarbon detector of the flame ionisation detector (FID) type. Sample gas shall be drawn from the midpoint of one side wall or the roof of the chamber and any bypass flow shall be returned to the enclosure, preferably to a point immediately downstream of the mixing fan. 4.3.1.2. The hydrocarbon analyser shall have a response time to 90 % of final reading of less than 1,5 seconds. Its stability shall be better than 2 % of full scale at zero and at 80 ± 20 % of full scale over a 15-minute period for all operational ranges. 4.3.1.3. The repeatability of the analyser expressed as one standard deviation shall be better than 1 % of full scale deflection at zero and at 80 ± 20 % of full scale on all ranges used. 4.3.1.4. The operational ranges of the analyser shall be chosen to give best resolution over the measurement, calibration and leak-checking procedures. 4.3.2. Hydrocarbon analyser data recording system 4.3.2.1. The hydrocarbon analyser shall be fitted with a device to record electrical signal output either by strip chart recorder or other data-processing system at a frequency of at least once per minute. The recording system shall have operating characteristics at least equivalent to the signal being recorded and shall provide a permanent record of results. The record shall show a positive indication of the beginning and end of the fuel tank heating and hot soak periods together with the time elapsed between start and completion of each test. 4.4. Fuel tank heating 4.4.1. The fuel tank heating system shall consist of two separate heat sources with two temperature controllers. Typically, the heat sources will be electric heating strips, but other sources may be used at the request of the manufacturer. Temperature controllers may be manual, such as variable transformers, or automated. Since vapour and fuel temperature are to be controlled separately, an automatic controller is recommended for the fuel. The heating system shall not cause hot-spots on the wetted surface of the tank which would cause local overheating of the fuel. Heating strips for the fuel should be located as low as practicable on the fuel tank and shall cover at least 10 % of the wetted surface. The centre line of the heating strips shall be below 30 % of the fuel depth as measured from the bottom of the fuel tank, and approximately parallel to the fuel level in the tank. The centre line of the vapour heating strips, if used, shall be located at the approximate height of the centre of the vapour volume. The temperature controllers shall be capable of controlling the fuel and vapour temperatures to the heating function described in 5.3.1.6. 4.4.2. With temperature sensors positioned as in point 4.5.2., the fuel heating device shall make it possible to evenly heat the fuel and fuel vapour in the tank in accordance with the heating function described in 5.3.1.6. The heating system shall be capable of controlling the fuel and vapour temperatures to ± 1,7 K of the required temperature during the tank heating process. 4.4.3. Notwithstanding the requirements of point 4.4.2., if a manufacturer is unable to meet the heating requirement specified, due to use of thick-walled plastic fuel tanks for example, then the closest possible alternative heat slope shall be used. Prior to the commencement of any test, the manufacturer shall submit engineering data to the technical service to support the use of an alternative heat slope. 4.5. Temperature recording 4.5.1. The temperature in the chamber is recorded at two points by temperature sensors which are connected so as to show a mean value. The measuring points are extended approximately 0,1 m into the enclosure from the vertical centre line of each side wall at a height of 0,9 ± 0,2 m. 4.5.2. The temperatures of the fuel and fuel vapour shall be recorded by means of sensors positioned in the fuel tank as described in point 5.1.1. When sensors cannot be positioned as specified in point 5.1.1, e.g. where a fuel tank with two ostensibly separate chambers is used, sensors shall be located at the approximate mid-volume of each fuel- or vapour-containing chamber. In this case, the average of these temperature readings shall constitute the fuel and vapour temperatures. 4.5.3. Throughout the evaporative emission measurements, temperatures shall be recorded or entered into a data processing system at a frequency of at least once per minute. 4.5.4. The accuracy of the temperature recording system shall be within ± 1,7 K and capable of resolving temperatures to 0,5 K. 4.5.5. The recording or data processing system shall be capable of resolving time to ± 15 seconds. 4.6. Fans 4.6.1. It shall be possible to reduce the hydrocarbon concentration in the chamber to the ambient hydrocarbon level by using one or more fans or blowers with the SHED door(s) open. 4.6.2. The chamber shall have one or more fans or blowers of likely capacity 0,1 to 0,5 m3/s with which to thoroughly mix the atmosphere in the enclosure. It shall be possible to attain an even temperature and hydrocarbon concentration in the chamber during measurements. The vehicle in the enclosure shall not be subjected to a direct stream of air from the fans or blowers. 4.7. Gases 4.7.1. The following pure gases shall be available for calibration and operation: (a) purified synthetic air (purity: < 1 ppm C1 equivalent < 1 ppm CO, < 400 ppm CO2, 0,1 ppm NO); oxygen content between 18 and 21 % by volume; (b) hydrocarbon analyser fuel gas (40 ± 2 % hydrogen, and balance helium with less than 1 ppm C1 equivalent hydrocarbon, less than 400 ppm CO2); (c) propane (C3H8), 99,5 % minimum purity. 4.7.2. Calibration and span gases shall be available containing mixtures of propane (C3H8) and purified synthetic air. The true concentrations of a calibration gas shall be within ± 2 % of the stated figures. The accuracy of the diluted gases obtained when using a gas divider shall be to within ± 2 % of the true value. The concentrations specified in Appendix 1 may also be obtained by the use of a gas divider using synthetic air as the diluting gas. 4.8. Additional equipment 4.8.1. The relative humidity in the test area shall be measurable to within ± 5 %. 4.8.2. The pressure within the test area shall be measurable to within ± 0,1 kPa. 4.9. Alternative equipment 4.9.1. At the request of the manufacturer and with the agreement of the approval authority, the technical service may authorise the use of alternative equipment provided that it can be demonstrated that it gives equivalent results. 5. Test procedure 5.1. Test preparation 5.1.1. The vehicle is mechanically prepared before the test as follows: (a) the exhaust system of the vehicle shall not exhibit any leaks; (b) the vehicle may be steam-cleaned before the test; (c) the fuel tank of the vehicle shall be equipped with temperature sensors so that the temperature of the fuel and fuel vapour in the fuel tank can be measured when it is filled to 50 % ± 2 % of its rated capacity; (d) additional fittings, adaptors or devices may optionally be fitted to allow a complete draining of the fuel tank. Alternatively, the fuel tank may be evacuated by means of a pump or siphon that prevents fuel spillage. 5.2. Conditioning phase 5.2.1. The vehicle shall be taken into the test area where the ambient temperature is between 293,2 K and 303,2 K (20 °C and 30 °C). 5.2.2. The vehicle is placed on a chassis dynamometer and driven through the test cycle specified in Part A of Annex VI to Regulation (EU) No 168/2013 as appropriate for the class of vehicle being tested. Exhaust emissions may be sampled during this operation but the results shall not be used for the purpose of exhaust emission type-approval. 5.2.3. The vehicle is parked in the test area for the minimum period stated in Table Ap3-1. Table Ap3-1 SHED test  minimum and maximum soak periods Engine capacity Minimum (hours) Maximum (hours)  ¤ 169 cm3 6 36 170 cm3 < engine capacity  ¤ 279 cm3 8 36 > 280 cm3 12 36 5.3. Test phases 5.3.1. Tank breathing (diurnal) evaporative emission test 5.3.1.1. The measuring chamber shall be vented/purged for several minutes immediately before the test until a stable background is obtainable. The chamber mixing fan(s) shall be switched on at this time also. 5.3.1.2. The hydrocarbon analyser shall be set to zero and spanned immediately before the test. 5.3.1.3. The fuel tanks shall be emptied as described in point 5.1.1 and refilled with test fuel at a temperature of between 283,2 K and 287,2 K (10 °C and 14 °C) to 50 ± 2 % of its normal volumetric capacity. 5.3.1.4. The test vehicle shall be brought into the test enclosure with the engine switched off and parked in an upright position. The fuel tank sensors and heating device shall be connected, if necessary. Immediately begin recording the fuel temperature and the air temperature in the enclosure. If a venting/purging fan is still operating, it shall be switched off at this time. 5.3.1.5. The fuel and vapour may be artificially heated to the starting temperatures of 288,7 K (15,5 °C) and 294,2 K (21,0 °C) ± 1 K respectively. 5.3.1.6. As soon as the fuel temperature reaches 287,0 K (14,0 °C): (1) Install the fuel filler cap(s); (2) Turn off the purge blowers, if not already off at that time; (3) Close and seal enclosure doors. As soon as the fuel reaches a temperature of 288,7 K (15,5 °C) ± 1 K the test procedure shall continue as follows: (a) the hydrocarbon concentration, barometric pressure and the temperature shall be measured to give the initial readings CHC, i, Pi and Ti for the tank heat build test; (b) a linear heat build of 13,8 K or 20 ± 0,5 K over a period of 60 ± 2 minutes shall begin. The temperature of the fuel and fuel vapour during the heating shall conform to the result of equation Ap3-1 within ± 1,7 K, or the closest possible function as described in 4.4.3: For exposed type fuel tanks: Equations Ap3-1: For non-exposed type fuel tanks: Equations Ap3-2: where: Tf = required temperature of fuel (K); Tv = required temperature of vapour (K); t = time from start of the tank heat build in minutes. 5.3.1.7. The hydrocarbon analyser is set to zero and spanned immediately before the end of the test. 5.3.1.8. If the heating requirements in point 5.3.1.6. have been met over the 60 ± 2 minute period of the test, the final hydrocarbon concentration in the enclosure is measured (CHC,f). The time or elapsed time of this measurement is recorded, together with the final temperature and barometric pressure Tf and pf. 5.3.1.9. The heat source is turned off and the enclosure door unsealed and opened. The heating device and temperature sensor are disconnected from the enclosure apparatus. The vehicle is now removed from the enclosure with the engine switched off. 5.3.1.10. To prevent abnormal loading of the canister, fuel tank caps may be removed from the vehicle during the period between the end of the diurnal test phase and the start of the driving cycle. The driving cycle shall begin within 60 minutes of the completion of the breathing loss test. 5.3.2. Driving cycle 5.3.2.1. Tank breathing losses means hydrocarbon emissions caused by temperature changes in the fuel storage and supply. Following the tank breathing losses test, the vehicle is pushed or otherwise manoeuvred onto the chassis dynamometer with the engine switched off. It is then driven through the driving cycle specified for the class of vehicle on test. At the request of the manufacturer, exhaust emissions may be sampled during this operation, but the results shall not be used for the purpose of exhaust emission type-approval. 5.3.3. Hot soak evaporative emissions test The determination for evaporative emissions is concluded with the measurement of hydrocarbon emissions over a 60-minute hot soak period. The hot soak test shall begin within seven minutes of the completion of the driving cycle specified in point 5.3.2.1. 5.3.3.1. Before the completion of the test run, the measuring chamber shall be purged for several minutes until a stable hydrocarbon background is obtained. The enclosure mixing fan(s) shall also be turned on at this time. 5.3.3.2. The hydrocarbon analyser shall be set to zero and spanned immediately prior to the test. 5.3.3.3. The vehicle shall be pushed or otherwise moved into the measuring chamber with the engine switched off. 5.3.3.4. The enclosure doors are closed and sealed gas-tight within seven minutes of the end of the driving cycle. 5.3.3.5. A 60 ± 0,5 minute hot soak period begins when the chamber is sealed. The hydrocarbon concentration, temperature and barometric pressure are measured to give the initial readings CHC, i. Pi and Ti for the hot soak test. These figures are used in the evaporative emission calculation shown in chapter 6. 5.3.3.6. The hydrocarbon analyser shall be zeroed and spanned immediately before the end of the 60 ± 0,5 minute test period. 5.3.3.7. At the end of the 60 ± 0,5 minute test period, measure the hydrocarbon concentration in the chamber. The temperature and the barometric pressure are also measured. These are the final readings CHC, f. pf and Tf for the hot soak test used for the calculation in chapter 6. This completes the evaporative emission test procedure. 5.4. Alternative test procedures 5.4.1. At the request of the manufacturer, with the agreement of the technical service and to the satisfaction of the approval authority, alternative methods may be used to demonstrate compliance with the requirements of this Appendix. In such cases, the manufacturer shall satisfy the technical service that the results from the alternative test can be correlated with those resulting from the procedure described in this Annex. This correlation shall be documented and added to the information folder provided for in Article 27 of Regulation (EU) No 168/2013. 6. Calculation of results 6.1. The evaporative emission tests described in chapter 5 allow the hydrocarbon emissions from the tank breathing and hot soak phases to be calculated. Evaporative losses from each of these phases is calculated using the initial and final hydrocarbon concentrations, temperatures and pressures in the enclosure, together with the net enclosure volume. The following formula shall be used: Equation Ap3-3: where: MHC = mass of hydrocarbon emitted over the test phase (grams); CHC = hydrocarbon concentration measured in the enclosure (ppm (volume) Ci equivalent); V = net enclosure volume in cubic metres corrected for the volume of the vehicle. If the volume of the vehicle is not determined, a volume of 0,14 m3 shall be subtracted; T = ambient chamber temperature in K; p = barometric pressure in kPa; H/C = hydrogen to carbon ratio; where: i is the initial reading; f is the final reading; H/C is taken to be 2,33 for tank breathing losses; H/C is taken to be 2,20 for hot soak losses. Hot soak losses means hydrocarbon emissions arising from the fuel system of a stationary vehicle after a period of driving (assuming a ratio of C1 H2,20 ); 6.2. Overall results of test The overall evaporative hydrocarbon mass emission for the vehicle is taken to be: Equation Ap3-4: where: Mtotal = overall evaporative mass emissions of the vehicle (grams); MTH = evaporative hydrocarbon mass emission for the tank heat build (grams); MHS = evaporative hydrocarbon mass emission for the hot soak (grams). 7. Limit values When tested according to this Annex, overall evaporative hydrocarbon mass emission for the vehicle (Mtotal) shall be as specified in Part C of Annex VI to Regulation (EU) No 168/2013. 8. Further provisions At the request of the manufacturer, evaporative emission approval shall be granted without testing if a California Executive Order for the vehicle type with regard to environmental performance for which application is made can be provided to the approval authority. Appendix 3.1 Preconditioning requirements for a hybrid application before start of the SHED test 1. Scope 1.1. The following preconditioning requirements before starting the SHED test shall apply only to L-category vehicles equipped with a hybrid propulsion. 2. Test methods 2.1. Before starting the SHED test procedure, the test vehicles shall be preconditioned as follows: 2.1.1. OVC vehicles. 2.1.1.1. As regards OVC vehicles without an operating mode switch, the procedure shall start with the discharge of the electrical energy/power storage device of the vehicle while driving (on the test track, on a chassis dynamometer, etc.) in any of the following conditions: (a) at a steady speed of 50 km/h until the fuel-consuming engine of the HEV starts up; (b) if a vehicle cannot reach a steady speed of 50 km/h without the fuel-consuming engine starting up, the speed shall be reduced until it can run at a lower steady speed at which the fuel-consuming engine does not start up for a defined time or distance (to be determined by the technical service and the manufacturer); (c) in accordance with the manufacturers recommendation. The fuel-consuming engine shall be stopped within ten seconds of being automatically started. 2.1.1.2. As regards OVC vehicles with an operating mode switch, the procedure shall start with the discharge of the electrical energy/power storage device of the vehicle while driving with the switch in pure electric position (on the test track, on a chassis dynamometer, etc.) at a steady speed of 70 percent ± 5 percent from the maximum thirty minutes speed of the vehicle. By means of derogation if the manufacturer can prove to the technical service to the satisfaction of the approval authority that the vehicle is physically not capable of achieving the thirty minutes speed the maximum fifteen minute speed may be used instead. Stopping the discharge occurs in any of the following conditions: (a) when the vehicle is not able to run at 65 percent of the maximum thirty minutes speed; (b) when the standard on-board instrumentation gives the driver an indication to stop the vehicle; (c) after 100 km. If the vehicle is not equipped with a pure electric mode, the electrical energy/power storage device discharge shall be conducted with the vehicle driving (on the test track, on a chassis dynamometer, etc.) under any of the following conditions: (a) at a steady speed of 50 km/h until the fuel-consuming engine of the HEV starts up; (b) if a vehicle cannot reach a steady speed of 50 km/h without the fuel-consuming engine starting up, the speed shall be reduced until it can run at a lower steady speed at which the fuel-consuming engine does not start up for a defined time or distance (to be determined by the technical service and the manufacturer); (c) in accordance with the manufacturers recommendation. The engine shall be stopped within ten seconds of being automatically started. By means of derogation if the manufacturer can prove to the technical service to the satisfaction of the approval authority that the vehicle is physically not capable of achieving the thirty minutes speed the maximum fifteen minute speed may be used instead. 2.1.2. NOVC vehicles. 2.1.2.1. As regards NOVC vehicles without an operating mode switch, the procedure shall start with a preconditioning of at least two consecutive complete, applicable test type I driving cycles without soak. 2.1.2.2. As regards NOVC vehicles with an operating mode switch, the procedure shall start with a preconditioning of at least two consecutive complete, applicable driving cycles without soak, with the vehicle running in hybrid mode. If several hybrid modes are available, the test shall be carried out in the mode which is automatically set after the ignition key is turned (normal mode). On the basis of information provided by the manufacturer, the technical service shall ensure that the limit values are complied with in all hybrid modes. 2.1.3. The preconditioning drive shall be carried out according to the type I test cycle in Appendix 6 to Annex II: 2.1.3.1. for OVC vehicles this shall be carried out under the same conditions as specified by Condition B of the type I test in Appendix 11 to Annex II. 2.1.3.2. for NOVC vehicles this shall be carried out under the same conditions as in the type I test. Appendix 3.2 Ageing test procedure for evaporative emission control devices 1. Test methods for ageing of evaporative emission control devices The SHED test shall be conducted with aged evaporative emission control devices fitted. The ageing tests for those devices shall be conducted according to the procedures in this Appendix. 2. Carbon canister ageing Figure Ap3.2-1 Carbon canister gas flow diagram and ports A carbon canister representative of the propulsion family of the vehicle as set out in Annex XI shall be selected as test canister and shall be marked in agreement with the approval authority and the technical service. 2.1. Canister ageing test procedure In the case of a multiple canister system, each canister shall undergo the procedure separately. The number of test cycles of canister loading and discharging shall correspond to the number set-out in table Ap3.1-1, dwell time and subsequent purging of fuel vapour shall be run to age the test canister at an ambient temperature of 297 ± 2 K as follows: 2.1.1. Canister loading part of the test cycle 2.1.1.1. Loading of the canister shall start within one minute of completing the purge portion of the test cycle. 2.1.1.2. The (clean air) vent port of the canister shall be open and the purge port shall be capped. A mix by volume of 50 % air and 50 % commercially available petrol or test petrol specified in Appendix 2 to Annex II shall enter through the tank port of the test canister at a flow rate of 40 grams/hour. The petrol vapour shall be generated at a petrol temperature of 313 ± 2 K. 2.1.1.3. The test canister shall be loaded each time to 2,0 ± 0,1 grams breakthrough detected by: 2.1.1.3.1. FID reading (using a mini-SHED or similar) or 5 000 ppm instantaneous reading on the FID occurring at the (clean air) vent port; or 2.1.1.3.2. Gravimetrical test method using the difference in mass of the test canister charged to 2,0 ± 0,1 grams breakthrough and the purged canister. 2.1.2. Dwell time A five minute dwell period between canister loading and purging as part of the test cycle shall be applied. 2.1.3 Canister purging part of the test cycle 2.1.3.1. The test canister shall be purged through the purge port and the tank port shall be capped. 2.1.3.2. Four hundred canister bed volumes shall be purged at a rate of 24 l/min into the vent port. Table Ap3.2-1 Amount of test cycles of charging and purging the test canister Vehicle category Vehicle category name Number of test cycles referred to in L1e-A Powered cycle 45 L3e-AxT (x=1, 2 or 3) Two-wheel trial motorcycle L1e-B Two-wheel moped 90 L2e Three-wheel moped L3e-AxE (x=1, 2 or 3) Two-wheel Enduro motorcycle L6e-A Light on-road quad L7e-B Heavy all-terrain quad L3e & L4e (vmax< 130 km/h) Two-wheel motorcycle, with and without side-car 170 L5e Tricycle L6e-B Light quadri-mobile L7e-C Heavy quadri-mobile L3e &L4e (vmax  ¥ 130 km/h) Two-wheel motorcycle, with and without side-car 300 L7e-A Heavy on-road quad 3. Ageing test procedure of evaporative emission control valves, cables and linkages 3.1. The durability test shall actuate control valves, cables, and linkages, where applicable, for a minimum of 5 000 cycles. 3.2. Alternatively, the aged evaporative emission control parts tested according to point 3.1. may be replaced with golden evaporation emission control valves, cables and linkages complying with the requirements of point 3.5. of Annex VI, to be installed on the type IV test vehicle at the choice of the manufacturer prior to start of the SHED test referred to in Appendix 3. 4. Reporting The manufacturer shall report the results of the tests referred to in points 2 and 3 in a test report drafted according to the template referred to in Article 32(1) of Regulation (EU) No 168/2013. Appendix 4 Calibration of equipment for evaporative emission testing 1. Calibration frequency and methods 1.1. All equipment shall be calibrated before its initial use and then as often as necessary, and in any case in the month before type-approval testing. The calibration methods to be used are described in this Appendix. 2. Calibration of the enclosure 2.1. Initial determination of enclosure internal volume 2.1.1. Before its initial use, the internal volume of the chamber shall be determined as follows. The internal dimensions of the chamber are carefully measured, allowing for any irregularities such as bracing struts. The internal volume of the chamber is determined from these measurements. 2.1.2. The net internal volume is determined by subtracting 0,14 m3 from the internal volume of the chamber. Alternatively, the actual volume of the test vehicle may be subtracted. 2.1.3. The chamber shall be checked as in point 2.3. If the propane mass does not tally to within ± 2 % with the injected mass, corrective action is required. 2.2. Determination of chamber background emissions This operation determines that the chamber contains no materials that emit significant amounts of hydrocarbons. The check shall be carried out when the enclosure is brought into service, after any operations in it which may affect background emissions and at least once per year. 2.2.1. Calibrate the analyser (if required). The hydrocarbon analyser shall be set to zero and spanned immediately before the test. 2.2.2. Purge the enclosure until a stable hydrocarbon reading is obtained. The mixing fan is turned on, if not already on. 2.2.3. Seal the chamber and measure the background hydrocarbon concentration, temperature and barometric pressure. These are the initial readings CHCi. pi and Ti used in the enclosure background calculation. 2.2.4. The enclosure is allowed to stand undisturbed with the mixing fan on for four hours. 2.2.5. The hydrocarbon analyser shall be set to zero and spanned immediately before the end of the test. 2.2.6. At the end of this time, use the same analyser to measure the hydrocarbon concentration in the chamber. The temperature and the barometric pressure are also measured. These are the final readings CHCf. Pf and Tf. 2.2.7. Calculate the change in mass of hydrocarbons in the enclosure over the time of the test in accordance with point 2.4. The background emission of the enclosure shall not exceed 0,4 g. 2.3. Calibration and hydrocarbon retention test of the chamber The calibration and hydrocarbon retention test in the chamber provides a check on the calculated volume in point 2.1. and also measures any leak rate. 2.3.1. Purge the enclosure until a stable hydrocarbon concentration is reached. Turn on the mixing fan, if it is not already on. The hydrocarbon analyser shall be calibrated (if necessary) then set to zero and spanned immediately before the test. 2.3.2. Seal the enclosure and measure the background concentration, temperature and barometric pressure. These are the initial readings CHCi., pi and Ti used in the enclosure calibration. 2.3.3. Inject approximately 4 grams of propane into the enclosure. The mass of propane shall be measured to an accuracy of ± 2 % of the measured value. 2.3.4. Allow the contents of the chamber to mix for five minutes. The hydrocarbon analyser shall be set to zero and spanned immediately before the following test. Measure the hydrocarbon concentration, temperature and barometric pressure. These are the final readings CHCf, pf and Tf for the calibration of the enclosure. 2.3.5. Using the readings taken in accordance with points 2.3.2 and 2.3.4 and the formula in point 2.4, calculate the mass of propane in the enclosure. This shall be within ± 2 % of the mass of propane measured in accordance with point 2.3.3. 2.3.6. Allow the contents of the chamber to mix for a minimum of four hours. Then measure and record the final hydrocarbon concentration, temperature and barometric pressure. The hydrocarbon analyser shall be set to zero and spanned immediately before the end of the test. 2.3.7. Using the formula in 2.4, calculate the hydrocarbon mass from the readings taken in points 2.3.6 and 2.3.2. The mass may not differ by more than 4 % from the hydrocarbon mass calculated in accordance with point 2.3.5. 2.4. Calculations The calculation of net hydrocarbon mass change within the enclosure shall be used to determine the chambers hydrocarbon background and leak rate. Initial and final readings of hydrocarbon concentration, temperature and barometric pressure are used in the following formula to calculate the mass change: Equation Ap3-5: where: MHC = mass of hydrocarbon in grams; CHC = hydrocarbon concentration in the enclosure (ppm carbon (NB: )); V = net enclosure volume in cubic metres as measured in accordance with point 2.1.1; T = ambient temperature in the enclosure, K; p = barometric pressure in kPa; k = 17,6; where: i is the initial reading; f is the final reading. 3. Checking of FID hydrocarbon analyser 3.1. Detector response optimisation The FID analyser shall be adjusted as specified by the instrument manufacturer. Propane in air shall be used to optimise the response on the most common operating range. 3.2. Calibration of the HC analyser The analyser shall be calibrated using propane in air and purified synthetic air. A calibration curve shall be established as described in points 4.1 to 4.5. 3.3. Oxygen interference check and recommended limits The response factor (Rf) for a particular hydrocarbon species is the ratio of the FID C1 reading to the gas cylinder concentration, expressed as ppm C1. The concentration of the test gas shall be such as to give a response of approximately 80 % of full scale deflection, for the operating range. The concentration shall be known to an accuracy of ± 2 % in reference to a gravimetric standard expressed in volume. In addition, the gas cylinder shall be preconditioned for 24 hours at between 293,2 K and 303,2 K (20 °C and 30 °C). Response factors shall be determined when introducing an analyser into service and thereafter at major service intervals. The reference gas to be used is propane balanced with purified air which shall be taken to give a response factor of 1,00. The test gas to be used for oxygen interference and the recommended response factor range are given the following response factor range for Propane and Nitrogen: 0,95  ¤ Rf  ¤ 1,05. 4. Calibration of the hydrocarbon analyser Each of the normally used operating ranges are calibrated by the following procedure: 4.1. Establish the calibration curve by at least five calibration points spaced as evenly as possible over the operating range. The nominal concentration of the calibration gas with the highest concentrations shall be at least 80 % of the full scale. 4.2. Calculate the calibration curve by the method of least squares. If the resulting polynomial degree is greater than 3, then the number of calibration points shall be at least the number of the polynomial degree plus 2. 4.3. The calibration curve shall not differ by more than 2 % from the nominal value of each calibration gas. 4.4. Using the coefficients of the polynomial derived from point 4.2, a table of indicated reading against true concentration shall be drawn up in steps of no greater than 1 % of full scale. This is to be carried out for each analyser range calibrated. The table shall also contain all of the following: (a) date of calibration; (b) span and zero potentiometer readings (where applicable), nominal scale; (c) reference data of each calibration gas used; (d) the actual and indicated value of each calibration gas used together with the percentage differences. 4.5. Alternative technology (e.g. computer, electronically controlled range switch) may be used if it can be shown to the satisfaction of the approval authority that it can ensure equivalent accuracy. ANNEX VI Test type V requirements: durability of pollution-control devices Appendix Number Appendix title Page 1 The Standard Road Cycle for L-Category Vehicles (SRC-LeCV) 194 2 The USA EPA Approved Mileage Accumulation durability cycle 204 0. Introduction 0.1. This Annex describes the procedures for type V testing to verify the durability of pollution-control devices of L-category vehicles in accordance with Article 23(3) of Regulation (EU) No 168/2013. 0.2. The type V test procedure includes mileage accumulation procedures to age the test vehicles in a defined and repeatable way and also includes the frequency of applied type I emission verification test procedures conducted before, during and after the mileage accumulation of the test vehicles. 1. General requirements 1.1. The test vehicles powertrain and pollution-control device type fitted on the test vehicles shall be documented and listed by the manufacturer. The list shall include at a minimum such items as the specifications of the propulsion type and its powertrain, where applicable, the exhaust oxygen sensor(s), catalytic converter(s) type, particulate filter(s) or other pollution-control devices, intake and exhaust systems and any peripheral device(s) that may have an impact on the environmental performance of the approved vehicle. This documentation shall be added to the test report. 1.2. The manufacturer shall provide evidence of the possible impacts on type V test results of any modification to the emission abatement system configuration, the pollution-control device type specifications or other peripheral device(s) interacting with the pollution-control devices, in production of the vehicle type after environmental performance type-approval. The manufacturer shall provide the approval authority with this documentation and evidence upon request in order to prove that the durability performance of the vehicle type with regard to environmental performance will not be negatively affected by any change in vehicle production, retrospective changes in the vehicle configuration, changes in the specifications of any pollution-control device type, or changes in peripheral devices fitted on the approved vehicle type. 1.3. Category L4e motorcycles with side-car shall be exempted from type V durability testing if the manufacturer can provide the evidence and documentation referred to in this Annex for the L3e two-wheel motorcycle on which the assembly of the L4e vehicle was based. In all other cases, the requirements of this Annex shall apply to category L4e motorcycles with side-car. 2. Specific requirements 2.1 Test vehicle requirements 2.1.1. The test vehicles used for type V durability testing and in particular the pollution-control and peripheral devices that are relevant for the emission abatement system shall be representative of the vehicle type with regard to environmental performance produced in series and placed on the market. 2.1.2. The test vehicles shall be in good mechanical order at the start of mileage accumulation and it shall not have more than 100 km accumulated after it was first started at the end of the production line. The propulsion and pollution-control devices shall not have been used since its manufacture, with the exception of quality control tests and accumulation of the first 100 km. 2.1.3. Regardless of the durability test procedure selected by the manufacturer, all pollution-control devices and systems, both including hardware, powertrain software and powertrain calibration, fitted on the test vehicles shall be installed and operating for the entire mileage accumulation period. 2.1.4. The pollution-control devices on the test vehicles shall be permanently marked under surveillance of the technical service before the start of mileage accumulation and be listed together with the vehicle identification number, powertrain software and powertrain calibration sets. The manufacturer shall make that list available at the request of the approval authority. 2.1.5. Maintenance, adjustments and the use of the controls of the test vehicles shall be as recommended by the manufacturer in the appropriate repair and maintenance information and in the user manual. 2.1.6. The durability test shall be conducted with a suitable commercially available fuel at the discretion of the manufacturer. If the test vehicles is/are equipped with a two-stroke engine, lubricating oil shall be used in the proportion and of the grade recommended by the manufacturer in the user manual. 2.1.7. The test vehicles cooling system shall enable the vehicle to operate at temperatures similar to those obtained during normal road use conditions (oil, coolant, exhaust system, etc.). 2.1.8. If the durability test is completed on a test track or road, the reference mass of the test vehicle shall be at least equal to that used for type I emission tests conducted on a chassis dynamometer. 2.1.9. If approved by the technical service and to the satisfaction of the approval authority, the type V test procedure may be carried out using a test vehicle of which the body style, gear box (automatic or manual) and wheel or tyre size differ from those of the vehicle type for which the environmental performance type-approval is sought. 2.2. In the type V test procedure, mileage shall be accumulated by driving the test vehicles either on a test track, on the road or on a chassis dynamometer. The test track or test road shall be selected at the discretion of the manufacturer. 2.2.1. Chassis dynamometer used for mileage accumulation 2.2.1.1. Chassis dynamometers used to accumulate test type V durability mileage shall enable the durability mileage accumulation cycle in Appendix 1 or 2, as applicable, to be carried out. 2.2.1.2. In particular, the dynamometer shall be equipped with systems simulating the same inertia and resistance to progress as those used in the type I emission laboratory test in Annex II. Emission analysis equipment is not required for mileage accumulation. The same inertia and flywheel settings and calibration procedures shall be used for the chassis dynamometer referred to in Annex II, used to accumulate mileage with the test vehicles. 2.2.1.3. The test vehicles may be moved to a different bench in order to conduct type I emission verification tests. The mileage accumulated in the type I emission verification tests may be added to the total accumulated mileage. 2.3. The type I emission verification tests before, during and after durability mileage accumulation shall be conducted according to the test procedures for emissions after cold start set out in Annex II. All type I emission verification test results shall be listed and made available to the technical service and to the approval authority upon request. The results of type I emission verification tests at the start and the finish of durability mileage accumulation shall be included in the test report. At least the first and last type I emission verification tests shall be conducted or witnessed by the technical service and reported to the approval authority. The test report shall confirm and state whether the technical service conducted or witnessed the type I emission verification testing. 2.4. Type V test requirements for an L-category vehicle equipped with a hybrid propulsion 2.4.1. For OVC vehicles: The electrical energy/power storage device may be charged twice a day during mileage accumulation. For OVC vehicles with an operating mode switch, mileage accumulation shall be driven in the mode which is automatically set after the ignition key is turned (normal mode). During the mileage accumulation, a change to another hybrid mode is allowed if necessary in order to continue the mileage accumulation, after agreement of the technical service and to the satisfaction of the approval authority. This hybrid mode change shall be recorded in the test report. Pollutant emissions shall be measured under the same conditions as specified by Condition B of the type I test (points 3.1.3. and 3.2.3.). 2.4.2. For NOVC vehicles: For NOVC vehicles with an operating mode switch, mileage accumulation shall be driven in the mode which is automatically set after the ignition key is turned on (normal mode). Pollutant emissions shall be measured in the same conditions as in the type I test. 3. Test type V, durability test procedure specifications The specifications of the three durability test procedures set out in Article 23(3) of Regulation (EU) No 168/2013 are as follows: 3.1. Actual durability testing with full mileage accumulation The durability test procedure with full mileage accumulation to age the test vehicles shall refer to Article 23(3)(a) of Regulation (EU) No 168/2013. Full mileage accumulation shall mean full completion of the assigned test distance laid down in Part A of Annex VII to Regulation (EU) No 168/2013. by repeating the driving manoeuvres laid down in Appendix 1 or, if applicable in Appendix 2. 3.1.1. The manufacturer shall provide evidence that the emission limits in the applicable type I emission laboratory test cycle, as set out in Part A or B of Annex VI to Regulation (EU) No 168/2013, of the aged test vehicles are not exceeded when starting mileage accumulation, during the accumulation phase and after full mileage accumulation has been finalised. 3.1.2. Multiple type I emission tests shall be conducted during the full mileage accumulation phase with a frequency and amount of type I test procedures at the choice of the manufacturer and to the satisfaction of the technical service and approval authority. The type I emission test results shall provide sufficient statistical relevance to identify the deterioration trend, which shall be representative of the vehicle type with regard to environmental performance as placed on the market (see Figure 5-1). Figure 5-1 Test type V  durability test procedure with full mileage accumulation 3.2. Actual durability testing with partial mileage accumulation The durability test procedure for L-category vehicles with partial mileage accumulation shall refer to Article 23(3)(b) of Regulation (EU) No 168/2013. Partial mileage accumulation shall involve completion of a minimum of 50 % of the test distance specified in Part A of Annex VII to Regulation (EU) No 168/2013 and compliance with the stop criteria in point 3.2.3. 3.2.1. The manufacturer shall provide evidence that the emission limits in the applicable type I emission laboratory test cycle, as set out in Part A of Annex VI to Regulation (EU) No 168/2013, of the tested aged vehicles are not exceeded at the start of mileage accumulation, during the accumulation phase and after the partial accumulation. 3.2.2. Multiple type I emission tests shall be conducted during the partial mileage accumulation phase, with the frequency and number of type I test procedures chosen by the manufacturer. The type I emission test results shall provide sufficient statistical relevance to identify the deterioration trend, which shall be representative of the vehicle type with regard to the environmental performance placed on the market (see Figure 5-2). Figure 5-2 Test type V  accelerated durability test procedure with partial mileage accumulation 3.2.3. Stop criteria for the durability test procedure with partial mileage accumulation Partial mileage accumulation may stop if the following criteria are met: 3.2.3.1. if a minimum of 50 % of the applicable test distance laid down in Part A of Annex VII to Regulation (EU) No 168/2013 has been accumulated; and 3.2.3.2. if all the type I emission verification test results are below the emission limits laid down in Part A of Annex VI to Regulation (EU) No 168/2013 at all times during the partial mileage accumulation phase; or 3.2.3.3. if the manufacturer cannot prove that the stop criteria in points 3.2.3.1. and 3.2.3.2. are met, the mileage accumulation shall continue to the point where those criteria are met or to the fully accumulated mileage set out in Part A of Annex VII to Regulation (EU) No 168/2013. 3.2.4. Data processing and reporting for the durability test procedure with partial mileage accumulation 3.2.4.1. The manufacturer shall use the arithmetic mean of the type I emission test results at each test interval, with a minimum of two emission tests per test interval. All arithmetic mean type I emissions test results shall be plotted per THC, CO, NOx, and if applicable NMHC and PM, emission constituent, against accumulation distance rounded to the nearest kilometre. 3.2.4.2. The best fit linear line (trend line: ) shall be fitted and drawn through all these data points based on the method of least squares. This best-fit straight trend line shall be extrapolated over the full durability mileage laid down in Part A of Annex VII to Regulation (EU) No 168/2013. At the request of the manufacturer, the trend line may start as of 20 % of the durability mileage laid down in Part A of Annex VII to Regulation (EU) No 168/2013, in order to take into account possible run-in effects of the pollution-control devices. 3.2.4.3. A minimum of four calculated arithmetic mean data points shall be used to draw each trend line, with the first at, or before, 20 % of the durability mileage laid down in Part A of Annex VII to Regulation (EU) No 168/2013 and the last one at the end of mileage accumulation; at least two other data points shall be equally spaced between the first and final type I test measurement distances. 3.2.4.4. The applicable emission limits set out in Part A of Annex VI to Regulation (EU) No 168/2013 shall be plotted in the graphs per emission constituent laid down in points 3.2.4.2. and 3.2.4.3. The plotted trend line shall not exceed these applicable emission limits at any mileage data point. The graph per THC, CO, NOx, and if applicable NMHC and PM, emission constituent plotted against accumulation distance shall be added to the test report. The list with all the type I emission test results used to establish the best-fit straight trend line shall be made available to the technical service upon request. Figure A5-3 Theoretical example of the plotted type I total hydrocarbon (THC) emission test results, the plotted type I THC Euro 4 test limit (170 mg/km) and the best-fit straight trend line of a Euro 4 motorcycle (L3e with vmax > 130 km/h ), all versus accumulated mileage 3.2.4.5. Trend line parameters a, x and b of the best-fit straight lines and the calculated pollutant value at the end mileage according to the vehicle category shall be stated in the test report. The graph for all emission constituents shall be plotted in the test report. In the test report it shall also be stated which measurements were taken or witnessed by the technical service and which by the manufacturer. 3.3. The mathematical durability procedure L-category vehicles using the mathematical durability procedure shall refer to point 3(c) of Article 23 of Regulation (EU) No 168/2013. 3.3.1. The emission results of the vehicle that has accumulated more than 100 km after it was first started at the end of the production line, the applied deterioration factors set out in Part B of Annex VII to Regulation (EU) No 168/2013, and the product of the multiplication of both and the emission limit set out in Annex VI to Regulation (EU) No 168/2013 shall be added to the test report. 3.4. Durability mileage accumulation cycles One of the following two durability mileage accumulation test cycles shall be conducted to age the test vehicles until the assigned test distance laid down in Part A of Annex VII to Regulation (EU) No 168/2013 is fully completed according to the full mileage accumulation test procedure set out in point 3.1. or partially completed according to the partial mileage accumulation test procedure in point 3.2.: 3.4.1. The Standard Road Cycle (SRC-LeCV) for L-category vehicles The Standard Road Cycle (SRC-LeCV) custom tailored for L-category vehicles is the principle durability type V test cycle composed of a set of four mileage accumulation durability cycles. One of these durability mileage accumulation cycles shall be used to accumulate mileage by the test vehicles according to the technical details laid down in Appendix 1. 3.4.2. The USA EPA Approved Mileage Accumulation cycle At the choice of the manufacturer, the AMA durability mileage accumulation cycle may be conducted as alternative type V mileage accumulation cycle up to and including the last date of registration set out in point 1.5.2. of Annex IV to Regulation (EU) No 168/2013. The AMA durability mileage accumulation cycle shall be conducted according to the technical details laid down in Appendix 2. 3.5. Test type V durability verification testing using golden pollution-control devices 3.5.1. The pollution-control devices may be removed from the test vehicles after: 3.5.1.2. full mileage accumulation according to the test procedure in point 3.1. is completed, or 3.5.1.3. partial mileage accumulation according to the test procedure in point 3.2. is completed. 3.5.2. At the choice of the manufacturer, golden pollution-control devices may repeatedly be used for durability performance verification and approval demonstration testing on the same vehicle type with regard to the environmental performance by fitting them on (a) representative parent vehicles representing the propulsion family set out in Annex XI, later on in vehicle development. 3.5.3. The golden pollution-control devices shall be permanently marked and the marking number, the associated type I test results and the specifications shall be made available to the approval authority upon request. 3.5.4. In addition, the manufacturer shall mark and store new, non-aged pollution-control devices with the same specifications as those of the golden pollution-control devices and, in the event of a request under point 3.5.5., make these available also to the approval authority, as a reference base. 3.5.5. The approval authority and technical service shall be given access at any time during or after the environmental performance type-approval process both to the golden pollution-control devices and new, non-aged pollution-control devices. The approval authority or technical service may request and witness a verification test by the manufacturer or may have the new, non-aged and golden pollution-control devices tested by an independent test laboratory in a non-destructive way. Appendix 1 The Standard Road Cycle for L-Category Vehicles (SRC-LeCV) 1. Introduction 1.1. The Standard Road Cycle for L-Category Vehicles (SRC-LeCV) is a representative kilometre accumulation cycle to age L-category vehicles and in particular their pollution-control devices in a defined, repeatable and representative way. The test vehicles may run the SRC-LeCV on the road, on a test track or on a kilometre accumulation chassis dynamometer. 1.2. The SRC-LeCV shall consist of five laps of a 6 km course. The length of the lap may be changed to accommodate the length of the kilometre accumulation test track or test road. The SRC-LeCV shall include four different vehicle speed profiles. 1.3. The manufacturer may request to be allowed alternatively to perform the next higher numbered test cycle, with the agreement of the approval authority, if it considers that this better represents the real-world use of the vehicle. 2. SRC-LeCV test requirements 2.1. If the SRC-LeCV is performed on a kilometre accumulation chassis dynamometer: 2.1.1. the chassis dynamometer shall be equipped with systems equivalent to those used in the type I emission laboratory test set out in Annex II to Regulation (EU) No 168/2013, simulating the same inertia and resistance to progress. Emission analysis equipment shall not be required for mileage accumulation. The same inertia and flywheel settings and calibration procedures shall be used for the chassis dynamometer used to accumulate mileage with the test vehicles set out in Annex II to Regulation (EU) No 168/2013; 2.1.2. the test vehicles may be moved to a different chassis dynamometer in order to conduct type I emission verification tests. This dynamometer shall enable the SRC-LeCV to be carried out; 2.1.3. the chassis dynamometer shall be configured to give an indication after each quarter of the 6 km course has been passed that the test driver or robot driver shall proceed with the next set of actions; 2.1.4. a timer displaying seconds shall be made available for execution of the idling periods; 2.1.5. the distance travelled shall be calculated from the number of rotations of the roller and the roller circumference. 2.2. If the SRC-LeCV is not performed on a kilometre accumulation chassis dynamometer: 2.2.1. the test track or test road shall be selected at the discretion of the manufacturer to the satisfaction of the approval authority; 2.2.2. the track or road selected shall be shaped so as not to significantly hinder the proper execution of the test instructions; 2.2.3. the route used shall form a loop to allow continuous execution; 2.2.4. track lengths which are multiples, half or quarter of this length shall be permitted. The length of the lap may be changed to accommodate the length of the mileage accumulation track or road; 2.2.5. four points shall be marked, or landmarks identified, on the track or road which equate to quarter intervals of the lap; 2.2.6. the distance accumulated shall be calculated from the number of cycles required to complete the test distance. This calculation shall take into account the length of the road or track and chosen lap length. Alternatively, an electronic means of accurately measuring the actual distance travelled may be used. The odometer of the vehicle shall not be used. 2.2.7. Examples of test track configurations: Figure Ap1-1 Simplified graphic of possible test track configurations 2.3. The total distance travelled shall be the applicable durability mileage set out in Part A of Annex VII to Regulation (EU) No 168/2013, plus one complete SRC-LeCV sub-cycle (30 km). 2.4. No stopping is permitted mid-cycle. Any stops for type I emission tests, maintenance, soak periods, refuelling, etc. shall be performed at the end of one complete SRC-LeCV sub-cycle, i.e. the culmination of step 47 in Table Ap1-4. If the vehicle travels to the testing area under its own power, only moderate acceleration and deceleration shall be used and the vehicle shall not be operated at full throttle. 2.5. The four cycles shall be selected on the basis of the maximum design vehicle speed of the L-category vehicle and the engine capacity or, in the case of pure electric or hybrid propulsions, the maximum design speed of the vehicle and the net power. 2.6. For the purpose of accumulating mileage in the SRC-LeCV, the L-vehicle categories shall be grouped as follows: Table Ap1-1 L-vehicle category groups for the SRC-LeCV Cycle WMTC Class Vehicle maximum design speed (km/h) Vehicle engine capacity (PI) Net power (kW) 1 1 vmax  ¤ 50 km/h Vd  ¤ 50 cm3  ¤ 6 kW 2 50 km/h < vmax < 100 km/h 50 cm3 < Vd < 150 cm3 < 14 kW 3 2 100 km/h  ¤ vmax < 130 km/h Vd  ¥ 150 cm3  ¥ 14 kW 4 3 130 km/h  ¤ vmax   where: Vd= engine displacement volume in cm3 vmax= maximum design vehicle speed in km/h 2.7. SRC-LeCV general driving instructions 2.7.1. Idle instructions 2.7.1.1. If not already stopped, the vehicle shall decelerate to a full stop and the gear shifted to neutral. The throttle shall be fully released and ignition shall remain on. If a vehicle is equipped with a stop-start system or, in the case of a hybrid electric vehicle, the combustion engine switches off when the vehicle is stationary; it shall be ensured that the combustion engine continues to idle. 2.7.1.2. The vehicle shall not be prepared for the following action in the test cycle until the full required idle duration has passed. 2.7.2. Acceleration instructions: 2.7.2.1. accelerate to the target vehicle speed using the following sub-action methodologies: 2.7.2.1.1. moderate: normal medium part-load acceleration, up to approximately half throttle. 2.7.2.1.2. hard: high part-load acceleration up to full throttle. 2.7.2.2. if moderate acceleration is no longer able to provide a noticeable increase in actual vehicle speed to reach a target vehicle speed, then hard acceleration shall be used and ultimately full throttle. 2.7.3. Deceleration instructions: 2.7.3.1. decelerate from either the previous action or from the maximum vehicle speed attained in the previous action, whichever is lower. 2.7.3.2. if the next action sets the target vehicle speed at 0 km/h, the vehicle shall be stopped before proceeding. 2.7.3.3. moderate deceleration: normal let-off of the throttle; brakes, gears and clutch may be used as required. 2.7.3.4. coast-through deceleration: full let-off of the throttle, clutch disengaged and in gear, no foot/hand control actuated, no brakes applied. If the target speed is 0 km/h (idle) and if the actual vehicle speed is  ¤ 5 km/h, the clutch may be disengaged, the gear shifted to neutral and the brakes used in order to prevent engine stall and to entirely stop the vehicle. An upshift is not allowed during a coast-through deceleration. The rider may downshift to increase the braking effect of the engine. During gear changes, extra care shall be afforded to ensure that the gear change is performed promptly, with minimum (i.e. < 2 seconds) coasting in neutral gear, clutch and partial clutch use. The vehicle manufacturer may request to extend this time with the agreement of the approval authority if absolutely necessary. 2.7.3.5. coast-down deceleration: deceleration shall be initiated by de-clutching (i.e. separating the drive from the wheels) without the use of brakes until the target vehicle speed is reached. 2.7.4. Cruise instruction: 2.7.4.1. if the following action is cruise, the vehicle may be accelerated to attain the target vehicle speed. 2.7.4.2. the throttle shall continue to be operated as required to attain and remain at the target cruising vehicle speed. 2.7.5. A driving instruction shall be performed in its entirety. Additional idling time, acceleration to above, and deceleration to below, the target vehicle speed is permitted in order to ensure that actions are performed fully. 2.7.6. Gear changes should be carried out according to the guidance laid down in point 4.5.5. of Appendix 9 of Annex II. Alternatively, guidance provided by the manufacturer to the consumer may be used if approved by the approval authority. 2.7.7. Where the test vehicle cannot reach the target vehicle speeds set out in the applicable SRC-LeCV, it shall be operated at wide open throttle and using other available options to attain maximum design speed. 2.8. SRC-LeCV test steps The SRC-LeCV test shall consist of the following steps: 2.8.1. the maximum design speed of the vehicle and either the engine capacity or net power, as applicable, shall be obtained; 2.8.2. the required SRC-LeCV shall be selected from Table Ap1-1 and the required target vehicle speeds and detailed driving instructions from Table Ap1-3. 2.8.3. the column decelerate by shall indicate the delta vehicle speed to be subtracted either from the previously attained target vehicle speed or from the maximum design vehicle speed, whichever is lower. Example lap 1: vehicle No 1: L1e-B low-speed moped with maximum design vehicle speed of 25 km/h, subject to SRC-LeCV No 1 vehicle No 2: L1e-B high-speed moped with maximum design vehicle speed of 45 km/h, subject to SRC-LeCV No 1 Table Ap1-2 Example L1e-B low-speed moped and L1e-B high-speed moped, actual vs. target vehicle speeds Lap Sub-lap Action Time (s) To/at (Target vehicle speed in km/h) By (Delta vehicle speed in km/h) Vehicle No 1 (Actual vehicle speed in km/h) Vehicle No 2 (Actual vehicle speed in km/h) 1 1st 1/4 Stop & Idle 10 Accelerate 35 25 35 Cruise 35 25 35 2nd 1/4 Decelerate 15 10 20 Accelerate 35 25 35 Cruise 35 25 35 3rd 1/4 Decelerate 15 10 20 Accelerate 45 25 45 Cruise 45 25 45 4th 1/4 Decelerate 20 5 25 Accelerate 45 25 45 Cruise 45 25 45 2.8.4. A table of target vehicle speeds shall be prepared indicating the nominal target vehicle speeds set out in Tables Ap1-3 and Ap-4 and the attainable target vehicle speeds of the vehicle in a format preferred by the manufacturer to the satisfaction of the approval authority. 2.8.5. In accordance with point 2.2.5., quarter divisions of the lap length shall be marked or identified on the test track or road, or a system shall be used to indicate the distance being passed on the chassis dynamometer. 2.8.6. After each sub-lap is passed, the required list of actions of Tables Ap1-3 and Ap-4 shall be performed in order and in accordance with point 2.7 regarding the general driving instructions to or at the next target vehicle speed. 2.8.7. The maximum attained vehicle speed may deviate from the maximum design vehicle speed depending on the type of acceleration required and track conditions. Therefore, during the test the actual attained vehicle speeds shall be monitored to see if the target vehicle speeds are being met as required. Special attention shall be paid to peak vehicle speeds and cruise vehicle speeds close to the maximum design vehicle speed and the subsequent vehicle speed differences in the decelerations. 2.8.8. Where a significant deviation is consistently found when performing multiple sub-cycles, the target vehicle speeds shall be adjusted in the table in point 2.8.4. The adjustment needs to be made only when starting a sub-cycle and not in real time. 2.9. SRC-LeCV detailed test cycle description 2.9.1. Graphical overview of the SRC-LeCV Figure Ap1-2 SRC-LeCV, example distance accumulation characteristics for all four cycles 2.9.2. SRC-LeCV detailed cycle instructions Table Ap1-3 Actions and sub-actions for each cycle and sub-cycle, lap 1, 2 and 3 Cycle: 1 2 3 4 Lap Sub-lap Action Sub-action Time (s) To/at By To/at By To/at By To/at By 1 1st 1/4 (km/h) Stop & Idle 10 Accelerate Hard 35 50 55 90 Cruise 35 50 55 90 2nd 1/4 Decelerate Moderate 15 15 15 15 Accelerate Moderate 35 50 55 90 Cruise 35 50 55 90 3rd 1/4 Decelerate Moderate 15 15 15 15 Accelerate Moderate 45 60 75 100 Cruise 45 60 75 100 4th 1/4 Decelerate Moderate 20 10 15 20 Accelerate Moderate 45 60 75 100 Cruise 45 60 75 100 2 1st 1/2 Decelerate Coast-through 0 0 0 0 Stop & Idle 10 Accelerate Hard 50 100 100 130 Decelerate Coast-down 10 20 10 15 Optional acceleration Hard 40 80 90 115 Cruise 40 80 90 115 2nd 1/2 Decelerate Moderate 15 20 25 35 Accelerate Moderate 50 75 80 105 Cruise 50 75 80 105 3 1st 1/2 Decelerate Moderate 25 15 15 25 Accelerate Moderate 50 90 95 120 Cruise 50 90 95 120 2nd 1/2 Decelerate Moderate 25 10 30 40 Accelerate Moderate 45 70 90 115 Cruise 45 70 90 115 Table Ap1-4 Actions and sub-actions for each cycle and sub-cycle, lap 4 and 5 Cycle: 1 2 3 4 Lap Sub-lap Action Sub-action Time (s) To/at By To/at By To/at By To/at By 4 1st 1/2 (km/h) Decelerate Moderate 20 20 25 35 Accelerate Moderate 45 70 90 115 Decelerate Coast-down 20 15 15 15 Optional acceleration Moderate 35 55 75 100 Cruise 35 55 75 100 2nd 1/2 Decelerate Moderate 10 10 10 20 Accelerate Moderate 45 65 80 105 Cruise 45 65 80 105 5 1st 1/4 (km/h) Decelerate Coast-through 0 0 0 0 Stop & Idle 45 Accelerate Hard 30 55 70 90 Cruise 30 55 70 90 2nd 1/4 Decelerate Moderate 15 15 20 25 Accelerate Moderate 30 55 70 90 Cruise 30 55 70 90 3rd 1/4 Decelerate Moderate 20 25 20 25 Accelerate Moderate 20 45 65 80 Cruise 20 45 65 80 4th 1/4 Decelerate Moderate 10 15 15 15 Accelerate Moderate 20 45 65 80 Cruise 20 45 65 80 Decelerate Coast-through 0 0 0 0 2.9.3. Soak procedures in the SRC-LeCV The SRC-LeCV soak procedure shall consist of the following steps: 2.9.3.1. a full SRC-LeCV sub-cycle (approximately 30 km) shall be completed; 2.9.3.2. a test type I emission test may be performed if deemed necessary for statistical relevance; 2.9.3.3. any required maintenance shall be undertaken and the test vehicle may be refuelled; 2.9.3.4. the test vehicle shall be set to idle with the combustion engine running for a minimum of one hour with no user input; 2.9.3.5. the propulsion of the test vehicle shall be turned off; 2.9.3.6. the test vehicle shall be cooled down and soaked under ambient conditions for a minimum of six hours (or four hours with a fan and lubrication oil at ambient temperature); 2.9.3.7. the vehicle may be refuelled and mileage accumulation shall be resumed as required at lap 1, sub-lap 1 of the SRC-LeCV sub-cycle in Table Ap1-3. 2.9.3.8. the SRC-LeCV soak procedure shall not replace the regular soak time for type I emission tests laid down in Annex II. The SRC-LeCV soak procedure may be coordinated so as to be performed after each maintenance interval or after each emission laboratory test. 2.9.3.9 Test type V soak procedure for actual durability testing with full mileage accumulation 2.9.3.9.1. During the full mileage accumulation phase set out in point 3.1 of Annex VI, the test vehicles shall undergo a minimum number of soak procedures set out in Table Ap1-3. These procedures shall be evenly distributed over the accumulated mileage. 2.9.3.9.2. The number of soak procedures to be conducted during the full mileage accumulation phase shall be determined according to the following table: Table Ap1-3 Number of soak procedures depending on the SRC-LeCV in Table Ap1-1 SRC-LeCV, cycle No Minimum number of test type V soak procedures 1 & 2 3 3 4 4 6 2.9.3.10. Test type V soak procedure for actual durability testing with partial mileage accumulation During the partial mileage accumulation phase set out in point 3.2 of Annex VI, the test vehicles shall undergo four soak procedures as set out in point 3.1. These procedures shall be evenly distributed over the accumulated mileage. Appendix 2 The USA EPA Approved Mileage Accumulation durability cycle (AMA) 1. Introduction 1.1. The Approved Mileage Accumulation durability cycle (AMA) by the environmental protection agency (EPA) of the United States of America (USA) is a mileage accumulation cycle used to age test vehicles and their pollution-control devices in a way that is repeatable but significantly less representative for the EU fleet and traffic situation than the SRC-LeCV. The AMA test cycle is to be phased out but it may be used in a transitional period up to and including the date of last registration set out in point 1.5.2. of Annex IV to Regulation (EU) No 168/2013, pending the confirmation in the environmental effect study referred to in Article 23(4) of Regulation (EU) No 168/2013. The L-category test vehicles may run the test cycle on the road, on a test track or on a kilometre accumulation chassis dynamometer. 1.2. The AMA test cycle shall be completed by repeating the AMA sub-cycle in point 2 until the applicable durability mileage in Part A of Annex VII to Regulation (EU) No 168/2013 has been accumulated. 1.3. The AMA test cycle shall be composed of 11 sub-sub-cycles covering six kilometres each. 2. AMA test cycle requirements 2.1. For the purpose of accumulating mileage in the AMA test cycle, the L-category vehicles shall be grouped as follows: Table Ap2-1 Grouping of L-category vehicles for the purpose of the AMA mileage accumulation test L-category vehicle class Engine capacity (cm3) vmax (km/h) I < 150 Not applicable II  ¥ 150  ¤ 130 III  ¥ 150 >130 2.2. If the AMA test cycle is performed on a kilometre accumulation chassis dynamometer, the distance travelled shall be calculated from the number of rotations of the roller and the roller circumference. 2.3. One AMA test sub-cycle shall be performed as follows: 2.5.1. Figure Ap2-1 Driving schedule AMA test sub-sub-cycle 2.5.2. The AMA test cycle consisting of 11 sub-sub-cycles shall be driven at the following sub-sub-cycle vehicle speeds: Table Ap2-2 Maximum vehicle speed in one AMA sub-cycle Sub-sub-cycle No Class I vehicle (km/h) Class II vehicle (km/h) Class III vehicle Option I (km/h) Class III vehicle Option II (km/h) 1 65 65 65 65 2 45 45 65 45 3 65 65 55 65 4 65 65 45 65 5 55 55 55 55 6 45 45 55 45 7 55 55 70 55 8 70 70 55 70 9 55 55 46 55 10 70 90 90 90 11 70 90 110 110 2.5.3. Manufacturers may select one of two cycle vehicle speed options for class III L-category vehicles, completing the entire procedure on their selected option. 2.5.4. During the first nine AMA sub-sub-cycles, the test vehicle is stopped four times with the engine idling each time for 15 seconds. 2.5.5. The AMA sub-cycle shall consist of five decelerations in each sub-sub-cycle, dropping from cycle speed to 30 km/h. The test vehicle shall then gradually be accelerated again until the cycle speed shown in Table Ap2-2 is attained. 2.5.6. The 10th sub-sub-cycle shall be carried out at a steady speed according to the L-category vehicle class as referred in Table Ap2-1. 2.5.7. The 11th sub-sub-cycle shall begin with a maximum acceleration from stop point up to lap speed. At halfway, the brakes are applied normally until the test vehicle comes to a stop. This shall be followed by an idle period of 15 seconds and a second maximum acceleration. This completes one AMA sub-cycle. 2.5.8. The schedule shall then be restarted from the beginning of the AMA sub-cycle. 2.5.9. At the manufacturers request, and with the agreement of the approval authority, an L-category vehicle type may be placed in a higher class provided it is capable of complying with all aspects of the procedure for the higher class. 2.5.10. At the manufacturers request, and with the agreement of the approval authority, should the L-category vehicle be unable to attain the specified cycle speeds for that class, the L-category vehicle type shall be placed in a lower class. If the vehicle is unable to achieve the cycle speeds required for this lower class, it shall attain the highest possible speed during the test and full throttle shall be applied if necessary to attain that vehicle speed. ANNEX VII Test type VII requirements: CO2 emissions, fuel consumption, electric energy consumption and electric range Appendix Number Appendix title Page 1. Method of measuring carbon dioxide emissions and fuel consumption of vehicles powered by a combustion engine only 211 2. Method of measuring the electric energy consumption of a vehicle powered by an electric powertrain only 215 3. Method of measuring the carbon dioxide emissions, fuel consumption, electric energy consumption and driving range of vehicles powered by a hybrid electric powertrain 218 3.1. Electrical energy/power storage device State Of Charge (SOC) profile for an Externally chargeable Hybrid Electric Vehicle (OVC HEV) in a type VII test 234 3.2. Method for measuring the electricity balance of the battery of OVC and NOVC HEV 235 3.3. Method of measuring the electric range of vehicles powered by an electric powertrain only or by a hybrid electric powertrain and the OVC range of vehicles powered by a hybrid electric powertrain 236 1. Introduction 1.1. This Annex sets out requirements with regard to energy efficiency of L-category vehicles, in particular with respect to the measurements of CO2 emissions, fuel or energy consumption as well as the electric range of a vehicle. 1.2. The requirements laid down in this Annex apply to the following tests of L-category vehicles equipped with associated powertrain configurations: (a) the measurement of the emission of carbon dioxide (CO2) and fuel consumption, the measurement of electric energy consumption and the electric range of L-category vehicles powered by a combustion engine only or by a hybrid electric powertrain; (b) the measurement of electric energy consumption and electric range of L-category vehicles powered by an electric powertrain only. 2. Specification and tests 2.1. General The components liable to affect CO2 emissions and fuel consumption or the electric energy consumption shall be so designed, constructed and assembled as to enable the vehicle, in normal use, despite the vibrations to which it may be subjected, to comply with the provisions of this Annex. The test vehicles shall be properly maintained and used. 2.2. Description of tests for vehicles powered by a combustion engine only 2.2.1. The emissions of CO2 and fuel consumption shall be measured according to the test procedure described in Appendix 1. Vehicles which do not attain the acceleration and maximum speed values required in the test cycle shall be operated with the accelerator control fully depressed until they reach the required operating curve again. Deviations from the test cycle shall be recorded in the test report. The test vehicle shall be properly maintained and used. 2.2.2. For CO2 emissions, the test results shall be expressed in grams per kilometre (g/km) rounded to the nearest whole number. 2.2.3. Fuel consumption values shall be expressed in litres per 100 km in the case of petrol, LPG, ethanol (E85) and diesel or in kg and m3 per 100 km in the case of hydrogen, NG/biomethane and H2NG. The values shall be calculated according to point 1.4.3. of Annex II by the carbon balance method, using the measured emissions of CO2 and the other carbon-related emissions (CO and HC). The results shall be rounded to one decimal. 2.2.4. The appropriate reference fuels as set out in Appendix 2 to Annex II shall be used for testing. For LPG, NG/biomethane, H2NG, the reference fuel used shall be that chosen by the manufacturer for the measurement of the propulsion unit performance in accordance with Annex X. The fuel chosen shall be specified in the test report according to the template set out in Article 32(1) of Regulation (EU) No 168/2013. For the purpose of the calculation referred in point 2.2.3., the fuel consumption shall be expressed in appropriate units and the following fuel characteristics shall be used: (a) density: measured on the test fuel according to ISO 3675:1998 or an equivalent method. For petrol and diesel fuel, the density measured at 288,2 K (15 °C) and 101,3 kPa shall be used; for LPG, natural gas, H2NG and hydrogen, a reference density shall be used, as follows: 0,538 kg/litre for LPG; 0,654 kg/m3 for NG (1) / biogas; Equation 7-1: for H2NG (with A being the quantity of NG/biomethane in the H2NG mixture, expressed in percent by volume for H2NG); 0,084 kg/m3 for hydrogen (b) hydrogen-carbon ratio: fixed values will be used, as follows: C1:1,89O0,016 for E5 petrol; C1:1,86O0,005 for diesel; C1:2525 for LPG (liquefied petroleum gas); C1:4 for NG (natural gas) and biomethane; C1:2,74O0,385 for ethanol (E85). 2.3. Description of tests for vehicles powered by an electric powertrain only 2.3.1. The technical service in charge of the tests shall conduct the measurement of the electric energy consumption according to the method and test cycle described in Appendix 6 to Annex II. 2.3.2. The technical service in charge of the tests shall measure the electric range of the vehicle according to the method described in Appendix 3.3. 2.3.2.1. The electric range measured by this method shall be the only one referred to in promotional material. 2.3.2.2. Category L1e vehicles designed to pedal referred to in Article 2(94) shall be exempted from the electric range test. 2.3.3. Electric energy consumption shall be expressed in Watt hours per kilometre (Wh/km) and the range in kilometres, both rounded to the nearest whole number. 2.4. Description of tests for vehicles powered by a hybrid electric powertrain 2.4.1. The technical service in charge of the tests shall measure the CO2 emissions and the electric energy consumption according to the test procedure described in Appendix 3. 2.4.2. The test results for CO2 emissions shall be expressed in grams per kilometre (g/km) rounded to the nearest whole number. 2.4.3. The fuel consumption, expressed in litres per 100 km (in the case of petrol, LPG, ethanol (E85) and diesel) or in kg and m3 per 100 km (in the case of NG/biomethane, H2NG and hydrogen), shall be calculated according to point 1.4.3. of Annex II by the carbon balance method using the CO2 emissions measured and the other carbon-related emissions (CO and HC). The results shall be rounded to the first decimal place. 2.4.4. For the purpose of the calculation referred to in point 2.4.3., the prescriptions and reference values of point 2.2.4. shall apply. 2.4.5. If applicable, electric energy consumption shall be expressed in Watt hours per kilometre (Wh/km), rounded to the nearest whole number. 2.4.6. The technical service in charge of the tests shall measure the electric range of the vehicle according to the method described in Appendix 3.3. The result shall be expressed in kilometre, rounded to the nearest whole number. The electric range measured by this method shall be the only one referred to in promotional material and used for the calculations in Appendix 3. 2.5. Interpretation of test results 2.5.1. The CO2 value or the value of electric energy consumption adopted as the type-approval value shall be that declared by the manufacturer if this is not exceeded by more than 4 percent by the value measured by the technical service. The measured value may be lower without any limitations. In the case of vehicles powered by a combustion engine only which are equipped with periodically regenerating systems as defined in Article 2(16), the results are multiplied by the factor Ki obtained from Appendix 13 to Annex II before being compared with the declared value. 2.5.2. If the measured value of CO2 emissions or electric energy consumption exceeds the manufacturers declared CO2 emissions or electric energy consumption value by more than 4 percent, another test shall be run on the same vehicle. Where the average of the two test results does not exceed the manufacturers declared value by more than 4 percent, the value declared by the manufacturer shall be taken as the type-approval value. 2.5.3. If, in the event of another test being run, the average still exceeds the declared value by more than 4 percent, a final test shall be run on the same vehicle. The average of the three test results shall be taken as the type-approval value. 3. Modification and extension of approval of the approved type 3.1. For all approved types, the approval authority that approved the type shall be notified of any modification of it. The approval authority may then either: 3.1.1. consider that the modifications made are unlikely to have an appreciable adverse effect on the CO2 emissions and fuel or electric energy consumption values and that the original environmental performance approval will be valid for the modified vehicle type with regard to the environmental performance, or 3.1.2. require a further test report from the technical service responsible for conducting the tests in accordance with point 4. 3.2. Confirmation or extension of approval, specifying the alterations, shall be communicated by the procedure referred to in Article 35 of Regulation (EU) No 168/2013. 3.3. The approval authority that grants the extension of the approval shall assign a serial number for such an extension according to the procedure set out in Article 35 of Regulation (EU) No 168/2013. 4. Conditions of extension of vehicle environmental performance type-approval 4.1. Vehicles powered by an internal combustion engine only, except those equipped with a periodically regenerating emission-control system A type-approval may be extended to vehicles produced by the same manufacturer that are of the same type or of a type that differs with regard to the following characteristics in Appendix 1, provided the CO2 emissions measured by the technical service do not exceed the type-approved value by more than 4 percent: 4.1.1. reference mass; 4.1.2. maximum authorised mass.; 4.1.3. type of bodywork; 4.1.4. overall gear ratios; 4.1.5. engine equipment and accessories; 4.1.6. engine revolutions per kilometre in highest gear with an accuracy of +/  5 %. 4.2. Vehicles powered by an internal combustion engine only and equipped with a periodically regenerating emission-control system. The type-approval may be extended to vehicles produced by the same manufacturer that are of the same type or of a type that differs with regard to the characteristics in Appendix 1, as referred to in points 4.1.1. to 4.1.6., without exceeding the propulsion family characteristics of Annex XI, provided the CO2 emissions measured by the technical service do not exceed the type-approved value by more than 4 percent, where the same Ki factor is applicable. The type-approval may also be extended to vehicles of the same type, but with a different Ki factor, provided the corrected CO2 value measured by the technical service does not exceed the type-approved value by more than 4 percent. 4.3. Vehicles powered by an electric powertrain only Extensions may be granted after agreement with the approval authority. 4.4. Vehicles powered by a hybrid electric powertrain The type-approval may be extended to vehicles of the same type or of a type that differs with regard to the following characteristics in Appendix 3 provided the CO2 emissions and the electric energy consumption measured by the technical service do not exceed the type-approved value by more than 4 percent: 4.4.1. reference mass; 4.4.2. maximum authorised mass; 4.4.3. type of bodywork; 4.4.4. type and number of propulsion batteries. Where multiple batteries are fitted, e.g. to extend the range extrapolation of the measurement, the base configuration, taking into account the capacities and the way in which the batteries are connected (in parallel, not in series), shall be deemed sufficient. 4.5. Where any other characteristic is changed, extensions may be granted after agreement with the approval authority. 5. Special provisions Vehicles produced in the future with new energy-efficient technologies may be subject to complementary test programmes, to be specified at a later stage. Such testing will enable manufacturers to demonstrate the advantages of the technologies. (1) Mean value of G20 and G25 reference fuels at 288,2 K (15 °C). Appendix 1 Method of measuring carbon dioxide emissions and fuel consumption of vehicles powered by a combustion engine only 1. Specification of the test 1.1. The carbon dioxide (CO2) emissions and fuel consumption of vehicles powered by a combustion engine only shall be determined according to the procedure for the type I test in Annex II in force at the time of the approval of the vehicle. 1.2. In addition to the CO2 emission and fuel consumption results for the entire type I test, CO2 emissions and fuel consumption shall also be determined separately for parts 1, 2 and 3, if applicable, by using the applicable type I test procedure in force at the time of the approval of the vehicle in accordance with point 1.1.1. of Annex IV to Regulation (EU) No 168/2013. 1.3. In addition to the conditions in Annex II in force at the time of the approval of the vehicle, the following conditions shall apply: 1.3.1. Only the equipment necessary for the operation of the vehicle during the test shall be in use. If there is a manually controlled device for the engine intake air temperature, it shall be in the position prescribed by the manufacturer for the ambient temperature at which the test is performed. In general, the auxiliary devices required for the normal operation of the vehicle shall be in use. 1.3.2. If the radiator fan is temperature-controlled, it shall be in normal operating condition. The passenger compartment heating system, if present, shall be switched off, as shall any air-conditioning system, but the compressor for such systems shall be functioning normally. 1.3.3. If a super-charger is fitted, it shall be in normal operating condition for the test conditions. 1.3.4. All lubricants shall be those recommended by the manufacturer of the vehicle and shall be specified in the test report. 1.3.5. The widest tyre shall be chosen, except where there are more than three tyre sizes, in which case the second widest shall be chosen. The pressures shall be indicated in the test report. 1.4. Calculation of CO2 and fuel consumption values 1.4.1. The mass emission of CO2, expressed in g/km, shall be calculated from the measurements taken in accordance with the provisions of point 6 of Annex II. 1.4.1.1. For this calculation, the density of CO2 shall be assumed to be QCO2 = 1,964 g/litre. 1.4.2. The fuel consumption values shall be calculated from the hydrocarbon, carbon monoxide and carbon dioxide emission measurements taken in accordance with the provisions of point 6 of Annex II in force at the time of the approval of the vehicle. 1.4.3. Fuel consumption (FC), expressed in litres per 100 km (in the case of petrol, LPG, ethanol (E85) and diesel) or in kg per 100 km (in the case of an alternative fuel vehicle propelled with NG/biomethane, H2NG or hydrogen) is calculated using the following formulae: 1.4.3.1. for vehicles with a positive ignition engine fuelled with petrol (E5): Equation Ap1-1: ; 1.4.3.2. for vehicles with a positive ignition engine fuelled with LPG: Equation Ap1-2: . If the composition of the fuel used for the test differs from that assumed for the calculation of normalised consumption, a correction factor (cf) may be applied at the manufacturers request, as follows: Equation Ap1-3: . The correction factor is determined as follows: Equation Ap1-4: ; where: nactual= the actual H/C ratio of the fuel used; 1.4.3.3. for vehicles with a positive ignition engine fuelled with NG/biomethane: Equation Ap1-5: in m3; 1.4.3.4. for vehicles with a positive ignition engine fuelled by H2NG: Equation Ap1-6: in m3; 1.4.3.5. for vehicles fuelled with gaseous hydrogen: Equation Ap1-7: For vehicles fuelled with gaseous or liquid hydrogen, the manufacturer may alternatively, with the prior agreement of the approval authority, choose either the formula: Equation Ap1-8: or a method in accordance with standard protocols such as SAE J2572. 1.4.3.6. for vehicles with a compression ignition engine fuelled with diesel (B5): Equation Ap1-9: ; 1.4.3.7. for vehicles with a positive ignition engine fuelled with ethanol (E85): Equation Ap1-10: . 1.4.4. In these formulae: FC = the fuel consumption in litres per 100 km in the case of petrol, ethanol, LPG, diesel or biodiesel, in m3 per 100 km in the case of natural gas and H2NG or in kg per 100 km in the case of hydrogen. HC = the measured emission of hydrocarbons in mg/km CO = the measured emission of carbon monoxide in mg/km CO2 = the measured emission of carbon dioxide in g/km H2O = the measured emission of water (H2O) in g/km H2 = the measured emission of hydrogen (H2) in g/km A = the quantity of NG/biomethane in the H2NG mixture, expressed in percent by volume D = the density of the test fuel. In the case of gaseous fuels, D is the density at 15 °C and at 101,3 kPa ambient pressure: d = theoretical distance covered by a vehicle tested under the type I test in km p1 = pressure in gaseous fuel tank before the operating cycle in Pa p2 = pressure in gaseous fuel tank after the operating cycle in Pa T1 = temperature in gaseous fuel tank before the operating cycle in K T2 = temperature in gaseous fuel tank after the operating cycle in K Z1 = compressibility factor of the gaseous fuel at p1 and T1 Z2 = compressibility factor of the gaseous fuel at p2 and T2 V = inner volume of the gaseous fuel tank in m3 The compressibility factor shall be obtained from the following table: Table Ap1-1 Compressibility factor Zx of the gaseous fuel T(k) \ p(bar) 5 100 200 300 400 500 600 700 800 900 33 0,8589 10,508 18,854 26,477 33,652 40,509 47,119 53,519 59,730 65,759 53 0,9651 0,9221 14,158 18,906 23,384 27,646 31,739 35,697 39,541 43,287 73 0,9888 0,9911 12,779 16,038 19,225 22,292 25,247 28,104 30,877 33,577 93 0,9970 10,422 12,334 14,696 17,107 19,472 21,771 24,003 26,172 28,286 113 10,004 10,659 12,131 13,951 15,860 17,764 19,633 21,458 23,239 24,978 133 10,019 10,757 11,990 13,471 15,039 16,623 18,190 19,730 21,238 22,714 153 10,026 10,788 11,868 13,123 14,453 15,804 17,150 18,479 19,785 21,067 173 10,029 10,785 11,757 12,851 14,006 15,183 16,361 17,528 18,679 19,811 193 10,030 10,765 11,653 12,628 13,651 14,693 15,739 16,779 17,807 18,820 213 10,028 10,705 11,468 12,276 13,111 13,962 14,817 15,669 16,515 17,352 233 10,035 10,712 11,475 12,282 13,118 13,968 14,823 15,675 16,521 17,358 248 10,034 10,687 11,413 12,173 12,956 13,752 14,552 15,350 16,143 16,929 263 10,033 10,663 11,355 12,073 12,811 13,559 14,311 15,062 15,808 16,548 278 10,032 10,640 11,300 11,982 12,679 13,385 14,094 14,803 15,508 16,207 293 10,031 10,617 11,249 11,897 12,558 13,227 13,899 14,570 15,237 15,900 308 10,030 10,595 11,201 11,819 12,448 13,083 13,721 14,358 14,992 15,623 323 10,029 10,574 11,156 11,747 12,347 12,952 13,559 14,165 14,769 15,370 338 10,028 10,554 11,113 11,680 12,253 12,830 13,410 13,988 14,565 15,138 353 10,027 10,535 11,073 11,617 12,166 12,718 13,272 13,826 14,377 14,926 Appendix 2 Method of measuring the electric energy consumption of a vehicle powered by an electric powertrain only 1. Test sequence 1.1. Electric energy consumption of pure electric vehicles shall be determined according to the procedure for the type I test in Annex II in force at the time of the approval of the vehicle. For this purpose, a pure vehicle shall be classified according to its maximum attainable design vehicle speed. If the vehicle has several driving modes which may be selected by the driver, the operator shall select that which best matches the target curve. 2. Test method 2.1. Principle The following test method shall be used for measuring of the electric energy consumption, expressed in Wh/km: Table Ap2-1 Parameters, units and accuracy of measurement Parameter Units Accuracy Resolution Time s 0,1 s 0,1 s Distance m ± 0,1 percent 1 m Temperature K ± 1 K 1 K Speed km/h ± 1 percent 0,2 km/h Mass kg ± 0,5 percent 1 kg Energy Wh ± 0,2 percent Class 0,2 s according to IEC (1) 687 2.3. Test vehicle 2.3.1. Condition of the vehicle 2.3.1.1. The vehicle tyres shall be inflated to the pressure specified by the vehicle manufacturer when the tyres are at ambient temperature. 2.3.1.2. The viscosity of the oils for the mechanical moving parts shall conform to the vehicle manufacturers specification. 2.3.1.3. The lighting, signalling and auxiliary devices shall be off, except those required for the testing and usual day-time operation of the vehicle. 2.3.1.4. All energy storage systems for other than traction purposes (electric, hydraulic, pneumatic, etc.) shall be charged to their maximum level as specified by the manufacturer. 2.3.1.5. If the batteries are operated above the ambient temperature, the operator shall follow the procedure recommended by the vehicle manufacturer in order to keep the battery temperature in the normal operating range. The manufacturer shall be in a position to attest that the thermal management system of the battery is neither disabled nor reduced. 2.3.1.6. The vehicle shall have travelled at least 300 km in the seven days before the test with the batteries installed for the test. 2.3.2. Classification of the pure electric test vehicle in the type I test cycle. In order to measure its electric consumption in the type I test cycle, the test vehicle shall be classified according to the achievable maximum design vehicle speed thresholds only, set-out in point 4.3. of Annex II. 2.4. Operation mode All the tests are conducted at a temperature of between 293,2 K and 303,2 K (20 °C and 30 °C). The test method includes the four following steps: (a) initial charge of the battery; (b) two runs of the applicable type I test cycle; (c) charging the battery; (d) calculation of the electric energy consumption. If the vehicle moves between the steps, it shall be pushed to the next test area (without regenerative recharging). 2.4.1. Initial charge of the battery Charging the battery consists of the following procedures: 2.4.1.1. Discharge of the battery The battery is discharged while the vehicle is driven (on the test track, on a chassis dynamometer, etc.) at a steady speed of 70 percent ± 5 percent of the maximum design vehicle speed, as determined according to the test procedure in Appendix 1 to Annex X. Discharging shall stop: (a) when the vehicle is unable to run at 65 percent of the maximum thirty minutes speed, or (b) when the standard on-board instrumentation indicates that the vehicle should be stopped, or (c) after 100 km. By means of derogation if the manufacturer can prove to the technical service to the satisfaction of the approval authority that the vehicle is physically not capable of achieving the thirty minutes speed the maximum fifteen minute speed may be used instead. 2.4.1.2. Application of a normal overnight charge The battery shall be charged according to the following procedure: 2.4.1.2.1. Normal overnight charge procedure The charge shall be carried out: (a) with the on-board charger if fitted; (b) with an external charger recommended by the manufacturer, using the charging pattern prescribed for normal charging; (c) in an ambient temperature of between 293,2 K and 303,2 K (20 °C and 30 °C). This procedure excludes all types of special charges that could be automatically or manually initiated, e.g. equalisation or servicing charges. The vehicle manufacturer shall declare that no special charge procedure has occurred during the test. 2.4.1.2.2. End-of-charge criteria The end-of-charge criteria shall correspond to a charging time of 12 hours except where the standard instrumentation indicates clearly that the battery is not yet fully charged, in which case: Equation Ap2-1: 2.4.1.2.3. Fully charged battery Propulsion batteries shall be deemed as fully charged when they have been charged according to the overnight charge procedure until the end-of-charge criteria are fulfilled. 2.4.2. Application of the type I test cycle and measurement of the distance The end of charging time t0 (plug off) shall be reported. The chassis dynamometer shall be set according to the method in point 4.5.6. of Annex II. Starting within four hours of t0, the applicable type I test shall be run twice on a chassis dynamometer, following which the distance covered in km (Dtest) is recorded. If the manufacturer can demonstrate to the approval authority that twice the type I test distance can physically not be attained by the vehicle, the test cycle shall be conducted once and subsequently followed by a partial second test run. The second test run may stop if the minimum state of charge of the propulsion battery is reached as referred to in Appendix 3.1. 2.4.3. Charge of the battery The test vehicle shall be connected to the mains within 30 minutes of the second run of the applicable type I test cycle. The vehicle shall be charged according to the normal overnight charge procedure in point 2.4.1.2. The energy measurement equipment, placed between the mains socket and the vehicle charger, measures the energy charge E delivered from the mains and its duration. Charging shall stop 24 hours after the end of the previous charging time (t0). Note: In the event of a mains power cut, the 24 hour period may be extended in line with the duration of the cut. The validity of the charge shall be discussed between the technical services of the approval laboratory and the vehicle manufacturer to the satisfaction of the approval authority. 2.4.4. Electric energy consumption calculation Energy E in Wh and charging time measurements are to be recorded in the test report. The electric energy consumption c shall be determined using the formula: Equation Ap2-2: (expressed in Wh/km and rounded to the nearest whole number) where Dtest is the distance covered during the test (in km). (1) International Electrotechnical Commission. Appendix 3 Method of measuring the carbon dioxide emissions, fuel consumption, electric energy consumption and driving range of vehicles powered by a hybrid electric powertrain 1. Introduction 1.1. This Appendix lays down specific provisions on the type-approval of hybrid electric L-category vehicles (HEV) as regards measuring carbon dioxide emissions, fuel consumption, electric energy consumption and driving range. 1.2. As a general principle for type VII tests, HEVs shall be tested according to the specified type I test cycles and requirements and in particular Appendix 6 to Annex II, except where modified by this Appendix. 1.3. OVC (externally chargeable) HEVs shall be tested under Conditions A and B. The test results under Conditions A and B and the weighted average referred to in point 3 shall be given in the test report. 1.4. Driving cycles and gear-shift points 1.4.1. The driving cycle in Annex VI to Regulation (EU) No 168/2013 and Appendix 6 to Annex II to this Regulation applicable at the time of approval of the vehicle shall be used, including the gear-shifting points in point 4.5.5. of Annex II. 1.4.4. For vehicle conditioning, a combination of the driving cycles in Appendix 6 to Annex II applicable at the time of approval of the vehicle shall be used as laid down in this Appendix. 2. Categories of hybrid electric vehicles (HEV) Table Ap3-1 Vehicle charging Off-Vehicle Charging (1) (OVC) Not-off-vehicle Charging (2) (NOVC) Operating mode switch Without With Without With 3. OVC (externally chargeable) HEV without an operating mode switch 3.1. Two type I tests shall be performed under the following conditions: (a) condition A: the test shall be carried out with a fully charged electrical energy/power storage device; (b) condition B: the test shall be carried out with an electrical energy/power storage device in minimum state of charge (maximum discharge of capacity). The profile of the state of charge (SOC) of the electrical energy/power storage device at different stages of the test is set out in Appendix 3.1. 3.2. Condition A 3.2.1. The procedure shall start with the discharge of the electrical energy/power storage device in accordance with point 3.2.1.1.: 3.2.1.1. Discharge of the electrical energy/power storage device The electrical energy/power storage device of the vehicle is discharged while driving (on the test track, on a chassis dynamometer, etc.) in any of the following conditions:  at a steady speed of 50 km/h until the fuel-consuming engine starts up,  if a vehicle cannot reach a steady speed of 50 km/h without the fuel-consuming engine starting up, the speed shall be reduced until it can run at a lower steady speed at which the fuel-consuming engine does not start up for a defined time or distance (to be determined by the technical service and the manufacturer to the satisfaction of the approval authority),  in accordance with the manufacturers recommendation. The fuel-consuming engine shall be stopped within ten seconds of being automatically started. 3.2.2. Conditioning of the vehicle 3.2.2.1. The test vehicle shall be preconditioned by conducting the applicable type I test cycle in combination with the applicable gear-shifting in point 4.5.5. of Annex II. 3.2.2.2. After this preconditioning and before testing, the vehicle shall be kept in a room in which the temperature remains relatively constant between 293,2 and 303,2 K (20 °C and 30 °C). This conditioning shall be carried out for at least six hours and continue until the temperatures of the engine oil and coolant, if any, are within ± 2 K of the temperature of the room, and the electrical energy/power storage device is fully charged as a result of the charging in point 3.2.2.4. 3.2.2.3. During soak, the electrical energy/power storage device shall be charged in accordance with the normal overnight charging procedure described in point 3.2.2.4. 3.2.2.4. Application of a normal overnight charge The electrical energy/power storage device shall be charged according to the following procedure: 3.2.2.4.1. Normal overnight charge procedure The charging shall be carried out as follows: (a) with the on-board charger, if fitted or (b) with an external charger recommended by the manufacturer using the charging pattern prescribed for normal charging; and (c) in an ambient temperature of between 20 °C and 30 °C. This procedure shall exclude all types of special charge that could be automatically or manually initiated, e.g. equalisation or servicing charges. The manufacturer shall declare that no special charge procedure has occurred during the test. 3.2.2.4.2. End-of-charge criteria The end-of-charge criteria shall correspond to a charging time of twelve hours, except where the standard instrumentation indicates clearly that the electrical energy/power storage device is not yet fully charged, in which case: Equation Ap3-1: 3.2.3. Test procedure 3.2.3.1. The vehicle shall be started up by the means provided for normal use by the driver. The first cycle starts on the initiation of the vehicle start-up procedure. 3.2.3.2. The test procedures defined in either point 3.2.3.2.1. or 3.2.3.2.2. may be used. 3.2.3.2.1. Sampling shall begin (BS) before or at the initiation of the vehicle start-up procedure and end on conclusion of the final idling period in the applicable type I driving cycle (end of sampling (ES)). 3.2.3.2.2. Sampling shall begin (BS) before or at the initiation of the vehicle start-up procedure and continue over a number of repeat test cycles. It shall end on conclusion of the applicable type I driving cycle during which the battery reached the minimum state of charge in accordance with the following procedure (end of sampling (ES)): 3.2.3.2.2.1. The electricity balance Q (Ah) is measured over each combined cycle, using the procedure in Appendix 3.2., and used to determine when the batterys minimum state of charge has been reached. 3.2.3.2.2.2. The batterys minimum state of charge is considered to have been reached in combined cycle N if the electricity balance Q measured during combined cycle N + 1 is not more than a 3 percent discharge, expressed as a percentage of the nominal capacity of the battery (in Ah) in its maximum state of charge, as declared by the manufacturer. At the manufacturers request, additional test cycles may be run and their results included in the calculations in points 3.2.3.5. and 3.4., provided that the electricity balance for each additional test cycle shows less discharge of the battery than over the previous cycle. 3.2.3.2.2.3. Between each pair of cycles, a hot soak period of up to ten minutes is allowed. The powertrain shall be switched off during this period. 3.2.3.3. The vehicle shall be driven according to the applicable type I driving cycle and gear-shifting prescriptions in Annex II. 3.2.3.4. The tailpipe emissions of the vehicle shall be analysed according to the provisions of Annex II in force at the time of approval of the vehicle. 3.2.3.5. The CO2 emission and fuel consumption results from the test cycle(s) for Condition A shall be recorded (respectively m1 (g) and c1 (l)). Parameters m1 and c1 shall be the sums of the results of the N combined cycles run. Equation Ap3-2: Equation Ap3-3: 3.2.4. Within the 30 minutes after the conclusion of the cycle, the electrical energy/power storage device shall be charged according to point 3.2.2.4. The energy measurement equipment, placed between the mains socket and the vehicle charger, measures the charge energy e1 (Wh) delivered from the mains. 3.2.5. The electric energy consumption for Condition A shall be e1 (Wh). 3.3. Condition B 3.3.1. Conditioning of the vehicle 3.3.1.1. The electrical energy/power storage device of the vehicle shall be discharged in accordance with point 3.2.1.1. At the manufacturers request, a conditioning in accordance with point 3.2.2.1. may be carried out before electrical energy/power storage discharge. 3.3.1.2. Before testing, the vehicle shall be kept in a room in which the temperature remains relatively constant between 293,2 K and 303,2 K (20 °C and 30 °C). This conditioning shall be carried out for at least six hours and continue until the temperatures of the engine oil and coolant, if any, are within ± 2 K of the temperature of the room. 3.3.2. Test procedure 3.3.2.1. The vehicle shall be started up by the means provided for normal use by the driver. The first cycle starts on the initiation of the vehicle start-up procedure. 3.3.2.2. Sampling shall begin (BS) before or at the initiation of the vehicle start-up procedure and end on conclusion of the final idling period in the applicable type I driving cycle (end of sampling (ES)). 3.3.2.3. The vehicle shall be driven using the applicable type I driving cycle and gear-shifting prescriptions set out in Appendix 6 to Annex II. 3.3.2.4. The tailpipe emissions of the vehicle shall be analysed according to the provisions of Annex II. 3.3.2.5. The test results for Condition B shall be recorded (m2 (g) and c2 (l) respectively). 3.3.3. Within 30 minutes of the end of the cycle, the electrical energy/power storage device shall be charged in accordance with point 3.2.2.4. The energy measurement equipment, placed between the mains socket and the vehicle charger, measures the energy charge e2 (Wh) delivered from the mains. 3.3.4. The electrical energy/power storage device of the vehicle shall be discharged in accordance with point 3.2.1.1. 3.3.5. Within 30 minutes of the discharge, the electrical energy/power storage device shall be charged in accordance with point 3.2.2.4. The energy measurement equipment, placed between the mains socket and the vehicle charger, measures the energy charge e3 (Wh) delivered from the mains. 3.3.6. The electric energy consumption e4 (Wh) for Condition B is: Equation Ap3-4: 3.4. Test results 3.4.1. The CO2 values shall be: Equation Ap3-5: and Equation Ap3-6: (mg/km) where: Dtest1 and Dtest2 = the actual distances driven in the tests performed under Conditions A (point 3.2.) and B (point 3.3.) respectively, and m1 and m2 = test results determined in points 3.2.3.5. and 3.3.2.5. respectively. 3.4.2.1. For testing in accordance with point 3.2.3.2.1: The weighted CO2 values shall be calculated as follows: Equation Ap3-7: where: M = mass emission of CO2 in grams per kilometre, M1 = mass emission of CO2 in grams per kilometre with a fully charged electrical energy/power storage device, M2 = mass emission of CO2 in grams per kilometre with an electrical energy/power storage device in minimum state of charge (maximum discharge of capacity), De = electric range of the vehicle determined according to the procedure described in Appendix 3.3., where the manufacturer shall provide the means for performing the measurement with the vehicle running in pure electric operating state, Dav = average distance between two battery recharges, Dav =:  4 km for an L-category vehicle with an engine capacity of < 150 cm3;  6 km for an L-category vehicle with an engine capacity of  ¥ 150 cm3 and vmax < 130 km/h;  10 km for an L-category vehicle with an engine capacity of  ¥ 150 cm3 and vmax  ¥ 130 km/h. 3.4.2.2. For testing in accordance with point 3.2.3.2.2.: Equation Ap3-8: where: M = mass emission of CO2 in grams per kilometre, M1 = mass emission of CO2 in grams per kilometre with a fully charged electrical energy/power storage device, M2 = mass emission of CO2 in grams per kilometre with an electrical energy/power storage device in minimum state of charge (maximum discharge of capacity), Dovc = OVC range according to the procedure described in Appendix 3.3., Dav = average distance between two battery recharges, Dav =:  4 km for an L-category vehicle with an engine capacity of < 150 cm3;  6 km for an L-category vehicle with an engine capacity of  ¥ 150 cm3 and vmax < 130 km/h;  10 km for an L-category vehicle with an engine capacity of  ¥ 150 cm3 and vmax  ¥ 130 km/h. 3.4.3. The fuel consumption values shall be: Equation Ap3-9: Equation Ap3-10: (l/100 km) for liquid fuels and (kg/100) km for gaseous fuel where: Dtest1 and Dtest2 = the actual distances driven in the tests performed under Conditions A (point 3.2.) and B (point 3.3.) respectively, and c1 and c2 = test results determined in points 3.2.3.8. and 3.3.2.5. respectively. 3.4.4. The weighted fuel consumption values shall be calculated as follows: 3.4.4.1. For testing in accordance with point 3.2.3.2.1.: Equation Ap3-11: where: C = fuel consumption in l/100 km, C1 = fuel consumption in l/100 km with a fully charged electrical energy/power storage device, C2 = fuel consumption in l/100 km with an electrical energy/power storage device in minimum state of charge (maximum discharge of capacity), De = electric range of the vehicle determined according to the procedure described in Appendix 3.3., where the manufacturer shall provide the means for performing the measurement with the vehicle running in pure electric operating state, Dav = average distance between two battery recharges, Dav =:  4 km for an L-category vehicle with an engine capacity of < 150 cm3;  6 km for an L-category vehicle with an engine capacity of  ¥ 150 cm3 and vmax < 130 km/h;  10 km for an L-category vehicle with an engine capacity of  ¥ 150 cm3 and vmax  ¥ 130 km/h. 3.4.4.2. For testing in accordance with point 3.2.3.2.2.: Equation Ap3-12: where: C = fuel consumption in l/100 km, C1 = fuel consumption in l/100 km with a fully charged electrical energy/power storage device, C2 = fuel consumption in l/100 km with an electrical energy/power storage device in minimum state of charge (maximum discharge of capacity), Dovc = OVC range according to the procedure described in Appendix 3.3. Dav = average distance between two battery recharges, Dav =:  4 km for an L-category vehicle with an engine capacity of < 150 cm3;  6 km for an L-category vehicle with an engine capacity of  ¥ 150 cm3 and vmax < 130 km/h;  10 km for an L-category vehicle with an engine capacity of  ¥ 150 cm3 and vmax  ¥ 130 km/h. 3.4.5. The electric energy consumption values shall be: Equation Ap3-13: and Equation Ap3-14: (Wh/km) with Dtest1 and Dtest2 the actual distances driven in the tests performed under Conditions A (point 3.2.) and B (point 3.3.) respectively, and e1 and e4 determined in points 3.2.5. and 3.3.6. respectively. 3.4.6. The weighted electric energy consumption values shall be calculated as follows: 3.4.6.1. For testing in accordance with point 3.2.3.2.1.: Equation Ap3-15: where: E = electric consumption Wh/km, E1 = electric consumption Wh/km with a fully charged electrical energy/power storage device, E4 = electric consumption Wh/km with an electrical energy/power storage device in minimum state of charge (maximum discharge of capacity), De = electric range of the vehicle determined according to the procedure described in Appendix 3.3., where the manufacturer shall provide the means for performing the measurement with the vehicle running in pure electric operating state, Dav = average distance between two battery recharges, Dav =:  4 km for an L-category vehicle with an engine capacity of < 150 cm3;  6 km for an L-category vehicle with an engine capacity of  ¥ 150 cm3 and vmax < 130 km/h;  10 km for an L-category vehicle with an engine capacity of  ¥ 150 cm3 and vmax  ¥ 130 km/h. 3.4.6.2. For testing in accordance with point 3.2.3.2.2.: Equation Ap3-16: where: E = electric consumption Wh/km, E1 = electric consumption Wh/km with a fully charged electrical energy/power storage device, E4 = electric consumption Wh/km with an electrical energy/power storage device in minimum state of charge (maximum discharge of capacity), Dovc = OVC range according to the procedure described in Appendix 3.3. Dav = average distance between two battery recharges, Dav =:  4 km for an L-category vehicle with an engine capacity of < 150 cm3;  6 km for an L-category vehicle with an engine capacity of  ¥ 150 cm3 and vmax < 130 km/h;  10 km for an L-category vehicle with an engine capacity of  ¥ 150 cm3 and vmax  ¥ 130 km/h. 4. Externally chargeable (OVC HEV) with an operating mode switch 4.1. Two tests shall be performed under the following conditions: 4.1.1. Condition A: test carried out with a fully charged electrical energy/power storage device. 4.1.2. Condition B: test carried out with an electrical energy/power storage device in minimum state of charge (maximum discharge of capacity). 4.1.3. The operating mode switch shall be positioned in accordance with Table Ap11-2, point 3.2.1.3. of Appendix 11 of Annex II. 4.2. Condition A 4.2.1. If the electric range of the vehicle, as measured in accordance with Appendix 3.3., is higher than one complete cycle, the type I test for electric energy measurement may be carried out in pure electric mode at the request of the manufacturer after agreement of the technical service and to the satisfaction of the approval authority. In this case, the values of M1 and C1 in point 4.4. shall be taken as equal to 0. 4.2.2. The procedure shall start with the discharge of the electrical energy/power storage device of the vehicle as described in point 4.2.2.1. 4.2.2.1. The electrical energy/power storage device of the vehicle is discharged while driving with the switch in pure electric position (on the test track, on a chassis dynamometer, etc.) at a steady speed of 70 percent ± 5 percent of the maximum design vehicle speed in pure electric mode, determined in accordance with the test procedure to measure the maximum design vehicle speed set out in Appendix 1 to Annex X. Discharge shall stop in any of the following conditions:  when the vehicle is unable to run at 65 percent of the maximum thirty minutes speed,  when the standard on-board instrumentation indicates that the vehicle should be stopped,  after 100 km. If the vehicle is not equipped with a pure electric mode, the electrical energy/power storage device shall be discharged by driving the vehicle (on the test track, on a chassis dynamometer, etc.) at any of the following conditions:  at a steady speed of 50 km/h until the fuel-consuming engine starts up,  if a vehicle cannot reach a steady speed of 50 km/h without the fuel-consuming engine starting up, the speed shall be reduced until it can run at a lower steady speed at which the fuel-consuming engine does not start up for a defined time or distance (to be determined by the technical service and the manufacturer to the satisfaction of the approval authority),  in accordance with the manufacturers recommendation. The fuel-consuming engine shall be stopped within ten seconds of being automatically started. By means of derogation if the manufacturer can prove to the technical service to the satisfaction of the approval authority that the vehicle is physically not capable of achieving the thirty minutes speed the maximum fifteen minute speed may be used instead. 4.2.3. Conditioning of the vehicle 4.2.3.1. The test vehicle shall be preconditioned by conducting the applicable type I test cycle in combination with the applicable gear-shifting prescriptions in point 4.5.5. of Annex II. 4.2.3.2. After this preconditioning and before testing, the vehicle shall be kept in a room in which the temperature remains relatively constant between 293,2 K and 303,2 K (20 °C and 30 °C). This conditioning shall be carried out for at least six hours and continue until the temperatures of the engine oil and coolant, if any, are within ± 2 K of the temperature of the room, and the electrical energy/power storage device is fully charged as a result of the charging prescribed in point 4.2.3.3. 4.2.3.3. During soak, the electrical energy/power storage device shall be charged using the normal overnight charging procedure as defined in point 3.2.2.4. 4.2.4. Test procedure 4.2.4.1. The vehicle shall be started up by the means provided for normal use by the driver. The first cycle starts on the initiation of the vehicle start-up procedure. 4.2.4.2. The test procedures defined in either point 4.2.4.2.1. or 4.2.4.2.2. may be used. 4.2.4.2.1. Sampling shall begin (BS) before or at the initiation of the vehicle start-up procedure and end on conclusion of the final idling period in the applicable type I driving cycle (end of sampling (ES)). 4.2.4.2.2. Sampling shall begin (BS) before or at the initiation of the vehicle start-up procedure and continue over a number of repeat test cycles. It shall end on conclusion of the applicable type I driving cycle during which the battery reached the minimum state of charge in accordance with the following procedure (end of sampling (ES)): 4.2.4.2.2.1. the electricity balance Q (Ah) is measured over each combined cycle, using the procedure in Appendix 3.2., and used to determine when the batterys minimum state of charge has been reached. 4.2.4.2.2.2. the batterys minimum state of charge is considered to have been reached in combined cycle N if the electricity balance measured during combined cycle N + 1 is not more than a 3 percent discharge, expressed as a percentage of the nominal capacity of the battery (in Ah) in its maximum state of charge, as declared by the manufacturer. At the manufacturers request, additional test cycles may be run and their results included in the calculations in points 4.2.4.5. and 4.4., provided that the electricity balance for each additional test cycle shows less discharge of the battery than over the previous cycle. 4.2.4.2.2.3. between each pair of cycles, a hot soak period of up to ten minutes is allowed. The powertrain shall be switched off during this period. 4.2.4.3. The vehicle shall be driven using the applicable driving cycle and gear-shifting prescriptions as defined in appendix 9 to Annex II. 4.2.4.4. The exhaust gases shall be analysed according to Annex II in force at the time of approval of the vehicle. 4.2.4.5. The CO2 emission and fuel consumption results on the test cycle for Condition A shall be recorded (m1 (g) and c1 (l) respectively). In the case of testing in accordance with point 4.2.4.2.1., m1 and c1 are the results of the single combined cycle run. In the case of testing in accordance with point 4.2.4.2.2., m1 and c1 are the sums of the results of the N combined cycles run: Equation Ap3-17: Equation Ap3-18: 4.2.5. Within 30 minutes of the end of the cycle, the electrical energy/power storage device shall be charged in accordance with point 3.2.2.4. The energy measurement equipment, placed between the mains socket and the vehicle charger, shall measure the energy charge e1 (Wh) delivered from the mains. 4.2.6. The electric energy consumption for Condition A shall be e1 (Wh). 4.3. Condition B 4.3.1. Conditioning of the vehicle 4.3.1.1. The electrical energy/power storage device of the vehicle shall be discharged in accordance with point 4.2.2.1. At the manufacturers request, conditioning in accordance with point 4.2.3.1. may be carried out before electrical energy/power storage discharge. 4.3.1.2. Before testing, the vehicle shall be kept in a room in which the temperature shall remain relatively constant between 293,2 K and 303,2 K (20 °C and 30 °C). This conditioning shall be carried out for at least six hours and continue until the temperatures of the engine oil and coolant, if any, are within ± 2 K of the temperature of the room. 4.3.2. Test procedure 4.3.2.1. The vehicle shall be started up by the means provided for normal use by the driver. The first cycle starts on the initiation of the vehicle start-up procedure. 4.3.2.2. Sampling shall begin (BS) before or at the initiation of the vehicle start-up procedure and end on conclusion of the final idling period in the applicable type I driving cycle (end of sampling (ES)). 4.3.2.3. The vehicle shall be driven using the applicable driving cycle and gear-shifting prescriptions as defined in Annex II. 4.3.2.4. The exhaust gases shall be analysed in accordance with the provisions of Annex II in force at the time of approval of the vehicle. 4.3.2.5. The CO2 emission and fuel consumption results on the test cycle(s) for Condition B shall be recorded (m2 (g) and c2 (l) respectively). 4.3.3. Within 30 minutes of the end of the cycle, the electrical energy/power storage device shall be charged in accordance with point 3.2.2.4. The energy measurement equipment, placed between the mains socket and the vehicle charger, shall measure the energy charge e2 (Wh) delivered from the mains. 4.3.4. The electrical energy/power storage device of the vehicle shall be discharged in accordance with point 4.2.2.1. 4.3.5. Within 30 minutes of the discharge, the electrical energy/power storage device shall be charged in accordance with point 3.2.2.4. The energy measurement equipment, placed between the mains socket and the vehicle charger, shall measure the energy charge e3 (Wh) delivered from the mains. 4.3.6. The electric energy consumption e4 (Wh) for Condition B shall be: Equation Ap3-19: 4.4. Test results 4.4.1. The CO2 values shall be: Equation Ap3-20: (mg/km) and Equation Ap3-21: (mg/km) where: Dtest1 and Dtest2 = the actual distances driven in the tests performed under Conditions A (point 4.2.) and B (point 4.3.) respectively, and m1 and m2 = test results determined in points 4.2.4.5. and 4.3.2.5. respectively 4.4.2. The weighted CO2 values shall be calculated as follows: 4.4.2.1. For testing in accordance with point 4.2.4.2.1.: Equation Ap3-22: where: M = mass emission of CO2 in grams per kilometre, M1 = mass emission of CO2 in grams per kilometre with a fully charged electrical energy/power storage device, M2 = mass emission of CO2 in grams per kilometre with an electrical energy/power storage device in minimum state of charge (maximum discharge of capacity), De = electric range of the vehicle determined according to the procedure described in Appendix 3.3., where the manufacturer shall provide the means for performing the measurement with the vehicle running in pure electric operating state, Dav = average distance between two battery recharges, Dav =:  4 km for an L-category vehicle with an engine capacity of < 150 cm3;  6 km for an L-category vehicle with an engine capacity of  ¥ 150 cm3 and vmax < 130 km/h;  10 km for an L-category vehicle with an engine capacity of  ¥ 150 cm3 and vmax  ¥ 130 km/h. 4.4.2.2. For testing in accordance with point 4.2.4.2.2.: Equation Ap3-23: where: M = mass emission of CO2 in grams per kilometre, M1 = mass emission of CO2 in grams per kilometre with a fully charged electrical energy/power storage device, M2 = mass emission of CO2 in grams per kilometre with an electrical energy/power storage device in minimum state of charge (maximum discharge of capacity), Dovc = OVC range according to the procedure described in Appendix 3.3. Dav = average distance between two battery recharges, Dav =:  4 km for an L-category vehicle with an engine capacity of < 150 cm3;  6 km for an L-category vehicle with an engine capacity of  ¥ 150 cm3 and vmax < 130 km/h;  10 km for an L-category vehicle with an engine capacity of  ¥ 150 cm3 and vmax  ¥ 130 km/h. 4.4.3. The fuel consumption values shall be: Equation Ap3-24: and Equation Ap3-25: (l/100 km) where: Dtest1 and Dtest2 = the actual distances driven in the tests performed under Conditions A (point 4.2.) and B (point 4.3.) respectively. c1 and c2 = test results determined in points 4.2.4.5. and 4.3.2.5. respectively. 4.4.4. The weighted fuel consumption values shall be calculated as follows: 4.4.4.1. For testing in accordance with point 4.2.4.2.1.: Equation Ap3-26: where: C = fuel consumption in l/100 km, C1 = fuel consumption in l/100 km with a fully charged electrical energy/power storage device, C2 = fuel consumption in l/100 km with an electrical energy/power storage device in minimum state of charge (maximum discharge of capacity), De = electric range of the vehicle determined according to the procedure described in Appendix 3.3., where the manufacturer shall provide the means for performing the measurement with the vehicle running in pure electric operating state, Dav = average distance between two battery recharges, Dav =:  4 km for an L-category vehicle with an engine capacity of < 150 cm3;  6 km for an L-category vehicle with an engine capacity of  ¥ 150 cm3 and vmax < 130 km/h;  10 km for an L-category vehicle with an engine capacity of  ¥ 150 cm3 and vmax  ¥ 130 km/h. 4.4.4.2. For testing in accordance with point 4.2.4.2.2.: Equation Ap3-27: where: C = fuel consumption in l/100 km, C1 = fuel consumption in l/100 km with a fully charged electrical energy/power storage device, C2 = fuel consumption in l/100 km with an electrical energy/power storage device in minimum state of charge (maximum discharge of capacity), Dovc = OVC range according to the procedure described in Appendix 3.3., Dav = average distance between two battery recharges, Dav =:  4 km for an L-category vehicle with an engine capacity of < 150 cm3;  6 km for an L-category vehicle with an engine capacity of  ¥ 150 cm3 and vmax < 130 km/h;  10 km for an L-category vehicle with an engine capacity of  ¥ 150 cm3 and vmax  ¥ 130 km/h. 4.4.5. The electric energy consumption values shall be: Equation Ap3-28: and Equation Ap3-29: (Wh/km) where: Dtest1 and Dtest2 = the actual distances driven in the tests performed under Conditions A (point 4.2.) and B (point 4.3.) respectively, and e1 and e4 = test results determined in points 4.2.6. and 4.3.6. respectively. 4.4.6. The weighted electric energy consumption values shall be calculated as follows: 4.4.6.1. For testing in accordance with point 4.2.4.2.1.: Equation Ap3-30: where: E = electric consumption Wh/km, E1 = electric consumption Wh/km with a fully charged electrical energy/power storage device, E4 = electric consumption Wh/km with an electrical energy/power storage device in minimum state of charge (maximum discharge of capacity), De = electric range of the vehicle determined according to the procedure described in Appendix 3.3., where the manufacturer shall provide the means for performing the measurement with the vehicle running in pure electric operating state, Dav = average distance between two battery recharges, Dav =:  4 km for an L-category vehicle with an engine capacity of < 150 cm3;  6 km for an L-category vehicle with an engine capacity of  ¥ 150 cm3 and vmax < 130 km/h;  10 km for an L-category vehicle with an engine capacity of  ¥ 150 cm3 and vmax  ¥ 130 km/h. 4.4.6.2. For testing in accordance with point 4.2.4.2.2.: Equation Ap3-31: where: E = electric consumption Wh/km, E1 = electric consumption Wh/km with a fully charged electrical energy/ power storage device, E4 = electric consumption Wh/km with an electrical energy/power storage device in minimum state of charge (maximum discharge of capacity), Dovc = OVC range according to the procedure described in Appendix 3.3., Dav = average distance between two battery recharges, Dav =:  4 km for an L-category vehicle with an engine capacity of < 150 cm3;  6 km for an L-category vehicle with an engine capacity of  ¥ 150 cm3 and vmax < 130 km/h;  10 km for an L-category vehicle with an engine capacity of  ¥ 150 cm3 and vmax  ¥ 130 km/h. 5. Not externally chargeable hybrid electric vehicle (NOVC HEV) without an operating mode switch 5.1. The test vehicle shall be preconditioned by conducting the applicable type I test cycle in combination with the applicable gear-shifting prescriptions in point 4.5.5. of Annex II. 5.1.1. Carbon dioxide (CO2) emissions and fuel consumption shall be determined separately for parts 1, 2 and 3, if applicable, of the applicable driving cycle in Appendix 6 to Annex II. 5.2. For preconditioning, at least two consecutive complete driving cycles shall be carried out without intermediate soak, using the applicable driving cycle and gear-shifting prescriptions set out in point 4.5.5. of Annex II. 5.3. Test results 5.3.1. The test results (fuel consumption C (l/100 km for liquid fuels or kg/100 km for gaseous fuels) and CO2-emission M (g/km)) of this test shall be corrected in line with the energy balance Ã Ebatt of the battery of the vehicle. The corrected values C0 (l/100 km or kg/100 km) and M0 (g/km) shall correspond to a zero energy balance (Ã Ebatt = 0) and shall be calculated using a correction coefficient determined by the manufacturer for storage systems other than electric batteries as follows: Ã Ebatt shall represent Ã Estorage, the energy balance of the electric energy storage device. 5.3.1.1. The electricity balance Q (Ah), measured using the procedure in Appendix 3.2. to this Appendix, shall be used as a measure of the difference between the vehicle batterys energy content at the end of the cycle and that at the beginning of the cycle. The electricity balance is to be determined separately for the individual parts 1, 2 and 3, if applicable, of the type I test cycle in Annex II. 5.3.2. the uncorrected measured values C and M may be taken as the test results under the following conditions: (a) the manufacturer can demonstrate to the satisfaction of the approval authority that there is no relation between the energy balance and fuel consumption, (b) Ã Ebatt always corresponds to a battery charging, (c) Ã Ebatt always corresponds to a battery discharging and Ã Ebatt is within 1 percent of the energy content of the consumed fuel (i.e. the total fuel consumption over one cycle). The change in battery energy content Ã Ebatt shall be calculated from the measured electricity balance Q as follows: Equation Ap3-32: where: ETEbatt = the total energy storage capacity of the battery (MJ) and Vbatt = the nominal battery voltage (V). 5.3.3. Fuel consumption correction coefficient (Kfuel) defined by the manufacturer 5.3.3.1. The fuel consumption correction coefficient (Kfuel) shall be determined from a set of n measurements, which shall contain at least one measurement with Qi < 0 and at least one with Qj > 0. If this second measurement cannot be taken on the applicable test type I driving cycle used in this test, the technical service shall judge the statistical significance of the extrapolation necessary to determine the fuel consumption value at Ã Ebatt = 0 to the satisfaction of the approval authority. 5.3.3.2. The fuel consumption correction coefficient (Kfuel) shall be defined as: Equation Ap3-33: (l/100 km/Ah) where: Ci = fuel consumption measured during i-th manufacturers test (l/100 km or kg/100km), Qi = electricity balance measured during i-th manufacturers test (Ah), n = number of data. The fuel consumption correction coefficient shall be rounded to four significant figures (e.g. 0.xxxx or xx.xx). The technical service shall judge the statistical significance of the fuel consumption correction coefficient to the satisfaction of the approval authority. 5.3.3.3. Separate fuel consumption correction coefficients shall be determined for the fuel consumption values measured over parts 1, 2 and 3, if applicable, of the type I test cycle in Annex II. 5.3.4. Fuel consumption at zero battery energy balance (C0) 5.3.4.1. Fuel consumption C0 at Ã Ebatt = 0 is determined by the following equation: Equation Ap3-34: (l/100 km or kg/100 km) where: C = fuel consumption measured during test (l/100 km for liquid fuels and kg/100 km for gaseous fuels), Q = electricity balance measured during test (Ah). 5.3.4.2. Fuel consumption at zero battery energy balance shall be determined separately for the fuel consumption values measured over parts 1, 2 or 3, if applicable, of the type I test cycle in Annex II. 5.3.5. CO2-emission correction coefficient (KCO2 ) defined by the manufacturer 5.3.5.1. The CO2-emission correction coefficient (KCO2 ) shall be determined as follows from a set of n measurements, which shall contain at least one measurement with Qi < 0 and at least one with Qj > 0. If this second measurement cannot be taken on the driving cycle used in this test, the technical service shall judge the statistical significance of the extrapolation necessary to determine the CO2-emission value at Ã Ebatt = 0 to the satisfaction of the approval authority. 5.3.5.2. The CO2-emission correction coefficient (KCO2 ) is defined as: Equation Ap3-35: (g/km/Ah) where: Mi = CO2-emission measured during i-th manufacturers test (g/km), Qi = electricity balance during i-th manufacturers test (Ah), n = number of data. The CO2-emission correction coefficient shall be rounded to four significant figures (e.g. 0.xxxx or xx.xx). The technical service shall judge the statistical significance of the CO2-emission correction coefficient to the satisfaction of the approval authority. 5.3.5.3. Separate CO2-emission correction coefficients shall be determined for the fuel consumption values measured over parts 1, 2 and 3, if applicable, of the type driving cycle in Annex II. 5.3.6. CO2-emission at zero battery energy balance (M0) 5.3.6.1. The CO2-emission M0 at Ã Ebatt = 0 is determined by the following equation: Equation Ap3-36: (g/km) where: C = fuel consumption measured during test (l/100 km for liquid fuels and kg/100 km for gaseous fuels), Q = electricity balance measured during test (Ah). 5.3.6.2. CO2 emissions at zero battery energy balance shall be determined separately for the CO2 emission values measured over part 1, 2 and 3, if applicable, of the type I test cycle set out in Appendix 6 to Annex II. 6. Not Externally Chargeable (not OVC HEV) with an operating mode switch 6.1. These vehicles shall be tested in hybrid mode in accordance with Appendix 1, using the applicable driving cycle and gear-shifting prescriptions in point 4.5.5. of Annex II. If several hybrid modes are available, the test shall be carried out in the mode that is automatically set after the ignition key is turned on (normal mode). 6.1.1. Carbon dioxide (CO2) emissions and fuel consumption shall be determined separately for parts 1, 2 and 3 of the type I test cycle in Annex II. 6.2. For preconditioning, at least two consecutive complete driving cycles shall be carried out without intermediate soak, using the applicable type I test cycle and gear-shifting prescriptions in Annex II. 6.3. Test results 6.3.1. The fuel consumption C (l/100 km) and CO2-emission M (g/km)) results of this test shall be corrected in line with the energy balance Ã Ebatt of the battery of the vehicle. The corrected values (C0 (l/100 km for liquid fuels or kg/100 km for gaseous fuels) and M0 (g/km)) shall correspond to a zero energy balance (Ã Ebatt = 0), and are to be calculated using a correction coefficient determined by the manufacturer as defined in 6.3.3 and 6.3.5. For storage systems other than electric batteries, Ã Ebatt shall represent Ã Estorage, the energy balance of the electric energy storage device. 6.3.1.1. The electricity balance Q (Ah), measured using the procedure in Appendix 3.2., shall be used as a measure of the difference between the vehicle batterys energy content at the end of the cycle and that at the beginning of the cycle. The electricity balance is to be determined separately for parts 1, 2 and 3 of the applicable type I test cycle set out in Annex II. 6.3.2. The uncorrected measured values C and M may be taken as the test results under the following conditions: (a) the manufacturer can prove that there is no relation between the energy balance and fuel consumption, (b) Ã Ebatt always corresponds to a battery charging, (c) Ã Ebatt always corresponds to a battery discharging and Ã Ebatt is within 1 percent of the energy content of the consumed fuel (i.e. the total fuel consumption over one cycle). The change in battery energy content Ã Ebatt can be calculated from the measured electricity balance Q as follows: Equation Ap3-37: where: ETEbatt = the total energy storage capacity of the battery (MJ), and Vbatt = the nominal battery voltage(V). 6.3.3. Fuel consumption correction coefficient (Kfuel) defined by the manufacturer 6.3.3.1. The fuel consumption correction coefficient (Kfuel) shall be determined from a set of n measurements, which shall contain at least one measurement with Qi < 0 and at least one with Qj > 0. If this second measurement cannot be taken on the driving cycle used in this test, the technical service shall judge the statistical significance of the extrapolation necessary to determine the fuel consumption value at Ã Ebatt = 0 to the satisfaction of the approval authority. 6.3.3.2. The fuel consumption correction coefficient (Kfuel) shall be defined as: Equation Ap3-38: in (l/100 km/Ah) where: Ci = fuel consumption measured during i-th manufacturers test (l/100 km for liquid fuels and kg/100 km for gaseous fuels) Qi = electricity balance measured during i-th manufacturers test (Ah) n = number of data The fuel consumption correction coefficient shall be rounded to four significant figures (e.g. 0.xxxx or xx.xx). The statistical significance of the fuel consumption correction coefficient shall be judged by the technical service to the satisfaction of the approval authority. 6.3.3.3. Separate fuel consumption correction coefficients shall be determined for the fuel consumption values measured over parts 1, 2 and 3, if applicable, for the type I test cycle set out in Annex II. 6.3.4. Fuel consumption at zero battery energy balance (C0) 6.3.4.1. The fuel consumption C0 at Ã Ebatt = 0 is determined by the following equation: Equation AP-39: (in l/100 km for liquid fuels and kg/100 km for gaseous fuels) where: C = fuel consumption measured during test (in l/100 km or kg/100 km) Q = electricity balance measured during test (Ah) 6.3.4.2. Fuel consumption at zero battery energy balance shall be determined separately for the fuel consumption values measured over parts 1, 2 and 3, if applicable, for the type I test cycle set out in Annex II. 6.3.5. CO2-emission correction coefficient (KCO2 ) defined by the manufacturer 6.3.5.1. The CO2-emission correction coefficient (KCO2 ) shall be determined as follows from a set of n measurements. This set shall contain at least one measurement with Qi < 0 and one with Qj > 0. If this second measurement cannot be taken on the type I test cycle used in this test, the technical service shall judge the statistical significance of the extrapolation necessary to determine the CO2-emission value at Ã Ebatt = 0 to the satisfaction of the approval authority. 6.3.5.2. The CO2-emission correction coefficient (KCO2 ) shall be defined as: Equation AP-40: in (g/km/Ah) where: Mi = CO2-emission measured during i-th manufacturers test (g/km) Qi = electricity balance during i-th manufacturers test (Ah) N = number of data The CO2-emission correction coefficient shall be rounded to four significant figures (e.g. 0.xxxx or xx.xx). The statistical significance of the CO2-emission correction coefficient shall be judged by the technical service to the satisfaction of the approval authority. 6.3.5.3. Separate CO2-emission correction coefficients shall be determined for the fuel consumption values measured over parts 1, 2 and 3 of the applicable type I test cycle. 6.3.6. CO2 emission at zero battery energy balance (M0) 6.3.6.1. The CO2 emission M0 at Ã Ebatt = 0 is determined by the following equation: Equation AP-41: in (g/km) where: C : fuel consumption measured during test (l/100 km) Q : electricity balance measured during test (Ah) 6.3.6.2. CO2 emission at zero battery energy balance shall be determined separately for the CO2-emission values measured over parts 1, 2 and 3, if applicable, for the type I test cycle set out in Annex II. (1) Also known as externally chargeable. (2) Also known as not externally chargeable. Appendix 3.1 Electrical energy/power storage device State Of Charge (SOC) profile for an Externally chargeable Hybrid Electric Vehicle (OVC HEV) in a type VII test 1. State of charge (SOC) profile for OVC HEV type VII test The SOC profiles for OVC-HEVs tested under Conditions A and B of the test type VII shall be: 1.1. Condition A: Figure Ap3.1-1 Condition A of the type VII test (1) initial state of charge of the electrical energy/power storage device; (2) discharge in accordance with point 3.2.1. or 4.2.2. of Appendix 3; (3) vehicle conditioning in accordance with point 3.2.2.or 4.2.3. of Appendix 3; (4) charge during soak in accordance with point 3.2.2.3. and 3.2.2.4. or 4.2.3.2. and 4.2.3.3. of Appendix 3; (5) test in accordance with point 3.2.3. or 4.2.4. of Appendix 3; (6) charging in accordance with point 3.2.4. or 4.2.5. of Appendix 3. 1.2. Condition B: Figure Ap3.1-2 Condition B of the type VII test (1) initial state of charge; (2) vehicle conditioning in accordance with point 3.3.1.1. or 4.3.1.1. (optional) of Appendix 3; (3) discharge in accordance with point 3.3.1.1. or 4.3.1.1. of Appendix 3; (4) soak in accordance with point 3.3.1.2. or 4.3.1.2. of Appendix 3; (5) test in accordance with point 3.3.2. or 4.3.2. of Appendix 3; (6) charging in accordance with point 3.3.3. or 4.3.3. of Appendix 3; (7) discharging in accordance with point 3.3.4. or 4.3.4. of Appendix 3; (8) charging in accordance with point 3.3.5. or 4.3.5. of Appendix 3; Appendix 3.2 Method for measuring the electricity balance of the battery of OVC and NOVC HEV 1. Introduction 1.1. This Appendix sets out the method and required instrumentation for measuring the electricity balance of Off-vehicle Charging Hybrid Electric Vehicles (OVC HEV) and Not-Off-vehicle Charging Hybrid Electric Vehicles (NOVC HEV). Measurement of the electricity balance is necessary: (a) to determine when the batterys minimum state of charge has been reached during the test procedure in points 3.3. and 4.3. of Appendix 3, and (b) to adjust the fuel consumption and CO2-emissions measurements in line with the change in battery energy content during the test, using the method in points 5.3.1.1. and 6.3.1.1. of Appendix 3. 1.2. The method described in this Appendix shall be used by the manufacturer for taking the measurements to determine the correction factors Kfuel and KCO2 , as defined in points 5.3.3.2., 5.3.5.2., 6.3.3.2., and 6.3.5.2. of Appendix 3. The technical service shall check whether these measurements have been taken in accordance with the procedure described in this Appendix. 1.3. The method described in this Appendix shall be used by the technical service for measuring the electricity balance Q, as defined in the relevant points of Appendix 3. 2. Measurement equipment and instrumentation 2.1. During the tests described in points 3 to 6 of Appendix 3, the battery current shall be measured using a current transducer of the clamp-on or the closed type. The current transducer (i.e. the current sensor without data acquisition equipment) shall have a minimum accuracy of 0,5 percent of the measured value or 0,1 percent of the maximum value of the scale. Original equipment manufacturer diagnostic testers are not to be used for the purpose of this test. 2.1.1. The current transducer shall be fitted on one of the wires directly connected to the battery. To make it easier to measure the battery current with external equipment, the manufacturer shall integrate appropriate, safe and accessible connection points in the vehicle. If that is not feasible, the manufacturer is obliged to support the technical service by providing the means to connect a current transducer to the wires connected to the battery as described in point 2.1. 2.1.2. The output of the current transducer shall be sampled with a minimum sample frequency of 5 Hz. The measured current shall be integrated over time, yielding the measured value of Q, expressed in Ampere hours (Ah). 2.1.3. The temperature at the location of the sensor shall be measured and sampled with the same sample frequency as the current, so that this value can be used for possible compensation of the drift of current transducers and, if applicable, the voltage transducer used to convert the output of the current transducer. 2.2. The technical service shall be provided with a list of the instrumentation (manufacturer, model number, serial number) used by the manufacturer for determining the correction factors Kfuel and KCO2 set out in Appendix 3 and the last calibration dates of the instruments, where applicable. 3. Measurement procedure 3.1. Measurement of the battery current shall start at the beginning of the test and end immediately after the vehicle has driven the complete driving cycle. 3.2. Separate values of Q shall be logged over the parts (cold/warm or phase 1 and, if applicable, phases 2 and 3) of the type I test cycle set out in Annex II. Appendix 3.3 Method of measuring the electric range of vehicles powered by an electric powertrain only or by a hybrid electric powertrain and the OVC range of vehicles powered by a hybrid electric powertrain 1. Measurement of the electric range The following test method set out in point 4 shall be used to measure the electric range, expressed in km, of vehicles powered by an electric power train only or the electric range and OVC range of vehicles powered by a hybrid electric powertrain with off-vehicle charging (OVC HEV) as defined in Appendix 3. 2. Parameters, units and accuracy of measurements Parameters, units and accuracy of measurements shall be as follows: Table Ap3.3.-1 Parameters, units and accuracy of measurements Parameter Unit Accuracy Resolution Time s ± 0,1 s 0,1 s Distance m ± 0,1 percent 1 m Temperature K ± 1 K 1 K Speed km/h ± 1 percent 0,2 km/h Mass kg ± 0,5 percent 1 kg 3. Test conditions 3.1. Condition of the vehicle 3.1.1. The vehicle tyres shall be inflated to the pressure specified by the vehicle manufacturer when the tyres are at the ambient temperature. 3.1.2. The viscosity of the oils for the mechanical moving parts shall conform to the vehicle manufacturers specifications. 3.1.3. The lighting and signalling and auxiliary devices shall be off, except those required for the testing and usual daytime operation of the vehicle. 3.1.4. All energy storage systems for other than traction purposes (electric, hydraulic, pneumatic, etc.) shall be charged to their maximum level as specified by the manufacturer. 3.1.5. If the batteries are operated above the ambient temperature, the operator shall follow the procedure recommended by the vehicle manufacturer in order to keep the battery temperature in the normal operating range. The manufacturer shall be in a position to attest that the thermal management system of the battery is neither disabled nor reduced. 3.1.6. The vehicle shall have travelled at least 300 km in the seven days before the test with the batteries installed for the test. 3.2. Climatic conditions For testing performed outdoors, the ambient temperature shall be between 278,2 K and 305,2 K (5 °C and 32 °C). The indoor testing shall be performed at a temperature of between 275,2 K and 303,2 K (2 °C and 30 °C). 4. Operation modes The test method includes the following steps: (a) initial charge of the battery; (b) application of the cycle and measurement of the electric range. If the vehicle shall move between the steps, it shall be pushed to the next test area (without regenerative recharging). 4.1. Initial charge of the battery Charging the battery consists of the following procedure: 4.1.1. The initial charge of the battery means the first charge of the battery, on reception of the vehicle. Where several combined tests or measurements are carried out consecutively, the first charge shall be an initial charge and the subsequent charges may follow the normal overnight charge procedure set out in 3.2.2.4. of Appendix 3. 4.1.2. Discharge of the battery 4.1.2.1. For pure electric vehicles: 4.1.2.1.1. The procedure starts with the discharge of the battery of the vehicle while driving (on the test track, on a chassis dynamometer, etc.) at a steady speed of 70 percent ± 5 percent of the maximum design vehicle speed, which is to be determined according to the test procedure in Appendix 1 to Annex X. 4.1.2.1.2. Discharging shall stop under any of the following conditions: (a) when the vehicle is unable to run at 65 percent of the maximum thirty minutes speed; (b) when the standard on-board instrumentation indicates that the vehicle should be stopped; (c) after 100 km. By means of derogation if the manufacturer can prove to the technical service to the satisfaction of the approval authority that the vehicle is physically not capable of achieving the thirty minutes speed the maximum fifteen minute speed may be used instead. 4.1.2.2. For externally chargeable hybrid electric vehicles (OVC HEV) without an operating mode switch as defined in Appendix 3: 4.1.2.2.1. The manufacturer shall provide the means for taking the measurement with the vehicle running in pure electric operating state. 4.1.2.2.2. The procedure shall start with the discharge of the electrical energy/power storage device of the vehicle while driving (on the test track, on a chassis dynamometer, etc.) in any of the following conditions:  at a steady speed of 50 km/h until the fuel-consuming engine of the HEV starts up;  if a vehicle cannot reach a steady speed of 50 km/h without the fuel-consuming engine starting up, the speed shall be reduced until it can run at a lower steady speed at which the fuel-consuming engine does not start up for a defined time or distance (to be determined by the technical service and the manufacturer to the satisfaction of the approval authority);  in accordance with the manufacturers recommendation. The fuel-consuming engine shall be stopped within ten seconds of being automatically started. 4.1.2.3. For externally chargeable hybrid electric vehicles (OVC HEV) with an operating mode switch as defined in Appendix 3: 4.1.2.3.1. If the mode switch does not have a pure electric position, the manufacturer shall provide the means for taking the measurement with the vehicle running in pure electric operating state. 4.1.2.3.2. The procedure shall start with the discharge of the electrical energy/power storage device of the vehicle while driving with the switch in pure electric position (on the test track, on a chassis dynamometer, etc.) at a steady speed of 70 percent ± 5 percent of the maximum design vehicle speed of the vehicle in pure electric mode, which is to be determined according to the test procedure in Appendix 1 to Annex X. 4.1.2.3.3. Discharging shall stop in any of the following conditions:  when the vehicle is unable to run at 65 percent of the maximum thirty minutes speed;  when the standard on-board instrumentation indicates that the vehicle should be stopped;  after 100 km. By means of derogation if the manufacturer can prove to the technical service to the satisfaction of the approval authority that the vehicle is physically not capable of achieving the thirty minutes speed the maximum fifteen minute speed may be used instead. 4.1.2.3.4. If the vehicle is not equipped with a pure electric operating state, the electrical energy/power storage device shall be discharged by driving the vehicle (on the test track, on a chassis dynamometer, etc.):  at a steady speed of 50 km/h until the fuel-consuming engine of the HEV starts up; or  if a vehicle cannot reach a steady speed of 50 km/h without the fuel-consuming engine starting up, the speed shall be reduced until it can run at a lower steady speed at which the fuel-consuming engine does not start up for a defined time or distance (to be determined by the technical service and the manufacturer to the satisfaction of the approval authority); or  in accordance with the manufacturers recommendation. The fuel-consuming engine shall be stopped within ten seconds of being automatically started. 4.1.3. Normal overnight charge For a pure electric vehicle, the battery shall be charged according to the normal overnight charge procedure, as defined in point 2.4.1.2. of Appendix 2, for a period not exceeding twelve hours. For an OVC HEV, the battery shall be charged according to the normal overnight charge procedure as described in point 3.2.2.4. of Appendix 3. 4.2. Application of the cycle and measurement of the range 4.2.1. For pure electric vehicles: 4.2.1.1. The test sequence set out in the Appendices shall be carried out on a chassis dynamometer adjusted as described in Annex II, until the test criteria are met. 4.2.1.2. The test criteria shall be deemed as having been met when the vehicle is unable to meet the target curve up to 50 km/h, or when the standard on-board instrumentation indicates that the vehicle should be stopped. The vehicle shall then be slowed to 5 km/h without braking by releasing the accelerator pedal, and then stopped by braking. 4.2.1.3. At speeds of over 50 km/h, when the vehicle does not reach the acceleration or speed required for the test cycle, the accelerator pedal shall remain fully depressed, or the accelerator handle shall be turned fully, until the reference curve has been reached again. 4.2.1.4. Up to three interruptions, of no more than 15 minutes in total, are permitted between test sequences. 4.2.1.5. The distance covered in km (De) is the electric range of the electric vehicle. It shall be rounded to the nearest whole number. 4.2.2. For hybrid electric vehicles: 4.2.2.1.1. The applicable type I test cycle and accompanying gearshift arrangements, as set out in point 4.5.5. of Annex II shall be carried out on a chassis dynamometer adjusted as described in Annex II, until the test criteria are met. 4.2.2.1.2. To measure the electric range, the test criteria shall be deemed as having been met when the vehicle is unable to meet the target curve up to 50 km/h, or when the standard on-board instrumentation indicates that the vehicle should be stopped, or when the battery has reached its minimum state of charge. The vehicle shall then be slowed to 5 km/h without braking by releasing the accelerator pedal, and then stopped by braking. 4.2.2.1.3. At speeds of over 50 km/h, when the vehicle does not reach the acceleration or speed required for the test cycle, the accelerator pedal shall remain fully depressed until the reference curve has been reached again. 4.2.2.1.4. Up to three interruptions, of no more than 15 minutes in total, are permitted between test sequences. 4.2.2.1.5. The distance covered in km using the electrical motor only (De) is the electric range of the hybrid electric vehicle. It shall be rounded to the nearest whole number. Where the vehicle operates both in electric and in hybrid mode during the test, the periods of electric-only operation will be determined by measuring current to the injectors or ignition. 4.2.2.2. Determining the OVC range of a hybrid electric vehicle 4.2.2.2.1. The applicable type I test cycle and accompanying gearshift arrangements, as set out in point 4.4.5. of Annex II, shall be carried out on a chassis dynamometer adjusted as described in Annex II, until the test criteria are met. 4.2.2.2.2. To measure the OVC range DOVC, the test criteria shall be deemed as having been met when the battery has reached its minimum state of charge according to the criteria in points 3.2.3.2.2.2. or 4.2.4.2.2.2. of Appendix 3. Driving shall be continued until the final idling period in the type I test cycle has been completed. 4.2.2.2.3. Up to three interruptions, of no more than fifteen minutes in total, are permitted between test sequences. 4.2.2.2.4. The total distance driven in km, rounded to the nearest whole number, shall be the OVC range of the hybrid electric vehicle. 4.2.2.3. At speeds of over 50 km/h, when the vehicle does not reach the acceleration or speed required for the test cycle, the accelerator pedal shall remain fully depressed, or the accelerator handle shall be turned fully, until the reference curve has been reached again. 4.2.2.4. Up to three interruptions, of no more than 15 minutes in total, are permitted between test sequences. 4.2.2.5. The distance covered in km (DOVC) is the electric range of the hybrid electric vehicle. It shall be rounded to the nearest whole number. ANNEX VIII Test type VIII requirements: OBD environmental tests 1. Introduction 1.1. This Annex describes the procedure for type VIII testing on environmental on-board diagnostics (OBD). The procedure describes methods for checking the function of the OBD system on the vehicle by simulating failure of emission-relevant components in the powertrain management system and emission-control system. 1.2. The manufacturer shall make available the defective components or electrical devices to be used to simulate failures. When measured over the appropriate test type I cycle, such defective components or devices shall not cause the vehicle emissions to exceed by more than 20 percent the OBD thresholds set out in Annex VI(B) to Regulation (EU) No 168/2013. 1.3. When the vehicle is tested with the defective component or device fitted, the OBD system shall be approved if the malfunction indicator is activated. The system shall also be approved if the indicator is activated below the OBD thresholds. 2. OBD stage I and stage II 2.1. OBD stage I The test procedures in this Annex shall be mandatory for L-category vehicles equipped with an OBD stage I system as referred to in Article 19 of and Annex IV to Regulation (EU) No 168/2013. This obligation concerns compliance with all provisions of this Annex except those relating to OBD stage II requirements referred to in point 2.2. 2.2. OBD stage II 2.2.1. An L-category vehicle may be equipped with an OBD stage II system at the choice of the manufacturer. 2.2.2. In such cases, the test procedures of this Annex may be used by the manufacturer to demonstrate voluntary compliance with OBD II requirements. This concerns in particular the applicable points listed in Table 7-1 Table 7-1 OBD stage II functions and associated requirements in points of this Annex and its Appendix 1 Topic Points Catalytic converter monitoring 8.3.1.1., 8.3.2.1. EGR system monitoring 8.3.3. Misfire detection 8.3.1.2. NOx after-treatment system monitoring 8.4.3. Oxygen sensor deterioration 8.3.1.3. Particulate filter 8.3.2.2. Particulate matter (PM) monitoring 8.4.4. 3. Description of tests 3.1. Test vehicle 3.1.1. The environmental OBD verification and demonstration tests shall be carried out on a test vehicle, that shall be properly maintained and used, dependent on the chosen durability test method set-out in Article 23(3) of Regulation (EU) No 168/2013 using the test procedures set-out in this Annex and in Annex II: 3.1.2. In case of applying the durability test procedure set out in Article 23(3a) or 23(3b) of Regulation (EU) No 168/2013 the test vehicles shall be equipped with the aged emission components used for durability tests as well as for the purposes of this Annex and the OBD environmental tests are to be finally verified and reported at the conclusion of the Type V durability testing; 3.1.3. In case the OBD demonstration test requires emission measurements, the type VIII test shall be carried out on the test vehicles used for the type V durability test in Annex V. Type VIII tests shall be finally verified and reported at the conclusion of the type V durability testing. 3.1.4. In case of applying the durability test procedure set out in Article 23(3c) of Regulation (EU) No 168/2013, the applicable deterioration factors set out in part B of Annex VII to that Regulation shall be multiplied with the emission test results. 3.2. The OBD system shall indicate the failure of an emission-related component or system when that failure results in emissions exceeding the OBD threshold in Part B of Annex VI to Regulation (EU) No 168/2013 or any powertrain fault that triggers an operation mode that significantly reduces torque in comparison with normal operation. 3.3. The test type I data in the test report referred to in Article 32(1) of Regulation (EU) No 168/2013, including the used dynamometer settings and applicable emission laboratory test cycle, shall be provided for reference. 3.4. The list with PCU/ECU malfunctions shall be provided pursuant to the requirements referred to in Number C11 of Annex II of Regulation (EU) No 168/2013 as follows: 3.4.1. for each malfunction that leads to the OBD emission thresholds set out in Part B of Annex VI to Regulation (EU) No 168/2013 in both non-defaulted and defaulted driving mode being exceeded. The emission laboratory test results shall be reported in those additional columns in the format of the information document referred to in Article 27(4) of Regulation (EU) No 168/2013; 3.4.2. for short descriptions of the methods used to simulate the emission-relevant malfunctions, as referred to in points 1.1., 8.3.1.1. and 8.3.1.3. 4. OBD environmental test procedure 4.1. The testing of OBD systems consists of the following phases: 4.1.1. Simulation of malfunction of a component of the powertrain management or emission-control system; 4.1.2. Preconditioning of the vehicle (in addition to the preconditioning specified in point 5.2.4. of Annex II) with a simulated malfunction that will lead to the OBD thresholds in Part B of Annex VI to Regulation (EU) No 168/2013 being exceeded; 4.1.3. Driving the vehicle with a simulated malfunction over the applicable type I test cycle and measuring the emissions of the vehicle, as follows: 4.1.3.1. For OVC vehicles, the pollutant emissions shall be measured under the same conditions as specified for Condition B of the type I test (points 3.3. and 4.3.). 4.1.3.2. For NOVC vehicles, the pollutant emissions shall be measured under the same conditions as in the type I test; 4.1.4. Determining whether the OBD system reacts to the simulated malfunction and alerts the vehicle driver to it in an appropriate manner. 4.2. Alternatively, at the request of the manufacturer, malfunction of one or more components may be electronically simulated in accordance with the requirements laid down in point 8. 4.3. Manufacturers may request that monitoring take place outside the type I test cycle if it can be demonstrated to the approval authority that the monitoring conditions of the type I test cycle would be restrictive when the vehicle is used in service. 4.4. For all demonstration testing, the Malfunction Indicator (MI) shall be activated before the end of the test cycle. 5. Test vehicle and fuel 5.1. Test vehicle The test vehicles shall meet the requirements of point 2 of Annex VI. 5.2. The manufacturer shall set the system or component for which detection is to be demonstrated at or beyond the criteria limit prior to operating the vehicle over the emissions test cycle appropriate for the classification of the L-category vehicle. To determine correct functionality of the diagnostic system, the L-category vehicle shall then be operated over the appropriate type I test cycle according to its classification set out in point 4.3. of Annex II. 5.3. Test fuel The appropriate reference fuel as described in Appendix 2 to Annex II shall be used for testing. For mono-fuelled and bi-fuelled gas vehicles, the fuel type for each failure mode to be tested may be selected by the approval authority from the reference fuels described in Appendix 2 to Annex II. The selected fuel type shall not be changed during any of the test phases. Where LPG or NG/biomethane for alternative fuel vehicles are used as a fuel, the engine may be started on petrol and switched to LPG or NG/biomethane (automatically and not by the driver) after a pre-determined period of time. 6. Test temperature and pressure 6.1. The test temperature and ambient pressure shall meet the requirements of the type I test as set out in Annex II. 7. Test equipment 7.1. Chassis dynamometer The chassis dynamometer shall meet the requirements of Annex II. 8. OBD environmental verification test procedures 8.1. The operating test cycle on the chassis dynamometer shall meet the requirements of Annex II. 8.2. Vehicle preconditioning 8.2.1. According to the propulsion type and after introduction of one of the failure modes referred to in point 8.3., the vehicle shall be preconditioned by driving at least two consecutive appropriate type I tests. For vehicles equipped with a compression-ignition engine, additional preconditioning of two appropriate type I test cycles is permitted. 8.2.2. At the request of the manufacturer, alternative preconditioning methods may be used. 8.3. Failure modes to be tested 8.3.1. For positive-ignition propelled vehicles: 8.3.1.1. Replacement of the catalytic converter type with a deteriorated or defective catalytic converter or electronic simulation of such a failure; 8.3.1.2. Engine misfire conditions in line with those for misfire monitoring referred to in Annex II (C11) to Regulation (EU) No 168/2013; 8.3.1.3. Replacement of the oxygen sensor with a deteriorated or defective sensor or electronic simulation of such a failure; 8.3.1.4. Electrical disconnection of any other emission-related component connected to a powertrain control unit / engine control unit (if active on the selected fuel type); 8.3.1.5. Electrical disconnection of the electronic evaporative purge control device (if equipped and if active on the selected fuel type). For this specific failure mode, the type I test need not be performed. 8.3.2. For vehicles equipped with a compression-ignition engine: 8.3.2.1. Replacement of the catalytic converter type, where fitted, with a deteriorated or defective catalytic converter or electronic simulation of such a failure; 8.3.2.2. Total removal of the particulate filter, where fitted, or, where sensors are an integral part of the filter, a defective filter assembly; 8.3.2.3. Electrical disconnection of any electronic fuel quantity and timing actuator in the fuelling system; 8.3.2.4. Electrical disconnection of any other emission-related or functional safety-relevant component connected to any control unit of the powertrain, the propulsion units or the drive train; 8.3.2.5. In meeting the requirements of points 8.3.2.3. and 8.3.2.4. and with the agreement of the approval authority, the manufacturer shall take appropriate steps to demonstrate that the OBD system will indicate a fault when disconnection occurs. 8.3.3. The manufacturer shall demonstrate that malfunctions of the EGR flow and cooler, where fitted, are detected by the OBD system during its approval test. 8.3.4. Any powertrain malfunction that triggers any operating mode which significantly reduces engine torque (i.e. by 10 % or more in normal operation) shall be detected and reported by the powertrain / engine control system. 8.4. OBD system environmental verification tests 8.4.1. Vehicles fitted with positive-ignition engines: 8.4.1.1. After vehicle preconditioning in accordance with point 8.2., the test vehicle is driven over the appropriate type I test. The malfunction indicator shall activate before the end of this test under any of the conditions given in points 8.4.1.2. to 8.4.1.6. The approval authority may substitute those conditions with others in accordance with point 8.4.1.6. However, the total number of failures simulated shall not exceed four for the purpose of type-approval. For bi-fuelled gas vehicles, both fuel types shall be used within the maximum of four simulated failures at the discretion of the approval authority. 8.4.1.2. Replacement of a catalytic converter type with a deteriorated or defective catalytic converter or electronic simulation of a deteriorated or defective catalytic converter that results in emissions exceeding the THC OBD threshold, or if applicable the NMHC OBD threshold, in Part B of Annex VI to Regulation (EU) No 168/2013; 8.4.1.3. An induced misfire condition in line with those for misfire monitoring referred to in Annex II (C11) of Regulation (EU) No 168/2013 that results in emissions exceeding any of the OBD thresholds given in Part B of Annex VI to Regulation (EU) No 168/2013; 8.4.1.4. Replacement of an oxygen sensor with a deteriorated or defective oxygen sensor or electronic simulation of a deteriorated or defective oxygen sensor that results in emissions exceeding any of OBD thresholds in Part B of Annex VI to Regulation (EU) No 168/2013; 8.4.1.5. Electrical disconnection of the electronic evaporative purge control device (if equipped and if active on the selected fuel type); 8.4.1.6. Electrical disconnection of any other emission-related powertrain component connected to a powertrain control unit / engine control unit / drive train control unit that results in emissions exceeding any of the OBD thresholds in Part B of Annex VI to Regulation (EU) No 168/2013 or triggers an operation mode with significantly reduced torque as compared with normal operation. 8.4.2. Vehicles fitted with compression-ignition engines. 8.4.2.1. After vehicle preconditioning in accordance with point 8.2., the test vehicle is driven in the applicable type I test. The malfunction indicator shall activate before the end of this test under any of the conditions in points 8.4.2.2. to 8.4.2.5. The approval authority may substitute those conditions by others in accordance with point 8.4.2.5. However, the total number of failures simulated shall not exceed four for the purposes of type-approval; 8.4.2.2. Replacement of a catalytic converter type, where fitted, with a deteriorated or defective catalytic converter or electronic simulation of a deteriorated or defective catalytic converter that results in emissions exceeding any of the OBD thresholds in Part B of Annex VI to Regulation (EU) No 168/2013; 8.4.2.3. Total removal of the particulate filter, where fitted, or replacement of the particulate filter with a defective particulate filter meeting the conditions laid down in point 8.4.2.2. that results in emissions exceeding any of the OBD thresholds in Part B of Annex VI to Regulation (EU) No 168/2013. 8.4.2.4. With reference to point 8.3.2.5., disconnection of any electronic fuel quantity and timing actuator in the fuelling system that results in emissions exceeding any of the OBD thresholds in Part B of Annex VI to Regulation (EU) No 168/2013; 8.4.2.5. With reference to point 8.3.2.5., disconnection of any other powertrain component connected to a powertrain control unit / engine control / drive train control unit that results in emissions exceeding any of the OBD thresholds in Part B of Annex VI to Regulation (EU) No 168/2013 or that triggers an operation mode with a significantly reduced torque as compared with normal operation. 8.4.3. Replacement of the NOx after-treatment system, where fitted, with a deteriorated or defective system or electronic simulation of such a failure. 8.4.4. Replacement of the particulate matter monitoring system, where fitted, with a deteriorated or defective system or electronic simulation of such a failure. ANNEX IX Test type IX requirements: sound level Appendix Number Appendix title Page 1 Sound level test requirements for powered cycles and two-wheel mopeds (category L1e) 247 2 Sound level test requirements for motorcycles (categories L3e and L4e) 258 3 Sound level test requirements for three-wheel mopeds, tricycles and quadricycles (categories L2e, L5e, L6e and L7e) 272 4 Test track specification 283 1. Introduction This Annex describes the procedure for type IX testing, as referred to in Part A of Annex V to Regulation (EU) No 168/2013. It lays down specific provisions regarding permissible sound level test procedures for L-category vehicles. 2. Test procedure, measurements and results 2.1. Durability requirements of the noise abatement system shall be regarded as fulfilled if the vehicle complies with the requirements regarding conditioning of the test vehicle set-out in this Annex. In addition for vehicles equipped with silencers containing absorbent fibrous materials the relevant test procedure set-out in this Annex shall be conducted to demonstrate durability of the noise abatement system. 2.2. When the EU has acceded to: UNECE regulation No 9: Uniform provisions concerning the approval of three-wheel vehicles or quadricycles with regard to noise; UNECE regulation No 41 (1): Uniform provisions concerning the approval of motorcycles with regard to noise; UNECE regulation No 63: Uniform provisions concerning the approval of mopeds with regard to noise; UNECE regulation No 92: Uniform provisions concerning the approval of non-original replacement exhaust silencing systems (RESS) for motorcycles, mopeds and three-wheel vehicles; the corresponding provisions of this Annex will become obsolete and vehicles of the applicable sub-category as listed in Table 8-1 shall comply with the requirements of the corresponding UNECE Regulation, including as regards sound limits: Table 8-1 L-category vehicle sub-categories and the applicable UNECE regulations regarding sound requirements Vehicle (sub-)category Vehicle category name Applicable test procedure L1e-A Powered cycle UNECE regulation No 63 L1e-B Two-wheel moped vmax  ¤ 25 km/h Two-wheel moped vmax  ¤ 45 km/h L2e Three-wheel moped UNECE regulation No 9 L3e Two-wheel motorcycle Engine capacity  ¤ 80 cm3 UNECE regulation No 41 Two-wheel motorcycle 80 cm3 < Engine capacity  ¤ 175 cm3 Two-wheel motorcycle Engine capacity > 175 cm3 L4e Two-wheel motorcycle with side-car L5e-A Tricycle UNECE regulation No 9 L5e-B Commercial tricycle L6e-A Light quad UNECE regulation No 63 L6e-B Light mini-car UNECE regulation No 9 L7e-A On-road quad L7e-B All-terrain vehicles L7e-C Heavy mini-car 3. Test vehicle 3.1. The test vehicles used for type VIII sound tests and in particular the noise abatement system and components shall be representative of the vehicle type with regard to the environmental performance produced in series and placed on the market. The test vehicle shall be properly maintained and used. 3.2. For vehicles propelled with compressed air, the sound shall be measured at highest nominal storage pressure of the compressed air + 0 /  15 %. (1) OJ L 317, 14.11.2012, p. 1. Appendix 1 Sound level test requirements for powered cycles and two-wheel mopeds (category L1e) 1. Definitions For the purposes of this Appendix: 1.1. type of powered cycle or two-wheel moped as regards its sound level and exhaust system means L1e vehicles which do not differ in such essential respects as the following: 1.1.1. type of engine (two- or four-stroke, reciprocating piston engine or rotary-piston engine, number and capacity of cylinders, number and type of carburettors or injection systems, arrangement of valves, maximum net power and corresponding speed). The cubic capacity of rotary-piston engines shall deemed to be double the volume of the chamber; 1.1.2. Drive train, in particular the number and ratios of the gears of the transmission and the final ratio; 1.1.3. number, type and arrangement of exhaust systems; 1.2. exhaust system or silencer means a complete set of components necessary to limit the noise caused by a moped engine and its exhaust; 1.2.1. original exhaust system or silencer means a system of the type fitted to the vehicle at the time of the environmental performance type-approval or extension of type-approval. It may be that first fitted or a replacement; 1.2.2. non-original exhaust system or silencer means a system of a type other than that fitted to the vehicle at the time of the environmental performance type-approval or extension of type-approval. It may be used only as a replacement exhaust system or silencer; 1.3. exhaust systems of differing types means systems which are fundamentally different in one of the following ways: 1.3.1. systems comprising components bearing different factory markings or trademarks; 1.3.2. systems comprising any component made of materials of different characteristics or comprising components which are of a different shape or size; 1.3.3. systems in which the operating principles of at least one component are different; 1.3.4. systems comprising components in different combinations; 1.4. component of an exhaust system means one of the individual components which together form the exhaust system (such as exhaust pipe work, the silencer proper) and the air intake system (air filter), if any. If the engine has to be equipped with an air intake system (air filter or intake noise absorber) in order to comply with the maximum permissible sound levels, the filter or the absorber shall be treated as components having the same importance as the exhaust system. 2. Component type-approval in respect of the sound level and original exhaust system, as a separate technical unit, of a type of two-wheel moped 2.1. Noise made by the two-wheel moped in motion (measuring conditions and method for testing of the vehicle during component type-approval) 2.1.1. Noise limits: see Part D of Annex VI to Regulation (EU) No 168/2013. 2.1.2. Measuring instruments 2.1.2.1. Acoustic measurements The apparatus used for measuring the sound-level shall be a precision sound-level meter of the type described in International Electro-technical Commission (IEC) publication 179 Precision sound-level meters, second edition. Measurements shall be taken using the fast response and the A weighting also described in that publication. At the beginning and end of each series of measurements, the sound-level meter shall be calibrated in accordance with the manufacturers instructions, using an appropriate noise source (e.g. piston phone). 2.1.2.2. Speed measurements Engine speed and moped speed on the test track shall be determined to within ± 3 %. 2.1.3. Conditions of measurement 2.1.3.1. Condition of the moped The combined weight of the rider and the test equipment used on the moped shall be between 70 kg and 90 kg. If necessary, weights shall be added to the moped to bring the combined weight up to at least 70 kg. During the measurements, the moped shall be in running order (including coolant, oils, fuel, tools, spare wheel and rider). Before the measurements are taken, the moped shall be brought to the normal operating temperature. If the moped is fitted with fans with an automatic actuating mechanism, this system shall not be interfered with during the sound measurements. For mopeds with more than one driven wheel, only the drive provided for normal road operation may be used. Where a moped is fitted with a sidecar, this shall be removed for the purposes of the test. 2.1.3.2. Test site The test site shall consist of a central acceleration section surrounded by a substantially flat test area. The acceleration section shall be flat; its surface shall be dry and such that surface noise remains low. On the test site, the variations in the free sound field between the sound source at the centre of the acceleration section and the microphone shall not exceed 1 dB. This condition will be deemed to be met if there are no large objects which reflect sound, such as fences, rocks, bridges or buildings, within 50 m of the centre of the acceleration section. The surface covering of the test track shall conform to the requirements of Appendix 7. The microphone shall not be obstructed in any way which could affect the sound field, and no person may stand between the microphone and the sound source. The observer taking the measurements shall so position himself as not to affect the readings of the measuring instrument. 2.1.3.3. Miscellaneous Measurements shall not be taken in poor atmospheric conditions. It shall be ensured that the results are not affected by gusts of wind. For measurements, the A-weighted sound level of sound sources other than those of the vehicle to be tested and of wind effects shall be at least 10 dB(A) below the sound level produced by the vehicle. A suitable windscreen may be fitted to the microphone provided that account is taken of its effect on the microphones sensitivity and directional characteristics. If the difference between the ambient noise and the noise to be measured is between 10 and 16 dB(A), the test results shall be calculated by subtracting the appropriate correction from the readings on the sound-level meter, as in the following graph: Figure Ap1-1 Difference between ambient noise and noise to be measured 2.1.4. Method of measurement 2.1.4.1. Nature and number of measurements The maximum sound level expressed in A-weighted decibels (dB(A)) shall be measured as the moped travels between lines AA ² and BB ² (Figure Ap1-2). The measurement will be invalid if an abnormal discrepancy is recorded between the peak value and the general noise level. At least two measurements shall be taken on each side of the moped. 2.1.4.2. Positioning of the microphone The microphone shall be positioned 7,5 m ± 0,2 m from the reference line CC ² (Figure Ap1-2) of the track and 1,2 m ± 0,1 m above ground level. 2.1.4.3. Conditions of operation The moped shall approach line AA ² at an initial steady speed as specified in point 2.1.4.3.1 and 2.1.4.3.2. When the front of the moped reaches line AA ², the throttle shall be fully opened as quickly as practically possible and kept in that position until the rear of the moped reaches line BB ²; the throttle shall then be returned as quickly as possible to the idle position. For all measurements, the moped shall be ridden in a straight line over the acceleration section, keeping the median longitudinal plane of the moped as close as possible to line CC ². 2.1.4.3.1. Approach speed The moped shall approach line AA ² at a steady speed of 30 km/h or at its top speed if this is less. 2.1.4.3.2. Selection of gear ratio If the moped is fitted with a manual-shift gearbox, the highest gear which allows it to cross line AA ² at a speed at least half the full-power engine speed shall be selected. If the moped has an automatic transmission, it shall be ridden at the speeds indicated in 2.1.4.3.1. 2.1.5. Results (test report) 2.1.5.1. The test report according to the template referred to Article 32(1) to Regulation (EU) No 168/2013 drawn up for the purpose of issuing the document shall indicate any circumstances and factors affecting the measurements. 2.1.5.2. The measurements shall be rounded to the nearest decibel. If the figure following the decimal point is between 0 and 4, the total is rounded down and if between 5 and 9, it is rounded up. Only measurements which vary by 2,0 dB(A) or less in two consecutive tests on the same side of the moped shall be used. 2.1.5.3. To take account of inaccuracies, 1,0 dB(A) shall be deducted from each value obtained in accordance with point 2.1.5.2. 2.1.5.4. If the average of the four measurements does not exceed the maximum permissible level for the category of moped in question, the limits laid down in point 2.1.1 will be deemed as being complied with. This average value shall be taken as the result of the test. Figure Ap1-2 Test for vehicle in motion Figure Ap1-3 Test for stationary vehicle 2.2. Noise from stationary moped (measuring conditions and method for testing of the vehicle in use) 2.2.1. Sound-pressure level in the immediate vicinity of the moped In order to facilitate subsequent noise tests on mopeds in use, the sound-pressure level in the immediate vicinity of the exhaust-system outlet (silencer) shall be measured in accordance with the following requirements, the result being entered in the test report drawn up for the purpose of issuing the document according to the template referred to in Article 32(1) of Regulation (EU) No 168/2013. 2.2.2. Measuring instruments A precision sound-level meter as defined in point 2.1.2.1 shall be used. 2.2.3. Conditions of measurement 2.2.3.1. Condition of the moped Before the measurements are taken, the moped engine shall be brought to normal operating temperature. If the moped is fitted with fans with an automatic actuating mechanism, this system shall not be interfered with during the noise measurements. During the measurements, the gearbox shall be in neutral gear. If it is impossible to disconnect the drive train, the driving wheel of the moped shall be allowed to rotate freely, e.g. by placing the vehicle on its centre stand. 2.2.3.2. Test site (Figure Ap1-2) Any area in which there are no significant acoustic disturbances may be used as a test site. Flat surfaces which are covered with concrete, asphalt or some other hard material and are highly reflective are suitable; surfaces consisting of earth which has been tamped down shall not be used. The test site shall be in the form of a rectangle the sides of which are at least 3 m from the outer edge of the moped (handlebars excluded). There shall be no significant obstacles, e.g. no persons other than the rider and the observer may stand within this rectangle. The moped shall be positioned within the rectangle so that the microphone used for measurement is at least 1 m from any kerb. 2.2.3.3. Miscellaneous Instrument readings caused by ambient noise and wind effects shall be at least 10,0 dB(A) lower than the noise levels to be measured. A suitable windshield may be fitted to the microphone provided that account is taken of its effect on the microphones sensitivity. 2.2.4. Method of measurement 2.2.4.1. Nature and number of measurements The maximum noise level expressed in A-weighted decibels (dB(A)) shall be measured during the period of operation laid down in point 2.2.4.3. At least three measurements shall be taken at each measuring point. 2.2.4.2. Positioning of the microphone (Figure Ap1-3) The microphone shall be positioned level with the exhaust outlet or 0,2 m above the surface of the track, whichever is higher. The microphone diaphragm shall face towards the exhaust outlet at a distance of 0,5 m from it. The axis of maximum sensitivity of the microphone shall be parallel to the surface of the track at an angle of 45 ° ± 10 ° to the vertical plane of the direction of the exhaust emissions. In relation to this vertical plane, the microphone shall be positioned on the side on which there is the maximum possible distance between the microphone and the outline of the moped (handlebars excluded). If the exhaust system has more than one outlet at centres less than 0,3 m apart, the microphone shall face the outlet which is nearest the moped (handlebars excluded) or the outlet which is highest above the surface of the track. If the centres of the outlets are more than 0,3 m apart, separate measurements shall be taken for each of them; the highest figure recorded being taken as the test value. 2.2.4.3. Operating conditions The engine speed shall be held steady at: ((S)/(2)) if S is more than 5 000 rpm; or ((3S)/(4)) if S is 5 000 rpm or less, where S is the engine speed at which maximum power is developed. When a constant engine speed is reached, the throttle shall be returned swiftly to the idle position. The noise level shall be measured during an operating cycle consisting of a brief period of constant engine speed and throughout the deceleration period, the highest sound-level meter reading being taken as the test value. 2.2.5. Results (test report) 2.2.5.1. The test report drawn up for the purpose of issuing the document according to the template referred to in Article 32(1) of Regulation (EU) No 168/2013 shall indicate all relevant data and particularly those used in measuring the noise of the stationary moped. 2.2.5.2. Values shall be read off the measuring instrument and rounded to the nearest decibel. Only measurements which vary by 2,0 dB(A) or less in three consecutive tests will be used. 2.2.5.3. The highest of the three measurements shall be taken as the test result. 2.3. Original exhaust system (silencer) 2.3.1. Requirements for silencers containing absorbent fibrous materials 2.3.1.1. Absorbent fibrous material shall be asbestos-free and may be used in the construction of silencers only if it is held securely in place throughout the service life of the silencer and meets the requirements of point 2.3.1.2, 2.3.1.3 or 2.3.1.4. 2.3.1.2. After removal of the fibrous material, the noise level shall comply with the requirements of point 2.1.1. 2.3.1.3. The absorbent fibrous material may not be placed in those parts of the silencer through which the exhaust gases pass and shall comply with the following requirements: 2.3.1.3.1. The material shall be heated at a temperature of 923,2 ± 5 K (650 ± 5 °C) for four hours in a furnace without reduction in the average length, diameter or bulk density of the fibre; 2.3.1.3.2. After being heated at 923,2 ± 5 K (650 ± 5 °C) for one hour in a furnace, at least 98 % of the material shall be retained in a sieve of nominal mesh size 250 Ã ¼m complying with technical standard ISO 3310-1:2000 when tested in accordance with ISO standard 2559:2011; 2.3.1.3.3. The material shall lose no more than 10 % of its weight after being soaked for 24 hours at 362,2 ± 5 K (90 ± 5 °C) in a synthetic condensate of the following composition:  1 N hydrobromic acid (HBr): 10 ml  1 N sulphuric acid (H2SO4): 10 ml  Distilled water to make up to 1 000 ml. Note: The material shall be washed in distilled water and dried for one hour at 378,2 K (105 °C) before weighing. 2.3.1.4. Before the system is tested in accordance with point 2.1, it shall be put into normal working order by one of the following methods: 2.3.1.4.1. Conditioning by continuous road operation 2.3.1.4.1.1. The minimum distance to be travelled during conditioning shall be 2 000 km. 2.3.1.4.1.2. 50 ± 10 % of this conditioning cycle shall consist of town driving and the remainder of long-distance runs; the continuous road cycle may be replaced by a corresponding test-track programme. 2.3.1.4.1.3. The two types of driving shall be alternated at least six times. 2.3.1.4.1.4. The complete test programme shall include at least 10 breaks lasting at least three hours in order to reproduce the effects of cooling and condensation. 2.3.1.4.2. Conditioning by pulsation 2.3.1.4.2.1. The exhaust system or components thereof shall be fitted to the moped or to the engine. In the first case, the moped shall be mounted on a roller dynamometer. In the second case, the engine shall be mounted on a test bench. The test apparatus, as shown in detail in Figure Ap1-4, is fitted at the outlet of the exhaust system. Any other apparatus giving equivalent results is acceptable. 2.3.1.4.2.2. The test equipment shall be adjusted so that the flow of exhaust gases is alternately interrupted and restored 2 500 times by a rapid-action valve. 2.3.1.4.2.3. The valve shall open when the exhaust gas back-pressure, measured at least 100 mm downstream of the intake flange, reaches a value of between 0,35 and 0,40 bar. Should the engine characteristics prevent this, the valve shall open when the gas back-pressure reaches a level equivalent to 90 % of that which can be measured before the engine stops. It shall close when this pressure differs by no more than 10 % from its stabilised value with the valve open. 2.3.1.4.2.4. The time-lapse relay shall be set for the period in which exhaust gases are produced, calculated on the basis of the requirements of point 2.3.1.4.2.3. 2.3.1.4.2.5. Engine speed shall be 75 % of the speed (S) at which the engine develops maximum power. 2.3.1.4.2.6. The power indicated by the dynamometer shall be 50 % of the full-throttle power measured at 75 % of engine speed (S). 2.3.1.4.2.7. Any drainage holes shall be closed off during the test. 2.3.1.4.2.8. The entire test shall be completed within 48 hours. If necessary, a cooling period shall be allowed after each hour. 2.3.1.4.3. Conditioning on a test bench 2.3.1.4.3.1. The exhaust system shall be fitted to an engine representative of the type fitted to the moped for which the system is designed, and mounted on a test bench. 2.3.1.4.3.2. Conditioning consists of three test-bench cycles. 2.3.1.4.3.3. Each test-bench cycle shall be followed by a break of at least six hours in order to reproduce the effects of cooling and condensation. 2.3.1.4.3.4. Each test-bench cycle consists of six phases. The engine conditions and duration are as follows for each phase: Table Ap1-1 Test-bench test cycle phases Phase Conditions Duration of phase (minutes) 1 Idling 6 2 25 % load at 75 % S 40 3 50 % load at 75 % S 40 4 100 % load at 75 % S 30 5 50 % load at 100 % S 12 6 25 % load at 100 % S 22 Total time: 2 hrs. 30 mins 2.3.1.4.3.5. During this conditioning procedure, at the request of the manufacturer, the engine and the silencer may be cooled so that the temperature recorded at a point not more than 100 mm from the exhaust gas outlet does not exceed that measured when the moped is running at 75 % S in top gear. The engine and moped speeds shall be determined with an accuracy of ± 3 %. Figure Ap1-4 Test apparatus for conditioning by pulsation 1. Inlet flange or sleeve for connection to the rear of the test exhaust system. 2. Hand-operated regulating valve. 3. Compensating reservoir with a maximum capacity of 40 l and a filling time of not less than one second. 4. Pressure switch with an operating range of 0,05 to 2,5 bar. 5. Time delay switch. 6. Pulse counter. 7. Quick-acting valve, such as exhaust brake valve 60 mm in diameter, operated by a pneumatic cylinder with an output of 120 N at 4 bar. The response time, for opening and closing, must not exceed 0,5 second. 8. Exhaust gas evaluation. 9. Flexible hose. 10. Pressure gauge 2.3.2. Diagram and markings 2.3.2.1. A diagram and a cross-sectional drawing indicating the dimensions of the exhaust system(s) shall be attached to the information document referred to in Article 27(4) of Regulation (EU) No 168/2013. 2.3.2.2. All original silencers shall bear at least the following:  the e mark followed by the reference to the country which granted the type-approval;  the vehicle manufacturers name or trademark; and  the make and identifying part number in compliance with Article 39 of Regulation (EU) No 168/2013. This reference shall be legible, indelible and visible in the position at which it is to be fitted. 2.3.2.3. Any packing of original replacement silencer systems shall be marked legibly with the words original part and the make and type references linked with the e mark, together with the reference to the country of origin. 2.3.3. Intake silencer If the engine intake has to be fitted with an air filter or intake silencer in order to comply with the permissible noise level, the filter or silencer shall be regarded as part of the silencer and the requirements of point 2.3 will also apply to them. 3. Component type-approval of a non-original exhaust system or components thereof, as a separate technical unit, for two-wheel mopeds This point applies to the component type-approval, as separate technical units, of exhaust systems or components thereof intended to be fitted to one or more particular types of moped as non-original replacement parts. 3.1. Definition 3.1.1. Non-original replacement exhaust system or components thereof means any exhaust system component as defined in point 1.2 intended to be fitted to a moped to replace that of the type fitted to the moped when the information document provided for in Article 27(4) of Regulation (EU) No 168/2013 was issued. 3.2. Application for component type-approval 3.2.1. Applications for component type-approval for replacement exhaust systems or components thereof as separate technical units shall be submitted by the manufacturer of the system or by his authorised representative. 3.2.2. For each type of replacement exhaust system or components thereof for which approval is requested, the component type-approval application shall be accompanied by the following documents in triplicate, and by the following particulars: 3.2.2.1. description, in respect of the characteristics referred to in point 1.1, of the types of moped for which the system(s) or component(s) is/are intended; the numbers or symbols specific to the type of engine and moped shall be given; 3.2.2.2. description of the replacement exhaust system stating the relative position of each of its components, together with the fitting instructions; 3.2.2.3. drawings of each component to facilitate location and identification, and statement of materials used. These drawings shall also indicate the intended location of the mandatory component type-approval mark. 3.2.3. The applicant shall submit, at the request of the technical service: 3.2.3.1. two samples of the system for which component type-approval is requested; 3.2.3.2. an exhaust system conforming to that originally fitted to the moped when the information document provided was issued; 3.2.3.3. a moped representative of the type to which the replacement exhaust system is to be fitted, supplied in such a condition that, when fitted with a silencer of the same type as was originally fitted, it meets the requirements of either of the following two sections: 3.2.3.3.1. if the moped referred to in point 3.2.3.3 is of a type which has been granted type-approval pursuant to the provisions of this Appendix: 3.2.3.3.1.1. during the test in motion, it may not exceed by more than 1,0 dB(A) the applicable limit value laid down in point 2.1.1; 3.2.3.3.1.2. during the stationary test, it may not exceed by more than 3,0 dB(A) the value recorded when the moped was granted type-approval, as indicated on the manufacturers data plate; 3.2.3.3.2. if the moped referred to in point 3.2.3.3 is not of a type which has been granted type-approval in accordance with the requirements of this Appendix, it may not exceed by more than 1,0 dB(A) the limit value applicable to that type of moped when it first entered into service; 3.2.3.4. a separate engine identical to that fitted to the moped referred in point 3.2.3.3., should the approval authorities deem it necessary. 3.3. Specifications 3.3.1. General specifications The design, construction and mounting of the silencer shall be such that: 3.3.1.1. the moped complies with the requirements of this Appendix under normal conditions of use, and in particular regardless of any vibrations to which it may be subjected; 3.3.1.2. it displays reasonable resistance to the corrosion phenomena to which it is exposed, with due regard to the normal conditions of use of the moped; 3.3.1.3. the ground clearance under the silencer as originally fitted, and the angle at which the moped can lean over, are not reduced; 3.3.1.4. the surface does not reach unduly high temperatures; 3.3.1.5. its outline has no projections or sharp edges; 3.3.1.6. shock absorbers and suspension have adequate clearance; 3.3.1.7. adequate safety clearance is provided for pipes; 3.3.1.8. it is impact-resistant in a way that is compatible with clearly defined maintenance and installation requirements. 3.3.2. Specifications for noise levels 3.3.2.1. The acoustic efficiency of the replacement exhaust systems or components thereof shall be tested using the methods described in points 2.1.2, 2.1.3, 2.1.4 and 2.1.5. Where a replacement exhaust system or component thereof is fitted to the moped referred to in point 3.2.3.3, the noise-level values obtained shall not exceed those measured, in accordance with point 3.2.3.3, using the same moped fitted with the original equipment silencer both during the test in motion and during the stationary test. 3.3.3. Testing of moped performance 3.3.3.1. The replacement silencer shall be such as to ensure that the mopeds performance is comparable with that achieved with the original silencer or component thereof. 3.3.3.2. The replacement silencer shall be compared with an originally-fitted silencer, also in new condition, fitted to the moped referred to in point 3.2.3.3. 3.3.3.3. This test shall be carried out by measuring the engine power curve. The net maximum power and the top speed measurements with the replacement silencer shall not deviate by more than ± 5 % from those taken under the same conditions with the original equipment silencer. 3.3.4. Additional provisions relating to silencers as separate technical units containing fibrous material Fibrous material may not be used in the construction of such silencers unless the requirements set out in point 2.3.1 of this Annex are met. 3.3.5. Evaluation of the pollutant emissions of vehicles equipped with a replacement silencer system The vehicle referred to in point 3.2.3.3, equipped with a silencer of the type for which approval is requested, shall undergo the applicable environmental tests according to the type-approval of the vehicle. The requirements regarding environmental performance shall be deemed to be fulfilled if the results meet the limit values according to the type-approval of the vehicle as set out in Annex VI(D) of Regulation (EU) No 168/2013. 3.3.6. The marking of non-original exhaust systems or components thereof shall comply with the provisions of Article 39 of Regulation (EU) No 168/2013. 3.4. Component type-approval 3.4.1. Upon completion of the tests laid down in this Appendix, the approval authority shall issue a certificate corresponding to the model referred to in Article 30 (2) of Regulation (EU) No 168/2013. The component type-approval number shall be preceded by a rectangle surrounding the letter e followed by the distinguishing number or letters of the Member State which issued or refused the component type-approval. The exhaust system which is granted system type-approval shall conform to the provisions of Annexes II and VI. Appendix 2 Sound level test requirements for motorcycles (categories L3e and L4e) 1. Definitions For the purposes of this Appendix: 1.1. type of motorcycle as regards its sound level and exhaust system means motorcycles which do not differ in such essential respects as the following: 1.1.1. type of engine (two- or four-stroke, reciprocating piston engine or rotary-piston engine, number and capacity of cylinders, number and type of carburettors or injection systems, arrangement of valves, net maximum power and corresponding speed). The cubic capacity of rotary-piston engines shall deemed to be double the volume of the chamber; 1.1.2. Drive train, in particular the number and ratios of the gears of the transmission and final ratio; 1.1.3. number, type and arrangement of exhaust systems; 1.2. exhaust system or silencer means a complete set of components necessary to limit the noise caused by a motorcycle engine and its exhaust; 1.2.1. original exhaust system or silencer means a system of the type fitted to the vehicle at the time of type-approval or extension of type-approval. It may be that first fitted or a replacement; 1.2.2. non-original exhaust system or silencer means a system of a type other than that fitted to the vehicle at the time of type-approval or extension of type-approval. It may be used only as a replacement exhaust system or silencer; 1.3. exhaust systems of differing types means systems which are fundamentally different in one of the following ways: 1.3.1. systems comprising components bearing different factory markings or trademarks; 1.3.2. systems comprising any component made of materials of different characteristics or comprising components which are of a different shape or size; 1.3.3. systems in which the operating principles of at least one component are different; 1.3.4. systems comprising components in different combinations; 1.4. component of an exhaust system means one of the individual components which together form the exhaust system (e.g. exhaust pipe work, the silencer proper) and the air intake system (air filter), if any. If the engine has to be equipped with an air intake system (air filter or intake noise absorber) in order to comply with permissible noise levels, the filter or the absorber shall be treated as components having the same importance as the exhaust system. 2. Component type-approval in respect of the sound level and original exhaust system, as a separate technical unit, of a type of motorcycle 2.1. Noise of the motorcycle in motion (measuring conditions and method for testing of the vehicle during component type-approval) 2.1.1. Limits: see Part D of Annex VI to Regulation (EU) No 168/2013. 2.1.2. Measuring instruments 2.1.2.1. Acoustic measurements The apparatus used for measuring the sound level shall be a precision sound-level meter of the type described in International Electro-technical Commission (IEC) publication 179 Precision sound-level meters, second edition. Measurements shall be taken using the fast response and the A weighting also described in that publication. At the beginning and end of each series of measurements, the sound-level meter shall be calibrated in accordance with the manufacturers instructions, using an appropriate noise source (e.g. piston phone). 2.1.2.2. Speed measurements Engine speed and motorcycle speed on the test track shall be determined to within ± 3 %. 2.1.3. Conditions of measurement 2.1.3.1. Condition of the motorcycle During the measurements, the motorcycle shall be in running order. Before the measurements are taken, the motorcycle shall be brought to normal operating temperature. If the motorcycle is fitted with fans with an automatic actuating mechanism, this system shall not be interfered with during the noise measurements. For motorcycles with more than one driven wheel, only the drive provided for normal road operation may be used. Where a motorcycle is fitted with a sidecar, this shall be removed for the purposes of the test. 2.1.3.2. Test site The test site shall consist of a central acceleration section surrounded by a substantially flat test area. The acceleration section shall be flat; its surface shall be dry and such that surface noise remains low. On the test site, the variations in the free sound field between the sound source at the centre of the acceleration section and the microphone shall not exceed 1,0 dB. This condition will be deemed to be met if there are no large objects which reflect sound, such as fences, rocks, bridges or buildings, within 50 m of the centre of the acceleration section. The surface covering of the test site shall conform to the requirements of Appendix 4. The microphone shall not be obstructed in any way which could affect the sound field, and no person may stand between the microphone and the sound source. The observer carrying out the measurements shall so position himself as not to affect the readings of the measuring instrument. 2.1.3.3. Miscellaneous Measurements shall not be taken in poor atmospheric conditions. It shall be ensured that the results are not affected by gusts of wind. For measurements, the A-weighted sound level of noise sources other than those of the vehicle to be tested and of wind effects shall be at least 10,0 dB(A) below the sound level produced by the vehicle. A suitable windscreen may be fitted to the microphone provided that account is taken of its effect on the microphones sensitivity and directional characteristics. If the difference between the ambient noise and the measured noise is between 10,0 and 16,0 dB(A), the test results shall be calculated by subtracting the appropriate correction from the readings on the sound-level meter, as in the following graph: Figure Ap2-1 Difference between ambient noise and noise to be measured 2.1.4. Method of measurement 2.1.4.1. Nature and number of measurements The maximum noise level expressed in A-weighted decibels (dB(A)) shall be measured as the motorcycle travels between lines AA ² and BB ² (Figure Ap2-2). The measurement will be invalid if an abnormal discrepancy is recorded between the peak value and the general sound level. At least two measurements shall be taken on each side of the motorcycle. 2.1.4.2. Positioning of the microphone The microphone shall be positioned 7.5 m ± 0.2 m from the reference line CC ² (Figure Ap2-2) of the track and 1.2 m ± 0.1 m above ground level. 2.1.4.3. Conditions of operation The motorcycle shall approach line AA ² at an initial steady speed as specified in points 2.1.4.3.1 and 2.1.4.3.2. When the front of the motorcycle reaches line AA ², the throttle shall be fully opened as quickly as practically possible and kept in that position until the rear of the motorcycle reaches line BB ²; the throttle shall then be returned as quickly as possible to the idle position. For all measurements, the motorcycle shall be ridden in a straight line over the acceleration section keeping the longitudinal median plane of the motorcycle as close as possible to line CC ². 2.1.4.3.1. Motorcycles with non-automatic gearboxes 2.1.4.3.1.1. Approach speed The motorcycle shall approach line AA ² at a steady speed  of 50 km/h, or  corresponding to an engine speed equal to 75 % of the engine speed at which maximum net power is developed, whichever is the lower. 2.1.4.3.1.2. Selection of gear ratio 2.1.4.3.1.2.1. Motorcycles fitted with a gearbox with four ratios or fewer, whatever the cylinder capacity of their engines, shall be tested only in second gear. 2.1.4.3.1.2.2. Motorcycles fitted with engines with a cylinder capacity not exceeding 175 cm3 and a gearbox with five ratios or more shall be tested only in third gear. 2.1.4.3.1.2.3. Motorcycles fitted with engines having a cylinder capacity of more than 175 cm3 and a gearbox with five ratios or more shall be tested once in second gear and once in third gear. The result used shall be the average of the two tests. 2.1.4.3.1.2.4. If, during the test carried out in second gear (see points 2.1.4.3.1.2.1 and 2.1.4.3.1.2.3), the engine speed on the approach to the line marking the end of the test track exceeds 100 % of the engine speed at which maximum net power is developed, the test shall be carried out in third gear and the noise level measured shall be the only one recorded as the test result. 2.1.4.3.2 Motorcycles with automatic gearboxes 2.1.4.3.2.1. Motorcycles without a manual selector 2.1.4.3.2.1.1. Approach speed The motorcycle shall approach line AA ² at steady speeds of 30, 40 and 50 km/h or 75 % of the maximum road speed if that value is lower. The condition giving the highest sound level is chosen. 2.1.4.3.2.2. Motorcycles equipped with a manual selector with X forward drive positions 2.1.4.3.2.2.1. Approach speed The motorcycle shall approach line AA ² at a steady speed of:  less than 50 km/h, the engine rotation speed being equal to 75 % of the engine speed at which maximum net power is developed, or  50 km/h, the engine rotation speed being less than 75 % of the engine speed at which maximum net power is developed. If, in the test at a steady speed of 50 km/h, the gears change down to first, the approach speed of the motorcycle may be increased to a maximum of 60 km/h to avoid the downshift. 2.1.4.3.2.2.2. Position of the manual selector If the motorcycle is equipped with a manual selector with X forward drive positions, the test shall be carried out with the selector in the highest position; the voluntary device for changing down (e.g. kick-down) shall not be used. If an automatic downshift takes place after line AA ², the test shall be started again using the second-highest position, or the third-highest position if necessary, in order to find the highest position of the selector at which the test can be performed without an automatic downshift (without using the kick-down). 2.1.4.4. For hybrid L-category vehicles, the tests shall be performed twice under the following conditions: (a) condition A: batteries shall be at their maximum state of charge; if more than one hybrid mode is available, the most electric mode shall be selected for the test; (b) condition B: batteries shall be at their minimum state of charge; if more than one hybrid mode is available, the most fuel-consuming mode shall be selected for the test. 2.1.5. Results (test report) 2.1.5.1. The test report drawn up for the purpose of issuing the information folder according to the template referred to in Article 27(4) of Regulation (EU) No 168/2013 shall indicate any circumstances and factors affecting the results of the measurements. 2.1.5.2. Readings taken shall be rounded to the nearest decibel. If the figure following the decimal point is between 0 and 4, the total is rounded down and if between 5 and 9, it is rounded up. Only measurements which vary by 2,0 dB(A) or less in two consecutive tests on the same side of the motorcycle may be used for the purpose of issuing the information document according to the template referred to in Article 27(4) of Regulation (EU) No 168/2013. 2.1.5.3. To take account of inaccuracies, 1,0 dB(A) shall be deducted from each value obtained in accordance with point 2.1.5.2. 2.1.5.4. If the average of the four measurements does not exceed the maximum permissible level for the vehicle category in question, the limit laid down in Part D of Annex VI to Regulation (EU) No 168/2013 will be deemed as being complied with. This average value shall be taken as the result of the test. 2.1.5.5. If the average of four Condition A results and the average of four Condition B results do not exceed the permissible level for the vehicle category in question, the limits laid down in Part D of Annex VI to Regulation (EU) No 168/2013 shall be deemed as being complied with. The highest average value shall be taken as the result of the test. 2.2. Noise from stationary motorcycle (measuring conditions and method for testing of the vehicle in use) 2.2.1. Sound-pressure level in the immediate vicinity of the motorcycle In order to facilitate subsequent noise tests on motorcycles in use, the sound-pressure level in the immediate vicinity of the exhaust-system outlet shall be measured in accordance with the following requirements, the result being entered in the test report drawn up for the purpose of issuing the information document according to the template referred to in Article 27(4) of Regulation (EU) No 168/2013. 2.2.2. Measuring instruments A precision sound-level meter as defined in point 2.1.2.1 shall be used. 2.2.3. Conditions of measurement 2.2.3.1. Condition of the motorcycle Before the measurements are taken, the motorcycle engine shall be brought to normal operating temperature. If the motorcycle is fitted with fans with an automatic actuating mechanism, this system shall not be interfered with during the noise measurements. During the measurements, the gearbox shall be in neutral gear. If it is impossible to disconnect the drive train, the driving wheel of the motorcycle shall be allowed to rotate freely, e.g. by placing the vehicle on its centre stand. 2.2.3.2. Test site (Figure Ap2-2) Any area in which there are no significant acoustic disturbances may be used as a test site. Flat surfaces which are covered with concrete, asphalt or some other hard material and are highly reflective are suitable; surfaces consisting of earth which has been tamped down shall not be used. The test site shall be in the form of a rectangle the sides of which are at least 3 m from the outer edge of the motorcycle (handlebars excluded). There shall be no significant obstacles, e.g. no persons other than the rider and the observer may stand within this rectangle. The motorcycle shall be positioned within the rectangle so that the microphone used for measurement is at least 1 m from any kerb. 2.2.3.3. Miscellaneous Instrument readings caused by ambient noise and wind effects shall be at least 10,0 dB(A) lower than the sound levels to be measured. A suitable windshield may be fitted to the microphone provided that account is taken of its effect on the sensitivity of the microphone. 2.2.4. Method of measurement 2.2.4.1. Nature and number of measurements The maximum sound level expressed in A-weighted decibels (dB(A)) shall be measured during the period of operation laid down in point 2.2.4.3. At least three measurements shall be taken at each measuring point. 2.2.4.2. Positioning of the microphone (Figure Ap2-3) The microphone shall be positioned level with the exhaust outlet or 0,2 m above the surface of the track, whichever is the higher. The microphone diaphragm shall face the exhaust outlet at a distance of 0,5 m from it. The axis of maximum sensitivity of the microphone shall be parallel to the surface of the track at an angle of 45 ±10 ° to the vertical plane of the direction of the exhaust emissions. In relation to this vertical plane, the microphone shall be positioned on the side on which there is the maximum possible distance between the microphone and the outline of the motorcycle (handlebars excluded). If the exhaust system has more than one outlet at centres less than 0.3 m apart, the microphone shall face the outlet which is nearest the motorcycle (handlebars excluded) or the outlet which is highest above the surface of the track. If the centres of the outlets are more than 0.3 m apart, separate measurements shall be taken for each of them, the highest figure recorded being taken as the test value. 2.2.4.3. Operating conditions The engine speed shall be held steady at:  ((S)/(2)) if S is more than 5 000 rpm, or  ((3S)/(4)), if S is not more than 5 000 rpm, where S is the engine speed at which the maximum net power is developed. When a constant engine speed is reached, the throttle shall be returned swiftly to the idle position. The sound level shall be measured during an operating cycle consisting of a brief period of constant engine speed and throughout the deceleration period, the maximum sound-level meter reading being taken as the test value. 2.2.5. Results (test report) 2.2.5.1. The test report drawn up for the purpose of issuing the information document according to the template referred to in Article 27(4) of Regulation (EU) No 168/2013 shall indicate all relevant data and particularly those used in measuring the noise of the stationary motorcycle. 2.2.5.2. Values shall be read off the measuring instrument and rounded to the nearest decibel. If the figure following the decimal point is between 0 and 4, the total is rounded down and if between 5 and 9, it is rounded up. Only measurements which vary by no more than 2,0 dB(A) in three consecutive tests will be used. 2.2.5.3. The highest of the three measurements will be taken as the test result. Figure Ap2-2 Test for vehicle in motion Figure Ap2-3 Test for stationary vehicle 2.3. Original exhaust system (silencer) 2.3.1. Requirements for silencers containing absorbent fibrous materials 2.3.1.1. Absorbent fibrous material shall be asbestos-free and may be used in the construction of silencers only if it is held securely in place throughout the service life of the silencer and it meets the requirements of point 2.3.1.2 or 2.3.1.3. 2.3.1.2. After removal of the fibrous material, the sound level shall comply with the requirements of point 2.1.1. 2.3.1.3. The absorbent fibrous material may not be placed in those parts of the silencer through which the exhaust gases pass, and shall comply with the following requirements: 2.3.1.3.1. the material shall be heated at a temperature of 650 °C ± 5 °C for four hours in a furnace without reduction in the average length, diameter or bulk density of the fibre; 2.3.1.3.2. after being heated at 650 °C ± 5 °C for one hour in a furnace, at least 98 % of the material shall be retained in a sieve of nominal mesh size 250 Ã ¼m complying with technical standard ISO 3310-1:2000 when tested in accordance with ISO standard 2559:2011; 2.3.1.3.3. the material shall not lose more than 10.5 % of its weight after being soaked for 24 hours at 90 °C ± 5 °C in a synthetic condensate of the following composition:  1 N hydrobromic acid (HBr): 10 ml  1 N sulphuric acid (H2SO4): 10 ml  Distilled water to make up to 1 000 ml. Note: The material shall be washed in distilled water and dried for one hour at 105 °C before weighing. 2.3.1.4. Before the system is tested in accordance with point 2.1, it shall be put in normal working order by one of the following methods: 2.3.1.4.1. Conditioning by continuous road operation 2.3.1.4.1.1. Table Ap2-1 shows the minimum distance to be travelled for each category of motorcycle during conditioning: Table Ap2-1 Minimum distance to be travelled during conditioning L3e / L4e category vehicle (motorcycle) by engine capacity (cm3) Distance (km) 1.  ¤ 80 4 000 2. > 80  ¤ 175 6 000 3. > 175 8 000 2.3.1.4.1.2 50 ± 10 % of this conditioning cycle shall consist of town driving and the remainder of long-distance runs at high speed; the continuous road cycle may be replaced by a corresponding test-track programme. 2.3.1.4.1.3. The two types of driving shall be alternated at least six times. 2.3.1.4.1.4. The complete test programme shall include at least ten breaks lasting at least three hours in order to reproduce the effects of cooling and condensation. 2.3.1.4.2. Conditioning by pulsation 2.3.1.4.2.1. The exhaust system or components thereof shall be fitted to the motorcycle or to the engine. In the first case, the motorcycle shall be mounted on a roller dynamometer. In the second case, the engine shall be mounted on a test bench. The test apparatus, as shown in detail in Figure Ap2-4, is fitted at the outlet of the exhaust system. Any other apparatus giving equivalent results is acceptable. 2.3.1.4.2.2. The test equipment shall be adjusted so that the flow of exhaust gases is alternately interrupted and restored 2 500 times by a rapid-action valve. 2.3.1.4.2.3 The valve shall open when the exhaust gas back-pressure, measured at least 100 mm downstream of the intake flange, reaches a value of between 0.35 and 0.40 bar. Should the engine characteristics prevent this, the valve shall open when the gas back-pressure reaches a level equivalent to 90 % of that which can be measured before the engine stops. It shall close when this pressure differs by no more than 10 % from its stabilised value with the valve open. 2.3.1.4.2.4. The time-lapse relay shall be set for the period in which exhaust gases are produced, calculated on the basis of the requirements of point 2.3.1.4.2.3. 2.3.1.4.2.5. Engine speed shall be 75 % of the speed (S) at which the engine develops maximum power. 2.3.1.4.2.6. The power indicated by the dynamometer shall be 50 % of the full-throttle power measured at 75 % of engine speed (S). 2.3.1.4.2.7. Any drainage holes shall be closed off during the test. 2.3.1.4.2.8. The entire test shall be completed within 48 hours. If necessary, a cooling period shall be allowed after each hour. 2.3.1.4.3. Conditioning on a test bench 2.3.1.4.3.1. The exhaust system shall be fitted to an engine representative of the type fitted to the motorcycle for which the system is designed and mounted on a test bench. 2.3.1.4.3.2. Conditioning consists of the specified number of test bench cycles for the category of motorcycle for which the exhaust system was designed. Table Ap2-2 shows the number of cycles for each category of motorcycle: Table Ap2-2 Number of test-bench cycles for conditioning Category of motorcycle by cylinder capacity (cm3) Number of cycles 1.  ¤ 80 6 2. > 80  ¤ 175 9 3. > 175 12 2.3.1.4.3.3. Each test-bench cycle shall be followed by a break of at least six hours in order to reproduce the effects of cooling and condensation. 2.3.1.4.3.4. Each test-bench cycle consists of six phases. The engine conditions and duration are as follows for each phase: Table Ap2-3 Test cycle phases for bench testing Phase Conditions Duration of phase (minutes) Engines with displacement less than 175 cm3 Engines with displacement of 175 cm3 or more 1 Idling 6 6 2 25 % load at 75 % S 40 50 3 50 % load at 75 % S 40 50 4 100 % load at 75 % S 30 10 5 50 % load at 100 % S 12 12 6 25 % load at 100 % S 22 22 Total time: 2 hours 30 mins 2 hours 30 mins 2.3.1.4.3.5. During this conditioning procedure, at the request of the manufacturer, the engine and the silencer may be cooled so that the temperature recorded at a point not more than 100 mm from the exhaust gas outlet does not exceed that measured when the motorcycle is running at 110 km/h or 75 % S in top gear. The engine or motorcycle speeds shall be determined with an accuracy of ± 3 %. Figure Ap2-4 Test apparatus for conditioning by pulsation 1. Inlet flange or sleeve for connection to the rear of the test exhaust system. 2. Hand-operated regulating valve. 3. Compensating reservoir with a maximum capacity of 40 l and a filling time of not less than one second. 4. Pressure switch with an operating range of 0,05 to 2,5 bar. 5. Time delay switch. 6. Pulse counter. 7. Quick-acting valve, such as exhaust brake valve 60 mm in diameter, operated by a pneumatic cylinder with an output of 120 N at 4 bar. The response time, for opening and closing, must not exceed 0,5 second. 8. Exhaust gas evaluation. 9. Flexible hose. 10. Pressure gauge 2.3.2. Diagram and markings 2.3.2.1. A diagram and a cross-sectional drawing indicating the dimensions of the exhaust system shall be annexed to the information document according to the template referred to in Article 27(4) of Regulation (EU) No 168/2013. 2.3.2.2. All original silencers shall bear at least the following:  the e mark followed by the reference to the country which granted the type-approval;  the vehicle manufacturers name or trademark; and  the make and identifying part number. This reference shall be legible, indelible and visible in the position at which it is to be fitted. 2.3.2.3. Any packing of original replacement silencer systems shall be marked legibly with the words original part and the make and type references linked with the e mark and also the reference to the country of origin. 2.3.3. Intake silencer If the engine intake has to be fitted with an air filter or intake silencer in order to comply with the permissible sound level, the filter or silencer shall be regarded as part of the silencer and the requirements of point 2.3 also apply to them. 3. Component type-approval of a non-original exhaust system or components thereof, as technical units, for motorcycles This section applies to the component type-approval, as technical units, of exhaust systems or components thereof intended to be fitted to one or more particular types of motorcycle as non-original replacement parts. 3.1. Definition 3.1.1. Non-original replacement exhaust system or components thereof means any exhaust system component as defined in point 1.2 intended to be fitted to a motorcycle to replace that of the type fitted to the motorcycle when the information document according to the template referred to in Article 27(4) of Regulation (EU) No 168/2013 was issued. 3.2. Application for component type-approval 3.2.1. Applications for component type-approval for replacement exhaust systems or components thereof as separate technical units shall be submitted by the manufacturer of the system or by his authorised representative. 3.2.2. For each type of replacement exhaust system or components thereof for which approval is requested, the component type-approval application shall be accompanied by the following documents in triplicate, and by the following particulars: 3.2.2.1. description, in respect of the characteristics referred to in section 1.1 of this Appendix, of the types of motorcycle for which the system(s) or component(s) is/are intended; the numbers or symbols specific to the type of engine and motorcycle shall be given; 3.2.2.2. description of the replacement exhaust system stating the relative position of each of its components, together with the fitting instructions; 3.2.2.3. drawings of each component to facilitate location and identification, and statement of materials used. These drawings shall also indicate the intended location of the mandatory component type-approval mark. 3.2.3. The applicant shall submit, at the request of the technical service: 3.2.3.1. two samples of the system for which component type-approval is requested; 3.2.3.2. an exhaust system conforming to that originally fitted to the motorcycle when the information document according to the template referred to in Regulation (EU) No 168/2013 was issued; 3.2.3.3. a motorcycle representative of the type to which the replacement exhaust system is to be fitted, supplied in such a condition that, when fitted with a silencer of the same type as was originally fitted, it meets the requirements of either of the following two sections: 3.2.3.3.1. If the motorcycle referred to in point 3.2.3.3 is of a type which has been granted type-approval pursuant to the provisions of this Appendix:  during the test in motion, it may not exceed by more than 1,0 dB(A) the limit value laid down in point 2.1.1;  during the stationary test, it may not exceed by more than 3,0 dB(A) the value recorded when the motorcycle was granted type-approval and indicated on the manufacturers data plate. 3.2.3.3.2. If the motorcycle referred to in point 3.2.3.3 is not of a type which has been granted type-approval pursuant to the provisions of this Regulation, it may not exceed by more than 1,0 dB(A) the limit value applicable to that type of motorcycle when it first entered into service; 3.2.3.4. a separate engine identical to that fitted to the motorcycle referred to in point 3.2.3.3., should the approval authorities deem it necessary. 3.3. Markings and inscriptions 3.3.1. Non-original exhaust systems or components thereof shall be marked in accordance with the requirements laid down in Article 39 of Regulation (EU) No 168/2013. 3.4. Component type-approval 3.4.1. Upon completion of the tests laid down in this Appendix, the approval authority shall issue a certificate corresponding to the model referred to in Article 30(2) of Regulation (EU) No 168/2013. The component type-approval number shall be preceded by a rectangle surrounding the letter e followed by the distinguishing number or letters of the Member State which issued or refused the component type-approval. The exhaust system which is granted system type-approval shall conform to the provisions of Annexes II and VI. 3.5. Specifications 3.5.1. General specifications The design, construction and mounting of the silencer shall be such that: 3.5.1.1. the motorcycle complies with the requirements of this Appendix under normal conditions of use, and in particular regardless of any vibrations to which it may be subjected; 3.5.1.2. it displays reasonable resistance to the corrosion phenomena to which it is exposed, with due regard to the normal conditions of use of the motorcycle; 3.5.1.3. the ground clearance under the silencer as originally fitted, and the angle at which the motorcycle can lean over, are not reduced; 3.5.1.4. the surface does not reach unduly high temperatures; 3.5.1.5. its outline has no projections or sharp edges; 3.5.1.6. shock absorbers and suspension have adequate clearance; 3.5.1.7. adequate safety clearance is provided for pipes; 3.5.1.8. it is impact-resistant in a way that is compatible with clearly-defined maintenance and installation requirements. 3.5.2. Specifications for sound levels 3.5.2.1. The acoustic efficiency of the replacement exhaust systems or components thereof shall be tested using the methods described in points 2.1.2, 2.1.3, 2.1.4 and 2.1.5. With a replacement exhaust system or component thereof fitted to the motorcycle referred to in point 3.2.3.3, the noise-level values obtained shall not exceed the values measured, in accordance with point 3.2.3.3, using the same motorcycle fitted with the original equipment silencer both during the test in motion and during the stationary test. 3.5.3. Testing of motorcycle performance 3.5.3.1. The replacement silencer shall be such as to ensure that the motorcycles performance is comparable with that achieved with the original silencer or component thereof. 3.5.3.2. The replacement silencer shall be compared with an originally-fitted silencer, also in new condition, fitted to the motorcycle referred to in point 3.2.3.3. 3.5.3.3. This test is carried out by measuring the engine power curve. The net maximum power and the top speed measurements with the replacement silencer shall not deviate by more than ±5 % from those taken under the same conditions with the original equipment silencer. 3.5.4. Additional provisions relating to silencers as separate technical units containing fibrous material Fibrous material may not be used in the construction of such silencers unless the requirements set out in point 2.3.1 are met. 3.5.5. Evaluation of the pollutant emissions of vehicles equipped with a replacement silencer system The vehicle referred to in point 3.2.3.3, equipped with a silencer of the type for which approval is requested, shall undergo a type I, II and V test under the conditions described in the corresponding Annexes II, III and VI according to the type-approval of the vehicle. The requirements regarding emissions shall be deemed to be fulfilled if the results are within the limit values according to the type-approval of the vehicle. Appendix 3 Sound level test requirements for three-wheel mopeds, tricycles and quadricycles (categories L2e, L5e, L6e and L7e) 1. Definitions For the purposes of this Appendix: 1.1. type of three-wheel moped, tricycle or quadricycle as regards its sound level and exhaust system means three-wheel mopeds and tricycles which do not differ in such essential respects as the following: 1.1.1. bodywork shape or materials (in particular the engine compartment and its soundproofing); 1.1.2. vehicle length and width; 1.1.3. type of engine (spark ignition or compression ignition, two- or four-stroke, reciprocating piston or rotary piston, number and capacity of cylinders, number and type of carburettors or injection systems, arrangement of valves, net maximum power and corresponding speed); the cubic capacity of rotary-piston engines shall deemed to be double the swept volume; 1.1.4. drive train, in particular the number and ratios of the gears of the transmission and the final ratio; 1.1.5. number, type and arrangement of exhaust systems; 1.2. exhaust system or silencer means a complete set of components necessary to limit the noise caused by the engine and exhaust of a three-wheel moped, tricycle or quadricycle; 1.2.1. original exhaust system or silencer means a system of the type fitted to the vehicle at the time of type-approval or extension of type-approval. It may be that first fitted or a replacement; 1.2.2. non-original exhaust system or silencer means a system of a type other than that fitted to the vehicle at the time of type-approval or extension of type-approval. It may be used only as a replacement exhaust system or silencer; 1.3. exhaust systems of differing types means systems which are fundamentally different in one of the following ways: 1.3.1. systems comprising components bearing different factory markings or trademarks; 1.3.2. systems comprising any component made of materials of different characteristics or comprising components which are of a different shape or size; 1.3.3. systems in which the operating principles of at least one component are different; 1.3.4. systems comprising components in different combinations; 1.4. component of an exhaust system means one of the individual components which together form the exhaust system (such as exhaust pipe work, the silencer proper) and the air intake system (air filter) if any. If the engine has to be equipped with an air intake system (air filter or intake noise absorber) in order to comply with maximum permissible sound levels, the filter or the absorber must be treated as a component having the same importance as the exhaust system. 2. Component type-approval in respect of the sound level and original exhaust system, as a separate technical unit, of a type of three-wheel moped (L2e), a tricycle (L5e), a light quadricycle (L6e) or heavy quadricycles (L7e) 2.1. Noise of the three-wheel moped, tricycle or quadricycle (measuring conditions and method for testing of the vehicle during component type-approval) 2.1.1. The vehicle, its engine and its exhaust system shall be designed, constructed and assembled so that the vehicle complies with the requirements of this Appendix under normal conditions of use, regardless of any vibrations to which they may be subjected. 2.1.2. The exhaust system shall be designed, constructed and mounted to resist the corrosion phenomena to which it is exposed. 2.2. Specifications for noise levels 2.2.1. Limits: see Part D of Annex VI to Regulation (EU) No 168/2013. 2.2.2. Measuring instruments 2.2.2.1. The apparatus used for measuring the noise level shall be a precision sound-level meter of the type described in International Electro-technical Commission (IEC) publication No 179 Precision sound-level meters, second edition. Measurements shall be carried out using the fast response of the sound-level meter and the A weighting also described in that publication. At the beginning and end of each series of measurements, the sound-level meter shall be calibrated in accordance with the manufacturers instructions, using an appropriate noise source (e.g. a piston phone). 2.2.2.2. Speed measurements. Engine speed and vehicle speed on the test track shall be determined to within ±3 %. 2.2.3. Conditions of measurement 2.2.3.1. Condition of the vehicle During the measurements, the vehicle shall be in running order (including coolant, oils, fuel, tools, spare wheel and rider). Before the measurements are taken, the vehicle shall be brought to the normal operating temperature. 2.2.3.1.1. The measurements shall be taken with the vehicles unladen and without trailer or semitrailer. 2.2.3.2. Test site The test site shall consist of a central acceleration section surrounded by a substantially flat test area. The acceleration section shall be flat; its surface shall be dry and such that surface noise remains low. On the test site, the variations in the free sound field between the sound source at the centre of the acceleration section and the microphone shall not exceed ±1.0 dB(A). This condition will be deemed to be met if there are no large objects which reflect sound, such as fences, rocks, bridges or buildings, within 50 m of the centre of the acceleration section. The surface covering of the test track shall conform to the requirements of Appendix 4. The microphone shall not be obstructed in any way which could affect the sound field, and no person may stand between the microphone and the sound source. The observer carrying out the measurements shall so position himself as not to affect the readings of the measuring instrument. 2.2.3.3. Miscellaneous Measurements shall not be taken in poor atmospheric conditions. It shall be ensured that the results are not affected by gusts of wind. For measurements, the A-weighted noise level of noise sources other than those of the vehicle to be tested and of wind effects shall be at least 10,0 dB(A) below the noise level produced by the vehicle. A suitable windscreen may be fitted to the microphone provided that account is taken of its effect on the sensitivity and directional characteristics of the microphone. It the difference between the ambient noise and the measured noise is between 10,0 and 16,0 dB(A), the test results shall be calculated by subtracting the appropriate correction from the readings on the sound-level meter, as in the following graph: Figure Ap3-1 Difference between ambient noise and noise level to be measured 2.2.4. Method of measurement 2.2.4.1. Nature and number of measurements The maximum noise level expressed in A-weighted decibels (dB(A)) shall be measured as the vehicle travels between lines AA ² and BB ² (Figure Ap3-2). The measurement will be invalid if an abnormal discrepancy between the peak value and the general noise level is recorded. At least two measurements shall be taken on each side of the vehicle. 2.2.4.2. Positioning of the microphone The microphone shall be positioned 7,5 m ± 0,2 m from the reference line CC ² (Figure Ap3-2) of the track and 1,2 m ± 0,1 m above ground level. 2.2.4.3. Conditions of operation The vehicle shall approach line AA ² at an initial steady speed as specified in point 2.2.4.4. When the front of the vehicle reaches line AA ², the throttle shall be fully opened as quickly as practically possible and kept in that position until the rear of the vehicle reaches line BB ²; the throttle shall then be returned as quickly as possible to the idle position. For all measurements, the vehicle shall be ridden in a straight line over the acceleration section keeping the median longitudinal plane of the vehicle as close as possible to line CC ². 2.2.4.3.1. In the case of articulated vehicles consisting of two inseparable components and regarded as constituting one single vehicle, the semitrailer shall not be taken into account with regard to the crossing of line BB ². 2.2.4.4. Determining the steady speed to be adopted 2.2.4.4.1. Vehicle without gearbox The vehicle shall approach line AA ² at a steady speed corresponding either to a speed of rotation of the engine equal to three-quarters of that at which the engine develops its maximum power, or to three-quarters of the maximum speed of rotation of the engine permitted by the governor, or 50 km/h, whichever is slowest. 2.2.4.4.2. Vehicle with manual gearbox If the vehicle is fitted with a gearbox with two, three or four ratios, second gear shall be used. If the gearbox has more than four ratios, third gear shall be used. If the engine then reaches a speed of rotation beyond its maximum power rating, instead of second or third gear the next higher gear to allow line BB ² on the test track to be reached without exceeding this rating shall be engaged. Overdrive shall not be selected. If the vehicle has a dual-ratio final drive, the ratio selected shall be that corresponding to the highest speed of the vehicle. The vehicle shall approach line AA ² at a steady speed corresponding either to three-quarters of the engine rotation speed at which the engine develops its maximum power, or to three-quarters of the maximum engine rotation speed permitted by the governor, or 50 km/h, whichever is slowest. 2.2.4.4.3. Vehicle with automatic gearbox The vehicle shall approach line AA ² at a steady speed of 50 km/h or three-quarters of its maximum speed, whichever is slower. Where several forward drive positions are available, that producing the highest average acceleration of the vehicle between lines AA ² and BB ² shall be selected. The selector position that is used only for braking, manoeuvring or similar slow movements shall not be used. 2.2.4.5. For hybrid vehicle, the tests shall be performed twice under the following conditions: (a) condition A: batteries shall be at their maximum state of charge; if more than one hybrid mode is available, the most electric hybrid mode shall be selected for the test; (b) condition B: batteries shall be at their minimum state of charge; if more than one hybrid mode is available, the most fuel-consuming hybrid mode shall be selected for the test. 2.2.5. Results (test report) 2.2.5.1. The test report drawn up for the purpose of issuing the information document according to the template referred to in Article 27(4) of Regulation (EU) No 168/2013 shall indicate any circumstances and influences affecting the results of the measurements. 2.2.5.2. The values taken shall be rounded to the nearest decibel. If the figure following the decimal point is 5, the total is rounded up. Only measurements which vary by 2.0 dB(A) or less in two consecutive tests on the same side of the vehicle may be used for the purpose of issuing the information document according to the template referred to in Article 27(4) of Regulation (EU) No 168/2013. 2.2.5.3. To take account of inaccuracies, 1,0 dB(A) shall be deducted from each value obtained in accordance with point 2.2.5.2. 2.2.5.4. If the average of the four measurements does not exceed the maximum permissible level for the category of vehicle in question, the limit laid down in point 2.2.1 will be deemed as being complied with. This average value will constitute the result of the test. 2.2.5.5. If the average of four results of Condition A and if this average of four results of Condition B do not exceed the maximum permissible level for the category to which the hybrid vehicle being tested belongs, the limits laid down in point 2.2.1 shall be deemed as being complied with. The highest average value shall be taken as the result of the test. 2.3. Measurement of the noise of the stationary vehicle (for testing the vehicle in use) 2.3.1. Sound-pressure level in the immediate vicinity of the vehicle In order to facilitate subsequent noise tests on vehicles in use, the sound-pressure level in the immediate vicinity of the exhaust-system outlet (silencer) shall also be measured in accordance with the following requirements, the measurement being entered in the test report drawn up for the purpose of issuing the document according to the template referred to in Article 32(1) of Regulation (EU) No 168/2013. 2.3.2. Measuring instruments A precision sound-level meter conforming in accuracy to point 2.2.2.1 shall be used. 2.3.3. Conditions of measurement 2.3.3.1. Condition of the vehicle Before the measurements are taken, the vehicle engine shall be brought to normal operating temperature. If the vehicle is fitted with fans with an automatic actuating mechanism, this system shall not be interfered with during the noise measurements. During the measurements, the gearbox shall be in neutral gear. If it is impossible to disconnect the drive train, the driving wheels of the moped or tricycle shall be allowed to rotate freely, e.g. by placing the vehicle on its centre stand or on rollers. 2.3.3.2. Test site (see Figure Ap3-3) Any area in which there are no significant acoustic disturbances may be used as a test site. Flat surfaces which are covered with concrete, asphalt or some other hard material and are highly reflective are suitable; surfaces consisting of earth which has been tamped down shall not be used. The test site shall be in the form of a rectangle the sides of which are at least 3 m from the outer edge of the vehicle (handlebars excluded). There shall be no significant obstacles, e.g. no persons other than the rider and the observer may stand within this rectangle. The vehicle shall be positioned within the rectangle so that the microphone used for measurement is at least 1 m from any kerb. 2.3.3.3. Miscellaneous Instrument readings caused by ambient noise and wind effects shall be at least 10.0 dB(A) lower than the sound levels to be measured. A suitable windshield may be fitted to the microphone provided that account is taken of its effect on the sensitivity of the microphone. 2.3.4. Method of measurement 2.3.4.1. Nature and number of measurements The maximum noise level expressed in 1-weighted decibels (dB(A)) shall be measured during the period of operation laid down in point 2.3.4.3. At least three measurements shall be taken at each measurement point. 2.3.4.2. Positioning of the microphone (Figure Ap3-3) The microphone shall be positioned level with the exhaust outlet or 0,2 m above the surface of the track, whichever is higher. The microphone diaphragm shall face towards the exhaust outlet at a distance of 0,5 m from it. The axis of maximum sensitivity of the microphone shall be parallel to the surface of the track at an angle of 45 ° ± 10 ° to the vertical plane of the direction of the exhaust emissions. In relation to this vertical plane, the microphone shall be located on the side on which there is the maximum possible distance between the microphone and the outline of the vehicle (handlebars excluded). If the exhaust system has more than one outlet at centres less than 0,3 m apart, the microphone shall face the outlet which is nearest the vehicle (handlebars excluded) or the outlet which is highest above the surface of the track. If the centres of the outlets are more than 0,3 m apart, separate measurements shall be taken for each of them, the highest figure recorded being taken as the test value. 2.3.4.3. Operating conditions The engine speed shall be held steady at:  ((S)/(2)) if S is more than 5 000 rpm,  ((3S)/(4)) if S is not more than 5 000 rpm, where S is the engine speed at which maximum power is developed. When a constant engine speed is reached, the throttle shall be returned swiftly to the idle position. The noise level shall be measured during an operating cycle consisting of a brief period of constant engine speed and throughout the deceleration period, the maximum meter reading being taken as the test value. 2.3.5. Results (test report) 2.3.5.1. The test report drawn up for the purpose of issuing the information document according to the template referred to in Article 27(4) of Regulation (EU) No 168/2013 shall indicate all relevant data and particularly those used in measuring the noise of the stationary vehicle. 2.3.5.2. Values read off the measuring instrument shall be rounded to the nearest decibel. If the figure following the decimal point is 5, the total is rounded up. Only measurements which vary by no more than 2,0 dB(A) in three consecutive tests will be used. 2.3.5.3. The highest of the three measurements shall be taken as the test result. Figure Ap3-2 Positions for testing the vehicle in motion Figure Ap3-3 Positions for testing the stationary vehicle 2.4. Original exhaust system (silencer) 2.4.1. Requirements for silencers containing absorbent fibrous materials 2.4.1.1. Absorbent fibrous material shall be asbestos-free and may be used in the construction of silencers only if it is held securely in place throughout the service life of the silencer and it meets the requirements of point 2.4.1.2 to 2.4.1.4. 2.4.1.2. After removal of the fibrous material, the sound level shall comply with the requirements of point 2.2.1. 2.4.1.3. The absorbent fibrous material may not be placed in those parts of the silencer through which the exhaust gases pass and shall comply with the following requirements: 2.4.1.3.1. The material shall be heated at a temperature of 650 °C ± 5 °C for four hours in a furnace without reduction in the average length, diameter or bulk density of the fibre. 2.4.1.3.2. After being heated at 923,2 ± 5 K (650 ± 5 °C) for one hour in a furnace, at least 98 % of the material shall be retained in a sieve of nominal mesh size 250 Ã ¼m complying with technical standard ISO 3310-1:2000 when tested in accordance with ISO standard 2559:2011. 2.4.1.3.3. The material shall lose no more than 10,5 % of its weight after being soaked for 24 hours at 362,2 ± 5 K (90 ± 5 °C) in a synthetic condensate of the following composition:  1 N hydrobromic acid (HBr): 10 ml  1 N sulphuric acid (H2SO4): 10 ml  distilled water to make up to 1 000 ml. Note: The material shall be washed in distilled water and dried for one hour at 105 °C before weighing. 2.4.1.4. Before the system is tested it shall be put in normal working order by one of the following methods: 2.4.1.4.1. Conditioning by continuous road operation 2.4.1.4.1.1. The table Ap3-1 shows the minimum distance to be travelled for each category of vehicle during conditioning: Table Ap3-1 Minimum distance to be travelled during conditioning Category of vehicle by cylinder capacity (cm3) Distance (km) 1.  ¤ 250 4 000 2. > 250  ¤ 500 6 000 3. > 500 8 000 2.4.1.4.1.2. 50 % ± 10 % of this conditioning cycle shall consist of town driving and the remainder of long-distance runs at high speed; the continuous road cycle may be replaced by a corresponding test-track programme. 2.4.1.4.1.3. The two types of driving shall be alternated at least six times. 2.4.1.4.1.4. The complete test programme shall include at least ten breaks lasting at least three hours in order to reproduce the effects of cooling and condensation. 2.4.1.4.2. Conditioning by pulsation 2.4.1.4.2.1. The exhaust system or components thereof shall be fitted to the vehicle or to the engine. In the first case, the vehicle shall be mounted on a roller dynamometer. In the second case, the engine shall be mounted on a test bench. The test apparatus, as shown in detail in Figure Ap3-4, is fitted at the outlet of the exhaust system. Any other apparatus giving equivalent results is acceptable. 2.4.1.4.2.2. The test equipment shall be adjusted so that the flow of exhaust gases is alternately interrupted and restored 2 500 times by a rapid-action valve. 2.4.1.4.2.3. The valve shall open when the exhaust gas back-pressure, measured at least 100 mm downstream of the intake flange, reaches a value of between 0,35 and 0,40 bar. Should the engine characteristics prevent this, the valve shall open when the gas back-pressure reaches a level equivalent to 90 % of the maximum that can be measured before the engine stops. It shall close when this pressure differs by no more than 10 % from its stabilised value with the valve open. 2.4.1.4.2.4. The time-lapse relay shall be set for the period in which exhaust gases are produced, calculated on the basis of the requirements of point 2.4.1.4.2.3. 2.4.1.4.2.5. Engine speed shall be 75 % of the speed (S) at which the engine develops maximum power. 2.4.1.4.2.6. The power indicated by the dynamometer shall be 50 % of the full-throttle power measured at 75 % of engine speed (S). 2.4.1.4.2.7. Any drainage holes shall be closed off during the test. 2.4.1.4.2.8. The entire test shall be completed within 48 hours. If necessary, a cooling period shall be allowed after each hour. 2.4.1.4.3. Conditioning on a test bench 2.4.1.4.3.1. The exhaust system shall be fitted to an engine representative of the type fitted to the vehicle for which the system is designed and mounted on a test bench. 2.4.1.4.3.2. Conditioning consists of the specified number of test-bench cycles for the category of vehicle for which the exhaust system was designed. The table shows the number of cycles for each category of vehicle. Table Ap3-2 Number of conditioning cycles Category of vehicle by cylinder capacity (cm3) Number of cycles 1.  ¤ 250 6 2. > 250  ¤ 500 9 3. > 500 12 2.4.1.4.3.3. Each test-bench cycle shall be followed by a break of at least six hours in order to reproduce the effects of cooling and condensation. 2.4.1.4.3.4. Each test-bench cycle consists of six phases. The engine conditions and duration are as follows for each phase: Table Ap3-3 Duration of test phases Phase Conditions Duration of phase (minutes) 1 Idling 6 6 2 25 % load at 75 % S 40 50 3 50 % load at 75 % S 40 50 4 100 % load at 75 % S 30 10 5 50 % load at 100 % S 12 12 6 25 % load at 100 % S 22 22 Total time: 2 hrs. 30 mins 2 hrs. 30 mins 2.4.1.4.3.5. During this conditioning procedure, at the request of the manufacturer, the engine and the silencer may be cooled so that the temperature recorded at a point not more than 100 mm from the exhaust gas outlet does not exceed that measured when the vehicle is running at 110 km/h or 75 % S in top gear. The engine or vehicle speeds shall be determined with an accuracy of ± 3 %. Figure Ap3-4 Test apparatus for conditioning by pulsation 1. Inlet flange or sleeve for connection to the rear of the test exhaust system. 2. Hand-operated regulating valve. 3. Compensating reservoir with a maximum capacity of 40 l and a filling time of not less than one second. 4. Pressure switch with an operating range of 0,05 to 2,5 bar. 5. Time delay switch. 6. Pulse counter. 7. Quick-acting valve, such as exhaust brake valve 60 mm in diameter, operated by a pneumatic cylinder with an output of 120 N at 4 bar. The response time, for opening and closing, must not exceed 0,5 second. 8. Exhaust gas evaluation. 9. Flexible hose. 10. Pressure gauge. 2.4.2. Diagram and markings 2.4.2.1. A diagram and a cross-sectional drawing indicating the dimensions of the exhaust system shall be attached to the information document according to the template referred to in Article 27(4) of Regulation (EU) No 168/2013. 2.4.2.2. All original silencers shall bear at least the following:  the e mark followed by the reference to the country which granted the type-approval;  the vehicle manufacturers name or trademark; and  the make and identifying part number. This reference shall be legible, indelible and visible in the position at which it is to be fitted. 2.4.2.3. Any packing of original replacement silencer systems shall be marked legibly with the words original part and the make and type references linked with the e mark and also the reference to the country of origin. 2.4.3. Intake silencer If the engine intake has to be fitted with an air filter or intake silencer in order to comply with the permissible noise level, the filter or silencer shall be regarded as part of the silencer and the requirements of point 2.4 will also apply to them. 3. Component type-approval in respect of a non-original exhaust system or components thereof, as separate technical units, for three-wheel mopeds and tricycles This section applies to the component type-approval, as separate technical units, of exhaust systems or components thereof intended to be fitted to one or more particular types of three-wheel mopeds and tricycles as non-original replacement parts. 3.1. Definition 3.1.1. Non-original replacement exhaust system or components thereof means any exhaust system component as defined in point 1.2 intended to be fitted to a three- moped, tricycle or quadricycle to replace that of the type fitted to the three-wheel moped, tricycle or quadricycle when the information document according to the template referred to in Article 27(4) Regulation (EU) No 168/2013 was issued. 3.2. Application for component type-approval 3.2.1. Applications for component type-approval for replacement exhaust systems or components thereof as separate technical units shall be submitted by the manufacturer of the system or by his authorised representative. 3.2.2. For each type of replacement exhaust system or components thereof for which approval is requested, the application for component type-approval shall be accompanied by the following documents in triplicate, and by the following particulars: 3.2.2.1. description, in respect of the characteristics referred to in point 1.1, of the types of vehicle for which the systems or components are intended; the numbers or symbols specific to the type of engine and vehicle shall be given; 3.2.2.2. description of the replacement exhaust system stating the relative positions of each of its components, together with the fitting instructions; 3.2.2.3. drawings of each component to facilitate location and identification, and statement of materials used. These drawings shall also indicate the intended location of the mandatory component type-approval mark. 3.2.3. At the request of the technical service, the applicant shall submit: 3.2.3.1. two samples of the system for which component type-approval is requested; 3.2.3.2. an exhaust system conforming to that originally fitted to the vehicle when the information document according to the template referred to in Article 27(4) of Regulation (EU) No 168/2013 was issued; 3.2.3.3. a vehicle representative of the type to which the replacement exhaust system is to be fitted, supplied in such a condition that, when fitted with a silencer of the same type as was originally fitted, it meets the requirements of either of the following two sections: 3.2.3.3.1. if the vehicle is of a type which has been granted type-approval pursuant to the provisions of this Appendix: during the test in motion, it may not exceed by more than 1.0 dB(A) the limit value laid down in point 2.2.1.3; during the stationary test, is may not exceed by more than 3.0 dB(A) the value indicated on the manufacturers statutory plate; 3.2.3.3.2. if the vehicle is not of a type which has been granted type-approval pursuant to the provisions of this Appendix, it may not exceed by more than 1.0 dB(A) the limit value applicable to that type of vehicle when it first entered into service; 3.2.3.4. a separate engine identical to that fitted to the vehicle referred to in point 3.2.3.3., should the approval authorities deem it necessary. 3.3. Markings and inscriptions 3.3.1. Non-original exhaust systems or components thereof shall be marked in accordance with the requirements of Article 39 of Regulation (EU) No 168/2013. 3.4. Component type-approval 3.4.1. Upon completion of the tests laid down in this Appendix, the approval authority shall issue a certificate corresponding to the model referred to in Article 30(2) of Regulation (EU) No 168/2013. The component type-approval number shall be preceded by a rectangle surrounding the letter e followed by the distinguishing number or letters of the Member State which issued or refused the component type-approval. 3.5. Specifications 3.5.1. General specifications The design, construction and mounting of the silencer shall be such that: 3.5.1.1. the vehicle complies with the requirements of the Appendix under normal conditions or use, and in particular regardless of any vibrations to which it may be subjected; 3.5.1.2. it displays reasonable resistance to the corrosion phenomena to which it is exposed, with due regard to normal conditions of use; 3.5.1.3. the ground clearance under the silencer as originally fitted, and the angle at which the vehicle can lean over, are not reduced; 3.5.1.4. the surface does not reach unduly high temperatures; 3.5.1.5. its outline has no projections or sharp edges; 3.5.1.6. shock absorbers and suspension have adequate clearance; 3.5.1.7. adequate safety clearance is provided for pipes; 3.5.1.8. it is impact-resistant in a way that is compatible with clearly-defined maintenance and installation requirements. 3.5.2. Specifications for noise levels 3.5.2.1. The acoustic efficiency of the replacement exhaust systems or components thereof shall be tested using the methods described in points 2.3 and 2.4. With a replacement exhaust system or component thereof fitted to the vehicle referred to in point 3.2.3.3 of this Appendix, the noise-level values obtained shall meet the following conditions: 3.5.2.1.1. they shall not exceed the noise-level values measured, in accordance with point 3.2.3.3, using the same vehicle fitted with the original equipment silencer both during the test in motion and during the stationary test. 3.5.3. Testing of vehicle performance 3.5.3.1. The replacement silencer shall be such as to ensure that the performance of the vehicle is comparable with that achieved with the original silencer or component thereof. 3.5.3.2. The replacement silencer shall be compared with an originally-fitted silencer, also in new condition, fitted to the vehicle referred to in point 3.2.3.3. 3.5.3.3. This test is carried out by measuring the engine power curve. The net maximum power and the top speed measurements with the replacement silencer shall not deviate by more than ±5 % from those taken under the same conditions with the original equipment silencer. 3.5.4. Additional provisions relating to silencers as separate technical units containing fibrous material Fibrous material may not be used in the construction of such silencers unless the requirements set out in point 2.4.1 are met. 3.5.5. Evaluation of the pollutant emissions of vehicles equipped with a replacement silencer system. The vehicle referred to in point 3.2.3.3, equipped with a silencer of the type for which approval is requested, shall undergo a type I, II and V test under the conditions described in the corresponding Annexes to this Regulation according to the type-approval of the vehicle. The requirements regarding emissions shall be deemed to be fulfilled if the results are within the limit values according to the type-approval of the vehicle Appendix 4 Test track specification 0. Introduction This Appendix lays down specifications relating to the physical characteristics and the layout of the test track paving. 1. Required characteristics of surface A surface is considered to conform to this Regulation if its texture and void content or noise absorption coefficient have been measured and found to fulfil the requirements of points 1.1 to 1.4 and the design requirements (point 2.2) have been met. 1.1. Residual void content The residual void content, Vc, of the test track paving mixture shall not exceed 8 %. The measurement procedure is set out in point 3.1. 1.2. Noise absorption coefficient If the surface fails to comply with the residual void content requirement, it is acceptable only if its noise absorption coefficient, Ã ±  ¤ 0,10. The measurement procedure is set out in point 3.2. The requirement of points 1.1 and 1.2 is also met if only noise absorption has been measured and found to be: Ã ±  ¤ 0,10. 1.3. Texture depth The texture depth (TD) measured according to the volumetric method (see point 3.3) shall be: TD  ¥ 0,4 mm. 1.4. Homogeneity of the surface Every practical effort shall be made to ensure that the surface is as homogenous as possible within the test area. This includes the texture and void content, but it shall be noted that if the rolling process results in more effective rolling in some places than others, the texture may be different and unevenness causing bumps may occur. 1.5. Period of testing In order to check whether the surface continues to conform to the texture and void content or noise absorption requirements of this specification, periodic testing of the surface shall be performed at the following intervals: (a) for residual void content or noise absorption:  when the surface is new; if the surface meets the requirements when new, no further periodical testing is required,  if the surface does not meet the requirement when new, it may do so subsequently because surfaces tend to become clogged and compacted with time; (b) for texture depth (TD):  when the surface is new,  when the noise testing starts (NB at least four weeks after laying),  every twelve months thereafter. 2. Test surface design 2.1. Area When designing the test track layout, it is important to ensure that, as a minimum requirement, the area traversed by the vehicles running through the test strip is covered with the specified test material with suitable margins for safe and practical driving. This will require that the width of the track is at least 3 m and the length of the track extends beyond lines AA and BB by at least 10 m at either end. Figure Ap4-1 shows a plan of a suitable test site and indicates the minimum area which shall be machine-laid and machine-compacted with the specified test surface material. Figure Ap4-1 Minimum requirements for test surface area 2.2. Design requirements for the surface The test surface shall meet four design requirements: (a) it shall be a dense asphaltic concrete; (b) the maximum chipping size shall be 8 mm (tolerances allow from 6.3 to 10 mm); (c) the thickness of the wearing course shall be  ¥ 30 mm; (d) the binder shall be a straight penetration-grade bitumen without modification. As a guide to the test surface constructor, an aggregate grading curve which will give the desired characteristics is shown in Figure Ap4-2. In addition, Table Ap4-1 gives guidelines for obtaining the desired texture and durability. The grading curve fits the following formula: Equation Ap4-1: where: d square mesh sieve size, in mm dmax 8 mm for the mean curve dmax 10 mm for the lower tolerance curve dmax 6,3 mm for the upper tolerance curve In addition:  the sand fraction (0,063 mm < square mesh sieve size < 2 mm) shall include no more than 55 % natural sand and least 45 % crushed sand,  the base and sub-base shall ensure good stability and evenness, according to best road construction practice,  the chippings shall be crushed (100 % crushed faces) and of a material with a high resistance to crushing,  the chippings used in the mix should be washed,  no extra chippings shall be added onto the surface,  the binder hardness expressed as PEN value shall be 40 to 60, 60 to 80 or 80 to 100, depending on climatic conditions. As hard a binder as possible shall be used, provided this is consistent with common practice,  the temperature of the mix before rolling shall be such as to achieve the required void content by subsequent rolling. In order to satisfy the specifications of points 1.1 to 1.4 as regards compactness, attention shall be paid to an appropriate choice of mixing temperature, an appropriate number of passes and the choice of compacting vehicle. Figure Ap4-2 Grading curve of the aggregate in the asphaltic mix, with tolerances Table Ap4-1 Design guidelines Target values Tolerances By total mass of mix By mass of the approcase Mass of stones, square mesh sieve (SM) > 2 mm 47,6 % 50,5 % ± 5 Mass of sand 0,063 < SM < 2 mm 38,0 % 40,2 % ± 5 Mass of filter SM < 0,063 mm 8,8 % 9,3 % ± 2 Mass of binder (bitumen) 5,8 % N.A. ± 0,5 Maximum chipping size 8 mm 6,3-10 Binder hardness (see below) Polished stone value (PSV) > 50 Compactness, relative to Marshall compactness 98 % 3. Test methods 3.1 Measurement of the residual void content For the purpose of this measurement, cores are taken from at least four different points of the track which are equally distributed in the test area between lines AA and BB (see Figure Ap4-1). In order to avoid creating a lack of homogeneity and unevenness in the wheel tracks, cores shall not be taken in the tracks themselves, but close to them. At least two cores shall be taken close to the wheel tracks and at least one approximately midway between the tracks and each microphone location. If there is a suspicion that the homogeneity requirement is not met (see point 1.4), cores shall be taken from more points in the test area. The residual void content must be determined for each core. The average value for all cores is calculated and compared with the requirement of point 1.1. In addition, no single core shall have a void value of over 10 %. The test surface constructor is reminded that problems may arise where the test area is heated by pipes or electrical wires. Cores shall be taken from this area and such installations shall be carefully planned with respect to future core drilling locations. It is recommended that a few areas of approximately 200 Ã  300 mm be left where there are no wires or pipes, or where the latter are located deep enough not to be damaged by cores taken from the surface layer. 3.2. Noise absorption coefficient The noise absorption coefficient (normal incidence) is measured by the impedance tube method using the procedure specified in ISO 10534-1:1996: Determination of sound absorption coefficient and impedance in impedance tubes  Part 1: Method using standing wave ratio. The same requirements apply to test specimens as to residual void content (see point 3.1). The noise absorption is measured in the range 400 to 800 Hz and in the range 800 to 1 600 Hz (at least at the centre frequencies of third octave bands) and the maximum values shall be identified for both of these frequency ranges. The values for all test scores are averaged to constitute the final result. 3.3. Volumetric macro texture measurement Texture depth measurements are taken from at least ten points evenly spaced along the wheel tracks of the test strip and the average value is compared with the specified minimum texture depth. See Annex F to ISO 10844:2011 for a description of the procedure. 4. Stability in time and maintenance 4.1. Age influence It is expected that the tyre/road noise levels measured on the test surface may increase slightly in the first 6 to 12 months after construction. The surface will achieve its required characteristics at least four weeks after construction. Stability over time is determined mainly by the polishing and compaction caused by vehicles driving on the surface. It shall be periodically checked as stated in point 1.5. 4.2. Maintenance of the surface. Loose debris or dust which could significantly reduce the effective texture depth shall be removed from the surface. Salt may alter the surface temporarily or even permanently in such a way as to increase noise and it is therefore not recommended that it be used for de-icing. 4.3. Repaving the test area It is not necessary to repave more than the test strip (3 m wide in Figure Ap4-1) where vehicles are driving provided the area outside the strip met the residual void content or noise absorption requirements when it was measured. 5. Documentation of the surface and of tests performed on it 5.1. Documentation of the test surface The following data shall be given in a document describing the test surface: (a) the location of the test track; (b) type of binder, binder hardness, type of aggregate, maximum theoretical density of the concrete (DR), thickness of the wearing course and grading curve determined from cores from the test track; (c) method of compaction (e.g. type of roller, roller mass, number of passes); (d) temperature of the mix, temperature of the ambient air and wind speed during laying of the surface; (e) date when the surface was laid and identity of contractor; (f) all, or at least the latest, test results, including: (i) the residual void content of each core; (ii) the locations in the test area from which the cores for void measurement were taken; (iii) the noise absorption coefficient of each core (if measured), specifying the results both for each core and each frequency range as well as the overall average; (iv) the locations in the test area from which the cores for absorption measurement were taken; (v) texture depth, including the number of tests and standard deviation; (vi) the institution responsible for tests (i) and (iii) and the type of equipment used; (vii) date of the test(s) and date when the cores were taken from the test track. 5.2. Documentation of vehicle noise tests In the document describing the vehicle noise test(s), it shall be stated whether all the requirements were fulfilled or not. Reference shall be made to a document in accordance with point 5.1. ANNEX X Testing procedures and technical requirements as regards propulsion unit performance Appendix Number Appendix title Page 1. Requirements concerning the method for measuring the maximum design vehicle speed 289 1.1 Procedure for defining the correction coefficient for the annular vehicle speed-test track 293 2. Requirements concerning the methods for measuring the maximum torque and maximum net power of a propulsion containing a combustion engine or a hybrid propulsion type 294 2.1 Determination of the maximum torque and maximum net power of spark-ignition engines for vehicle categories L1e, L2e and L6e 295 2.2 Determination of the maximum torque and maximum net power of spark-ignition engines for vehicle categories L3e, L4e, L5e and L7e 301 2.2.1. Measurement of maximum torque and maximum net engine power by means of the engine-temperature method 307 2.3. Determination of the maximum torque and maximum net power of L-category vehicles equipped with a compression ignition engine 308 2.4. Determination of the maximum torque and maximum power of L-category vehicles equipped with a hybrid propulsion 315 3. Requirements concerning the methods for measuring the maximum torque and maximum continuous rated power of a pure electric propulsion type 316 4. Requirements concerning the method for measuring the maximum continuous rated power, switch-off distance and maximum assistance factor of an L1e category vehicle designed to pedal referred to in Article 3(94b) of Regulation (EU) No 168/2013 317 1. Introduction 1.1. In this Annex requirements are set out with regard to the output performance of the propulsion units of L-category vehicles, in particular with regard to measurement of the maximum design vehicle speed, the maximum torque, the maximum net power or maximum continuous rated power. In addition for L1e category vehicles designed to pedal specific requirements are set out to determine the switch-off distance and maximum assistance factor of the propulsion units. 1.2. The requirements are custom tailored for L-category vehicles equipped with propulsion units referred to in Article 4(3) of Regulation (EU) No 168/2013. 2. Test procedures The test procedures set out in appendices 1 to 4 shall be used for the type-approval of L-category vehicles. Appendix 1 Requirements concerning the method for measuring the maximum design vehicle speed 1. Scope Measurement of the maximum design vehicle speed is obligatory for L-category vehicles that are limited in maximum design vehicle speed in accordance with Annex I to Regulation (EU) No 168/2013, which concerns (sub-)categories L1e, L2e, L6e and L7e-B1 and L7e-C. 2. Test vehicle 2.1. The test vehicles used for propulsion unit performance tests shall be representative of the vehicle type with regard to the propulsion unit performance produced in series and placed on the market. 2.2. Preparation of the test vehicle 2.2.1. The test vehicle shall be clean and only those accessories needed to enable the vehicle to undergo the test shall be in operation. 2.2.2. The fuel-supply and the ignition settings, the viscosity of the lubricants for the mechanical parts in motion, and the tyre pressures shall be as required by the manufacturer. 2.2.3. The engine, drive train and tyres of the test vehicle shall have been properly run-in in accordance with the manufacturers requirements. 2.2.4. Before the test, all parts of the test vehicle shall be in a thermally stable state, at their normal operating temperature. 2.2.5. The test vehicle shall be submitted at its mass in running order. 2.2.6. The distribution of the loadings across the wheels of the test vehicle shall be as intended by the manufacturer. 3. Driver 3.1. Uncabbed vehicle 3.1.1. The driver shall have a mass of 75 kg ± 5 kg and be 1,75 m ± 0,05 m tall. For mopeds, these tolerances are reduced to ± 2 kg and ± 0,02 m respectively. 3.1.2. The driver shall wear an adjusted one-piece suit or equivalent item of clothing. 3.1.3. The driver shall be seated on the drivers seat with his feet on the pedals or footrest and his arms extended normally. Where vehicles achieve a maximum speed of more than 120 km/h when their rider is in a seated position, the rider shall be equipped and positioned as recommended by the manufacturer and shall be in full control of the vehicle throughout the test. The driving position shall be the same throughout the test and described or represented by photographs in the test report. 3.2. Cabbed vehicle 3.2.1. The driver shall have a mass of 75 kg ± 5 kg. For mopeds, this tolerance is reduced to ± 2 kg. 4. Characteristics of the test track 4.1. The tests shall be carried out on a road: 4.1.1. which allows the maximum vehicle speed to be maintained along a measurement base as defined in point 4.2. The acceleration track preceding the measuring base shall be of the same type (surface and longitudinal profile) and be sufficiently long for the vehicle to reach its maximum speed; 4.1.2. that is clean, smooth, dry and asphalted or surfaced in an equivalent manner; 4.1.3. having a longitudinal gradient of not more than 1 % and a degree of banking of not more than 3 %. The variation in altitude between any two points on the test base shall not exceed 1 m. 4.2. The possible configurations for the measuring base are illustrated in points 4.2.1., 4.2.2. and 4.2.3. 4.2.1. Figure Ap1-1 Type 1 4.2.2. Figure Ap1-2 Type 2 4.2.3. Figure Ap1-3 Type 3 4.2.3.1. The two measuring bases L shall be equal in length and virtually parallel to each other. 4.2.3.2. If both measuring bases are curvilinear in shape despite the requirements of point 4.1.3., the effects of centrifugal force shall be compensated for by the cross-section of the bends. 4.2.3.3. Instead of the two bases L (see point 4.2.3.1.), the measuring base may coincide with the overall length of the annular test track. In this case, the minimum radius of the bends shall be 200 m and the effects of centrifugal force compensated for by the cross-section of the bends. 4.3. Length L of the measuring base shall be selected in conjunction with the accuracy of the equipment and the methods used to measure testing time t so that the value for actual vehicle speed can be plotted to within ± 1 %. If the measuring equipment is of the manual type, length L of the measuring base shall not be less than 500 m. If a type 2 measuring base has been selected, electronic measuring equipment shall be used in order to determine time t. 5. Atmospheric conditions Atmospheric pressure: 97 ± 10 kPa. Ambient temperature: between 278,2 K and 318,2 K. Relative humidity: 30 to 90 %. Average wind speed, measured 1 m above the ground: < 3 m/s, permitting gusts of < 5 m/s. 6. Test procedures 6.1. L1e vehicles equipped with power-controlled pedal assistance shall be tested according to the test procedure set out in point 4.2.6 of EN 15194:2009, on the maximum speed of a vehicle assisted by an electric motor. If the L1e vehicle is tested according to that test procedure, points 6.2 to 6.9. may be omitted. 6.2. The gear ratio used during the test shall enable the vehicle to reach its maximum vehicle speed on level ground. The throttle control shall be kept fully open and any user-selectable propulsion operation mode shall be activated so as to deploy maximum propulsion unit performance. 6.3. Drivers of uncabbed vehicles shall maintain their driving position as defined in point 3.1.3. 6.4. The vehicle shall arrive at the measuring base at a constant vehicle speed. Type 1 and type 2 bases shall be travelled along in both directions in succession. 6.4.1. Testing in a single direction may be accepted on a type 2 measuring base if, owing to the characteristics of the circuit, it is not possible to reach the maximum speed of the vehicle in both directions. In this case: 6.4.1.1. the test run shall be repeated five times in immediate succession; 6.4.1.2. the speed of the axial wind component shall not exceed 1 m/s. 6.5. Both bases L on a type 3 measuring base shall be travelled along consecutively in a single direction, without interruption. 6.5.1. If the measuring base coincides with the total length of the circuit, it shall be travelled along in a single direction at least twice. The difference between the extremes of the time measurements shall not exceed 3 %. 6.6. The fuel and lubricant shall be those recommended by the manufacturer. 6.7. The total time t needed to travel along the measuring base in both directions shall be determined to an accuracy of 0,7 %. 6.8. Determination of average speed Average speed V (km/h) for the test is determined as follows: 6.8.1. Type 1 and type 2 measuring base Equation Ap1-1: where: L = length of measuring base (m) t = time (s) taken to travel along measuring base L (m). 6.8.2. Type 2 measuring base, travelled along in a single direction Equation Ap1-2: v = va where: Equation Ap1-3: where: L = length of measuring base (m) t = time (s) taken to travel along measuring base L (m). 6.8.3. Type 3 measuring base 6.8.3.1. Measuring base consisting of two parts L (see point 4.2.3.1.) Equation Ap1-4: where: L = length of measuring base (m) t = total time (s) needed to travel along both measuring bases L (m). 6.8.3.2. Measuring base coinciding with the total length of the annular test track (see point 3.1.4.2.3.3) Equation Ap1-5: where: Equation Ap1-6: where: L = length of trajectory actually followed on the annular speed-test track (m) t = time (s) needed to complete a full lap Equation Ap1-7: where: n = number of laps ti = time (s) needed to complete each lap k = correction factor (1,00  ¤ 1,05); this factor is specific to the annular test track used and is determined experimentally in line with Appendix 1.1. 6.9. The average speed shall be measured at least twice in succession. 7. Maximum vehicle speed The maximum vehicle speed of the test vehicle shall be expressed in kilometres per hour by the figure corresponding to the closest whole number to the arithmetical mean of the values for the vehicle speeds measured during the two consecutive tests, which shall not diverge by more than 3 %. If this arithmetical mean lies exactly between two whole numbers, it shall be rounded up to the next highest number. 8. Maximum vehicle speed measurement tolerances 8.1. The maximum vehicle speed, as determined by the technical service to the satisfaction of the approval authority, may differ from the value in point 7 by ± 5 %. Appendix 1.1 Procedure for defining the correction coefficient for the annular vehicle speed-test track 1. Coefficient k relating to the annular test track shall be plotted up to the maximum permitted vehicle speed. 2. Coefficient k shall be plotted for several vehicle speeds in such a way that the difference between two consecutive vehicle speeds will not be more than 30 km/h. 3. For each vehicle speed selected, the test shall be carried out in line with the requirements of this Regulation, in two ways: 3.1. Vehicle speed measured in a straight line vd. 3.2. Vehicle speed measured on the annular test track va. 4. For each vehicle speed measured, values va and vd shall be entered on a diagram similar to that in Figure Ap1.1-1, with the successive points linked by a segment of a straight line. Figure Ap1.1-1 5. The coefficient k is given by the following formula for each vehicle speed measured: Equation Ap1.1-1: Appendix 2 Requirements concerning the methods for measuring the maximum torque and maximum net power of a propulsion containing a combustion engine or a hybrid propulsion type 1. General requirements 1.1. Appendix 2.1. shall apply for the purpose of determining the maximum torque and maximum net power of (spark-ignition) engines for vehicle categories L1e, L2e and L6e. 1.2. Appendix 2.2. shall apply for the purpose of determining the maximum torque and maximum net power of (spark-ignition) engines for vehicle categories L3e, L4e, L5e and L7e. 1.3. Appendix 2.3. shall apply for the purpose of determining the maximum torque and maximum net power of L-category vehicles equipped with a compression-ignition engine. 1.4. Appendix 2.4. shall apply for the purpose of determining the maximum total torque and maximum total power of L-category vehicles equipped with a hybrid propulsion. 1.5. The torque measuring system shall be calibrated to take friction losses into account. The accuracy in the lower half of the measuring range of the dynamometer bench may be ± 2 % of measured torque. 1.6. The tests may be carried out in air-conditioned test chambers where the atmospheric conditions can be controlled. 1.7. In the case of non-conventional propulsion types and systems, and hybrid applications, particulars equivalent to those referred to in this Regulation shall be supplied by the manufacturer. 2. Torque verification requirement for L7e-B heavy all-terrain quads In order to prove that a L7e-B all-terrain quad is designed for and capable of driving in off-road conditions and can therefore develop sufficient torque, the representative test vehicle shall be capable of climbing a gradient  ¥ 25 % calculated for a solo vehicle. Before start of the verification test, the vehicle shall be parked on the slope (vehicle speed = 0 km/h). Appendix 2.1 Determination of the maximum torque and maximum net power of spark-ignition engines for vehicle categories L1e, L2e and L6e 1. Accuracy of maximum torque and maximum net power measurements under full load 1.1. Torque: ± 2 % of torque measured. 1.2. Rotational speed: the measurement shall be accurate to ± 1 % of the full-scale reading. 1.3. Fuel consumption ± 2 % for all the devices used. 1.4. Temperature of engine induction air: ± 2 K. 1.5. Barometric pressure: ± 70 Pa. 1.6. Pressure in the exhaust and under pressure of the intake air: ± 25 Pa. 2. Test for the measurements of maximum torque and maximum net engine power 2.1. Accessories 2.1.1. Accessories to be fitted During the test, the accessories needed for operation of the engine in the application in question (as set out in Table Ap2.1-1) shall be located on the test bench as far as possible in the position they would occupy for that application. Table Ap2.1-1 Accessories to be fitted during the propulsion unit performance test in order to determine torque and net engine power No Accessories Fitted for the torque and net power test 1 Air intake system  Induction manifold  Air filter  Induction silencer  Crankcase emission-control system  Electrical control device, where fitted If series-mounted: yes 2 Exhaust system  Manifold  Pipe work (1)  Silencer  Exhaust pipe  Electrical control device, where fitted If series-mounted: yes 3 Carburettor If series-mounted: yes 4 Fuel injection system  Upstream filter  Filter  Fuel supply pump and high pressure pump if applicable  Compressed air pump in the case of DI air assist  Pipe work  Injector  Air inlet flap (2), where fitted  Fuel pressure / flow regulator, where fitted If series-mounted: yes 5 Maximum rotational speed-or power governors If series-mounted: yes 6 Liquid-cooling equipment  Radiator  Fan (3)  Water Pump  Thermostat (4) If series-mounted: yes (5) 7 Air cooling  Cowl  Blower  Cooling temperature-regulating device(s)  Auxiliary bench blower If series-mounted: yes 8 Electrical equipment If series-mounted: yes (6) 9 Pollution-control devices (7) If series-mounted: yes 9 Lubrication system  Oil feeder If series-mounted: yes 2.1.3. Accessories not to be fitted Certain vehicle accessories which are needed only for use of the vehicle itself, but which are likely to be mounted on the engine, shall be removed for the tests. The power absorbed by fixed equipment under no load may be determined and added to the power measured. 2.1.4. The radiator, fan, fan nozzle, water pump and thermostat shall, on the test bench, occupy as far as possible the same position relative to each other as if they were on the vehicle. If the radiator, fan, fan nozzle, water pump or thermostat have a position on the test bench which is different from that on the vehicle, the position on the test bench shall be described and noted in the test report. 2.2. Setting conditions The conditions applying to settings during the tests to determine maximum torque and maximum net power are set out in Table Ap2.1-2. Table Ap2.1-2 Setting conditions 1 Setting of carburettor(s) Setting carried out in accordance with the manufacturers specifications for series production applied, without any other change, to the use under consideration 2 Setting of fuel injection pump flow-rate 3 Ignition or injection setting (advance curve) 4 (Electronic) Throttle Control 5 Any other rotational speed governor setting 6 (Noise and tailpipe) emission abatement system settings and devices 2.3. Test conditions 2.3.1. The tests to determine maximum torque and maximum net power shall be carried out at full throttle, with the engine equipped as specified in Table Ap2.1-1. 2.3.2. The measurements shall be carried out under normal, stable operating conditions and the air supply to the engine shall be adequate. The engine shall have been run in under the conditions recommended by the manufacturer. The combustion chambers may contain deposits, but in limited quantities. 2.3.3. The test conditions selected, such as the temperature of the induction air, shall resemble the reference conditions (see point 3.2.) as closely as possible in order to reduce the correction factor. 2.3.4. The temperature of the engine induction air (ambient air) shall be measured at the most 0,15 m upstream of the air filter inlet or, if there is no filter, 0,15 m from the inlet air trumpet. The thermometer or thermocouple shall be protected against heat radiation and be placed directly in the airstream. It shall also be protected against vaporised fuel. An adequate number of positions shall be used in order to yield a representative average inlet temperature. 2.3.5. No measurement shall be taken until the torque, rate of rotation and temperatures have remained substantially constant for at least 30 seconds. 2.3.6. Once a rate of rotation has been selected for the measurements, its value shall not vary by more than ± 2 %. 2.3.7. Observed brake load and inlet-air temperature data shall be taken simultaneously and shall be the average of two stabilised consecutive values. In the case of the brake load, these values shall not vary by more than 2 %. 2.3.8. Where an automatically triggered device is used to measure rotational speed and consumption, the measurement shall last for at least ten seconds; if the measuring device is manually controlled, that period shall be at least 20 seconds. 2.3.9. The temperature of the liquid coolant recorded at the engine outlet shall be maintained at ± 5 K of the upper thermostat setting temperature specified by the manufacturer. If the manufacturer does not indicate any values, the temperature shall be 353,2 K ± 5 K. In the case of air-cooled engines, the temperature at a point specified by the manufacturer shall be maintained at + 0/  20 K of the maximum temperature intended by the manufacturer under the reference conditions. 2.3.10. The fuel temperature shall be measured at the carburettor or injection system inlet and kept within the limits laid down by the manufacturer. 2.3.11. The temperature of the lubricating oil measured in the oil sump or at the outlet from the oil cooler, if fitted, shall be maintained within the limits established by the engine manufacturer. 2.3.12. The outlet temperature of the exhaust gases shall be measured at right angles to the exhaust flange(s) or manifold(s) or orifices. 2.3.13. Test fuel The test fuel to be used shall be the reference fuel referred to in Appendix 2 of Annex II. 2.4. Test procedure Measurements shall be taken at a sufficient number of engine speeds to define correctly the complete power curve between the lowest and the highest governed engine speeds recommended by the manufacturer. This range of speeds shall include the speeds of revolution at which the engine produces its maximum torque and at which it produces its maximum power. For each speed, the average of at least two stabilised measurements is to be determined. 2.5. The data to be recorded shall be those set out in the template of the test report referred to in Article 32(1) of Regulation (EU) No 168/2013 3. Power and torque correction factors 3.1. Definition of factors Ã ±1 and Ã ±2 3.1.1. Ã ±1 and Ã ±2 shall be factors by which the torque and power measured are to be multiplied in order to determine the torque and power of an engine, taking account of the efficiency of the transmission (factor Ã ±2) used during the tests and in order to bring them within the reference atmospheric conditions specified in 3.2.1 (factor Ã ±1). The power correction formula is as follows: Equation Ap2.1-1: where: P0 = the corrected power (i.e. the power under the reference conditions at the end of the crankshaft); Ã ±1 = the correction factor for reference atmospheric conditions; Ã ±2 = the correction factor for the efficiency of the transmission; P = the power measured (power observed). 3.2. Reference atmospheric conditions 3.2.1. Temperature: 298,2 K (25 °C) 3.2.2. Dry reference pressure (pso): 99 kPa (990 mbar) Note: the dry reference pressure is based on a total pressure of 100 kPa and a water vapour pressure of 1 kPa. 3.2.3. Atmospheric test conditions 3.2.3.1. During the test, the atmospheric conditions shall lie within the following range: 283,2 K < T < 318,2 K where T is the test temperature (K). 3.3. Determination of the correction factor Ã ±1 (8) Equation Ap2.1-2: where: T = the absolute temperature of the ingested air ps = the dry atmospheric pressure in kilopascals (kPa), i.e. the total barometric pressure minus the water vapour pressure. 3.3.1. Equation Ap2.1-2 applies only if: 0,93  ¤ Ã ±1  ¤ 1,07 If the limit values are exceeded, the corrected value obtained and the test conditions (temperature and pressure) shall be stated exactly in the test report. 3.4. Determination of the correction factor for mechanical efficiency of the transmission Ã ±2 Where:  the measuring point is the output side of the crankshaft, this factor is equal to 1;  the measuring point is not the output side of the crankshaft, this factor is calculated using the formula: Equation Ap2.1-2: where nt is the efficiency of the transmission located between the crankshaft and the measuring point. This transmission efficiency nt is determined from the product (multiplication) of efficiency nj of each of the components of the transmission: Equation Ap2.1-3: Table Ap2.1-3 Efficiency nj of each of the components of the transmission Type Efficiency Gear wheel Spur gear 0,98 Helical gear 0,97 Bevel gear 0,96 Chain Roller 0,95 Silent 0,98 Belt Cogged 0,95 Vee 0,94 Hydraulic coupling or convertor Hydraulic coupling (9) (10) 0,92 Hydraulic convertor (9) (10) 0,92 4. Maximum torque and maximum net power measurement tolerances The maximum torque and the maximum net power of the engine as determined by the technical service to the satisfaction of the approval authority shall have a maximum acceptable tolerance of: Table Ap2.1-4 Acceptable measurement tolerances Measured power Acceptable tolerance maximum torque and maximum power < 1 kW  ¤ 10 % 1 kW  ¤ measured power  ¤ 6 kW  ¤ 5 % Engine speed tolerance when performing maximum torque and net power measurements:  ¤ 3 % (1) If it is difficult to use the standard exhaust system, an exhaust system causing an equivalent pressure drop may be fitted for the test with the agreement of the manufacturer. In the test laboratory when the engine is in operation, the exhaust gas extraction system shall not cause in the extraction flue at the point where it is connected to the vehicles exhaust system a pressure differing from atmospheric pressure by ± 740 Pa (7,40 mbar), unless, before the test, the manufacturer accepts a higher back pressure. (2) The air inlet flap shall be that which controls the pneumatic inject pump regulator. (3) Where a fan or blower may be disengaged, the net engine power shall first of all be stated with the fan (or blower) disengaged, followed by the net engine power with the fan (or blower) engaged. Where a fixed electrically or mechanically-operated fan cannot be fitted on the test bench, the power absorbed by that fan shall be determined at the same rotational speeds as those used when the engine power is measured. That power is deducted from the corrected power in order to obtain the net power. (4) The thermostat may be locked in the fully open position. (5) The radiator, fan, fan nozzle, water pump and thermostat shall, on the test bench, occupy as far as possible the same position relative to each other as if they were on the vehicle. If the radiator, fan, fan nozzle, water pump or thermostat have a position on the test bench which is different from that on the vehicle, this shall be described and noted in the test report. The liquid coolant shall be circulated solely by the water pump for the engine. It may be cooled either by the engine radiator or by an outside circuit, provided that the pressure drops within that circuit remain substantially the same as those in the engine cooling system. If fitted, the engine blind shall be open. (6) Minimum generator output: the generator supplies the current that is strictly needed to supply the accessories that are essential to the operation of the engine. The battery shall not receive any charge during the test. (7) Anti-pollution provisions may include, for example, exhaust-gas recirculation (EGR) system, catalytic converter, thermal reactor, secondary air-supply system and fuel-evaporation protecting system. (8) The test may be carried out in temperature-controlled test chambers where the atmospheric conditions can be controlled. (9) The test may be carried out in temperature-controlled test chambers where the atmospheric conditions can be controlled. (10) If not locked up. Appendix 2.2 Determination of the maximum torque and maximum net power of spark-ignition engines for vehicle categories L3e, L4e, L5e and L7e 1. Accuracy of the measurements of maximum net power and maximum torque at full load 1.1. Torque: ± 1 % of the torque measured (1). 1.2. Rotational speed: the measurement shall be accurate to +/  1 % of the full-scale reading. 1.3. Fuel consumption: ± 1 % overall for the apparatus used. 1.4. Engine inlet air temperature: ± 1 K. 1.5. Barometric pressure ± 70 Pa 1.6. Exhaust pressure and drop in intake air: ± 25 Pa 2. Tests to measure the maximum torque and maximum net engine power 2.1. Accessories 2.1.1. Accessories to be fitted During the test, it shall be possible to locate the accessories needed for operation of the engine in the application in question (as referred to in Table Ap2.2-1 on the test bench as far as possible in the positions that they would occupy for that application. Table Ap2.2-1 Accessories to be fitted during the propulsion unit performance test in order to determine torque and net engine power No Accessories Fitted for the torque and net power test 1 Air intake system  Induction manifold  Air filter  Induction silencer  Crankcase emission-control system  Electrical control device, where fitted If series-mounted: yes 2 Induction manifold heater If series-mounted: yes (if possible, it shall be set in the most favourable position) 3 Exhaust system  Exhaust manifold  Exhaust clean-up system (secondary air system) (where fitted)  Pipe work1  Silencer1  Exhaust pipe1  Electrical control device, where fitted If series-mounted: yes 4 Carburettor If series-mounted: yes 5 Fuel injection system  Upstream filter  Filter  Fuel supply pump and high pressure pump if applicable  High-pressure lines  Injector  Air inlet flap2, where fitted  Fuel pressure / flow regulator, where fitted If series-mounted: yes 6 Maximum rotational speed-or power governors If series-mounted: yes 7 Liquid-cooling equipment  Engine bonnet  Radiator  Fan3  Fan cowl  Water pump  Thermostat4 If series-mounted: yes5 8 Air cooling  Cowl  Blower3  Cooling temperature-regulating device(s)  Auxiliary bench blower If series-mounted: yes 9 Electrical equipment If series-mounted: yes6 10 Super-charger or turbocharger, where fitted  Compressor driven directly by the engine or by the exhaust gases  Charge air cooler (2)  Coolant pump or fan (engine driven)  Coolant flow control device, where fitted. If series-mounted: yes 11 Pollution-control devices7 If series-mounted: yes 12 Lubrication system  Oil feeder  Oil cooler, where fitted. If series-mounted: yes 2.1.3. Accessories to be removed Certain accessories which are necessary only for the operation of the vehicle itself, and which may be mounted on the engine, shall be removed for the test. Where accessories cannot be removed, the power absorbed by them under no load may be determined and added to the engine power measured. 2.2. Setting conditions The conditions applying to settings during the tests to determine maximum torque and maximum net power are set out in Table Ap2.1-2. Table Ap2.2-2 Setting conditions 1 Setting of carburettor(s) Setting carried out in accordance with the manufacturers specifications for series production applied, without any other change, to the use under consideration 2 Setting of injection pump flow-rate 3 Ignition or injection setting (advance curve) 4 (Electronic) Throttle control 5 Any other rotational speed governor setting 6 (Noise and tailpipe) emission abatement system settings and devices 2.3. Test conditions 2.3.1. The maximum-torque and net-power tests shall be conducted at full throttle, the engine being equipped as specified in Table Ap2.2-1. 2.3.2. The measurements shall be carried out under normal, stabilised operating conditions with an adequate fresh-air supply to the engine. The engine shall have been run in accordance with the manufacturers recommendations. Combustion chambers may contain deposits, but in limited quantities. 2.3.3. The test conditions selected, such as air inlet temperature, shall resemble reference conditions (see point 3.2.) as closely as possible in order to minimise the magnitude of the correction factor. 2.3.4. Where the cooling system on the test bench meets the minimum conditions for proper installation but nevertheless does not enable adequate cooling conditions to be reproduced and thus the measurements to be carried out in normal, stable operating conditions, the method described in Appendix 1 may be used. 2.3.5. The minimum conditions which shall be fulfilled by the test installation and the scope for conducting the tests in accordance with Appendix 1 are laid down as follows: 2.3.5.1. v1 is the maximum speed of the vehicle; v2 is the maximum velocity of the cooling air flow at the fan delivery side; Ã is the cross-section of the cooling air flow. 2.3.5.2. If v2  ¥ v1 and Ã  ¥ 0,25 m2, the minimum conditions are fulfilled. If it is not possible to stabilise the operating conditions, the method described in Appendix 1 shall apply. 2.3.5.3. If v2 < v1 or Ã < 0,25 m2: 2.3.5.3.1. if it is possible to stabilise the operating conditions, the method described in point 3.3. shall be applied; 2.3.5.3.2. if it is not possible to stabilise the operating conditions: 2.3.5.3.2.1. if v2  ¥ 120 km/h and Ã  ¥ 0,25 m2, the installation fulfils the minimum conditions and the method described in Appendix 1 may be applied; 2.3.5.3.2.2. if v2  ¥ 120 km/h or Ã < 0,25 m2, the installation does not fulfil the minimum conditions and the test equipment cooling system shall be improved. 2.3.5.3.2.3. However, in this case, the test may be carried out by means of the method described in Appendix 1, subject to approval by the manufacturer and the approval authority. 2.3.6. The temperature of the (ambient) inlet air to the engine shall be measured at no more than 0,15 m upstream from the point of entry into the air cleaner or, if no air cleaner is used, within 0,15 m of the air-inlet trumpet. The thermometer or thermocouple shall be shielded from radiant heat and be placed directly in the airstream. It shall also be shielded from fuel spray-back. A sufficient number of locations shall be used to give a representative average inlet temperature. 2.3.7. No data shall be taken until torque, speed and temperature have remained substantially constant for at least 30 seconds. 2.3.8. The engine speed during a run or reading shall not deviate from the selected speed by more than ± 1 % or ± 10 min  1, whichever is greater. 2.3.9. Observed brake load and inlet-air temperature data shall be taken simultaneously and shall be the average of two stabilised consecutive values. In the case of the brake load, these values shall not vary by more than 2 %. 2.3.10. The temperature of the coolant at the outlet from the engine shall be kept within ± 5 K of the upper thermostatically controlled temperature specified by the manufacturer. If no temperature is specified by the manufacturer, the temperature shall be 353,2 ± 5 K. For air-cooled engines, the temperature at a point indicated by the manufacturer shall be kept between + 0/  20 K of the maximum temperature specified by the manufacturer under the reference conditions. 2.3.11. The fuel temperature shall be measured at the inlet of the carburettor or injection system and be maintained within the limits set by the manufacturer. 2.3.12. The temperature of the lubricating oil measured in the oil sump or at the outlet from the oil cooler, if fitted, shall be maintained within the limits stipulated by the engine manufacturer. 2.3.13. The outlet temperature of the exhaust gases shall be measured at right angles to the exhaust flange(s), manifold(s) or orifices. 2.3.14. Where an automatically triggered device is used to measure engine speed and consumption, the measurement shall last at least ten seconds; if the measuring device is manually controlled, it shall measure for at least 20 seconds. 2.3.15. Test fuel The test fuel to be used shall be the reference fuel referred to in Appendix 2 of Annex II. 2.3.16. If it is not possible to use the standard exhaust silencer, a device shall be used for the test that is compatible with the engines normal operating conditions, and specified by the manufacturer. During the laboratory tests in particular, when the engine is running, the exhaust gas extractor shall not, at the point where the exhaust system is connected to the test bench, give rise in the exhaust-gas extraction duct to a pressure differing from the atmospheric pressure by more than ± 740 Pa (7,4 mbar) unless the manufacturer has deliberately specified the back pressure existing before the test; in this case, the lower of the two pressures shall be used. 2.4. Test procedure Measurements shall be taken at a sufficient number of engine speeds to define correctly the complete power curve between the lowest and the highest engine speeds recommended by the manufacturer. This range of speeds shall include the speeds of revolution at which the engine produces its maximum torque and at which it produces its maximum power. For each speed, the average of at least two stabilised measurements is to be determined. 2.5. Data to be recorded The data to be recorded shall be those set out in the template of the test report referred to in Article 32(1) of Regulation (EU) No 168/2013. 3. Power and torque correction factors 3.1. Definition of factors Ã ±1 and Ã ±2 3.1.1. Ã ±1 and Ã ±2 shall be factors by which the torque and power measured are to be multiplied in order to determine the torque and power of an engine, taking account of the efficiency of the transmission (factor Ã ±2) used during the tests and in order to bring them within the reference atmospheric conditions specified in point 3.2.1 (factor Ã ±1). The power correction formula is as follows: Equation Ap2.2-1: where: P0 = the corrected power (i.e. the power under the reference conditions at the end of the crankshaft); Ã ±1 = the correction factor for reference atmospheric conditions; Ã ±2 = the correction factor for the efficiency of the transmission; P = the power measured (power observed). 3.2. Reference atmospheric conditions 3.2.1. Temperature: 298,2 K (25 °C) 3.2.2. Dry reference pressure (pso): 99 kPa (990 mbar) Note: the dry reference pressure is based on a total pressure of 100 kPa and a water vapour pressure of 1 kPa. 3.2.3. Atmospheric test conditions 3.2.3.1. During the test, the atmospheric conditions shall lie within the following range: 283,2 K < T < 318,2 K where T is test temperature (K). 3.3. Determination of the correction factor Ã ±1 8 Equation Ap2.2-2: where: T = the absolute temperature of the ingested air ps = the dry atmospheric pressure in kilopascals (kPa), i.e. the total barometric pressure minus the water vapour pressure. 3.3.1. Equation Ap2.2-2 applies only if: If the limit values are exceeded, the corrected value obtained shall be stated and the test conditions (temperature and pressure) stated exactly in the test report. 3.4. Determination of the correction factor for mechanical efficiency of the transmission Ã ±2 Where:  the measuring point is the output side of the crankshaft, this factor is equal to 1;  the measuring point is not the output side of the crankshaft, this factor is calculated using the formula: Equation Ap2.2-2: where nt is the efficiency of the transmission located between the crankshaft and the measuring point. This transmission efficiency nt is determined from the product (multiplication) of efficiency nj of each of the components of the transmission: Equation Ap2.2-3: Table Ap2.1-3 Efficiency nj of each of the components of the transmission Type Efficiency Gear wheel Spur gear 0,98 Helical gear 0,97 Bevel gear 0,96 Chain Roller 0,95 Silent 0,98 Belt Cogged 0,95 Vee 0,94 Hydraulic coupling or convertor Hydraulic coupling9 0,92 Hydraulic convertor9 0,92 4. Maximum torque and maximum net power measurement tolerances The maximum torque and the maximum net power of the engine as determined by the technical service to the satisfaction of the approval authority shall have a maximum acceptable tolerance of: Table Ap2.2-4 Acceptable measurement tolerances Measured power Acceptable tolerance maximum torque and maximum power  ¤ 11 kW  ¤ 5 % > 11 kW  ¤ 2 % Engine speed tolerance when performing maximum torque and net power measurements:  ¤ 1,5 % (1) The torque measuring device shall be calibrated in order to take account of frictional losses. This accuracy may be ± 2 % for the measurements carried out at power levels less than 50 % of the maximum value. It will in all cases be ± 1 % for the measurement maximum torque. (2) Charge air-cooled engines shall be tested with charge air cooling, whether liquid or air-cooled, but if the manufacturer prefers, a test bench may replace the air-cooled cooler. In either case, the measurement of power at each speed shall be made with the same pressure drop of the engine air across the charge air cooler on the test-bench system as those specified by the manufacturer for the system on the complete vehicle. Appendix 2.2.1 Measurement of maximum torque and maximum net engine power by means of the engine-temperature method 1. Test conditions 1.1. The tests to determine maximum torque and maximum net power shall be carried out at full throttle, the engine being equipped as specified in Table Ap2.2-1 1.2. The measurements shall be taken under normal operating conditions and the supply of induction air to the engine shall be adequate. Engines shall have been run in under the conditions recommended by their manufacturer. The combustion chambers of spark-ignition engines may contain deposits, but in limited quantities. The test conditions selected, such as the temperature of the induction air, shall resemble the reference conditions (see point 3.2.) as closely as possible in order to reduce the magnitude of the correction factor. 1.3. The temperature of the air ingested into the engine shall be measured at a maximum distance of 0,15 m from the air filter inlet or, if there is no filter, 0,15 m from the air inlet trumpet. The thermometer or thermocouple shall be protected against radiant heat and placed directly in the air stream. It shall also be shielded from fuel spray-back. A sufficient number of locations shall be used to give a representative average inlet temperature. 1.4. The engine speed during a measurement run shall not deviate by more than ± 1 % from the selected speed while readings are taken. 1.5. The brake load readings for the test engine shall be taken from the dynamometer when the temperature of the engine monitor has reached the set value, the speed of the engine being held virtually constant. 1.6. Brake load, fuel consumption and inlet air-temperature readings shall be taken simultaneously; the reading adopted for measurement purposes is the average of two stabilised values. For brake load and fuel consumption, these values shall differ by less than 2 %. 1.7. The fuel consumption readings shall begin when it is certain that the engine has reached a specific speed. Where an automatically triggered device is used to measure rotational speed and consumption, the measurement shall last at least ten seconds; if the measuring device is manually controlled, it shall last at least 20 seconds. 1.8. Where the engine is liquid-cooled, the temperature of the coolant at the outlet from the engine shall be kept within ± 5 K of the upper thermostatically controlled temperature specified by the manufacturer. If no temperature is specified by the manufacturer, the temperature recorded shall be 353,2 ± 5 K. Where the engine is air-cooled, the temperature recorded at the spark-plug washer shall be the temperature specified by the manufacturer ± 10 K. If the manufacturer has not specified any temperature, that recorded shall be 483 ± 10 K. 1.9. The temperature of the spark-plug washers on air-cooled engines shall be measured with a thermometer incorporating a thermocouple and a seal ring. 1.10. The fuel temperature at the inlet of the injection pump or carburettor shall be maintained within the limits set by the manufacturer. 1.11. The temperature of the lubricating oil, measured in the oil sump or at the outlet from the oil cooler, if fitted, shall be within the limits set by the manufacturer. 1.12. The exhaust gas temperature shall be measured at a point at right angles to the exhaust orifice flange(s) or manifold(s). 1.13. The fuel used shall be that referred to in appendix 2 of Annex II. 1.14. If it is not possible to use the standard exhaust silencer for the test, a device shall be used that is compatible with the normal speed of the engine as specified by its manufacturer. In particular, when the engine is operating in the test laboratory, the exhaust gas extraction system shall not cause a pressure differing from atmospheric pressure by ± 740 Pa (7,40 mbar) in the extraction flue at the point of connection with the exhaust system of the vehicle, unless the manufacturer has deliberately specified the back pressure existing before the test, in which case the lower of the two pressures shall be used. Appendix 2.3 Determination of the maximum torque and maximum net power of L-category vehicles equipped with a compression ignition engine 1. Accuracy of the measurement of full load torque and power 1.1. Torque: ± 1 % of measured torque 1.2. Engine speed The measurement shall be accurate to within ± 1 % of the full-scale reading. Engine speed shall be measured preferably with an automatically synchronised revolution counter and chronometer (or counter-timer). 1.3. Fuel consumption: ± 1 % of measured consumption. 1.4. Fuel temperature: ± 2 K. 1.5. Engine inlet air temperature: ± 2 K. 1.6. Barometric pressure: ± 100 Pa. 1.7. Pressure in inlet manifold (1): ± 50 Pa. 1.8. Pressure in vehicle exhaust pipe: 200 Pa. 2. Tests to measure the maximum torque and maximum net engine power 2.1. Accessories 2.1.1. Accessories to be fitted During the test it is possible to locate the accessories needed for operation of the engine in the application in question (as referred to in Table Ap2.3-1 on the test bench as far as possible in the positions that they would occupy for that application. Table Ap2.3-1 Accessories to be fitted during the propulsion unit performance test in order to determine torque and net engine power No Accessories Fitted for the torque and net power test 1 Air intake system  Induction manifold  Air filter (2)  Induction silencer  Crankcase emission-control system  Electrical control device, where fitted If series-mounted: yes 2 Induction manifold heater If series-mounted: yes (if possible, it shall be set in the most favourable position) 3 Exhaust system  Exhaust purifier  Exhaust manifold  Pipe work (3)  Silencer (3)  Exhaust pipe (3)  Exhaust brake (4)  Electrical control device, where fitted If series-mounted: yes 5 Fuel injection system  Upstream filter  Filter  Fuel supply pump (5) and high pressure pump if applicable  High-pressure lines  Injector  Air intake valve (6), where fitted  Fuel pressure / flow regulator, where fitted If series-mounted: yes 6 Maximum rotational speed-or power governors (2) If series-mounted: yes 7 Liquid-cooling equipment  Engine bonnet  Bonnet air outlet  Radiator  Fan (4)  Fan cowl  Water pump  Thermostat (5) If series-mounted: yes (6) 8 Air cooling  Cowl  Blower (7) (8)  Cooling temperature-regulating device(s)  Auxiliary bench blower If series-mounted: yes 9 Electrical equipment If series-mounted: yes (9) 10 Super-charger or turbocharger, where fitted  Compressor driven directly by the engine or by the exhaust gases  Charge air cooler (3)  Coolant pump or fan (engine driven)  Coolant flow control device, where fitted. If series-mounted: yes 11 Pollution-control devices (8) If series-mounted: yes 12 Lubrication system  Oil feeder  Oil cooler, where fitted. If series-mounted: yes 2.1.3. Accessories to be removed Certain vehicle accessories necessary only for the operation of the vehicle and which may be mounted on the engine shall be removed for the test. The following non-exhaustive list is given as an example:  air compressor for brakes,  power-steering compressor,  suspension compressor,  air-conditioning system. Where accessories cannot be removed, the power absorbed by them in the unloaded condition may be determined and added to the measured engine power. 2.1.4. Compression-ignition engine starting accessories For the accessories used in starting compression-ignition engines, the two following cases shall be considered: (a) electrical starting: the generator is fitted and supplies, where necessary, the accessories indispensable to the operation of the engine; (b) starting other than electrical: if there are any electrically-operated accessories indispensable to the operation of the engine, the generator is fitted to supply these accessories. Otherwise it is removed. In either case, the system for producing and accumulating the energy necessary for starting is fitted and operated in the unloaded condition. 2.2. Setting conditions The conditions applying to settings during the tests to determine maximum torque and maximum net power are set out in Table Ap2.3-2. Table Ap2.3-2 Setting conditions 1 Setting of injection pump delivery system Setting carried out in accordance with the manufacturers specifications for series production applied, without any other change, to the use under consideration 2 Ignition or injection setting (timing curve) 3 (Electronic) Throttle control 4 Any other rotational speed governor setting 5 (Noise and tailpipe) emission abatement system settings and devices 2.3. Test conditions 2.3.1. The maximum-torque and net-power tests shall be conducted at full load fuel-injection pump setting, the engine being equipped as specified in Table Ap2.3-1. 2.3.2. The measurements shall be carried out under normal, stabilised operating conditions with an adequate fresh-air supply to the engine. The engine shall have been run in accordance with the manufacturers recommendations. Combustion chambers may contain deposits, but in limited quantities. 2.3.3. The test conditions selected, such as air inlet temperature, shall resemble reference conditions (see point 3.2.) as closely as possible in order to minimise the magnitude of the correction factor. 2.3.4. The temperature of the (ambient) inlet air to the engine shall be measured at no more than 0,15 m upstream from the point of entry into the air cleaner or, if no air cleaner is used, within 0,15 m of the air-inlet trumpet. The thermometer or thermocouple shall be shielded from radiant heat and be placed directly in the airstream. It shall also be shielded from fuel spray-back. A sufficient number of locations shall be used to give a representative average inlet temperature. 2.3.7. No data shall be taken until torque, speed and temperature have remained substantially constant for at least 30 seconds. 2.3.8. The engine speed during a run or reading shall not deviate from the selected speed by more than ± 1 % or ± 10 min 1, whichever is greater. 2.3.9. Observed brake-load and inlet-air temperature data shall be taken simultaneously and shall be the average of two stabilised consecutive values. In the case of the brake load, these values shall not vary more than 2 %. 2.3.10. The temperature of the coolant at the outlet from the engine shall be kept within ± 5 K of the upper thermostatically controlled temperature specified by the manufacturer. If no temperature is specified by the manufacturer, the temperature shall be 353,2 ± 5 K. For air-cooled engines, the temperature at a point indicated by the manufacturer shall be kept between + 0 /  20 K of the maximum temperature specified by the manufacturer under the reference conditions. 2.3.11. The fuel temperature shall be measured at the inlet of the injection system and maintained within the limits set by the manufacturer. 2.3.12. The temperature of the lubricating oil measured in the oil sump or at the outlet from the oil cooler, if fitted, shall be maintained within the limits established by the engine manufacturer. 2.3.13. The outlet temperature of the exhaust gases shall be measured at right angles to the exhaust flange(s), manifold(s) or orifices. 2.3.14. An auxiliary regulating system may be used if necessary to maintain the temperature within the limits specified in points 2.3.10., 2.3.11 and 2.3.12. 2.3.15. Where an automatically triggered device is used to measure engine speed and consumption, the measurement shall last at least ten seconds; if the measuring device is manually controlled, it shall measure for at least 20 seconds. 2.3.16. Test fuel The test fuel to be used shall be the reference fuel referred to in Appendix 2 of Annex II. 2.3.17. If it is not possible to use the standard exhaust silencer for the test, a device shall be used that is compatible with the engines normal operating conditions, and specified by the manufacturer. During the laboratory tests in particular, when the engine is running, the exhaust gas extractor shall not, at the point where the exhaust system is connected to the test bench, give rise in the exhaust-gas extraction duct to a pressure differing from the atmospheric pressure by more than ± 740 Pa (7,4 mbar) unless the manufacturer has deliberately specified the back pressure existing before the test; in this case, the lower of the two pressures shall be used. 2.4. Test procedure Measurements shall be taken at a sufficient number of engine speeds to define correctly the complete power curve between the lowest and the highest engine speeds recommended by the manufacturer. This range of speeds shall include the speeds of revolution at which the engine produces its maximum torque and at which it produces its maximum power. For each speed, the average of at least two stabilised measurements is to be determined. 2.5. Measurement of smoke index In the case of compression-ignition engines, the exhaust gases shall be examined during the test for compliance with the requirements for test type II. 2.6. Data to be recorded The data to be recorded are those set out in the template of the test report referred to in Article 32(1) of Regulation (EU) No 168/2013. 3. Power and torque correction factors 3.1. Definition of factors Ã ±d and Ã ±2 3.1.1. Ã ±d and Ã ±2 shall be factors by which the torque and power measured are to be multiplied in order to determine the torque and power of an engine, taking account of the efficiency of the transmission (factor Ã ±2) used during the tests and in order to bring them within the reference atmospheric conditions specified in point 3.2.1 (factor Ã ±d). The power correction formula is as follows: Equation Ap2.3-1: where: P0 = the corrected power (i.e. the power under the reference conditions at the end of the crankshaft); Ã ±d = the correction factor for reference atmospheric conditions; Ã ±2 = the correction factor for the efficiency of the transmission (see point 3.4 of Appendix 2.2.); P = the power measured (power observed). 3.2. Reference atmospheric conditions 3.2.1. Temperature: 298,2 K (25 °C) 3.2.2. Dry reference pressure (pso): 99 kPa (990 mbar) Note: the dry reference pressure is based on a total pressure of 100 kPa and a water vapour pressure of 1 kPa. 3.2.3. Atmospheric test conditions 3.2.3.1. During the test, the atmospheric conditions shall lie within the following range: 283,2 K < T < 318,2 K 80 kPa  ¤ ps  ¤ 110 kPa where: T = test temperature (K); ps = the dry atmospheric pressure in kilopascals (kPa), i.e. the total barometric pressure minus the water vapour pressure. 3.3. Determination of the correction factor Ã ±d (10) Equation Ap2.3-2: The power correction factor (Ã ±d) for compression-ignition engines at constant fuel rate is obtained by applying the formula: where: fa = the atmospheric factor fm = the characteristic parameter for each type of engine and adjustment. 3.3.1. Atmospheric factor fa This factor indicates the effects of environmental conditions (pressure, temperature and humidity) on the air drawn in by the engine. The atmospheric factor formula differs according to type of engine. 3.3.1.1. Naturally aspirated and mechanically supercharged engines Equation Ap2.3-3: where: T = the absolute temperature of the ingested air (K) ps = the dry atmospheric pressure in kilopascals (kPa), i.e. the total barometric pressure minus the water vapour pressure. 3.3.1.2. Turbocharger engines or without cooling of inlet air Equation Ap2.3-4: 3.3.2. Engine factor fm fm is a function of qc (fuel flow corrected) as follows: Equation Ap2.3-5: where: Equation Ap2.3-6: where: q = the fuel flow in milligrams per cycle per litre of total swept volume (mg/(litre Ã cycle)) r = the pressure ratio of compressor outlet and compressor inlet (r = 1 for naturally aspirated engines 3.3.2.1. This formula is valid for a value interval of qc included between 40 mg/(litre Ã  cycle) and 65 mg/(litre Ã  cycle). For qc values lower than 40 mg/(litre Ã  cycle), a constant value of fm equal to 0.3 (fm = 0.3) will be taken. For qc values higher than 65 mg/(litre Ã  cycle), a constant value of fm equal to 1.2 = (fm = 1.2) will be taken (see the figure). Figure Ap2.3-1 Characteristic parameter fm for each type of engine and adjustment as function of corrected fuel flow 3.3.3. Conditions to be complied with in the laboratory For a test to be valid, the correction factor Ã ±d shall be such that: 0,9 Ã ±d  ¤ 1.1 If these limits are exceeded, the corrected value obtained shall be given and the test conditions (temperature and pressure) stated precisely in the test report. 4. Measuring maximum torque and maximum net power tolerances The tolerances set out in point 4 of Appendix 2.2 shall apply. (1) The complete air intake system shall be fitted as provided for the intended application:  where there is a risk of an appreciable effect on the engine power,  in the case of two-stroke engines,  when the manufacturer requests that this should be done. In other cases, an equivalent system may be used and a check should be made to ascertain that the intake pressure does not differ by more than 100 Pa from the limit specified by the manufacturer for a clean air filter. (2) The complete air intake system shall be fitted as provided for the intended application:  where there is a risk of an appreciable effect on the engine power,  in the case of two-stroke engines,  when the manufacturer requests that this should be done. In other cases, an equivalent system may be used and a check should be made to ascertain that the intake pressure does not differ by more than 100 Pa from the limit specified by the manufacturer for a clean air filter. (3) The complete exhaust system shall be fitted as provided for the intended application:  where there is a risk of an appreciable effect on the engine power,  in the case of two-stroke engines,  when the manufacturer requests that this should be done. In other cases an equivalent system may be installed provided the pressure measured at the exit of the engine exhaust system does not differ by more than 1 000 Pa from that specified by the manufacturer. The exit of the engine exhaust system is defined as a point 150 mm downstream from the termination of the part of the exhaust system mounted on the engine. (4) If an exhaust brake is incorporated in the engine, the throttle valve shall be held in the fully open position. (5) The fuel-feed pressure may be adjusted, if necessary, to reproduce the pressures existing in the particular engine application (particularly when a fuel-return system is used). (6) The air-intake valve is the control valve for the pneumatic governor of the injection pump. The governor or the fuel-injection equipment may contain devices which can affect the amount of injected fuel. (7) The radiator, fan, fan nozzle, water pump and thermostat shall, on the test bench, occupy as far as possible the same position relative to each other as if they were on the vehicle. If any of them have a position on the test bench which is different from that on the vehicle, this shall be described and noted in the test report. The cooling-liquid circulation shall be operated by the engine water pump only. Cooling of the liquid may be produced either by the engine radiator or by an external circuit, provided that the pressure loss of this circuit and the pressure at the pump inlet remain substantially the same as those of the engine cooling system. The radiator shutter, if incorporated, shall be in the open position. Where the fan, radiator and cowl system cannot conveniently be fitted to the engine, the power absorbed by the fan when separately mounted in its correct position in relation to the radiator and cowl (if used) shall be determined at the speeds corresponding to the engine speeds used for measurement of the engine power either by calculation from standard characteristics or by practical tests. This power, corrected to the standard atmospheric conditions defined in point 4.2, shall be deducted from the corrected power. (8) Where a disconnectable or progressive fan or blower is incorporated, the test shall be carried out with the disconnectable fan (or blower) disconnected or with the progressive fan or blower running at maximum slip. (9) Minimum power of the generator: the power of the generator shall be no more than that required to operate accessories which are indispensable for the operation of the engine. If the connection of a battery is necessary, a fully-charged battery in good order shall be used. (10) Minimum power of the generator: the power of the generator shall be no more than that required to operate accessories which are indispensable for the operation of the engine. If the connection of a battery is necessary, a fully-charged battery in good order shall be used. Appendix 2.4 Determination of the maximum torque and maximum power of L-category vehicles equipped with a hybrid propulsion 1. Requirements 1.1. Hybrid propulsion including a positive ignition combustion engine The maximum total torque and maximum total power of the hybrid propulsion assembly of combustion engine and electric motor shall be measured according to the requirements of Appendix 2.2. 1.2. Hybrid propulsion including a compression ignition combustion engine The maximum total torque and maximum total power of the hybrid propulsion assembly of combustion engine and electric motor shall be measured according to the requirements of Appendix 2.3. 1.3. Hybrid propulsion including an electric motor Paragraph 1.1. or 1.2. shall apply and, in addition, the maximum torque and maximum continuous rated power of the electric motor shall be measured according to the requirements of Appendix 3. 1.4. If the hybrid technology used on the vehicle allows multi-mode hybrid running conditions, the same procedure shall be repeated for each mode and the highest measured propulsion unit performance value shall be taken as the final test result of the propulsion unit performance test procedure. 2. Manufacturers obligation The vehicle manufacturer shall ensure that the test set-up of the test vehicle equipped with a hybrid propulsion shall result in the maximum attainable total torque and power being measured. Any series-mounted feature resulting in a higher propulsion unit performance in terms of maximum design vehicle speed, maximum total torque or maximum total power shall be regarded as a defeat device. Appendix 3 Requirements concerning the methods for measuring the maximum torque and maximum continuous rated power of a pure electric propulsion type 1. Requirements 1.1. L-category vehicles equipped with a pure electric propulsion shall meet all the relevant requirements with regard to the measurements of the maximum torque and the maximum thirty minute power of electric drive trains set out in UNECE regulation No 85. 1.2. By means of derogation if the manufacturer can prove to the technical service to the satisfaction of the approval authority that the vehicle is physically not capable of achieving the thirty minutes speed the maximum fifteen minute speed may be used instead. Appendix 4 Requirements concerning the method for measuring the maximum continuous rated power, switch-off distance and maximum assistance factor of an L1e category vehicle designed to pedal referred to in Article 3(94b) of Regulation (EU) No 168/2013 1. Scope 1.1. Sub-category L1e-A vehicle; 1.2. Sub-category L1e-B vehicle equipped with pedal assistance referred to in Article 3(94b) of Regulation (EU) No 168/2013. 2. Exemption L1e vehicles within the scope of this Appendix shall be exempted from the requirements of Appendix 1. 3. Test procedures and requirements 3.1. Test procedure to measure the maximum design vehicle speed up to which the auxiliary motor provides pedal assist. The test procedure and measurements shall be performed in conformity with appendix 1 or alternatively with point 4.2.6.2. of EN 15194:2009. 3.2. Test procedure to measure the maximum continuous rated power The maximum continuous rated power shall be measured according to the test procedure set out in appendix 3. 3.3. Test procedure to measure the maximum peak power 3.3.1. Acceptable range maximum peak power as compared with maximum continuous rated power The maximum peak power shall be  ¤ 1,6 Ã  maximum continuous rated power, measured as mechanical output power at the shaft of the motor unit. 3.3.2. Tolerances The maximum continuous rated and peak power values may deviate by +/  5 % from the result of the measurements set out in appendix 3. 3.3.3. Power correction factors 3.3.3.1. Definition of factor Ã ±1 and Ã ±2 3.3.3.1.1. Ã ±1 and Ã ±2 shall be factors by which the torque and power measured are to be multiplied in order to determine the torque and power of an engine, taking account of the efficiency of the transmission (factor Ã ±2) used during the tests and in order to bring them within the reference atmospheric conditions specified in point 3.2.1 (factor Ã ±1). The power correction formula is as follows: Equation Ap 4-1: where: P0 = the corrected power (i.e. the power under the reference conditions at the end of the crankshaft); Ã ±1 = the correction factor for reference atmospheric conditions and measurement uncertainties shall be 1,10; Ã ±2 = the correction factor for the efficiency of the transmission and shall be 1,05, unless the real values of the drive train losses are determined; P = the power measured (power observed) at the tyre. 3.3.4. Atmospheric test conditions 3.3.4.1. During the test, the atmospheric conditions shall lie within the following range: 278,2 K < T < 318,2 K where: T= test temperature (K) 3.3.5. Test preparations 3.3.5.1. The test vehicle shall be mounted on a test bench. 3.3.5.2. The test vehicle shall be powered by its corresponding battery. If several types of batteries are released for the vehicle, the battery with maximum capacity shall be used. 3.3.5.3. The propulsion batter(y)/(ies) shall be fully charged. 3.3.5.4. One motor of the test bench shall be attached to the crank or crank axis of the test vehicle (test-bench crank motor). This motor shall be variable as regards rotation speed and torque to simulate the driving actions of the driver. The test-bench crank motor shall reach a rotation frequency of 90 min 1 and a maximum torque of 50 Nm to cover the typical performance ranges of drivers. 3.3.5.5. A brake or a motor shall be attached to a drum below the rear wheel of the test vehicle to simulate the losses and inertia of the vehicle. 3.3.5.6. For vehicles equipped with a motor driving the front wheel, an additional brake or an additional motor shall be attached to a drum below the front wheel, simulating the losses and inertia of the vehicle. 3.3.5.7. If the assistance level of the vehicle is variable, it shall be set to maximum assistance. 3.3.5.8. Peripheral devices powered by the power supply of the vehicle shall be dismounted or switched off. If such devices are necessary for motor assistance, they may remain powered on if the manufacturer has sufficiently justified this to the technical service and to the satisfaction of the approval authority. 3.3.5.9. Prior to start of the measurement, the cadence of the test-bench crank motor shall be swept from low to high cadence until a maximum mechanical output power is reached. For this preconditioning, a medium vehicle gear shall be used at an average test-bench crank motor torque of 25 Nm. 3.3.5.10. Subsequently, the test-bench crank motor torque shall be varied to reach the maximum mechanical output of the motor. After adjustment of the test-bench crank motor torque, the gear of the vehicle shall be adjusted for maximum output power. The test-bench crank motor conditions with maximum vehicle output power shall be reported and used for measuring the maximum power. They shall be monitored during the measurement. For this point of operation, the brakes/motors of the test bench for the front and the rear wheel shall be adjusted so that the rotation frequencies remain constant. 3.4. Test procedure to measure and calculate the maximum motor power 3.4.1. The maximum power shall be measured for five minutes (maximum five minute power). If the power is not constant, the average power during the five minute measurement shall be taken as the maximum five minute power. 3.4.2. The maximum motor power of the vehicle shall be calculated from the sum of the mechanical brake motor powers minus the mechanical input power of the test-bench crank motor. 3.4.3. Data to be recorded The data to be recorded are those set out in the template of the test report referred to in Article 32(1) of Regulation (EU) No 168/2013. 3.5. Test procedure to measure the switch-off distance After stopping with pedalling, the assistance of the motor shall switch off in a driving distance  ¤ 3 m. The testing vehicle speed is 90 % of the maximum assistance speed. The measurements shall be taken in accordance with EN 15194:2009. 3.5. Test procedure to measure the maximum assistance factor 3.5.1. The ambient temperature shall be between 278,2 K and 318,2 K. 3.5.2. The test vehicle shall be powered by its corresponding propulsion battery. The propulsion battery with maximum capacity shall be used for this test procedure. 3.5.3. The battery shall be fully charged using the charger to be specified by the vehicle manufacturer. 3.5.4. One motor of the test bench shall be attached to the crank or crank axis of the test vehicle. This test bench crank motor shall simulate the driving action of the rider and shall be capable of running variable rotation speeds and torques. It shall reach a rotation frequency of 90 rpm and a maximum continuous rated torque of 50 Nm. 3.5.5. A brake or a motor simulating the losses and inertia of the vehicle shall be attached to a drum below the rear wheel of the test vehicle. 3.5.6. For vehicles equipped with a motor driving the front wheel, an additional brake or an additional motor shall be attached to a drum below the front wheel, simulating the losses and inertia of the vehicle. 3.5.7. If the assistance level of the vehicle is variable, it has to be set to maximum assistance. 3.5.8. The following points of operation shall be tested: Table Ap4-1 Operation points to test the maximum assistance factor Point of operation Simulated rider input power (+/  10 %) in (W) Target vehicle speed (1) (+/  10 %) in (km/h) Desired pedalling cadence (2) in (rpm) A 80 20 60 B 120 35 70 C 160 40 80 3.5.9. The maximum assistance factor shall be calculated according to the following formula: Equation Ap4-1: where: The mechanical motor power of the test vehicle shall be calculated from the sum of the mechanical brake motor power minus the mechanical input power of the test bench crank motor (in W). (1) If the target vehicle speed cannot be reached, the measurement shall be performed at the maximum vehicle speed reached (2) select gear closest to required rpm rate for the point of operation ANNEX XI Vehicle propulsion family with regard to environmental performance demonstration tests 1. Introduction 1.1. In order to alleviate the test burden on manufacturers when demonstrating the environmental performance of vehicles these may be grouped as a vehicle propulsion family. One or more parent vehicles shall be selected from this group of vehicles by the manufacturer to the satisfaction of the approval authority that shall be used to demonstrate environmental performance test types I to VIII. Parent vehicles to demonstrate test type IX on sound level shall follow the requirements set out in the UNECE regulations referred to in point 2 of Annex IX. 1.2. An L-category vehicle may continue to be regarded as belonging to the same vehicle propulsion family provided that the vehicle variant, version, propulsion, pollution-control system and OBD parameters listed in Table 11-1 are identical or remain within the prescribed and declared tolerances. 1.3. Vehicle and propulsion family attribution with regard to environmental tests For the environmental test types I to XIII a representative parent vehicle shall be selected within the boundaries set by the classification criteria laid down in point 3. 2. Definitions 2.1. variable cam phasing or lift means allowing the lift, the opening and closing duration or timing of the intake or exhaust valves to be modified while the engine is in operation; 2.2. communication protocol means a system of digital message formats and rules for messages exchanged in or between computing systems or units; 2.3. common rail means a fuel supply system to the engine in which a common high pressure is maintained; 2.4. intercooler means a heat exchanger that removes waste heat from the compressed air by a charger before entering into the engine, thereby improving volumetric efficiency by increasing intake air charge density; 2.5. electronic throttle control (ETC) means the control system consisting of sensing of driver input via the accelerator pedal or handle, data processing by the control unit(s), resulting actuation of the throttle and throttle position feedback to the control unit in order to control the air charge to the combustion engine; 2.6. boost control means a device to control the boost level produced in the induction system of a turbocharged or supercharged engine; 2.7. SCR system means a system capable of converting gaseous pollutants into harmless or inert gases by injecting a consumable reagent, which is a reactive substance to reduce tailpipe emissions and which is adsorbed onto a catalytic converter; 2.8. lean NOx adsorber means a storage of NOx fitted into the exhaust system of a vehicle which is purged by the release of a reactant in the exhaust flow; 2.9. cold-start device means a device that temporarily enriches the air/fuel mixture of the engine, thus assisting the engine to start; 2.10. starting aid means a device which assists engine start up without enrichment of the air/fuel mixture such as glow plugs, injection timing and spark delivery adaptations; exhaust gas recirculation (EGR) system means part of the exhaust gas flow led back to or remaining in the combustion chamber of an engine in order to lower the combustion temperature; 3. Classification criteria 3.1. Test types I, II, V, VII and VIII (X in Table 11-1 means applicable) Table 11-1 Classification criteria propulsion family with regard to test types I, II, V, VII and VIII # Classification criteria description Test type I Test type II Test type V Test type VII Test type VIII Stage I Stage II 1. Vehicle 1.1. category; X X X X X X 1.2. sub-category; X X X X X X 1.3. the inertia of a vehicle variant(s) or version(s) within two inertia categories above or below the nominal inertia category; X X X X X 1.4. overall gear ratios (+/  8 %); X X X X X 2. Propulsion family characteristics 2.1. number of engines or electric motors; X X X X X X 2.2. hybrid operation mode(s) (parallel / sequential / other); X X X X X X 2.3. number of cylinders of the combustion engine; X X X X X X 2.4. engine capacity (+/  2 %) (1) of the combustion engine; X X X X X X 2.5. number and control (variable cam phasing or lift) of combustion engine valves; X X X X X X 2.6. monofuel / bifuel / flex fuel H2NG / multifuel; X X X X X X 2.7. fuel system (carburettor / scavenging port / port fuel injection / direct fuel injection / common rail / pump-injector / other); X X X X X X 2.8. fuel storage (2); X X 2.9. type of cooling system of combustion engine; X X X X X X 2.10. combustion cycle (PI / CI / two-stroke / four-stroke / other); X X X X X X 2.11. intake air system (naturally aspirated / charged (turbocharger / super-charger) / intercooler / boost control) and air induction control (mechanical throttle / electronic throttle control / no throttle); X X X X X X 3. Pollution control system characteristics 3.1. propulsion exhaust (not) equipped with catalytic converter(s); X X X X X 3.1. catalytic converter(s) type; X X X X X 3.1.1. number and elements of catalytic converters; X X X X X 3.1.2. size of catalytic converters (volume of monolith(s) +/  15 %); X X X X X 3.1.3. operation principle of catalytic activity (oxidising, three-way, heated, SCR, other.); X X X X X 3.1.4. precious metal load (identical or higher); X X X X X 3.1. precious metal ratio (+/  15 %); X X X X X 3.1.5. substrate (structure and material); X X X X X 3.1.6. cell density; X X X X X 3.1.7. type of casing for the catalytic converter(s); X X X X X 3.2. propulsion exhaust (not) equipped with particulate filter (PF); X X X X X 3.2.1. PF types; X X X X X 3.2.2. number and elements of PF; X X X X X 3.2.3. size of PF (volume of filter element +/  10 %); X X X X X 3.2.4. operation principle of PF (partial / wall-flow / other); X X X X X 3.2.5. active surface of PF; X X X X X 3.3. propulsion (not) equipped with periodically regenerating system; X X X X X 3.3.1. periodically regenerating system type; X X X X X 3.3.2. operation principle of periodically regenerating system; X X X X X 3.4. propulsion (not) equipped with selective catalytic converter reduction (SCR) system; X X X X X 3.4.1. SCR system type; X X X X X 3.4.2. operation principle of periodically regenerating system; X X X X X 3.5. propulsion (not) equipped with lean NOx trap /absorber; X X X X X 3.5.1. lean NOx trap / absorber type; X X X X X 3.5.2. operation principle of lean NOx trap / absorber; X X X X X 3.6. propulsion (not) equipped with a cold-start device or starting aid device(s); X X X X X 3.6.1. cold-start or starting aid device type; X X X X X 3.6.2. operation principle of cold start or starting aid device(s); X X X X X X 3.6.3. Activation time of cold-start or starting aid device(s) and /or duty cycle (only limited time activated after cold start / continuous operation); X X X X X X 3.7. propulsion (not) equipped with O2 sensor for fuel control; X X X X X X 3.7.1. O2 sensor types; X X X X X X 3.7.2. operation principle of O2 sensor (binary / wide range / other); X X X X X X 3.7.3. O2 sensor interaction with closed-loop fuelling system (stoichiometry / lean or rich operation); X X X X X X 3.8. propulsion (not) equipped with exhaust gas recirculation (EGR) system; X X X X X 3.8.1. EGR system types; X X X X X 3.8.2. operation principle of EGR system (internal / external); X X X X X 3.8.3. maximum EGR rate (+/  5 %); X X X X X 3.2. Test types III and IV (X in Table 11-2 means applicable) Table 11-2 Classification criteria propulsion family with regard to test types III # Classification criteria description Test type III Test type IV 1. Vehicle 1.1. Category; X X 1.2. Subcategory; X 2. System 2.1. propulsion (not) equipped with crankcase ventilation system; X 2.1.1. crankcase ventilation system type; X 2.1.2. operation principle of crank case ventilation system (breather / vacuum / overpressure); X 2.2. propulsion (not) equipped with evaporative emission control system; X 2.2.1. evaporative emission control system type; X 2.2.2. operation principle of evaporative emission control system (active / passive / mechanically or electronically controlled); X 2.2.3. identical basic principle of fuel/air metering (e.g. carburettor / single point injection / multi point injection / engine speed density through MAP/ mass airflow); X 2.2.4. identical material of the fuel tank and liquid fuel hoses is identical; X 2.2.5. the fuel storage volume is within a range of +/  50 %; X 2.2. the setting of the fuel storage relief valve is identical; X 2.2.6. identical method of storage of the fuel vapour (i.e. trap form and volume, storage medium, air cleaner (if used for evaporative emission control) etc.); X 2.2.7. identical method of purging of the stored vapour (e.g. air flow, purge volume over the driving cycle); X 2.2.8. identical method of sealing and venting of the fuel metering system; X 5. Extension of type-approval regarding test type IV 5.1. The type-approval shall be extended to vehicles equipped with a control system for evaporative emissions which meet the evaporative emission control family classification criteria listed in point 5.3. The worst-case vehicle with regard to the cross-section and approximate hose length shall be tested as a parent vehicle. 5.2. The manufacturer may request to use one of the following approaches based on a certification by design strategy to extend the approval for evaporative emissions: 5.2.1. Carry-across approach 5.2.1.1. if the vehicle manufacturer has certified a fuel tank of generic shape (parent fuel tank), these test data may be used to certify by design any other fuel tank provided that it is designed with the same characteristics as regards material (including additives), method of production and average wall thickness. 5.2.1.2. if a fuel tank manufacturer has certified the material (including additives) of a parent fuel tank on the basis of a complete permeability or permeation test, the vehicle manufacturer may use these test data to certify its fuel tank by design, provided it is designed with the same characteristics as regards material (including additives), method of production and average wall thickness. 5.2.2. Worst-case configuration approach If the vehicle manufacturer has successfully carried out permeability or permeation testing on a worst-case fuel tank configuration, these test data may be used to certify by design other fuel tanks which are otherwise similar in terms of material (including additives), fuel pump plate and filler cap/neck. The worst-case configuration shall be the fuel tank design with the thinnest walls or the smallest interior surface area. (1) maximum 30 % acceptable for test type VIII (2) Only for vehicles equipped with storage for gaseous fuel ANNEX XII Amendment of part A of Annex V to Regulation (EU) No 168/2013 1. Part A of Annex V to Regulation (EU) No 168/2013 is replaced by the following: (A) Environmental tests and requirements L-category vehicles may be type-approved only if they comply with the following environmental requirements: Test type Description Requirements: limit values Subclassification criteria in addition to Article 2 and Annex I Requirements: test procedures I Tailpipe emissions after cold start Annex VI (A) Point 4.3 of Annex II to Commission Delegated Regulation (EU) No 134/2014 Annex II to Commission Delegated Regulation (EU) No 134/2014 II  PI or Hybrid (5) equipped with PI: emissions at idling and increased idling speed  CI or Hybrid with CI engine: free acceleration test Directive 2009/40/EC (6) Point 4.3 of Annex II to Commission Delegated Regulation (EU) No 134/2014 Annex III to Commission Delegated Regulation (EU) No 134/2014 III Emissions of crankcase gases Zero emission, closed crankcase. Crankcase emissions shall not be discharged directly into the ambient atmosphere from any vehicle throughout its useful life. Point 3.2 of Annex XI to Commission Delegated Regulation (EU) No 134/2014 Annex IV to Commission Delegated Regulation (EU) No 134/2014 IV Evaporative emissions Annex VI (C) Point 3.2 of Annex XI to Commission Delegated Regulation (EU) No 134/2014 Annex V to Commission Delegated Regulation (EU) No 134/2014 V Durability of pollution control devices Annexes VI and VII SRC-LeCV: point 2 of Appendix 1 to Annex VI to Commission Delegated Regulation (EU) No 134/2014 USA EPA AMA: point 2.1 of Appendix 2 to Annex VI to Commission Delegated Regulation (EU) No 134/2014 Annex VI to Commission Delegated Regulation (EU) No 134/2014 VI A test-type VI has not been attributed Not applicable Not applicable Not applicable VII CO2 emissions, fuel and/or electric energy consumption and electric range Measurement and reporting, no limit value for type- approval purposes Point 4.3 of Annex II to Commission Delegated Regulation (EU) No 134/2014 Annex VII to Commission Delegated Regulation (EU) No 134/2014 VIII OBD environmental tests Annex VI (B) Point 4.3 of Annex II to Commission Delegated Regulation (EU) No 134/2014 Annex VIII to Commission Delegated Regulation (EU) No 134/2014 IX Sound level Annex VI (D) When UNECE regulations Nos 9, 41, 63 or 92 replace the EU proprietary requirements set out in the delegated act on environmental and propulsion performance requirements, the (sub-) classification criteria laid down in those UNECE regulations (Annex 6) shall be selected with reference to test type IX sound level tests. Annex IX to Commission Delegated Regulation (EU) No 134/2014